Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated as of July 20, 2011

by and among

SHC WASHINGTON, L.L.C.,

as Borrower,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

and

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent for the Lenders,

DEUTSCHE BANK SECURITIES INC.,

as Lead Arranger and Bookrunner.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   I.  

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1     

Section 1.1

    

Definitions

     1     

Section 1.2

    

Principles of Construction

     28    II.  

GENERAL TERMS

     28     

Section 2.1

    

Loan; Disbursement to Borrower

     28     

Section 2.2

    

Interest Rate and Yield-Related Provisions

     31     

Section 2.3

    

Payments

     37     

Section 2.4

    

Conditions Precedent to Closing

     40    III.  

CASH MANAGEMENT

     44     

Section 3.1

    

Cash Management

     44    IV.  

REPRESENTATIONS AND WARRANTIES

     54     

Section 4.1

    

Borrower Representations

     54    V.  

BORROWER COVENANTS

     65     

Section 5.1

    

Affirmative Covenants

     65     

Section 5.2

    

Negative Covenants

     73    VI.  

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

     76     

Section 6.1

    

Insurance Coverage Requirements

     76     

Section 6.2

    

Condemnation and Insurance Proceeds

     82    VII.  

IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

     85     

Section 7.1

    

Impositions and Other Charges

     85     

Section 7.2

    

No Liens

     86     

Section 7.3

    

Contest

     86    VIII.  

TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

     87     

Section 8.1

    

Restrictions on Transfers and Indebtedness

     87     

Section 8.2

    

Sale of Building Equipment

     87     

Section 8.3

    

Immaterial Transfers and Easements, etc.

     88     

Section 8.4

    

Transfers of Interests in Borrower

     88     

Section 8.5

    

Loan Assumption

     89     

Section 8.6

    

Notice Required; Legal Opinions

     89     

Section 8.7

    

Leases

     89    IX.  

INTEREST RATE CAP AGREEMENT

     92     

Section 9.1

    

Interest Rate Cap Agreement

     92     

Section 9.2

    

Pledge and Collateral Assignment

     92     

Section 9.3

    

Covenants

     93     

Section 9.4

    

Representations and Warranties

     94   

 

i



--------------------------------------------------------------------------------

 

Section 9.5

    

Payments

     95     

Section 9.6

    

Remedies

     95     

Section 9.7

    

Sales of Rate Cap Collateral

     97     

Section 9.8

    

Public Sales Not Possible

     97     

Section 9.9

    

Receipt of Sale Proceeds

     97     

Section 9.10

    

Extension Interest Rate Cap Agreement

     98     

Section 9.11

    

Filing of Financing Statements Authorized

     98   

X.

 

MAINTENANCE OF PROPERTY; ALTERATIONS

     98     

Section 10.1

    

Maintenance of Property

     98     

Section 10.2

    

Alterations and Expansions

     98   

XI.

  BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION     
101     

Section 11.1

    

Books and Records

     101     

Section 11.2

    

Financial Statements

     101   

XII.

 

ENVIRONMENTAL MATTERS

     105     

Section 12.1

    

Representations

     105     

Section 12.2

    

Covenants

     105     

Section 12.3

    

Environmental Reports

     106     

Section 12.4

    

Environmental Indemnification

     106     

Section 12.5

    

Recourse Nature of Certain Indemnifications

     107   

XIII.

 

RESERVED

     107   

XIV.

  THE ADMINISTRATIVE AGENT      107     

Section 14.1

    

Appointment

     107     

Section 14.2

    

Delegation of Duties

     107     

Section 14.3

    

Exculpatory Provisions

     107     

Section 14.4

    

Reliance by the Agents

     108     

Section 14.5

    

Notice of Default

     108     

Section 14.6

    

Non-Reliance on Agents and Other Lenders

     108     

Section 14.7

    

Indemnification; Reimbursement of Protective Advances

     109     

Section 14.8

    

Agents in Their Individual Capacity

     110     

Section 14.9

    

Successor Administrative Agent

     110     

Section 14.10

    

Limitations on Agents Liability

     110     

Section 14.11

    

Approvals of Lenders

     110   

XV.

 

ASSIGNMENTS AND PARTICIPATIONS

     111     

Section 15.1

    

Assignments, Delegations and Pledges

     111   

 

ii



--------------------------------------------------------------------------------

  Section 15.2      Register; Effect of Assignment and Acceptance      111     
Section 15.3      Substitute Notes      112      Section 15.4     
Participations      112      Section 15.5      Security Interest in Favor of
Federal Reserve Bank      112      Section 15.6      Redirection Notice      112
     Section 15.7      Intentionally Omitted      113      Section 15.8     
Pfandbrief Appraisal      113    XVI.   RESERVE ACCOUNTS      113      Section
16.1      Tax Reserve Account      113      Section 16.2      Insurance Reserve
Account      113      Section 16.3      DSCR Reserve Account      115     
Section 16.4      Deferred Maintenance Reserve Account      115      Section
16.5      FF&E Reserve Account      115      Section 16.6      Franchise Fee
Reserve Account      116    XVII.   DEFAULTS      116      Section 17.1     
Event of Default      116      Section 17.2      Remedies      119      Section
17.3      Remedies Cumulative; Waivers      121      Section 17.4      Costs of
Collection      121    XVIII.   SPECIAL PROVISIONS      121      Section 18.1
     Exculpation      121    XIX.   MISCELLANEOUS      125      Section 19.1
     Survival      125      Section 19.2      Administrative Agent’s Discretion
     125      Section 19.3      Governing Law      125      Section 19.4      No
Assignment by Borrower      127      Section 19.5      Modification      127   
  Section 19.6      Modification, Waiver in Writing      127      Section 19.7
     Delay Not a Waiver      127      Section 19.8      Notices      128     
Section 19.9      TRIAL BY JURY      129      Section 19.10      Headings     
129      Section 19.11      Severability      129      Section 19.12     
Preferences      129   

 

iii



--------------------------------------------------------------------------------

 

Section 19.13

     Waiver of Notice      130     

Section 19.14

     Expenses; Indemnity; No Consequential Damages      130     

Section 19.15

     Exhibits and Schedules Incorporated      132     

Section 19.16

     Offsets, Counterclaims and Defenses      132     

Section 19.17

     Liability of Assignees of Lenders      133     

Section 19.18

     Sharing of Payments      133     

Section 19.19

     Set-off      133     

Section 19.20

     No Joint Venture or Partnership; No Third Party Beneficiaries      133     

Section 19.21

     Publicity      134     

Section 19.22

     Waiver of Marshalling of Assets      134     

Section 19.23

     Waiver of Counterclaim and other Actions      134     

Section 19.24

     Conflict; Construction of Documents; Reliance      134     

Section 19.25

     Prior Agreements      135     

Section 19.26

     Reinstatement      135     

Section 19.27

     Counterparts      135   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A

   TITLE INSURANCE REQUIREMENTS

EXHIBIT B

   SURVEY REQUIREMENTS

EXHIBIT C

   SINGLE PURPOSE ENTITY PROVISIONS

EXHIBIT D

   ENFORCEABILITY OPINION REQUIREMENTS

EXHIBIT E

   NON-CONSOLIDATION OPINION REQUIREMENTS

EXHIBIT F

   COUNTERPARTY OPINION REQUIREMENTS

EXHIBIT G

   FORM OF TENANT ESTOPPEL LETTER

EXHIBIT H

   INTENTIONALLY OMITTED

EXHIBIT I

   INTEREST RATE CAP AGREEMENT REQUIREMENTS

EXHIBIT J

   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT K

   FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT L

   FORM OF NOTE

EXHIBIT M

   COUNTERPARTY ACKNOWLEDGMENT

EXHIBIT N

   INTENTIONALLY DELETED

EXHIBIT O

   FORM OF INDEPENDENT DIRECTOR CERTIFICATE

EXHIBIT P

   INTENTIONALLY OMITTED

EXHIBIT Q

   FORM OF IP SECURITY AGREEMENT

EXHIBIT R

   INTENTIONALLY OMITTED

SCHEDULE I

   LITIGATION SCHEDULE

SCHEDULE II

   LABOR MATTERS SCHEDULE

SCHEDULE III

   INTENTIONALLY OMITTED

SCHEDULE IV

   PRE-APPROVED MANAGERS

SCHEDULE V

   INTENTIONALLY OMITTED

SCHEDULE VI

   INTENTIONALLY OMITTED

SCHEDULE VII

   PERCENTAGE SHARE

SCHEDULE VIII

   MANAGER REPORTS

SCHEDULE IX

   DEFERRED MAINTENANCE CONDITIONS

SCHEDULE X

   IP SCHEDULE

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of July 20, 2011
(as Modified from time to time, this Agreement), by and among SHC Washington,
L.L.C., a Delaware limited liability company (Borrower), having an office at c/o
Strategic Hotel Funding, L.L.C., 200 West Madison, Suite 1700, Chicago, Illinois
60606, THE LENDERS FROM TIME TO TIME PARTY HERETO (together with their
successors and assigns, collectively and severally, Lenders); and DEUTSCHE BANK
TRUST COMPANY AMERICAS (DBTCA), as administrative agent for the Lenders (in such
capacity, together with its successors and assigns, Administrative Agent).

W I T N E S S E T H:

WHEREAS, Borrower is the maker of that certain Note dated March 1, 2006, made by
Borrower to the order of Strategic Hotel Funding, L.L.C., and as assigned by
that Allonge to Note of even date herewith, to Lender, and Borrower has executed
that certain Gap Note of even date herewith payable to the order of Lender in
the principal amount of $2,000,000.00 (collectively, the “Existing Notes”);

WHERAS Borrower and Lender desire to consolidate, amend and restate the Existing
Notes and in connection therewith enter into this Loan Agreement, and Borrower
requests that DBTCA act as administrative agent for the benefit of Lenders with
respect to the Loan;

WHEREAS, Lenders are willing to continue the Loan to Borrower and DBTCA is
willing to act as administrative agent on behalf of Lenders, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the above recitals and the making of the
Loan by Lenders and the covenants, agreements, representations and warranties
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

  Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

Acceptable Counterparty shall mean a bank or other financial institution which
has a long-term unsecured debt or counterparty rating of “A+” or higher by S&P
and its equivalent by Moody’s and, if the counterparty is rated by Fitch, by
Fitch.

Acceptable Management Agreement shall mean, with respect to the Property, the
Management Agreement in effect as of the Closing Date or such other



--------------------------------------------------------------------------------

agreement for managing the Property as may be approved by Administrative Agent
in accordance with this Agreement.

Acceptable Manager shall mean (i) the current Manager as of the Closing Date,
(ii) a Pre-Approved Manager, or (iii) any other reputable and experienced
professional hotel management company approved by Administrative Agent.

Accommodation Security Documents shall mean the Security Instrument, the IP
Security Agreement, the Assignment of Leases and UCC-1 Financing Statements
which have been executed by Borrower, Operating Lessee and any other Transaction
Party in favor of Lender to secure Borrower’s obligations under the Loan
Documents.

Account Agreement shall mean the Account and Control Agreement, dated the date
hereof, among Administrative Agent, Borrower and Cash Management Bank.

Account Collateral shall have the meaning set forth in Section 3.1.2.

Acknowledgment shall mean the Acknowledgment, dated on or about the date hereof
made by Counterparty, or as applicable, Acceptable Counterparty in the form of
Exhibit M.

Additional Non-Consolidation Opinion shall have the meaning set forth in
Section 4.1.29(B).

Affiliate shall mean, with respect to any specified Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with, or any general partner or managing member in, such
specified Person.

Agents shall have the meaning set forth in Section 14.2.

Agreement shall mean this Agreement, as the same may be Modified from time to
time.

ALTA shall mean American Land Title Association, or any successor thereto.

Alteration shall mean any demolition, alteration, installation, improvement,
excavation, or decoration of or to the Property or any part thereof or the
Improvements (including FF&E) thereon.

Applicable Base Rate shall mean the floating rate per annum equal to the daily
average Base Rate in effect during the applicable calculation period plus the
Base Rate Spread.

Applicable LIBO Rate shall mean, with respect to the applicable Interest Period,
the per annum rate equal to the Reserve Adjusted LIBO Rate plus the LIBO Rate
Spread.

Appraisal shall mean a FIRREA-compliant, MAI appraisal of the Property
acceptable to Administrative Agent in its reasonable discretion.

Approved Bank shall have the meaning set forth in the Account Agreement.

 

2



--------------------------------------------------------------------------------

Approved Operating Expenses shall mean the monthly Operating Expenses as set
forth on the Budget approved by Administrative Agent during a Cash Sweep Period
pursuant to Section 11.2.6(c); provided, however, that if such Budget has not
been so approved by Administrative Agent, then the term Approved Operating
Expenses shall mean the amount of Operating Expenses set forth on the
immediately preceding Budget approved by Administrative Agent (or if no such
Budget has been approved by Administrative Agent, on the then current Budget in
effect) with increases thereto for Impositions, increased management fees due to
increases in revenue at the Property, utility costs and insurance costs.

Assignment and Acceptance Agreement shall mean an assignment and acceptance
agreement entered into by a Lender and an assignee, and accepted by such Lender
in accordance with Article XV and in substantially the form of Exhibit J or such
other form customarily used by the applicable Lender in connection with the
participation or syndication of mortgage loans at the time of such assignment or
such other form approved in writing by Administrative Agent in its reasonable
discretion.

Assignment of Leases shall mean that certain first priority Assignment of
Leases, Rents, Hotel Revenue and Security Deposits, dated as of the date hereof,
from Borrower and Operating Lessee, as assignor, to Administrative Agent, as
assignee, assigning to Administrative Agent all of Borrower’s and Operating
Lessee’s interest in and to the Leases, Rents, Hotel Revenue and Security
Deposits as security for the Loan, as the same may be Modified from time to
time.

Assignment of Management Agreement shall mean (i) that certain Amended and
Restated Manager’s Consent, Subordination of Management Agreement and
Non-disturbance Agreement, dated as of the date hereof, and (ii) that certain
Consent to Assignment, Agreement and Estoppel, dated as of the date hereof, each
among Administrative Agent, Borrower, Operating Lessee, and Manager, as the same
may be Modified from time to time.

Assumed Interest Expense shall mean, with respect to each immediately preceeding
four (4) Fiscal Quarters, an amount equal to the product of the Principal Amount
(as of the last day of the immediately preceding Fiscal Quarter) by the greater
of (A) seven percent (7%), or (B) the weighted average Applicable Base Rate or
Applicable LIBO Rate, as applicable, then applicable under the Loan (which
constant, in each case shall be calculated at all times using an actual/360
accrual convention).

Bankruptcy Code shall mean Title 11, U.S.C.A., as amended from time to time and
any successor statute thereto.

Base Rate shall mean on any day the highest of: (a) the Prime Rate in effect on
such day, (b) the sum of the Federal Funds Rate in effect on such day plus one
half of one percent (0.50%), and (c) the Reserve Adjusted LIBO Rate in effect on
such day plus one half of one percent (0.50%).

Base Rate Spread shall mean three and 15/100th percent (3.15%).

Beneficial when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

 

3



--------------------------------------------------------------------------------

Best of Borrower’s Knowledge, shall mean the actual (as opposed to imputed or
constructive) present knowledge of: Ken Barrett and/or Jon Stanner after due
inquiry, and without creating any personal liability on the part of any said
individuals. In the case where the term “Best of Borrower’s Knowledge” is used
in the context of representations or warranties of Borrower to be made after the
date hereof, the term shall include the Person or Persons, as applicable, that
occupy the capacities of said individuals on the date such representation or
warranty to the extent that one or more of such individuals no longer occupy
their current capacities.

Borrower has the meaning set forth in the first paragraph of this Agreement.

Borrower’s Account shall mean following account, or such other account with any
Person subsequently identified in a written notice from Borrower to
Administrative Agent, which Borrower’s Account shall be under the sole dominion
and control of Borrower:

Bank: Bank of America

ABA#:

Account Name:

Account Number:

Budget shall mean the operating budget for the Property prepared by Borrower or
Manager on Borrower’s behalf, pursuant to the Management Agreement, for the
applicable Fiscal Year or other period setting forth, in reasonable detail,
Borrower’s or Manager’s estimates, of the anticipated results of operations of
the Property, including revenues from all sources, all Operating Expenses,
Management Fees and Capital Expenditures.

Building Equipment shall have the meaning set forth in the Security Instrument.

Business Day shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York or Washington, D.C. are not open for
business. When used with respect to an Interest Determination Date, Business Day
shall mean any day on which dealings in deposits in U.S. Dollars are transacted
in the London interbank market.

Capital Expenditures shall mean any amount incurred in respect of capital items
which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property.

Cash shall mean the legal tender of the United States of America.

Cash and Cash Equivalents shall mean any one or a combination of the following:
(i) Cash, and (ii) U.S. Government Obligations.

Cash Management Bank shall mean HSBC Bank USA, NA or any successor Approved Bank
acting as Cash Management Bank under the Account Agreement or other financial
institution approved by Administrative Agent.

Cash Sweep Period shall mean the period during which a DSCR Period is in effect
or an Event of Default has occurred and is continuing.

 

4



--------------------------------------------------------------------------------

Casualty shall mean a fire, explosion, flood, collapse, earthquake or other
casualty affecting the Property.

Close Affiliate shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

Change in Law shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or by any lending
office of such Lender or by such Lender’s holding company, if any) with any
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

Closing Date shall mean the date of this Agreement set forth in the first
paragraph hereof.

Code shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

Collateral shall mean the Property, the Account Collateral, the Rate Cap
Collateral, the IP Collateral and any other real or personal property in which
Administrative Agent has been granted a security interest in respect of the Loan
or other collateral securing the Loan, in whole or in part.

Collateral Accounts shall have the meaning set forth in Section 3.1.1.

Collection Account shall have the meaning set forth in Section 3.1.1.

Condemnation shall mean a taking or voluntary conveyance during the term hereof
of all or any part of the Property or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority, whether or not
the same shall have actually been commenced.

Contact Office shall mean the office of DBTCA located at Deutsche Bank TRUST
COMPANY AMERICAS, New York Branch, 60 Wall Street, New York, NY 10005-2858,
Attention: Loan Administration, or such other offices as the Administrative
Agent may notify the Borrower and the Lenders from time to time in writing.

Control shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of 51% or more of the voting securities
of such Person, and the terms Controlled,

 

5



--------------------------------------------------------------------------------

Controlling and Common Control shall have correlative meanings (it being agreed
that Manager does not Control any Person by virtue of the exercise of its rights
under the Management Agreement).

Counterparty shall mean the counterparty to the Interest Rate Cap Agreement and
any counterparty under a Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement and, if applicable, any credit support provider
identified in the Interest Rate Cap Agreement, Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement.

Counterparty Opinion shall have the meaning set forth in Section 9.3(e).

Current Debt Service Reserve Account shall have the meaning set forth in
Section 3.1.1.

Debt shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the Ordinary
Course of Business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.

Debt Service shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

Debt Yield Ratio shall mean a ratio, as reasonably determined by Administrative
Agent for the applicable period, in which:

 

  (a) the numerator is Net Operating Income; and

 

  (b) the denominator is the Principal Amount.

Debt Yield Test (Initial Maturity Date) shall mean the test performed by
Administrative Agent on the trailing twelve (12) month period ending on the last
day of the most recent Fiscal Quarter immediately preceding the Initial Maturity
Date to determine the Debt Yield Ratio based on the financial information
delivered by Borrower pursuant to Section 11.2 hereof).

Debt Yield Test (First Extended Maturity Date) shall mean the test performed by
Administrative Agent on the trailing twelve (12) month period ending on the last
day of the most recent Fiscal Quarter immediately preceding the First Extended
Maturity

 

6



--------------------------------------------------------------------------------

Date to determine the Debt Yield Ratio based on the financial information
delivered by Borrower pursuant to Section 11.2 hereof).

Default shall mean the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

Default Rate shall have the meaning set forth in Section 2.2.10.

Deferred Maintenance Conditions shall mean, collectively, the deferred
maintenance conditions and near-term capital requirements, if any, described on
Schedule IX attached hereto and made a part hereof.

Deferred Maintenance and Environmental Conditions Reserve Account shall have the
meaning set forth in Section 3.1.1.

Disqualified Transferee shall mean any Person or its Close Affiliate that,
(i) has been convicted in a criminal proceeding for a felony or a crime
involving moral turpitude or that is an organized crime figure or is reputed (as
determined by Lender in its sole discretion) to have substantial business or
other affiliations with an organized crime figure; (ii) has at any time filed a
voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (iii) as to which an involuntary petition (which
was not subsequently dismissed within one hundred twenty (120) days) has at any
time been filed under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (iv) has at any time filed an answer consenting to
or acquiescing in any involuntary petition filed against it by any other person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law; (v) has at any time consented to or acquiesced in or joined in an
application for the appointment of a custodian, receiver, trustee or examiner
for itself or any of its property; (vi) has at any time made an assignment for
the benefit of creditors, or has at any time admitted its insolvency or
inability to pay its debts as they become due; or (vii) has been found by a
court of competent jurisdiction or other governmental authority in a comparable
proceeding to have violated any federal or state securities laws or regulations
promulgated thereunder.

Downgrade shall have the meaning as set forth in Section 9.3(c) hereof.

DSCR shall mean, with respect to a particular period, the ratio (expressed in
terms of a percentage) of Net Operating Income for the trailing twelve
(12) month period ending on the last day of the most recent Fiscal Quarter to
the aggregate amount of Assumed Interest Expense that is payable in respect of
such period, as computed by Administrative Agent from time to time pursuant to
the terms hereof.

DSCR Period shall mean the period (i) commencing on the Payment Date following
the conclusion of any Fiscal Quarter DSCR Test for which the DSCR for the
Property is less than 1.20x, and (ii) ending on the day immediately preceding
the Payment Date following the conclusion of two consecutive Fiscal Quarters
DSCR Test for which the DSCR exceeds 1.20x

DSCR Reserve Account shall have the meaning set forth in Section 3.1.1.

 

7



--------------------------------------------------------------------------------

DSCR Test shall mean the test performed by Administrative Agent on the trailing
twelve (12) month period ending on the last day of the most recent Fiscal
Quarter basis pursuant to the terms of Section 16.3 hereof following the end of
each Fiscal Quarter and delivery of documents related thereto to determine
whether DSCR Period has occurred and is continuing.

Eligible Account has the meaning set forth in the Account Agreement.

Eligible Assignee shall mean any of the following:

(a) A commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100,000,000;

(b) A commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having a combined
capital and surplus of at least $100,000,000 (provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD);

(c) A Person that is Controlled by a commercial bank organized under the laws of
any other country which is a member of the OECD, or a political subdivision of
any such country, and having a combined capital and surplus of at least
$100,000,000 (provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD);

(d) A Person that is engaged in the business of commercial banking or an
insurance company that engages in commercial lending and that is: (1) an
Affiliate of a Lender, (2) an Affiliate of a Person of which a Lender is an
Affiliate, or (3) a Person of which a Lender is an Affiliate;

(e) An insurance company, mutual fund or other financial institution organized
under the laws of the United States, any state thereof, any other country which
is a member of the OECD or a political subdivision of any such country which
invests in bank loans and has a net worth of $500,000,000;

(f) Any fund (other than a mutual fund) which invests in bank loans and whose
assets exceed $100,000,000; and

(g) A Pfandbrief.

provided, however, that no Person shall be an “Eligible Assignee” unless at the
time of the proposed assignment to such Person: (i) such Person is able to make
or maintain, as applicable, its portion of the Loan in U.S. dollars, (ii) such
Person is exempt from withholding of tax on interest and is able to deliver the
documents related thereto pursuant to Section 2.2.9(v) of this Agreement, and
(iii) such Person is not a Transaction Party or an Affiliate of a Transaction
Party.

Eligible Collateral shall mean U.S. Government Obligations, or Cash and Cash
Equivalents, or any combination thereof.

Embargoed Person shall have the meaning set forth in Section 4.1.43(c).

Environmental Certificate shall have the meaning set forth in Section 12.2.1.

 

8



--------------------------------------------------------------------------------

Environmental Claim shall mean any claim, action, cause of action, investigation
or written notice by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, natural resource
damages, property damages, personal injuries or penalties) arising out of, based
upon or resulting from (a) the presence, threatened presence, release or
threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.

Environmental Event shall have the meaning set forth in Section 12.2.1.

Environmental Indemnity shall mean the Environmental Indemnity, dated the date
hereof, made by Borrower and Guarantor in favor of Administrative Agent.

Environmental Law shall have the meaning provided in the Environmental
Indemnity.

Environmental Reports shall have the meaning set forth in Section 12.1.

ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

Eurodollar Business Day shall mean a Business Day on which commercial banks in
London, England are open for domestic and international business.

Event of Default shall have the meaning set forth in Section 17.1.

Evidence of No Withholding shall have the meaning set forth in Section 2.2.9(v).

Excess Cash Flow shall have the meaning set forth in Section 3.1.5.

Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by any
state, locality or foreign jurisdiction under the laws of which such recipient
is organized or in which it maintains an office or permanent establishment,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to the Agreement or is attributable to such Foreign Lender’s failure to
comply with Section 2.9.5 of the Agreement; provided, however, Excluded Taxes
shall not include any withholding tax resulting from any inability to comply
with Section 2.9.5 of the Agreement solely by reason of there having occurred a
Change in Law.

Exculpated Parties shall have the meaning set forth in Section 18.1.1.

Excusable Delay shall mean a delay due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, earthquake, strikes, work stoppages, shortages of labor or
materials or other causes beyond

 

9



--------------------------------------------------------------------------------

the reasonable control of Borrower, but Borrower’s lack of funds in and of
itself shall not be deemed a cause beyond the control of Borrower.

Expansion shall mean any expansion or reduction of the Property or any portion
thereof or the Improvements thereon.

Extension Interest Rate Cap Agreement shall mean, following the Borrower’s
exercise of its option to extend the Maturity Date pursuant to Section 2.1.6, an
Interest Rate Cap Agreement or Agreements (together with the confirmations and
schedules relating thereto), each from an Acceptable Counterparty and satisfying
the requirements set forth on Exhibit I hereto; provided that, to the extent any
such interest rate cap agreement does not meet the foregoing requirements, an
“Extension Interest Rate Cap Agreement” shall be such interest rate cap
agreement as may be approved by Administrative Agent in its sole and absolute
discretion.

FF&E shall mean furniture, fixtures and equipment of the type customarily
utilized in hotel properties in Washington, D.C. similar to the Property.

FF&E Reserve Account shall have the meaning set forth in Section 3.1.1.

Final Completion shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by an Officer’s Certificate and, with respect to any
Material Alteration, a certificate of the Independent Architect, if applicable.

Final Extended Maturity Date shall have the meaning given such term in
Section 2.1.6(i).

First Extended Maturity Date shall have the meaning given such term in
Section 2.1.6(ii).

Fiscal Quarter shall mean each quarter within a Fiscal Year in accordance with
GAAP.

Fiscal Year shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrower as Borrower may select from time to time with the prior consent of
Administrative Agent, such consent not to be unreasonably withheld.

Fitch shall mean Fitch Ratings Inc.

Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

GAAP shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and

 

10



--------------------------------------------------------------------------------

authority within the accounting profession), or in such other statements by such
entity as may be in general use by significant segments of the U.S. accounting
profession, to the extent such principles are applicable to the facts and
circumstances on the date of determination, as appropriately modified by the
Uniform System.

Government Lists shall have the meaning set forth in Section 4.1.41(b).

Governmental Authority shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, and any court, board, agency, commission, office
or other entity or authority of any nature whatsoever for any governmental unit
(federal, state, county, district, municipal, city or otherwise) exercising
executive, legislative, judicial, regulatory or administrative functions, in
each case whether now or hereafter in existence.

Guarantor shall mean, Strategic Hotel Funding, L.L.C., a Delaware limited
liability company, which shall execute and deliver the Recourse Guaranty and the
Environmental Indemnity.

Hazardous Materials shall have the meaning given to “Hazardous Substances” in
the Environmental Indemnity.

Holding Account shall have the meaning set forth in Section 3.1.1.

Hotel Revenue shall mean all revenues, income, Rents, issues, profits,
termination or surrender fees, penalties and other amounts arising from the use
or enjoyment of all or any portion of the Property, including, without
limitation, the rental or surrender of any office space, retail space, parking
space, halls, stores, and offices of every kind, the rental or licensing of
signs, sign space or advertising space, rentals, revenues, receipts, income,
accounts, accounts receivable, cancellation fees, penalties, credit card
receipts and other receivables relating to or arising from rentals, rent
equivalent income, income and profits from guest rooms, meeting rooms,
conference and banquet rooms, food and beverage facilities, health clubs, spas,
vending machines, parking facilities, telecommunication and television systems,
guest laundry, the provision or sale of other goods and services, and any other
items of revenue, receipts or other income as identified in the Uniform System;
plus business interruption insurance Proceeds.

Impositions shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents and Hotel Revenue (including all interest and penalties thereon), which at
any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower (including all
income, franchise, single business or other taxes imposed on Borrower for the
privilege of doing business in the jurisdiction in which the Property is
located), (b) the Property, or any other Collateral or any part thereof, or any
Rents or Hotel Revenue therefrom or any estate, right, title or interest
therein, or (c) any occupancy, operation, use or

 

11



--------------------------------------------------------------------------------

possession of, or sales from, or activity conducted on, or in connection with
the Property or the leasing or use of all or any part thereof. Nothing contained
in this Agreement shall be construed to require Borrower to pay any tax,
assessment, levy or charge imposed on (i) any tenant occupying any portion of
the Property, (ii) any manager of the Property, including any Manager, or
(iii) servicer, Lenders, Administrative Agent or any other third party in the
nature of a capital levy, estate, inheritance, succession, income or net revenue
tax.

Improvements shall have the meaning set forth in the Security Instrument.

Increased Costs shall have the meaning set forth in Section 2.2.6.

Incremental Payment shall have the meaning set forth in Section 2.2.8.

Indebtedness shall mean, at any given time, the Principal Amount, together with
all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lenders pursuant hereto, under the Note or
in accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lenders hereunder or pursuant to the Note or the
other Loan Documents.

Indemnified Parties shall have the meaning set forth in Section 19.14(b).

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

Independent shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower, (ii) is
not connected with Borrower or any Affiliate of Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.

Independent Architect shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural experience and which
is reasonably acceptable to Administrative Agent.

Independent Director, Independent Manager, or Independent Member shall mean a
natural person selected by Borrower or Operating Lessee, as applicable (a) with
prior experience as an independent director, independent manager or independent
member, (b) with at least three (3) years of employment experience, (c) who is
provided by a Nationally Recognized Service Company, (d) who is duly appointed
as an Independent Director and is not, will not be while serving as Independent
Director, and shall not have been at any time during the preceding five
(5) years, any of the following:

 

  (i) a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, or Operating Lessee, as
applicable, any Affiliate of Borrower or Operating Lessee, as applicable, or any
direct or indirect parent of Borrower or Operating Lessee, as applicable;

 

  (ii)

a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or

 

12



--------------------------------------------------------------------------------

  Operating Lessee, as applicable or any Affiliate of Borrower or Operating
Lessee, as applicable;

 

  (iii) a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person; or

 

  (iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director of a
“special/single purpose entity” affiliated with Borrower or Operating Lessee, as
applicable shall be qualified to serve as an Independent Director of Borrower or
Operating Lessee, as applicable, provided that the fees that such individual
earns from serving as Independent Director of Affiliates of Borrower or
Operating Lessee, as applicable in any given year constitute in the aggregate
less than five percent (5%) of such individual’s annual income for that year.

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director of
Borrower or Operating Lessee, as applicable, if such individual is an
independent director or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors and special
managers and also provides other corporate services in the ordinary course of
its business.

Initial LIBOR Cap Strike Rate shall mean 4%.

Initial Maturity Date shall mean July 20, 2014.

Insurance Requirements shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.

Insurance Reserve Account shall have the meaning set forth in Section 3.1.1(b).

Insurance Reserve Amount shall have the meaning set forth in Section 16.2.

Insurance Reserve Trigger shall mean Borrower’s failure to deliver to
Administrative Agent not less than five Business Days prior to each Payment Date
(unless the prior notice to Administrative Agent provided evidence reasonably
satisfactory to Administrative Agent that Borrower had prepaid such insurance
premiums through a future Payment Date), evidence that all insurance premiums
for the insurance required to be maintained pursuant to the terms of this
Agreement have been paid in full.

Intangible shall have the meaning set forth in the Security Instrument.

 

13



--------------------------------------------------------------------------------

Intellectual Property shall mean all intellectual property worldwide (other than
the Four Seasons’ Trademarks (as such term is defined in the Restaurant
Management Agreement)) including: (a) Trademarks; (b) patents issued by the
United States or the equivalent thereof in any other country, industrial
designs, and applications for any of the foregoing, including any continuations,
divisionals, continuations in part, renewals, extensions and reissues, and the
inventions disclosed or claimed therein; (c) copyrights in published and
unpublished works of authorship, whether registered or unregistered in the
United States or any other country, whether as author, assignee, or transferee
(including without limitation databases and other compilations of information,
computer software, middleware, user interface, source code, object code, and the
like, and user manuals and other training documentation related thereto), all
derivative works, renewals, extensions, restorations, and reversions thereof;
(d) domain names; (e) trade secrets, proprietary confidential information and
operational systems, including confidential know-how, processes, schematics,
concepts, ideas, inventions, business methods and processes, marketing plans,
research and development, formulae, drawings, prototypes, models, designs,
customer and supplier information and lists, databases and other compilations of
information, historical guest lists, mailing lists, computer software and
systems (including reservations and other hotel systems), middleware, user
interface, source code, object code, algorithms, and the like, and user manuals
and other training documentation related thereto, and other nonpublic,
confidential, or proprietary information; (f) any registrations, applications
for registration or issuance, recordings, reissues, renewals, divisions,
continuations, and extensions relating to any or all of the foregoing;
(g) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements or other
violations thereof relating to any or all of the foregoing; (i) rights to sue
for past, present and future infringements and other violations thereof relating
to any or all of the foregoing; and (j) for all of the foregoing, any of which
is now owned, acquired or developed after the Closing Date.

Interest Determination Date shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the first day of such Interest
Period; provided, that if such day is not a Business Day, it shall mean the next
succeeding Business Day.

Interest Period means (i) while the Loan bears interest at the Applicable LIBO
Rate or Default Rate based on Applicable LIBO Rate, a period of one month
commencing on the expiration of the preceding Interest Period (or, in the case
of the first Interest Period, on the Closing Date) and (ii) while the Loan bears
interest at the Applicable Base Rate or the Default Rate based on the Applicable
Base Rate, the period commencing on the date of conversion and ending on the
last day of the calendar month in which the date of conversion occurred, and
each succeeding calendar month thereafter; provided, that (x) while the Loan
bears interest at the Applicable LIBO Rate, if an Interest Period would
otherwise end on a day which is not a Eurodollar Business Day, such Interest
Period shall end on the next succeeding Eurodollar Business Day, provided,
however, that if said next succeeding Eurodollar Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Eurodollar Business Day, and (y) no Interest Period may continue past the
Maturity Date.

Interest Rate Cap Agreement shall mean an Interest Rate Agreement or Agreements
(together with the confirmation and schedules relating thereto), or, with

 

14



--------------------------------------------------------------------------------

Administrative Agent’s prior written consent (which shall not be unreasonably
withheld, delayed or conditioned), a swap or other interest rate hedging
instrument, each between a Counterparty and Borrower obtained by Borrower and
collaterally assigned to Administrative Agent pursuant to this Agreement, and
each satisfying the requirements set forth in Exhibit I (and, in the case of a
swap or other interest rate hedging agreement consented to by Administrative
Agent, in its reasonable discretion).

IP Collateral shall mean all IP Owners’ right, title and interest in, to, and
under Intellectual Property and IP Licenses.

IP Licenses shall mean, all licenses of Intellectual Property and covenants not
to sue with respect to Intellectual Property (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development, consulting services or distribution of
products) and regardless of whether IP Owner is a licensor or licensee under any
such agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
breaches or violations thereof, and (iii) the right to sue for past, present and
future breaches or violations thereof.

IP Owner shall mean Borrower or Operating Lessee, provided that such entity owns
any Intellectual Property or is a party to any IP License which is used in or
held for use in the use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property by Borrower, Operating
Lessee or Manager.

IP Schedule shall have the meaning provided in Section 4.1.50.

IP Security Agreement shall mean the IP Security Agreement in the form of
Exhibit Q executed by IP Owners.

have the meaning provided in Section 2.4.11.

Land shall have the meaning set forth in the Security Instrument.

Late Payment Charge shall have the meaning set forth in Section 2.2.2.

Lease shall mean any lease (other than the Operating Lease and the Management
Agreement), sublease or sub sublease, letting, license, concession, or other
agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted by the Borrower or Operating
Lessee a possessory interest in, or right to use or occupy all or any portion of
any space in the Property or any facilities at the Property (other than Ordinary
Course of Business (a) short-term occupancy rights of hotel guests which are not
the subject of a written agreement, (b) occupancy agreements for groups of hotel
guests for transitory periods of time and (c) agreements for catering, business
an similar special events or functions at the Property), and every Modification
or other agreement relating to such lease, sublease, sub-sublease, or other
agreement entered into in connection with such lease, sublease, sub-sublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

15



--------------------------------------------------------------------------------

Lease Modification shall have the meaning set forth in Section 8.7.1.

Legal Requirements shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.

Lenders shall have the meaning set forth in the first paragraph of this
Agreement.

Letter of Credit shall mean an irrevocable, unconditional, transferable (without
the imposition of any fee except any fees which are expressly payable by the
Borrower), clean sight draft letter of credit (either an evergreen letter of
credit or one which does not expire until at least sixty (60) days after the
Maturity Date (the LC Expiration Date), in favor of Lender and entitling Lender
to draw thereon in New York, New York, based solely on a statement executed by
an officer or authorized signatory of Lender and issued by an Approved Bank. If
at any time (a) the institution issuing any such Letter of Credit shall cease to
be an Approved Bank or (b) the Letter of Credit is due to expire prior to the LC
Expiration Date, Lender shall have the right immediately to draw down the same
in full and hold the proceeds thereof in accordance with the provisions of this
Agreement, unless Borrower shall deliver a replacement Letter of Credit from an
Approved Bank within (i) as to (a) above, twenty (20) days after Lender delivers
written notice to Borrower that the institution issuing the Letter of Credit has
ceased to be an Approved Bank or (ii) as to (b) above, at least twenty (20) days
prior to the expiration date of said Letter of Credit.

Liabilities shall mean all liabilities, claims, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorney’s fees and expenses) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Loan and the termination, resignation or replacement of the Administrative
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against Administrative Agent, Lenders, or, as applicable, any other Indemnified
Party.

LIBOR Cap Strike Rate shall mean, (i) with respect to the Interest Rate Cap
Agreement in effect during the two-year period following the Closing Date, the
Initial LIBOR Cap Strike Rate; and (ii) from and after the second (2nd
anniversary of the Closing Date and with respect to any Extension Interest Rate
Cap Agreement, a rate equal to that sufficient to maintain a DSCR of 1.20x
measured for the immediately preceeding four (4) Fiscal Quarters.

LIBO Rate shall mean, with respect to any Interest Period, the average of
interbank offered rates for dollar deposits having a maturity approximately
equal to such Interest Period in the London market as set forth on Reuters
Screen LIBOR01 Page (i.e., the LIBOR page), or any successor page, of the
Reuters System, titled “British Banker Association Interest Settlement Rates” at
approximately 11:00 a.m. (London time) two (2) Eurodollar Business Days prior to
the first day of such Interest Period or if such rate is not

 

16



--------------------------------------------------------------------------------

then quoted, the arithmetic average as determined by Administrative Agent of the
rates at which deposits in immediately available U.S. dollars in an amount equal
to the amount of such LIBOR Rate Loan having a maturity approximately equal to
such Interest Period are offered by four (4) reference banks to be selected by
Administrative Agent in the London interbank market, at approximately 11:00 a.m.
(London time) two (2) Eurodollar Business Days prior to the first day of such
Interest Period.

LIBO Rate Spread shall mean three and 15/100th percent (3.15%).

LIBO Reserve Percentage shall mean with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves and taking into account any transitional
adjustments) which is actually imposed on a Lender under Regulation D on
eurocurrency liabilities.

License shall have the meaning set forth in Section 4.1.23.

Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic’s, materialmen’s and other similar liens and encumbrances.

Loan shall mean the loan in the amount of up to One Hundred Thirty Million and
NO/100 Dollars ($130,000,000.00) made by Lenders to Borrower pursuant to this
Agreement.

Loan Documents shall mean, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases, the IP Security Agreement, the
Environmental Indemnity, the Assignment of Management Agreement, the Sublease
Subordination, the Account Agreement, the Recourse Guaranty and all other
documents executed and/or delivered by Borrower or any of its Affiliates in
connection with the Loan including any certifications or representations
delivered by or on behalf of Borrower, any Affiliate of Borrower, the Manager,
or any Affiliate of the Manager (including, without limitation, any certificates
in connection with any legal opinions delivered on the date hereof), together
with all of the Accommodation Security Documents executed by the Transaction
Parties.

Loan Sale shall have the meaning set forth in Section 15.7.

Management Agreement shall mean that certain Second Amended and Restated Hotel
Management Agreement dated as of January 1, 1997 between Four Seasons Hotels
Limited and Georgetown Plaza Associates, as: amended by a letter dated as of
February 10, 2005; assigned by that Assignment and Assumption of Hotel
Management Agreement, dated as of March 1, 2006 to Operating Lessee; further
amended by (i) that certain Amendment to Second Amended and Restated Hotel
Management Agreement, dated as of October 17, 2008 and (ii) by that certain
Second Amendment to Second Amended and Restated Hotel Management Agreement,
dated as of December 18, 2008, each by and between Four Seasons Hotels Limited
and Operating Lessee; and further amended by two letters, dated December 18,
2008 (regarding operational matters and service charges and

 

17



--------------------------------------------------------------------------------

Uniform System of Accounts), as the same may be Modified from time to time in
accordance with the terms hereof.

Management Control shall mean, with respect to any direct or indirect interest
in the Borrower or the Property (not including Manager’s interest under an
Acceptable Management Agreement), the power and authority to make and implement
or cause to be made and implemented all material decisions with respect to the
operation, management, financing and disposition of the specified interest.

Management Fee shall mean an amount equal to the monthly property management
fees payable to the Manager pursuant to the terms of the Management Agreement
for management services, incentive management fees and any other fees described
in the Management Agreement, and any allocated franchise fees.

Manager shall mean Four Seasons Hotels Limited, or any replacement “Manager”
appointed in accordance with Section 5.2.14 hereof.

Manager Accounts shall mean the “Bank Accounts” (as defined in the Management
Agreement) maintained by Manager in the name of Borrower or Operating Lessee
with respect to the Property and in accordance with the terms of the Management
Agreement.

Manager FF&E Reserve Account shall mean the “Capital Reserve” as defined in the
Management Agreement.

Manager Reimbursable Expenses shall mean the expenses of manager to be
reimbursed under the Management Agreement.

Material Adverse Effect shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the (i) Borrower; (ii) Guarantor, (iii) the other Transaction
Parties; or (iv) the ability of Borrower to repay the principal and interest of
the Loan as it becomes due or to satisfy any of Borrower’s obligations under the
Loan Documents.

Material Alteration shall mean any Alteration (other than with respect to
replacements of FF&E that are funded from reserves for FF&E reserved for
hereunder or under the Management Agreement by the Manager) to be performed by
or on behalf of Borrower at the Property, the total cost of which (including,
without limitation, construction costs and costs of architects, engineers and
other professionals), as reasonably estimated by an Independent Architect,
exceeds the Threshold Amount.

Material Casualty shall mean a Casualty where the loss (i) is in an aggregate
amount equal to or in excess of the Threshold Amount or (ii) has caused twenty
percent (20%) or more of the hotel rooms or common areas (including banquet and
conference facilities) in the Property to be unavailable for its applicable use.

Material Condemnation shall mean a Condemnation where the loss (i) is in an
aggregate amount equal to or in excess of the Threshold Amount or (ii) has
caused twenty percent (20%) or more of the hotel rooms or common areas
(including banquet and conference facilities) in the Property to be unavailable
for its applicable use.

 

18



--------------------------------------------------------------------------------

Material Lease shall mean any Lease (a) demising a premises within the Property
that is more than 5,000 net rentable square feet or (b) that is for a term equal
to or greater than sixty (60) months.

Maturity Date initially shall mean the Initial Maturity Date; provided that the
“Maturity Date” shall mean the First Extended Maturity Date or the Final
Extended Maturity Date if the Borrower extends the Initial Maturity Date or the
First Extended Maturity Date, as applicable, in accordance with the terms and
conditions of Section 2.1.6 of this Agreement. The Maturity Date shall be
subject to acceleration upon an Event of Default as otherwise provided in this
Agreement.

Maturity Date Payment shall have the meaning set forth in Section 2.1.5.

Maximum Legal Rate shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

Modifications shall mean any amendments, supplements, restatements,
modifications, renewals, replacements, consolidations, severances, substitutions
and extensions of any document or instrument from time to time; “Modify,”
“Modified,” or related words shall have meanings correlative thereto.

Monthly FF&E Reserve Amount shall mean an amount determined by Administrative
Agent (based upon the most recent monthly operating statements delivered
pursuant hereto) equal to 3% of Operating Income.

Monthly Insurance Reserve Amount shall have the meaning set forth in
Section 16.2.

Monthly Tax Reserve Amount shall have the meaning set forth in Section 16.1.

Moody’s shall mean Moody’s Investors Service, Inc.

Nationally Recognized Service Company shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company or such other nationally recognized company that provides independent
director, independent manager or independent member services and that is
reasonably satisfactory to Lender, in each case that is not an Affiliate of
Borrower and that provides professional independent directors and other
corporate services in the ordinary course of its business.

Net Operating Income shall mean, for any specified period, the excess of
Operating Income over Operating Expenses for the trailing twelve (12) month
period ending on the last day of the most recent Fiscal Quarter.

New Lease shall have the meaning set forth in Section 8.7.1.

Non-Consolidation Opinion shall have the meaning provided in Section 2.4.5.

 

19



--------------------------------------------------------------------------------

Non-Disturbance Agreement shall have the meaning set forth in Section 8.7.9.

Note shall mean any of the promissory notes in the form of that attached to the
Agreement as Exhibit L issued by the Borrower to a Lender, as the same may be
Modified from time to time.

Obligations shall mean any and all debts, obligations and liabilities of the
Borrower or the other Transaction Parties to the Administrative Agent and the
Lenders (whether now existing or hereafter arising, voluntary or involuntary,
whether or not jointly owed with others, direct or indirect, absolute or
contingent, liquidated or unliquidated, and whether or not from time to time
decreased or extinguished and later increased, created or incurred), arising out
of or related to the Loan Documents.

Officer’s Certificate shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property or the particular matter which is the subject
of such Officer’s Certificate.

Operating Asset shall have the meaning set forth in the Security Instrument.

Operating Expenses shall mean, for any specified period, without duplication,
all expenses of Borrower or Operating Lessee (or by Manager for the account of
Borrower or Operating Lessee) during such period in connection with the
ownership or operation of the Property, including costs (including labor) of
providing services including rooms, food and beverage, telecommunications,
garage and parking and other operating departments, as well as real estate and
other business taxes, rental expenses, insurance premiums, utilities costs,
administrative and general costs, repairs and maintenance costs, Third-Party
Franchise Fees, Management Fees under the Management Agreement calculated as the
greater of (i) actual Management Fees or (ii) 3% of Operating Income, other
costs and expenses relating to the Property, required FF&E reserves calculated
as the greater of (i) actual FF&E expenses or (ii) 4% of Operating Income, and
legal expenses incurred in connection with the operation of the Property,
determined, in each case on an accrual basis, in accordance with GAAP.
“Operating Expenses” shall not include (i) depreciation or amortization or other
noncash items, (ii) the principal of and interest on the Notes, (iii) income
taxes or other taxes in the nature of income taxes, (iv) any expenses (including
legal, accounting and other professional fees, expenses and
disbursements) incurred in connection with and allocable to the issuance of the
Note, or (v) distributions to the shareholders of the Borrower. Expenses that
are accrued as Operating Expenses during any period shall not be included in
Operating Expenses when paid during any subsequent period.

Operating Expense Reserve Account shall have the meaning set forth in
Section 3.1.1.

Operating Income shall mean for any specified period, all income received by
Borrower or Operating Lessee (or by Manager for the account of Borrower or
Operating Lessee) from any Person during such period in connection with the
ownership or operation of the Property, determined on an accrual basis of
accounting determined in accordance with GAAP, including the following:

 

20



--------------------------------------------------------------------------------

(i) all amounts payable to Borrower or to Manager for the account of Borrower by
any Person as Rent and/or Hotel Revenue;

(ii) all amounts payable to Borrower (or to Manager for the account of
Borrower) pursuant to any reciprocal easement and/or operating agreements,
covenants, conditions and restrictions, condominium documents and similar
agreements affecting the Property and binding upon and/or benefiting Borrower
and other third parties, but specifically excluding the Management Agreement;

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

(iv) business interruption and loss of “rental value” insurance proceeds to the
extent such proceeds are allocable to such specified period; and

(v) all investment income with respect to the Collateral Accounts.

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any Proceeds (other than of the types described in clauses
(iii) and (iv) above), (B) any proceeds resulting from the sale, exchange,
transfer, financing or refinancing of all or any part of the Property (other
than of the types described in clause (i) and (iii) above), (C) any repayments
received from Tenants of principal loaned or advanced to Tenants by Borrower,
(D) any type of income that would otherwise be considered Operating Income
pursuant to the provisions above but is paid directly by any Tenant to a Person
other than Borrower or Manager or its agent and (E) any fees or other amounts
payable by a Tenant or another Person to Borrower that are reimbursable to
Tenant or such other Person.

Operating Lease shall mean that certain Lease Agreement dated as of March 1,
2006, as amended by that certain First Amendment to Lease Agreement, dated
January 1, 2011, each between Borrower and Operating Lessee.

Operating Lease Subordination shall mean that certain Operating Lease
Subordination Agreement, dated as the date hereof, by and among Borrower,
Operating Lessee and Administrative Agent.

Operating Lessee shall mean DTRS Washington, L.L.C.

Opinion of Counsel shall mean opinions of counsel of law firm(s) licensed to
practice in Washington, D.C., New York, Delaware and Maryland selected by
Borrower and reasonably acceptable to Administrative Agent.

Ordinary Course of Business shall mean with respect to a specific Person, the
ordinary course of such Person’s business, substantially as conducted by any
such Person prior to and as of the Closing Date, and (A) undertaken by such
Person in good faith and not for purposes of evading any covenant or restriction
in any Loan Document, and (B) which shall not in any event interfere with the
ongoing operation of the assets of such Person in a manner consistent with
similar properties and shall not interfere with the day-to-day operations of
such assets as contemplated in the Loan Documents.

Other Charges shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter

 

21



--------------------------------------------------------------------------------

levied or assessed or imposed against the Property or any part thereof by any
Governmental Authority, other than those required to be paid by a Tenant
pursuant to its respective Lease.

Other Taxes shall mean any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies of a
Governmental Authority with respect to any payment made under any Loan Document
or from the execution, delivery or enforcement of any Loan Document, excluding
Excluded Taxes.

Parking Garage Repairs shall have the meaning set forth in Section 5.1.23.

Parking Management Agreement shall mean that certain Parking Service Management
Agreement dated as of January 1, 2009 between Four Seasons Hotels Limited and
Towne Park, Ltd., as the same may be Modified from time to time in accordance
with the terms hereof.

Parking Repair Collateral shall have the meaning set forth in Section 5.1.23.

Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

Patriot Act Offense shall have the meaning set forth in Section 4.1.43(b).

Payment Date shall mean, commencing on September 1, 2011, the first (1st) day of
each month, or if such day is not a Business Day, the immediately succeeding
Business Day, and the Maturity Date.

Percentage Share shall mean for any Lender at any date the percentage set forth
next to such Lender’s name on Schedule VII to this Agreement, as the same may be
Modified from time to time, including, without limitation, to reflect the
addition or withdrawal of a Lender or the assignment of all or a portion of an
existing Lender’s Percentage Share as permitted pursuant to Section 15.1

Permitted Debt shall mean collectively, (a) the Note and the other obligations,
indebtedness and liabilities specifically provided for in any Loan Document and
secured by this Agreement, the Security Instrument and the other Loan Documents,
(b) trade payables and other liabilities incurred in the Ordinary Course of
Business and payable by or on behalf of Borrower in respect of the operation of
the Property, not secured by Liens on the Property (other than liens being
properly contested in accordance with the provisions of this Agreement or the
Security Instrument), such payables and liabilities (which shall not include
taxes, accrued payroll and benefits, customer, security deposits and deferred
income), not to exceed at any one time outstanding two percent (2%) of the
outstanding Principal Amount, provided that (but subject to the remaining terms
of this definition) each such amount shall be paid within sixty (60) days
following the date on which each such amount is incurred, provided, that such
two percent (2.0%) limitation shall not include normal and customary retainages
related to Alterations that are reserved for by Borrower, (c) purchase money
indebtedness and capital lease obligations incurred in the Ordinary Course of
Business, having scheduled annual debt service not to exceed $500,000,
(d) contingent obligations to repay customer, security deposits held in the
Ordinary Course of Business, (e) obligations incurred in the Ordinary Course of
Business for the financing of any applicable portfolio

 

22



--------------------------------------------------------------------------------

insurance premiums, and (f) indebtedness of the Borrower to any partner or
member of Borrower or its Affiliates provided such indebtedness is evidenced by
a promissory note that evidences such indebtedness and provides that the
obligation of the maker thereof to repay such indebtedness is fully subordinated
to Borrower’s obligation to repay in full of all amounts under the Note. Subject
to Section 7.3, nothing contained herein shall be deemed to require Borrower to
pay any amount, so long as Borrower is in good faith, and by proper legal
proceedings, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of the commencement of any such action
or proceeding, and during the pendency of such action or proceeding (i) no Event
of Default shall exist and be continuing hereunder, (ii) adequate reserves with
respect thereto are maintained on the books of Borrower in accordance with GAAP,
and (iii) such contest operates to suspend collection or enforcement, as the
case may be, of the contested amount and such contest is maintained and
prosecuted continuously and with diligence. Notwithstanding anything set forth
herein, in no event shall Borrower be permitted under this provision to enter
into a note (other than the Note and the other Loan Documents) or other
instrument for borrowed money other than permitted purchase money indebtedness
as described in this definition.

Permitted Encumbrances shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(other than any such Lien imposed pursuant to Section 401(a)(29) of the Code or
by ERISA), (d) Liens and security interests on personal property items that are
the subject of clause (d) of the definition of Permitted Debt, and
(e) non-exclusive IP Licenses issued in the ordinary course of business and the
IP Licenses set forth on the IP Schedule.

Permitted Investments shall have the meaning set forth in the Account Agreement.

Permitted Revolver Loan Transfer shall mean (a) a pledge of direct and/or
indirect equity interests in Guarantor to secure the Revolver Loan, if given and
(b) any foreclosure (or transfer in lieu thereof) of such pledge of direct
and/or indirect equity interests in Guarantor pursuant to the Revolver Loan
Documents, provided that the acquirer at foreclosure (or transfer in lieu
thereof) shall be a Revolver Loan lender or the administrative agent on behalf
of any such lenders.

Person shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

Pfandbrief shall mean the trustee, administrator or receiver (or a nominee,
collateral agent or collateral trustee) of, a mortgage pool securing covered
mortgage bonds issued by an eligible German bank (Pfandbriefbanken), the
bondholders (as a collective whole) thereof, or by any other Person otherwise
permitted to issue covered mortgage bonds (Hypothekenpfandbriefe) under German
bond law (Pfandbriefgesetz 2005, as the same may be amended or modified and in
effect from time to time, and/or any substitute or successor legislation
thereto).

Physical Conditions Report shall mean, with respect to the Property, a
structural engineering report (prepared by an Independent Architect), which has
been

 

23



--------------------------------------------------------------------------------

(a) addressed to Administrative Agent (b) prepared based on a scope of work
determined by Administrative Agent in Administrative Agent’s reasonable
discretion, and (c) in form and content acceptable to Administrative Agent in
Administrative Agent’s reasonable discretion, together with any amendments or
supplements thereto.

Plan shall have the meaning set forth in Section 4.1.10.

Pre-Approved Manager shall mean any entity set forth on Schedule IV.

Prepayment Premium shall mean with respect to any voluntary or involuntary
payment or prepayment of the Principal Balance (or acceleration of the Loan) on
or before the Restricted Prepayment Date, a non-refundable fee equal to the
product of the following: (A) one-half percent (0.50%); and (B) the amount of
such prepayment (or the amount of principal so accelerated).

Prime Rate shall mean the fluctuating per annum rate announced from time to time
by DBTCA (or any successor bank designated by Administrative Agent) at its
principal office in New York, New York as its “prime rate”. The Prime Rate is a
rate set by DBTCA as one of its base rates and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto, and is evidenced by the recording thereof after its announcement in
such internal publication or publications as DBTCA may designate. The Prime Rate
is not tied to any external index and does not necessarily represent the lowest
or best rate of interest actually charged to any class or category of customers.
Each change in the Prime Rate will be effective on the day the change is
announced within DBTCA.

Principal Amount shall mean One Hundred Thirty Million and NO/100 Dollars
($130,000,000) or so much as may be outstanding under the Notes from time to
time.

Probable Maximum Loss shall mean the sum of the product of (A) the scenario
expected loss as determined by an approved seismic engineering firm and (B) the
sum of the full replacement cost of the Improvements of the Property inclusive
of furniture, fixtures and equipment and twelve (12) months of business
interruption insurance increased each year commencing on the first
(1st) anniversary of the Closing Date by the percentage increase in the Consumer
Price Index for All Urban Consumers that is published by the Bureau of Labor
Statistics for the city in which the Property is located.

Proceeds shall mean amounts, awards or payments payable to Borrower (including,
without limitation, amounts payable under any title insurance policies covering
Borrower’s ownership interest in the Property) or Administrative Agent with
respect to any insurance required to be maintained hereunder (after the
deduction therefrom and payment to Borrower and Administrative Agent,
respectively, of any and all reasonable expenses incurred by Borrower and
Administrative Agent in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to any claim under such
insurance policies).

Proceeds Reserve Account shall have the meaning set forth in Section 3.1.1.

Property shall mean the “Property,” “Mortgaged Property” and other collateral
described in the Security Instrument.

 

24



--------------------------------------------------------------------------------

Rate Cap Collateral shall have the meaning set forth in Section 9.2.

Rating Agencies shall mean each of S&P, Moody’s and Fitch and any other
nationally-recognized statistical rating agency which has been approved by
Administrative Agent.

Real Property shall mean, collectively, the Land, the Improvements and the
Appurtenances (as defined in the Security Instrument).

Recourse Guaranty shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Administrative
Agent, as the same may be amended, supplemented, restated or otherwise modified
from time to time.

Register shall have the meaning set forth in Section 15.2.

Regulatory Change shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Administrative Agent, any Lender, or any Person Controlling Administrative Agent
or a Lender or to a class of banks or companies Controlling banks of or under
any federal, state or foreign laws or regulations (whether or not having the
force of law) by any court or Governmental Authority or monetary authority
charged with the interpretation or administration thereof.

Rents shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower and/or Operating Lessee from any
and all sources arising from or attributable to the Property and Proceeds, if
any, from business interruption or other loss of income insurance.

Required Lenders shall mean, at any date, those Lenders holding in aggregate
greater than 2/3rd of the outstanding principal portion of the Loan; provided,
that such Lenders shall be entitled to their voting, consent and approval
rights.

Reserve Adjusted LIBO Rate shall mean the rate per annum calculated as of the
first day of such Interest Period in accordance with the following formula:

 

Reserve Adjusted LIBO Rate =

  LR      1-LRP   

where

LR   = LIBO Rate

LRP = LIBO Reserve Percentage

Restaurant Management Agreement that certain Restaurant Management Agreement
dated October 17, 2008, as amended by that certain First Amendment to Restaurant
Management Agreement dated October 17, 2008 by and between Operating Lessee,
Manager and the Mina Group, LLC, a California limited liability company.

Replacement Interest Rate Cap Agreement shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty

 

25



--------------------------------------------------------------------------------

thereto, an interest rate cap agreement (together with the confirmation and
schedules relating thereto) from an Acceptable Counterparty and satisfying the
requirements set forth on Exhibit I hereto; provided that to the extent any such
interest rate cap agreement does not meet the foregoing requirements a
“Replacement Interest Cap Agreement” shall be such interest rate cap agreement
approved by Administrative Agent in its sole discretion.

Restoration shall have the meaning provided in Section 6.2.2.

Restricted Prepayment Date shall mean July 20, 2012.

Revolver Loan shall mean that certain revolving credit facility from Deutsche
Bank Trust Company Americas, as the administrative agent for itself and the
other financial institutions as are or may become parties to the Revolver Loan
Documents to Strategic Hotel Funding, L.L.C., evidenced by that certain Credit
Agreement, dated as of June 30, 2011, between Deutsche Bank Trust Company
Americas, as the administrative agent for itself and the other financial
institutions described therein, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

Revolver Loan Documents means the documents evidencing and securing the Revolver
Loan, as any of the foregoing may be modified, amended, extended, supplemented,
restated or replaced from time to time.

S&P shall mean Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Security Instrument shall mean that certain first priority Modification and
Consolidation Agreement and Restatement of Deeds of Trust, Leasehold Deeds of
Trust, Security Agreements, Financing Statements, Fixture Filings and
Assignments of Leases, Rents, Hotel Revenue and Security Deposits, dated the
date hereof, executed and delivered by Borrower and certain of its affiliates to
Administrative Agent and encumbering the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

Single Purpose Entity shall mean an entity satisfying the requirements set forth
on Exhibit C attached hereto.

Special Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lenders, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by a Lender’s net income by the United States of America
or any Governmental Authority of the jurisdiction under the laws under which
such Lender is organized or maintains a lending office.

State shall mean the State in which the Property or any part thereof is located.

Sub-Account(s) shall have the meaning set forth in Section 3.1.1.

Survey shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Administrative Agent and the company or companies
issuing the

 

26



--------------------------------------------------------------------------------

Title Policy, and containing a certification of such surveyor satisfactory to
Administrative Agent.

Taxes shall mean any and all federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

Tax Reserve Account shall have the meaning set forth in Section 3.1.1.

Tax Reserve Amount shall have the meaning set forth in Section 16.1.

Tenant shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property or permitted to use any portion of the facilities at the
Property, other than the Manager and its employees, agents and assigns.

Third-Party Franchise Fee shall mean the monthly franchise fee, if any, payable
to the Manager under the Management Agreement or any separate franchise
agreement (provided such Management Agreement or franchise agreement is with a
third-party manager that is not an Affiliate of Borrower and has been approved
by Administrative Agent). As of the Closing Date, no Third-Party Franchise Fee
is payable under the Management Agreement.

Threshold Amount shall mean an amount equal to, in the aggregate, $7,500,000.

Title Company shall mean individually and collectively, First American Title
Insurance Company and Stewart Title Insurance Company.

Title Policy shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Administrative Agent (or, if the Property is in a State which does
not permit the issuance of such ALTA policy, such form as shall be permitted in
such State and acceptable to Administrative Agent) issued by the Title Company
with respect to the Property and insuring the lien of the Security Instrument.

Total Insurable Value shall mean the sum of the full replacement cost of the
Improvements of the Property inclusive of furniture, fixtures and equipment plus
twelve (12) months of business interruption insurance.

Trademarks shall mean all trademarks, service marks, certification marks,
collective marks, business names, corporate names, trade names, d/b/a’s, trade
dress, designs, logos, slogans, and all other indicia of origin or quality, and
general intangibles of like nature, whether registered or unregistered, and all
goodwill of any business connected with the use thereof and symbolized thereby.

Transaction Parties shall mean, jointly and severally, Borrower, Operating
Lessee, Guarantor and any other Affiliate of any of the foregoing that is a
party to any Loan Document; provided, however, that an Affiliate shall not
include a person executing an Officer’s Certificate and not otherwise a party to
any other Loan Document.

 

27



--------------------------------------------------------------------------------

Transfer shall mean to, directly or indirectly, sell, assign, convey, mortgage,
transfer, pledge, hypothecate, encumber, grant a security interest in, lease,
exchange or otherwise dispose of any beneficial interest or grant any option or
warrant with respect to, or where used as a noun, a direct or indirect sale,
assignment, conveyance, transfer, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise.

UCC or Uniform Commercial Code shall mean the Uniform Commercial Code as in
effect in the State.

Uniform System shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

U.S. Government Obligations shall mean any direct obligations of, or obligations
guaranteed as to principal and interest by, the United States Government or any
agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States. Any such obligation must be
limited to instruments that have a predetermined fixed dollar amount of
principal due at maturity that cannot vary or change. If any such obligation is
rated by S&P, it shall not have an “r” highlighter affixed to its rating.
Interest must be fixed or tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with said index. U.S. Government
Obligations include, but are not limited to: U.S. Treasury direct or fully
guaranteed obligations, Farmers Home Administration certificates of beneficial
ownership, General Services Administration participation certificates, U.S.
Maritime Administration guaranteed Title XI financing, Small Business
Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.

Section 1.2 Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP as modified by the
Uniform System. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Unless otherwise specified herein or therein,
all terms defined in this Agreement shall have the definitions given them in
this Agreement when used in any other Loan Document or in any certificate or
other document made or delivered pursuant thereto. All uses of the word
“including” shall mean including, without limitation unless the context shall
indicate otherwise. Unless otherwise specified, the words hereof, herein and
hereunder and words of similar import when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

 

  II. GENERAL TERMS

Section 2.1 Loan; Disbursement to Borrower.

 

28



--------------------------------------------------------------------------------

2.1.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lenders severally agree that they shall fund their respective Percentage Shares
of the Loan, and Borrower hereby agrees to accept the Loan on the Closing Date.

2.1.2 Disbursement to Borrower. Each Lender shall make its Percentage Share of
the Loan available to the Administrative Agent, in same-day funds, on the
Closing Date at the Contact Office, ABA 021-001-033 for the Administrative
Agent’s Account No. 99-401-268, Ref: Strategic Four Seasons D.C., Attn: Tihana
Mesic, no later than 11:00 a.m. (New York time) on the Closing Date. Borrower
may request and receive only one borrowing hereunder in respect of the Loan and
any amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed. Borrower acknowledges and agrees that the full proceeds of the Loan
have been disbursed by Lenders to Borrower on the Closing Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases, the IP Security Agreement, this Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to repay and
discharge any existing loans secured by the Property, to pay the costs and
expenses related to the Loan and make a distribution to Guarantor in accordance
with its limited liability company agreement, and as may be otherwise set forth
on the Loan closing statement executed by Borrower at closing.

2.1.5 Repayment of Principal and Interest.

(i) Subject to (i) mandatory prepayment provisions of Section 2.3.3(i), (ii) the
Loan extension provisions of Section 2.1.6 below, and (iii) any earlier
acceleration of the Loan following an Event of Default, the Principal Amount,
all unpaid accrued interest, all interest that would accrue on the Principal
Amount through and including the Maturity Date, and all other fees and sums then
payable hereunder or under the Loan Documents, including, without limitation the
Prepayment Fee, if applicable (collectively, the Maturity Date Payment), shall
be due and payable in full on the Maturity Date. Principal amounts of the Loan
that are repaid or prepaid by the Borrower may be not be reborrowed.

(ii) All amounts advanced by Lenders pursuant to the Loan Documents, other than
the Principal Amount, or other charges provided in the Loan Documents, shall be
due and payable as provided in the Loan Documents. In the event any such advance
or charge is not so repaid by Borrower, Administrative Agent may, at its option,
first apply any payments received under the Note to repay such advances,
together with any interest thereon, or other charges as provided in the Loan
Documents, and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.

2.1.6 Loan Extension.

(i) Provided that no Default or Event of Default shall have occurred and be
continuing, the Borrower shall have the option, to be exercised by giving
revocable written notice to the Administrative Agent at least thirty
(30) calendar days but not more than ninety (90) calendar days prior to the
Initial Maturity Date, subject to the terms and conditions set forth in
Section 2.1.6(iii), to extend the Initial Maturity Date for all (and not a
portion other than as described in Section 2.1.6(iii)) of the Loan by twelve
(12) months

 

29



--------------------------------------------------------------------------------

to July 20, 2015 (the First Extended Maturity Date). The request by the Borrower
for the extension of the Initial Maturity Date shall constitute a representation
and warranty by the Borrower that no Default or Event of Default then exists and
an agreement by the Borrower that all of the conditions set forth in
Section 2.1.6(iii) below shall be satisfied on the Initial Maturity Date. Within
twenty-five (25) days after Administrative Agent’s receipt of Borrower’s written
election, Administrative Agent shall provide to Borrower Administrative Agent’s
good faith estimate of the Debt Yield Ratio as of the Initial Maturity Date, and
the reduction of principal, if any, required to satisfy Section 2.1.6(iii)(B)
and/or Section 2.1.6(iii)(C).

(ii) Provided that no Default or Event of Default shall have occurred and be
continuing, the Borrower shall have the option, to be exercised by giving
revocable written notice to the Administrative Agent at least thirty
(30) calendar days but not more than ninety (90) calendar days prior to the
First Extended Maturity Date, subject to the terms and conditions set forth in
Section 2.1.6(iii), to extend the First Extended Maturity Date for all (and not
a portion other than as described in Section 2.1.6(iii)) of the Loan by twelve
(12) months to July 20, 2016 (the Final Extended Maturity Date). The request by
the Borrower for the extension of the First Extended Maturity Date shall
constitute a representation and warranty by the Borrower that no Default or
Event of Default then exists and an agreement by the Borrower that all of the
conditions set forth in Section 2.1.6(iii) below shall be satisfied on the First
Extended Maturity Date. Within twenty-five (25) days after Administrative
Agent’s receipt of Borrower’s written election, Administrative Agent shall
provide to Borrower Administrative Agent’s good faith estimate of the Debt Yield
Ratio as of the First Extended Maturity Date, and the reduction of principal, if
any, required to satisfy Section 2.1.6(iii)(B) and/or Section 2.1.6(iii)(C).

(iii) The obligations of the Administrative Agent and the Lenders to extend the
Initial Maturity Date as provided in Section 2.1.6(i) or the First Extended
Maturity Date as provided in Section 2.1.6(ii) shall be subject to the prior
satisfaction of each of the following conditions precedent as determined by the
Administrative Agent in its good faith judgment: (A) on the Initial Maturity
Date and the First Extended Maturity Date, as applicable, there shall exist no
Default or Event of Default; (B) (i) the Debt Yield Ratio calculated on Debt
Yield Test (Initial Maturity Date) for the Property shall be not be less than 11
percent (11%), or (ii) the Debt Yield Ratio calculated on the Debt Yield Test
(First Extended Maturity Date) for the Property shall be not be less than 12
percent (12%), as applicable; (C) the Borrower shall have paid to the
Administrative Agent on or prior to the Initial Maturity Date or the First
Extended Maturity Date, as applicable, for the ratable benefit of the Lenders,
an extension fee equal to one-quarter of one percent (0.25%) of the then
Principal Amount of the Loan to be extended (which fee the Borrower hereby
agrees shall be fully earned and nonrefundable under any circumstances when
paid); (D) the Borrower shall have delivered to the Administrative Agent an
Extension Interest Rate Cap Agreement with respect to the extension term duly
executed by the appropriate Persons, (E) the representations and warranties made
by the Transaction Parties in the Loan Documents shall be true and correct in
all material respects on the Initial Maturity Date and the First Extended
Maturity Date, as applicable except to the extent such representation or
warranty expressly refers to an earlier date, in which case such representation
or warranty shall be true and correct in all material respects as of such date
(provided, however, that any factual matters disclosed in the Schedules
referenced in Article 4 may be updated in accordance with clause (F) below);
(F) the Borrower shall have delivered updates, if any, to the Administrative
Agent of all the Schedules set forth in Article 4 hereof and such updated

 

30



--------------------------------------------------------------------------------

Schedules shall not disclose any new conditions that would result in a Material
Adverse Effect with respect to the Collateral or the Transaction Parties not
disclosed as of the Closing Date, in each case as determined by Administrative
Agent in its good faith judgment; (G) Borrower shall have paid all reasonable
out-of-pocket third party costs and expenses incurred by the Administrative
Agent and of which Administrative Agent has notified Borrower (including
reasonable attorneys’ fees and expenses) in connection with such extension or as
otherwise then due under this Agreement; and (H) Guarantor and each other
Transaction Party shall have acknowledged and ratified that its obligations
under the Recourse Guaranty, Environmental Indemnity and other Loan Documents
(as applicable) remain in full force and effect, and continue to guaranty,
evidence or secure (as applicable) the Obligations under the Loan Documents, as
extended.

(iv) Notwithstanding anything to the contrary herein, in the event Borrower
gives notice to extend the Initial Maturity Date or the First Extended Maturity
Date, and subsequently revokes such notice, Borrower shall be responsible for
all costs associated with the revocation of the notice to extend, including all
amounts payable pursuant to Section 2.2.8 below, in the event the notice is
revoked within three (3) days prior to Maturity Date or First Extended Maturity
Date, as applicable.

Section 2.2 Interest Rate and Yield-Related Provisions.

2.2.1 Interest Rate.

(a) Prior to the Maturity Date, during the period Loan is accruing interest at
the Applicable LIBO Rate, interest shall accrue on the Principal Amount as
follows (subject to the provisions of Sections 2.2.3, 2.2.4 and 2.2.10 below):
(i) from and including the date hereof to, but not including, August 1, 2011, at
a rate per annum equal to 3.33625%; and (ii) from and including August 1, 2011
and thereafter during each Interest Period during the term of the Loan, at a per
annum rate equal to the Applicable LIBO Rate for the then-current Interest
Period.

(b) Prior to the Maturity Date, during the period Loan is accruing interest at
the Applicable Base Rate, interest shall accrue on the Principal Amount at the
Applicable Base Rate as set forth on an interest billing statement delivered by
the Administrative Agent to the Borrower

(c) From and after the Maturity Date or from and after the occurrence and during
the continuance of any Event of Default, interest shall accrue on the Principal
Amount at the Default Rate.

(d) Except as expressly set forth in this Agreement to the contrary, interest
shall accrue on all amounts advanced by Lenders pursuant to the Loan Documents
(other than the Principal Amount, which shall accrue interest in accordance with
clauses a. and b. above) at the Default Rate.

(e) The provisions of this Section 2.2.1 are subject in all events to the
provisions of Section 2.2.4 of this Agreement.

2.2.2 Payment of Interest. Interest accrued on the Loan shall be paid by
Borrower (i) on the day hereof through July 31, 2011, and (ii) thenafter,
monthly, in arrears, on each Payment Date, as set forth on an interest billing
statement delivered by the

 

31



--------------------------------------------------------------------------------

Administrative Agent to the Borrower (which delivery may be by facsimile or
email transmission). All payments made by Borrower hereunder or under any of the
Loan Documents shall be made on or before 11:00 a.m. New York City time. Any
payments received after such time shall be credited to the next following
Business Day. If any interest payment due under the Loan Documents is not paid
by Borrower within three (3) days after the date on which it is due (or, if such
third (3rd) day is not a Business Day, then the Business Day immediately
preceding such day), Borrower shall pay to Lender upon demand an amount equal to
the lesser of three percent (3%) of such unpaid sum or the Maximum Legal Rate
(the Late Payment Charge) in order to defray the expense incurred by Lenders and
Administrative Agent in handling and processing such delinquent payment and to
compensate Lenders for the loss of the use of such delinquent payment. Any such
amount shall be secured by this Agreement, the Security Instrument and the other
Loan Documents to the extent permitted by applicable law. Borrower acknowledges
and agrees that the three day grace period with respect to the applicability of
the Late Payment Charge (i) shall only apply to Borrower’s first failure to make
a monthly interest payment in any calendar year, (ii) shall not apply to
Borrower’s failure to repay the Maturity Date Payment and (iii) shall not
constitute a payment grace period and shall in no way limit Lender’s rights
under Article XVII.

2.2.3 Inability to Determine Rate. In the event that the Administrative Agent
shall have reasonably determined (which determination shall be conclusive and
binding upon the Borrower) that by reason of circumstances affecting the
interbank market, adequate and reasonable means do not exist for ascertaining
the LIBO Rate for any Interest Period, the Administrative Agent shall forthwith
give telephonic notice of such determination to each Lender and to the Borrower.
If such notice is given, the outstanding principal balance of the Loan shall
bear interest during each day of any affected Interest Period at the Applicable
Base Rate. The Administrative Agent shall withdraw such notice in the event that
the circumstances giving rise thereto no longer pertain and that adequate and
reasonable means exist for ascertaining the LIBO Rate for the relevant Interest
Period, and, following withdrawal of such notice by the Administrative Agent,
the outstanding principal balance of the Loan shall bear interest at the
Applicable LIBO Rate pursuant to Section 2.2.1(a)(ii) above.

2.2.4 Illegality. Notwithstanding any other provisions herein, if any law,
regulation, treaty or directive issued by any Governmental Authority or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender to maintain the Loan based on the LIBO Rate as
contemplated by this Agreement, the Loan shall automatically bear interest at
the Applicable Base Rate at the end of then-current Interest Period or within
such earlier period as may be required by law. In the event of a conversion to
interest based on the Base Rate prior to the end of the then-current Interest
Period, the Borrower hereby agrees promptly to pay any Lender affected thereby,
upon demand, the amounts required pursuant to Section 2.2.8 below, it being
agreed and understood that such conversion shall constitute a prepayment for all
purposes hereof. The provisions hereof shall survive the termination of this
Agreement and payment of all other Obligations.

2.2.5 Funding. Each Lender shall be entitled to fund all or any portion of its
Percentage Share of the Loan in any manner it may determine in its sole
discretion, including, without limitation, in the Grand Cayman inter-bank
market, the London inter-bank market and within the United States, but all
calculations and transactions

 

32



--------------------------------------------------------------------------------

hereunder shall be conducted as though all Lenders actually fund the Loan
through the purchase of offshore dollar deposits in the amount of such Lender’s
Percentage Share of the Loan with a maturity corresponding to the applicable
Interest Period.

2.2.6 Requirements of Law; Increased Costs.

(i) In the event that any applicable law, order, regulation, treaty or directive
issued by any central bank or other governmental authority, agency or
instrumentality or in the governmental or judicial interpretation or application
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) issued by any central bank or other governmental
authority, agency or instrumentality, in each case enacted after the date hereof
(or any change enacted after the date hereof):

(B) Does or shall subject any Lender to any Taxes of any kind whatsoever with
respect to this Agreement or the Loan, or change the basis of determining the
Taxes imposed on payments to such Lender of principal, fee, interest or any
other amount payable hereunder (except for change in the rate of tax on the
overall net income of such Lender);

(C) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender which are not otherwise included in the
determination of interest payable on the Obligations; or

(D) Does or shall impose on such Lender any other condition; and the result of
any of the foregoing is to increase the cost to such Lender of making, renewing
or maintaining its Percentage Share of the Loan or to reduce any amount
receivable in respect thereof or the rate of return on the capital of such
Lender or any corporation controlling such Lender, then, in any such case, the
Borrower shall, without duplication of amounts payable pursuant to
Section 2.2.9, promptly pay to such Lender, upon its written demand made through
the Administrative Agent, any additional amounts necessary to compensate such
Lender for such additional cost or reduced amounts receivable or rate of return
as determined by such Lender with respect to this Agreement or such Lender’s
Percentage Share of the Loan, so long as such Lender requires substantially all
obligors under other commitments of this type made available by such Lender to
similarly so compensate such Lender.

(ii) If a Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.6, it shall promptly notify the Borrower of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
so claimed payable containing the calculation thereof in reasonable detail
submitted by a Lender to the Borrower, accompanied by a certification that such
Lender has required substantially all obligors under other commitments of this
type made available by such Lender to similarly so compensate such Lender, shall
constitute prima facie evidence thereof.

(iii) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.2.6 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate or reimburse a Lender pursuant to this Article II for any increased
costs or reductions in return in the event such Lender does not notify Borrower
within three hundred and sixty-five (365) days of such Lender becoming aware of
the circumstances; provided, further that if any of the circumstances giving
rise to such increased costs or reductions in

 

33



--------------------------------------------------------------------------------

return are retroactive, then the three hundred and sixty-five (365) day period
referred to in the preceding proviso shall be extended to include the period of
retroactive effect. The provisions of this Section 2.2.6 shall survive the
termination of this Agreement and payment of the Loan and all other Obligations.

2.2.7 Obligation of Lenders to Mitigate; Replacement of Lenders.

Each Lender agrees that:

(i) As promptly as reasonably practicable after the officer of such Lender
responsible for administering such Lender’s Percentage Share of the Loan becomes
aware of any event or condition that would entitle such Lender to receive
payments under Section 2.2.6 above or Section 2.2.9 below or to cease
maintaining the Loan based on the LIBO Rate under Section 2.2.4 above, such
Lender will use reasonable efforts (i) to maintain its Percentage Share of the
Loan through another lending office of such Lender or (ii) take such other
measures as such Lender may deem reasonable, if as a result thereof the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.2.6 above or pursuant to Section 2.2.9 below would be
materially reduced or eliminated or the conditions rendering such Lender
incapable of maintaining the Loan based on the LIBO Rate under Section 2.2.4
above no longer would be applicable, and if, as determined by such Lender in its
sole discretion, the maintaining of such Lender’s Percentage Share of the Loan
through such other lending office or in accordance with such other measures, as
the case may be, would not otherwise materially adversely affect the Loan or the
interests of such Lender.

(ii) If the Borrower receives a notice pursuant to Section 2.2.6 above or
pursuant to Section 2.2.9 below or a notice pursuant to Section 2.2.4 above
stating that a Lender is unable to maintain the Loan based on the LIBO Rate (for
reasons not generally applicable to the Required Lenders), so long as (i) no
potential Default, Default, or Event of Default shall have occurred and be
continuing, (ii) the Borrower has obtained a commitment from another Lender or
an Eligible Assignee to purchase at par such Lender’s Percentage Share of the
Loan and accrued interest and fees and to assume all obligations of the Lender
to be replaced under the Loan Documents and (iii) such Lender to be replaced is
unwilling to withdraw the notice delivered to the Borrower, upon thirty
(30) days’ prior written notice to such Lender and the Administrative Agent, the
Borrower may require, at the Borrower’s expense, the Lender giving such notice
to assign, without recourse, all of its Percentage Share of the Loan and accrued
interest and fees to such other Lender or Eligible Assignee pursuant to the
provisions of Section 15.1 below.

2.2.8 Funding Indemnification. In addition to all other payment obligations
hereunder, in the event the Loan is accruing interest at the Applicable LIBO
Rate and is prepaid in full or in part prior to the last day of the applicable
Interest Period, whether following a voluntary prepayment, a mandatory
prepayment (other than a mandatory prepayment arising under Section 2.3.3(i)
below when no Event of Default has occurred and is continuing) or otherwise,
then the Borrower shall immediately pay to each Lender, through the
Administrative Agent, an additional premium sum compensating such Lender for
losses, costs and expenses incurred by such Lender in connection with such
prepayment. The loss to any Lender attributable to any such prepayment shall be
deemed to include an amount determined by such Lender to be equal to the excess,
if any, of (i) the amount of interest that such Lender would have accrued on the
principal amount so prepaid (the Incremental Payment) from the date of such
payment to the last day of the then-current Interest Period if the interest rate
payable on such deposit were equal to the Reserve Adjusted LIBO Rate for

 

34



--------------------------------------------------------------------------------

such Interest Period, over (ii) the amount of interest that such Lender would
earn for such period on an amount equal to the Incremental Payment if such
Lender were to invest such amount for such period at the interest rate that
would be bid by such Lender (or an affiliate of such Lender) for dollar deposits
from other banks in the eurodollar market at the commencement of such period. A
determination of any Lender as to the amounts payable pursuant to this
Section 2.2.8 shall be conclusive absent manifest error.

 

  2.2.9 Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.9) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(ii) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(iii) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.2.9) paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest (except to the extent such penalties and/or
interest arise as a result of a Lender’s delay in dealing with any such
Indemnified Tax) and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(iv) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(v) Each Foreign Lender shall deliver to the Borrower (with copies to the
Administrative Agent) on or before the date hereof (or in the case of a Foreign
Lender who became a Lender by way of an assignment, on or before the date of the
assignment) or at least five (5) Business Days prior to the first date for any
payment herewith to such Lender, and from time to time as required for renewal
under applicable law, such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including,
without limitation, Internal Revenue Service Form W-8BEN or W-ECI, as
appropriate, and any other certificate or statement of exemption required by

 

35



--------------------------------------------------------------------------------

Section 871(h) or Section 881(c) of the Code or any subsequent version thereof,
properly completed and duly executed by such Lender establishing that payments
to such Lender hereunder are not subject to withholding or are subject to a
reduced rate of withholding under the Code or applicable tax treaty (Evidence of
No Withholding). Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent of any change in its applicable lending office and upon
written request of the Borrower or the Administrative Agent shall, prior to the
immediately following due date of any payment by the Borrower hereunder or under
any other Loan Document, deliver Evidence of No Withholding to the Borrower and
the Administrative Agent. The Borrower shall be entitled to rely on such forms
in their possession until receipt of any revised or successor form pursuant to
this Section 2.2.9(v). If a Lender fails to provide Evidence of No Withholding
as required pursuant to this Section 2.2.9(v), then (i) the Borrower (or the
Administrative Agent) shall be entitled to deduct or withhold from payments to
Administrative Agent or such Lender as a result of such failure, as required by
law, and (ii) the Borrower shall not be required to make payments of additional
amounts with respect to such withheld Taxes pursuant to Section 2.2.9(i) to the
extent such withholding is required solely by reason of the failure of such
Lender to provide the necessary Evidence of No Withholding. A Foreign Lender
shall not be required to deliver any form or statement pursuant to
Section 2.2.9(v) that such foreign Lender is not legally able to deliver.

2.2.10 Post-Default/Maturity Date Interest. Upon the occurrence and during the
continuance of an Event of Default, and from and after the Maturity Date if the
entire Principal Amount is not repaid on the Maturity Date, interest on the
outstanding principal balance of the Loan and, to the extent permitted by law,
overdue interest and other amounts due in respect of the Loan shall bear
interest at a per annum rate equal to three percent (3.0%) above the Applicable
Base Rate or Applicable LIBO Rate, whichever mode is in effect at such time (or
upon Required Lender’s direction) (the Default Rate) calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Security Instrument. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Indebtedness,
nor as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default, and Lender retains its rights under the Note
to accelerate and to continue to demand payment of the Indebtedness upon the
happening of any Event of Default.

2.2.11 Computations. All computations of interest and fees payable hereunder
shall be based upon a year of 360 days for the actual number of days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year).

2.2.12 Usury Savings. This Agreement and the Notes are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the Principal Amount of the Loan at a rate which could subject
Lenders to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Principal Amount due under the Note at a rate in excess of the Maximum Legal
Rate, then the Applicable LIBO Rate, the Applicable Base Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the

 

36



--------------------------------------------------------------------------------

Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due under the Note. All sums paid or agreed to be paid
to Lenders for the use, forbearance, or detention of the sums due under the
Loan, shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

2.2.13 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.2 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.

Section 2.3 Payments.

2.3.1 Evidence of Indebtedness. The obligation of the Borrower to repay the Loan
shall be evidenced by notations on the books and records of the Lenders. Such
books and records shall constitute prima facie evidence thereof. Any failure to
record the interest rate applicable thereto or any other information regarding
the Obligations, or any error in doing so, shall not limit or otherwise affect
the obligation of the Borrower with respect to any of the Obligations. The
Borrower shall promptly execute and deliver to each Lender a Note evidencing
such Lender’s Percentage Share of the Loan provided that at all times all Notes
issued by Borrower shall be in the aggregate amount of the Principal Amount, as
reduced by prior prepayment.

2.3.2 Nature and Place of Payments. All payments made on account of the
Obligations shall be made by the Borrower, without setoff or counterclaim, in
lawful money of the United States of America in immediately available same day
funds, free and clear of and without deduction for any Indemnified Taxes or
Other Taxes, fees or other charges of any nature whatsoever imposed by any
taxing authority and must be received by the Administrative Agent by 11:00 a.m.
(New York time) on the day of payment, it being expressly agreed and understood
that if a payment is received after 11:00 a.m. (New York time) by the
Administrative Agent, such payment may be considered to have been made by the
Borrower on the next succeeding Business Day, in Administrative Agent’s sole
discretion, and interest thereon shall be payable by the Borrower at the rate
otherwise applicable thereto during such extension. All payments on account of
the Obligations shall be made to the Administrative Agent through the Contact
Office. If any payment required to be made by the Borrower hereunder becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at then applicable rate during such extension.

 

  2.3.3 Prepayments.

(i)(a) Borrower shall remit to the Administrative Agent as a mandatory
prepayment for application against the outstanding Principal Balance, the
Proceeds of a Casualty or Condemnation of the Property, to the extent required
to be applied to the prepayment of the Loan under Section 6.2.2.

 

37



--------------------------------------------------------------------------------

(b) During any Cash Sweep Period, all sums required to be deposited in the DSCR
Reserve Account shall be applied as provided in Section 3.1.5 as a prepayment to
the extent applicable.

(ii) If prior to the Restricted Prepayment Date, the Obligations in respect of
the principal balance of the Loan are accelerated by reason of an Event of
Default or the Principal Amount is involuntarily or voluntarily paid in whole or
in part due to a Cash Sweep Period, or otherwise (other than casualty or
condemnation), then Lenders shall be entitled to receive, in addition to the
unpaid principal and accrued interest and other sums due under the Loan
Documents, an amount equal to the Prepayment Premium applicable to such
principal so accelerated.

(iii) Upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent (which shall promptly provide telephonic notice of the
receipt thereof to each of the Lenders), the Borrower may voluntarily prepay
principal amounts outstanding under the Loan in whole or in part (without any
release of collateral securing the Loan) subject to the following conditions:
(A) any such prepayment of principal shall be accompanied by the payments
required to be made under Section 2.3.3(iv) below; and (B) voluntary prepayments
shall be in the minimum amount of $1,000,000 and integral multiples of $100,000
in excess thereof. Voluntary prepayments of principal pursuant to this
Section 2.3.3(iii), shall not relieve Borrower from the obligation to make
mandatory prepayments pursuant to Section 2.3.3(i).

(iv) Borrower acknowledges that (a) the Lenders are making the Loan in
consideration of the receipt by Lenders of all interest and other benefits
intended to be conferred by the Loan Documents and (b) if payments of principal
are made to Lender prior to the Restricted Prepayment Date voluntarily or
involuntarily (including as a result of the acceleration of the Loan after an
Event of Default or payment of the Principal Amount is paid in whole or in part
due to a Cash Sweep Period or otherwise (other than casualty or condemnation),
Lenders will not receive all such interest and other benefits and may, in
addition, incur costs. For these reasons, and to induce Lenders to make the
Loan, Borrower agrees that all payments made voluntarily or involuntarily (other
than due to a casualty or condemnation) or after the acceleration of the
principal amount of the Loan on or prior to the Restricted Prepayment Date will
be accompanied by the Prepayment Premium (if required). Such Prepayment Premium
shall be required whether payment is made by Borrower, by a Person on behalf of
Borrower, or by the purchaser at any foreclosure sale, and may be included in
any bid by Lender at such sale. Borrower further acknowledges that (A) it is a
knowledgeable real estate developer and/or investor; (B) it fully understands
the effect of the provisions of this Section 2.3.3(iv), as well as the other
provisions of the Loan Documents; (C) the making of the Loan by Lenders at the
interest rate provided and other terms set forth in the Loan Documents are
sufficient consideration for Borrower’s obligation to pay a Prepayment Premium
(if required); and (D) Lenders would not make the Loan on the terms set forth
herein without the inclusion of such provisions. Borrower also acknowledges that
the provisions of this Agreement limiting the right of prepayment and providing
for the payment of the Prepayment Premium and other charges specified herein
were independently negotiated and bargained for, and constitute a specific
material part of the consideration given by Borrower to Lenders for the making
of the Loan.

(v) The Borrower shall pay in connection with any prepayment hereunder, whether
voluntary or mandatory, (a) all interest accrued but unpaid on that portion of
the Loan to which such prepayment is applied (which interest, if such prepayment
is made

 

38



--------------------------------------------------------------------------------

on a date other than a Payment Date, shall be deemed to have accrued on such
portion of the Loan through the end of the Interest Period in which such
prepayment occurs), (b) with respect to voluntary or involuntary prepayments
prior to the Restricted Prepayment Date, the Prepayment Fee, (c) all amounts
payable pursuant to Section 2.2.8 above, and (d) all reasonable costs and
expenses of Administrative Agent and Lenders incurred in connection with the
prepayment (including without limitation, any costs and expenses associated with
a release of any Liens as well as reasonable attorneys’ fees and expenses), in
each case concurrently with payment of any principal amounts.

 

  2.3.4 Allocation of Payments Received.

(i) Prior to the occurrence of an Event of Default and acceleration of the
Obligations, and unless otherwise expressly provided herein, all amounts
received by the Administrative Agent on account of the Obligations shall be
disbursed by the Administrative Agent to the Lenders pro rata in accordance with
their respective Notes, by wire transfer of like funds received on the date of
receipt if received by the Administrative Agent before 11:00 a.m. (New York
time) or if received later, by 11:00 a.m. (New York time) on the next succeeding
Business Day, without further interest payable by the Administrative Agent.

(ii) Following the occurrence of an Event of Default and acceleration of the
Obligations, all amounts received by the Administrative Agent on account of the
Obligations, shall be promptly disbursed by the Administrative Agent as follows:

(A) First, to the payment of out-of-pocket third party expenses and fees
incurred by the Administrative Agent in the performance of its duties and the
enforcement of the rights of the Lenders under the Loan Documents, including,
without limitation, all costs and expenses of collection, “workout”, reasonable
attorneys’ fees, court costs and other amounts payable as provided in
Section 14.7 below;

(B) Then, to the Lenders, pro rata in accordance with their respective
Percentage Shares, until interest accrued on the Loan has been paid in full;

(C) Then, to the Lenders, pro rata in accordance with their respective
Percentage Shares, until principal under the Loan has been paid in full;

(D) Then, to the Lenders, pro rata to each Lender in accordance with the amount
expressed in a percentage, which the amount of remaining Obligations owed to
such Lender bears to all remaining Obligations held by all Lenders, until all
other Obligations have been paid in full.

(iii) The order of priority set forth in Section 2.3.4(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent and the other Lenders as among
themselves. The order of priority set forth in clauses (B) through (D) of
Section 2.3.4(ii) may at any time and from time to time be changed by the
Required Lenders without necessity of notice to or consent of or approval by the
Borrower or any other Person. The order of priority set forth in clause (A) of
Section 2.3.4(ii) may be changed only with the prior written consent of the
Administrative Agent.

 

39



--------------------------------------------------------------------------------

2.3.5 Prepayments After Event of Default. If, following an Event of Default,
Administrative Agent shall accelerate the Indebtedness and Borrower thereafter
tenders payment of all or any part of the Indebtedness, or if all or any portion
of the Indebtedness is recovered by Lenders after such Event of Default,
(a) such payment may be made only on the next occurring Payment Date together
with all unpaid interest thereon as calculated through the end of the Interest
Period during which such Payment Date occurs (even if such period extends beyond
such Payment Date and calculated as if such payment had not been made on such
Payment Date), and all other fees and sums payable hereunder or under the Loan
Documents, including without limitation, interest that has accrued at the
Default Rate, any Late Payment Charges, and the payment of any Prepayment
Premium, if any), and (b) such payment shall be deemed a voluntary prepayment by
Borrower.

2.3.6 Release of Property. Administrative Agent shall, at the reasonable expense
of Borrower, upon payment in full of the Principal Amount and interest on the
Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of (i) this Agreement upon the Account Collateral and the Rate Cap
Collateral and (ii) the Security Instrument on the Property or assign it, in
whole or in part, to a new lender. In such event, Borrower shall submit to
Administrative Agent, on a date prior to the date of such release or assignment
sufficient to provide a reasonable period for review thereof, a release of lien
or assignment of lien, as applicable, for such property for execution by
Administrative Agent. Such release or assignment, as applicable, shall be in a
form appropriate in each jurisdiction in which the Property is located and
satisfactory to Administrative Agent in its reasonable discretion. In addition,
Borrower shall provide all other documentation Administrative Agent reasonably
requires to be delivered by Borrower in connection with such release or
assignment, as applicable. Borrower shall not be entitled to any release of the
Lien on any Collateral as a result of any prepayment of the Loan.

Section 2.4 Conditions Precedent to Closing.

The obligation of Lenders to make the Loan hereunder is subject to the
fulfillment by, or on behalf of, Borrower or waiver by Administrative Agent of
the following conditions precedent no later than the Closing Date; provided,
however, that unless a condition precedent shall expressly survive the Closing
Date pursuant to a separate agreement, by funding the Loan, Administrative Agent
shall be deemed to have waived any such conditions not theretofore fulfilled or
satisfied:

2.4.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

2.4.2 Delivery of Loan Documents; Title Policy; Reports; Leases.

(A) Loan Documents. Administrative Agent shall have received an original copy of
this Agreement, the Note and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.

 

40



--------------------------------------------------------------------------------

(B) Security Instrument, Assignment of Leases. Administrative Agent shall have
received evidence that original counterparts of the Security Instrument and
Assignment of Leases, in proper form for recordation, have been delivered to the
Title Company for recording, so as effectively to create, in the reasonable
judgment of Administrative Agent, upon such recording valid and enforceable
first priority Liens upon the Property, in favor of Administrative Agent (or
such other trustee as may be required or desired under local law), subject only
to the Permitted Encumbrances and such other Liens as are permitted pursuant to
the Loan Documents.

(C) UCC Financing Statements. Administrative Agent shall have received evidence
that the UCC financing statements relating to the Security Instrument and this
Agreement have been delivered to the Title Company for filing in the applicable
jurisdictions.

(D) Title Insurance. Administrative Agent shall have received a pro forma Title
Policy or a Title Policy issued by the Title Company and dated as of the Closing
Date, with reinsurance and direct access agreements acceptable to Administrative
Agent. Such Title Policy shall (i) provide coverage in the amount of the Loan,
(ii) insure Administrative Agent that the Security Instrument creates a valid,
first priority Lien on the Property, free and clear of all exceptions from
coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements),
(iii) contain the endorsements and affirmative coverages set forth on Exhibit A
(or such other endorsements and affirmative coverages approved by Administrative
Agent) and such additional endorsements and affirmative coverages as
Administrative Agent may reasonably request, and (iv) name Administrative Agent
as the insured. The Title Policy shall be assignable. Administrative Agent also
shall have received evidence that all premiums in respect of such Title Policy
have been paid.

(E) Survey. Administrative Agent shall have received a current or rectified
Survey for the Property, containing the survey certification substantially in
the form attached hereto as Exhibit B or such other form as approved by
Administrative Agent. Such Survey shall reflect the same legal description
contained in the Title Policy referred to in clause (d) above. The surveyor’s
seal shall be affixed to the Survey and the surveyor shall provide a
certification for such Survey in form and substance acceptable to Administrative
Agent.

(F) Insurance. Administrative Agent shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Administrative Agent in its reasonable discretion, and evidence of the payment
of all insurance premiums currently due and payable for the existing policy
period.

(G) Environmental Reports. Administrative Agent shall have received an
Environmental Report in respect of the Property satisfactory to Administrative
Agent.

(H) Zoning. Administrative Agent shall have received an ALTA 3.1 zoning
endorsement for the Title Policy and letters or other evidence with respect to
the Property from the appropriate municipal authorities (or other Persons)
concerning applicable zoning and building laws acceptable to Lender.

 

41



--------------------------------------------------------------------------------

(I) Certificate of Occupancy. Administrative Agent shall have received a copy of
the valid certificates of occupancy for the Property or evidence acceptable to
Administrative Agent that a certificate of occupancy is not required by
applicable law.

(J) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Administrative Agent has a valid and perfected first
Lien as of the Closing Date on the Property, subject only to Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents, and Administrative Agent shall have received satisfactory evidence
thereof.

2.4.3 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and
Administrative Agent shall have received and approved certified copies thereof.

2.4.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Administrative Agent copies
certified by an Officer’s Certificate, of all organizational documentation
related to Borrower, Operating Lessee and Guarantor and certain of its
Affiliates as have been requested by Administrative Agent and/or the formation,
structure, existence, good standing and/or qualification to do business of
Borrower, Operating Lessee and Guarantor, as Administrative Agent may request in
its sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Administrative Agent. Each of the organizational documents of
Borrower shall contain provisions having a substantive effect materially similar
to that of the language set forth in Exhibit C or such other language as
approved by Administrative Agent. Administrative Agent hereby approves the
organizational documents of Borrower delivered to Administrative Agent on the
date hereof.

2.4.5 Opinions of Borrower’s Counsel.

(A) Administrative Agent shall have received a Non-Consolidation Opinion
substantially in compliance with the requirements set forth in Exhibit E or in
such other form approved by the Administrative Agent (the Non-Consolidation
Opinion).

(a) Administrative Agent shall have received the Opinions of Counsel
substantially in compliance with the requirements set forth in Exhibit D or in
such other form approved by the Administrative Agent.

(B) Administrative Agent shall have received from Counterparty the Counterparty
Opinion substantially in compliance with the requirements set forth in Exhibit F
or in such other form approved by the Administrative Agent.

2.4.6 Budgets. Borrower shall have delivered the Budget for the current Fiscal
Year, which Budget shall be certified by an Officer’s Certificate.

2.4.7 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Administrative Agent, and Administrative Agent shall

 

42



--------------------------------------------------------------------------------

have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

2.4.8 Payments. All payments, deposits or escrows, if any, required to be made
or established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

2.4.9 Interest Rate Cap Agreement. Administrative Agent shall have received the
original Interest Rate Cap Agreement which shall be in form and substance
satisfactory to Administrative Agent and an original counterpart of the
Acknowledgment executed and delivered by the Counterparty.

2.4.10 Account Agreement. Administrative Agent shall have received the original
of the Account Agreement executed by each of Cash Management Bank, Operating
Lessee and Borrower.

2.4.11 Intentionally Omitted.

2.4.12 Independent Director Certificate. Administrative Agent shall have
received executed Independent Director certificates substantially in the form
attached as Exhibit O.

2.4.13 Transaction Costs. Borrower shall have paid or reimbursed Administrative
Agent for all title insurance premiums, recording and filing fees, costs of
Environmental Reports, Physical Conditions Reports, appraisals and other
reports, the reasonable fees and costs of Administrative Agent’s counsel and all
other third party out-of-pocket expenses incurred in connection with the
origination of the Loan.

2.4.14 Material Adverse Effect. No event or condition shall have occurred since
the date of Borrower’s most recent financial statements previously delivered to
Administrative Agent which has or could reasonably be expected to have a
Material Adverse Effect. The Operating Income and Operating Expenses of the
Property and all other features of the transaction shall be as represented to
Administrative Agent without material adverse change. Neither Borrower nor any
of its constituent Persons shall be the subject of any bankruptcy,
reorganization, or insolvency proceeding.

2.4.15 Leases and Rent Roll. Administrative Agent shall have received copies of
all Leases, certified as requested by Administrative Agent. Administrative Agent
shall have received a certified rent roll of the Property dated within thirty
(30) days prior to the Closing Date.

2.4.16 Tax Lot. Administrative Agent shall have received evidence that the
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Administrative Agent.

2.4.17 Physical Conditions Report. Administrative Agent shall have received a
Physical Conditions Report (or re-certified Physical Conditions Report) with
respect to the Property, which report shall be satisfactory in form and
substance to Administrative Agent.

2.4.18 Appraisal. Administrative Agent shall have received an Appraisal.

 

43



--------------------------------------------------------------------------------

2.4.19 Financial Statements. Administrative Agent shall have received certified
copies of financial statements with respect to the Property for the three most
recent Fiscal Years, each in form and substance satisfactory to Administrative
Agent.

2.4.20 Additional Deliveries. In addition, the Administrative Agent shall
receive, the following documents;

(A) Administrative Agent shall have received certified copy of the Operating
Lease, executed by Operating Lessee and Borrower.

(B) Administrative Agent shall have received a certified copy of the Management
Agreement which shall be satisfactory in form and substance to Administrative
Agent.

(C) Administrative Agent shall have received an estoppel certificate from
Restaurant Manager which shall be satisfactory in form and substance to
Administrative Agent.

2.4.21 Further Documents. Administrative Agent or its counsel shall have
received such other and further approvals, opinions, documents and information
as Administrative Agent or its counsel may have reasonably requested including
the Loan Documents in form and substance satisfactory to Administrative Agent
and its counsel.

 

  III. CASH MANAGEMENT

Section 3.1 Cash Management.

3.1.1 Establishment of Accounts. Borrower hereby confirms that, simultaneously
with the execution of this Agreement, pursuant to the Account Agreement,
Operating Lessee has established with Cash Management Bank, in the name of
Borrower for the benefit of Administrative Agent, as secured party, a collection
account (the Collection Account), which has been established as an
interest-bearing deposit account, and a holding account (the Holding Account),
which has been established as a securities account. Both the Collection and the
Holding Account and each sub-account of either such account and the funds
deposited therein and the securities and other assets credited thereto shall
serve as additional security for the Loan. Pursuant to the Account Agreement,
Borrower shall irrevocably instruct and authorize Cash Management Bank to
disregard any and all orders for withdrawal from the Collection Account or the
Holding Account made by, or at the direction of, Borrower or Operating Lessee
other than to transfer all amounts on deposit in the Collection Account on a
daily basis to the Holding Account. Borrower agrees that, prior to the payment
in full of the Indebtedness, the terms and conditions of the Account Agreement
shall not be amended or modified without the prior written consent of
Administrative Agent (which consent Administrative Agent may grant or withhold
in its sole discretion). In recognition of Administrative Agent’s security
interest in the funds deposited into the Collection Account and the Holding
Account, Borrower shall identify both the Collection Account and the Holding
Account with the name of Administrative Agent, as secured party. The Collection
Account shall be named as follows: “SHC Washington, L.L.C. f/b/o Deutsche Bank
Trust Company Americas, as Administrative Agent Collection Account,” account
number 048334626. The Holding Account shall be named as follows: “SHC
Washington, L.L.C., f/b/o Deutsche Bank Trust Company Americas, as
Administrative Agent Holding Account,” account number 048334634. Borrower
confirms that it has established

 

44



--------------------------------------------------------------------------------

with Cash Management Bank the following sub-accounts of the Holding Account
(each, a Sub-Account and, collectively, the Sub-Accounts and together with the
Holding Account and the Collection Account, the Collateral Accounts), which
(i) may be ledger or book entry sub-accounts and need not be actual
sub-accounts, (ii) shall each be linked to the Holding Account, (iii) shall each
be a “Securities Account” pursuant to Article 8 of the UCC and (iv) shall each
be an Eligible Account to which certain funds shall be allocated and from which
disbursements shall be made pursuant to the terms of this Agreement:

(A) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property with the account number 048334642
(the Tax Reserve Account);

(B) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property with the account number 048334669 (the
Insurance Reserve Account);

(C) a sub-account for the retention of Account Collateral in respect of Approved
Operating Expenses during a Low DSCR Period with the account number 048334677
(the Operating Expense Reserve Account);

(D) a sub-account for the retention of Account Collateral in respect of current
Debt Service on the Loan with the account number 048334685 (the Current Debt
Service Reserve Account);

(E) a sub-account for the retention of Account Collateral in respect of certain
Proceeds as more fully set forth in Section 6.2 with the account number
048334723 (the Proceeds Reserve Account);

(F) a sub-account for the retention of Account Collateral in respect of FF&E
with the account number 048334693 (the FF&E Reserve Account);

(G) a sub-account for the retention of Account Collateral in respect of
Third-Party Franchise Fees with the account number 048334731 in the event that
Third- Party Franchise Fees become payable (the Franchise Fee Reserve Account);

(H) a sub-account for the retention of Account Collateral in respect of reserves
relating to a Cash Sweep Period with the account number 048334707 (the DSCR
Reserve Account); and

(I) a sub-account for the retention of Account Collateral in respect of reserves
for deferred maintenance and environmental conditions at the Property with the
account number 048334715 (the Deferred Maintenance and Environmental Conditions
Reserve Account).

3.1.2 Pledge of Account Collateral. To secure the full and punctual payment and
performance of the Obligations, each of Borrower and Operating Lessee hereby
collaterally assigns, grants a security interest in and pledges to
Administrative Agent, to the extent not prohibited by applicable law (and shall
cause Operating Lessee and other Transaction Parties to execute the
Accommodation Security Documents with respect thereto), a first priority
continuing security interest in and to the following property of Borrower and/or
Operating Lessee, as applicable, whether now owned or existing or hereafter
acquired

 

45



--------------------------------------------------------------------------------

or arising and regardless of where located (all of the same, collectively, the
Account Collateral):

(A) the Collateral Accounts and Manager Accounts and all cash, checks, drafts,
securities entitlements, certificates, instruments and other property,
including, without limitation, all deposits and/or wire transfers from time to
time deposited or held in, credited to or made to Collateral Accounts;

(B) any and all amounts invested in Permitted Investments;

(C) all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts; and

(D) to the extent not covered by clauses (A), (B) or (C) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.

In addition to the rights and remedies herein set forth, Administrative Agent
shall have all of the rights and remedies with respect to the Account Collateral
available to a secured party at law or in equity, including, without limitation,
the rights of a secured party under the UCC, as if such rights and remedies were
fully set forth herein.

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.

3.1.3 Maintenance of Collateral Accounts.

(A) Borrower agrees that the Collection Account is and shall be maintained
(i) as a “deposit account” (as such term is defined in Section 9-102(a) of the
UCC), (ii) in such a manner that Administrative Agent shall have control (within
the meaning of Section 9-104(a) of the UCC) over the Collection Account and
(iii) such that neither the Borrower, Operating Lessee nor Manager shall have
any right of withdrawal from the Collateral Accounts and, except as provided
herein, no Account Collateral shall be released to the Borrower, Operating
Lessee, Rental Agent or Manager from the Collateral Accounts. Without limiting
the Borrower’s obligations under the immediately preceding sentence, Borrower
shall only establish and maintain the Collection Account with a financial
institution that has executed an agreement substantially in the form of the
Account Agreement or in such other form acceptable to Administrative Agent in
its sole discretion.

(B) Borrower agrees that each of the Holding Account and the Sub-Accounts is and
shall be maintained (i) as a “securities account” (as such term is defined in
Section 8-501(a) of the UCC), (ii) in such a manner that Administrative Agent
shall have control (within the meaning of Section 8-106(d)(2) of the UCC) over
the Holding Account and any Sub-Account, (iii) such that neither Borrower,
Operating Lessee, nor Manager shall have any right of withdrawal from the
Holding Account or the Sub-Accounts and, except as provided herein, no Account
Collateral shall be released to Borrower from the Holding Account or the
Sub-Accounts, (iv) in such a manner that the Cash Management Bank shall agree to
treat all property credited to the Holding Account or the Sub-Accounts as
“financial assets” and (v) such that all securities or other property underlying
any financial assets credited to the Accounts shall be registered in the name of
Cash Management Bank, indorsed

 

46



--------------------------------------------------------------------------------

to Cash Management Bank or in blank or credited to another securities account
maintained in the name of Cash Management Bank and in no case will any financial
asset credited to any of the Collateral Accounts be registered in the name of
Borrower, payable to the order of Borrower or specially indorsed to Borrower
except to the extent the foregoing have been specially indorsed to Cash
Management Bank or in blank. Without limiting Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Holding Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Administrative Agent in its sole discretion.

(C) The Collateral Accounts shall be Eligible Accounts. The Collateral Accounts
shall be subject to such applicable laws, and such applicable regulations of the
Board of Governors of the Federal Reserve System and of any other banking or
governmental authority, as may now or hereafter be in effect. Income and
interest accruing on the Collateral Accounts or any investments held in such
accounts shall be periodically added to the principal amount of such account and
shall be held, disbursed and applied in accordance with the provisions of this
Agreement and the Account Agreement. Borrower shall be the beneficial owner of
the Collateral Accounts for federal income tax purposes and shall report all
income on the Collateral Accounts.

3.1.4 Deposits into Sub-Accounts.

On the date hereof, Borrower has deposited the following amounts into the
Sub-Accounts:

(i) $0.00 into the Tax Reserve Account;

(ii) $0.00 into the Insurance Reserve Account;

(iii) $0.00 into the Operating Expense Reserve Account;

(iv) $0.00 into the Current Debt Service Reserve Account;

(v) $0.00 into the FF&E Reserve Account;

(vi) $0.00 into the Proceeds Reserve Account;

(vii) $0.00 into the Franchise Fee Reserve Account;

(viii) $0.0 into the Deferred Maintenance and Environmental Conditions Reserve
Account and

(ix) $0.00 into the DSCR Reserve Account.

3.1.5 Monthly Funding of Sub-Accounts.

(A) Borrower hereby irrevocably authorizes Administrative Agent to transfer
(and, pursuant to the Account Agreement shall irrevocably authorize Cash
Management Bank to execute any corresponding instructions of Administrative
Agent), and Administrative Agent shall transfer (or cause Cash Management Bank
to transfer pursuant to disbursement instructions from Administrative Agent),
from the Holding Account by 11:00 a.m. New York time on each Business Day, or as
soon thereafter as sufficient funds are in the

 

47



--------------------------------------------------------------------------------

Holding Account to make the applicable transfers, funds in the following amounts
and in the following order of priority:

(i) at any such time that Manager does not reserve for or otherwise set aside
and pay Impositions and Other Charges directly, funds in an amount equal to the
Monthly Tax Reserve Amount and any other amounts required pursuant to
Section 16.1 for the month in which the Payment Date immediately following the
date of the transfer from the Holding Account occurs and transfer the same to
the Tax Reserve Account;

(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is provided under a blanket policy in accordance with Article VI
hereof and the premiums in respect of such blanket policy are not paid or caused
to be paid at least 3 months before such premiums become due and payable or at
any time that Manager does not reserve for or otherwise set aside and pay, in no
more than four (4) installments per year, premiums with respect to the Insurance
Requirements, funds in an amount equal to the Monthly Insurance Reserve Amount
for the month in which the Payment Date immediately following the date of the
transfer from the Holding Account occurs and transfer the same to the Insurance
Reserve Account, or following an Insurance Reserve Trigger, funds sufficient
(calculated on a monthly basis from the Insurance Reserve Trigger until the
month in which the premium is due) to permit Lender to pay insurance premiums
for the insurance required to be maintained pursuant to the terms of this
Agreement and the Security Instrument on the respective due dates therefor (up
to a maximum amount equal to the aggregate annual insurance premium required
hereunder), and Lender shall so pay such funds to the insurance company having
the right to receive such funds;

(iii) during the continuance of a Cash Sweep Period, funds in an amount equal to
the Approved Operating Expenses for the month in which the Payment Date
immediately following the date of the transfer from the Holding Account occurs,
and transfer the same to the Operating Expense Reserve Account; provided,
however, that to the extent that the Officer’s Certificate delivered to
Administrative Agent on a monthly or quarterly basis by Borrower pursuant to
Article XI certifies that actual Operating Expenses for such calendar month or
quarter were either less than or greater than Approved Operating Expenses, and
Administrative Agent receives such other evidence thereof reasonably
satisfactory to Administrative Agent, then Administrative Agent may direct Cash
Management Bank to increase or decrease the amount of the Approved Operating
Expense transfer to be made for the month following the month in which such
Officer’s Certificate was delivered, such adjustment to be in an amount
determined by Administrative Agent to appropriately reflect such difference
between actual Operating Expenses and Approved Operating Expenses;

(iv) funds in an amount equal to the amount of Debt Service due on the Payment
Date for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the
Current Debt Service Reserve Account;

(v) funds in an amount equal to the amount of any sums previously withdrawn from
the DSCR Reserve Account and deposited into the Current Debt Service Reserve
Account due to a shortfall therein, and transfer the same to the DSCR Reserve
Account, until such Collateral Account has been replenished;

 

48



--------------------------------------------------------------------------------

(vi) at any such time that Manager does not reserve or otherwise set aside for
FF&E in accordance with the terms of the Management Agreement, funds in an
amount equal to the Monthly FF&E Reserve Amount for the month in which the
Payment Date immediately following the date of the transfer from the Holding
Account occurs and transfer the same to the FF&E Reserve Account;

(vii) funds in an amount equal to the Third-Party Franchise Fees, if any, and
transfer the same into the Franchise Fee Reserve Account;

(viii) during any Cash Sweep Period, all remaining funds shall be transferred to
the DSCR Reserve Account (subject to Section 16.3);

(ix) provided no other Event of Default has occurred and is then continuing and
subject to the provisions of Section 3.1.5(B), funds from the DSCR Reserve
Account sufficient to pay any shortfalls in the Current Debt Service Reserve
Account for Debt Service due with respect to the Loan on each Payment Date, and
Administrative Agent, on each Payment Date, shall apply such funds to the
payment of the Debt Service shortfall payable on such Payment Date; and

(x) provided no Cash Sweep Period or other Event of Default has occurred and is
then continuing and subject to the provisions of Section 3.1.5(B), funds in an
amount equal to the balance (if any) remaining or deposited in the Holding
Account after the foregoing deposits (such remainder being hereinafter referred
to as Excess Cash Flow) and transfer the same to the Borrower’s Account or the
account of an Affiliate of Borrower as Borrower may direct in writing, free of
any Lien or continuing security interest.

(B) If Administrative Agent shall determine in good faith that there will be
insufficient amounts in the Holding Account to make any of the transfers
pursuant to Section 3.1.5(A) on the date required hereunder, Administrative
Agent shall provide notice to Borrower of such insufficiency (except that in no
event shall Lender be required to notify Borrower of any deficiency in the
Current Debt Service Reserve Account, after application of available funds from
the DSCR Reserve Account as provided in Section 3.1.5(A)(ix), such deficiency on
any Payment Date, being an Event of Default) and, within five (5) Business Days
after receipt of said notice Borrower shall deposit into the Holding Account an
amount equal to the shortfall of available funds in the Holding Account taking
into account any funds which accumulate in the Holding Account during such five
(5) day Business Day period. Upon the occurrence of an Event of Default due to a
deficiency in the Current Debt Service Reserve Account on any Payment Date,
Administrative Agent shall notify Borrower of said Event of Default within five
(5) Business Days thereafter; provided, however, Administrative Agent’s failure
to notify Borrower shall not be deemed a waiver of said Event of Default.
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, Borrower shall not be deemed to be in Default hereunder
(and no Default Rate or Late Payment Charge shall be applicable) in the event
(i) no other Default or Event of Default is then continuing; (ii) funds
sufficient for a required transfer are held in an appropriate Sub-Account or are
available in another such account for such purposes as expressly provided
herein; (iii) Borrower is not contesting the application of such funds as
determined by Administrative Agent; and (iv) Administrative Agent or Cash
Management Bank fails to timely make any transfer from such Sub-Account as
contemplated by this Agreement.

(C) Notwithstanding anything to the contrary contained herein or in the Security
Instrument, but subject to Section 7.3, to the extent that Borrower shall fail
to pay

 

49



--------------------------------------------------------------------------------

any mortgage recording tax, costs, expenses or other amounts pursuant to
Section 19.14 of this Agreement within the time period set forth therein,
Administrative Agent shall have the right, at any time, upon five (5) Business
Days’ notice to Borrower, to withdraw from the Holding Account, an amount equal
to such unpaid taxes, costs, expenses and/or other amounts and pay such amounts
to the Person(s) entitled thereto.

3.1.6 Payments from Sub-Accounts. Borrower irrevocably authorizes Administrative
Agent to make and, provided no Event of Default shall have occurred and be
continuing, Administrative Agent hereby agrees to make, the following payments
from the Sub- Accounts to the extent of the monies on deposit therefor:

(i) if notified (timely) by Borrower or otherwise determined by Administrative
Agent in its good faith judgment that Manager will not pay Impositions or Other
Charges, funds from the Tax Reserve Account to Administrative Agent sufficient
to permit Administrative Agent to pay (or otherwise to Borrower to reimburse
Borrower for) (A) Impositions and (B) Other Charges, on the respective due dates
therefor, and Administrative Agent shall so pay such funds to the Governmental
Authority having the right to receive such funds (or shall reimburse Borrower or
Operating Lessee upon confirmation of payment);

(ii) at any time when the insurance required to be maintained pursuant to this
Agreement is provided under a blanket policy in accordance with Article VI
hereof and the premiums in respect of such blanket policy are not paid or caused
to be paid at least 3 months before such premiums become due and payable or at
any time that Manager does not reserve for or otherwise set aside and pay, in no
more than four (4) installments per year, premiums with respect to the Insurance
Requirements and otherwise following an Insurance Reserve Trigger, funds from
the Insurance Reserve Account to Administrative Agent sufficient to permit
Administrative Agent to pay insurance premiums for the insurance required to be
maintained pursuant to the terms of this Agreement and the Security Instrument,
on the respective due dates therefor, and Administrative Agent shall so pay such
funds to the insurance company having the right to receive such funds;

(iii) during the continuance of a Cash Sweep Period, and no more frequently than
twice a month, funds from the Operating Expense Reserve Account in an amount
equal to the Approved Operating Expenses for the month in which the transfer is
made (subject to monthly or quarterly adjustment in accordance with
Section 3.1.5), and transfer the same to Borrower’s Account for the purpose of
paying of such Approved Operating Expenses;

(iv) funds from the Current Debt Service Reserve Account to Administrative Agent
sufficient to pay Debt Service on each Payment Date, and Administrative Agent,
on each Payment Date, shall apply such funds to the payment of the Debt Service
payable on such Payment Date;

(v) if notified (timely) by Borrower or otherwise determined by Administrative
Agent that Manager will not reserve for FF&E as required under the Management
Agreement, no more frequently than once in any calendar month, and provided
Borrower shall have complied with the procedures set forth in Section 16.6,
funds from the FF&E Reserve Account to the Borrower’s Account to pay for FF&E;

 

50



--------------------------------------------------------------------------------

(vi) no more frequently than once in any calendar month, and provided Borrower
shall have complied with the procedures set forth in Section 16.6, funds from
the Franchise Fee Reserve Account (if applicable) to the Borrower’s Account to
pay the Third-Party Franchise Fee (if applicable);

(vii) no more frequently than once in any calendar month, and provided Borrower
shall have complied with the procedures set forth in Section 16.4, funds from
the Deferred Maintenance and Environmental Conditions Reserve Account, if any,
to the Borrower’s Account to pay for deferred maintenance and environmental
conditions; and

(viii) in the event a Cash Sweep Period is then in effect, but no Event of
Default is continuing, (i) funds (in an amount necessary to pay Debt Service on
a Payment Date) in the DSCR Reserve Account shall be deposited to Current Debt
Service Reserve Account, to be applied in accordance with clause (iv) above, and
(ii) the remaining funds shall be paid to Administrative Agent and shall be
applied to the amortization of the Principal Amount outstanding on such Payment
Date.

3.1.7 Cash Management Bank.

(A) Administrative Agent shall, at Borrower’s sole cost and expense, have the
right to replace the Cash Management Bank with a financial institution
reasonably satisfactory to Borrower in the event that (i) the Cash Management
Bank fails, in any material respect, to comply with the Account Agreement,
(ii) the Cash Management Bank named herein is no longer the Cash Management Bank
or (iii) the Cash Management Bank is no longer an Approved Bank. Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent shall have the right at Borrower’s sole cost and expense to replace Cash
Management Bank at any time, without notice to Borrower. Borrower shall
cooperate with Administrative Agent in connection with the appointment of any
replacement Cash Management Bank and the execution by the Cash Management Bank
and the Borrower of an Account Agreement and delivery of same to Administrative
Agent.

(B) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank, provided
that such financial institution and Borrower shall execute and deliver to
Administrative Agent an Account Agreement substantially similar to the Account
Agreement executed as of the Closing Date.

3.1.8 Borrower’s Account Representations, Warranties and Covenants. Borrower
represents, warrants and covenants that (i) as of the date hereof, Borrower has
caused Operating Lessee to direct all Tenants under the Leases to mail all
checks and wire all funds with respect to any payments due under such Leases
directly to Manager, (ii) Borrower shall cause Manager and Operating Lessee to
deposit all amounts payable to Borrower or Operating Lessee pursuant to the
Management Agreement directly into the Collection Account, (iii) Borrower and
Operating Lessee shall pay or cause to be paid all Rents, Cash and Cash
Equivalents or other items of Operating Income not otherwise collected by
Manager within two Business Days after receipt thereof by Borrower, Operating
Lessee or its Affiliates directly into the Collection Account and, until so
deposited, any such amounts held by Borrower, Operating Lessee or Manager shall
be deemed to be Account Collateral and shall be held in trust by it for the
benefit, and as the property, of Administrative Agent and shall not be
commingled with any other funds or property of Borrower, Operating Lessee or
Manager, (iv) Borrower shall cause Manager and Operating

 

51



--------------------------------------------------------------------------------

Lessee to deposit all amounts payable to Borrower or Operating Lessee pursuant
to the Management Agreement or the Operating Lease directly into the Collection
Account (v) other than the Manager Accounts, there are no accounts other than
the Collateral Accounts maintained by Borrower, Operating Lessee or Manager with
respect to the Property or the collection of Rents and credit card company
receivables with respect to the Property and (v) so long as the Loan shall be
outstanding, neither Borrower, Operating Lessee, Manager, nor any other Person
shall open any other operating accounts with respect to the Property or the
collection of Rents or credit card company receivables with respect to the
Property, except for the Collateral Accounts and the Manager Accounts; provided
that, Borrower and Manager shall not be prohibited from utilizing one or more
separate accounts for the disbursement or retention of funds that have been
transferred to the Borrower’s Account pursuant to Section 3.1.5.

3.1.9 Account Collateral and Remedies.

(A) Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Administrative Agent to Borrower,
(i) Administrative Agent may, in addition to and not in limitation of
Administrative Agent’s other rights, make any and all withdrawals from, and
transfers between and among, the Collateral Accounts as Administrative Agent
shall determine in its sole and absolute discretion to pay any Obligations;
(ii) all Excess Cash Flow shall be retained in the Holding Account or applicable
Sub-Accounts pending further transfer and application in accordance with this
Section 3.1.9, and (iii) Administrative Agent may liquidate and transfer any
amounts then invested in Permitted Investments to the Collateral Accounts to
which they relate or reinvest such amounts in other Permitted Investments as
Administrative Agent may determine in its sole and absolute discretion is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or to enable Administrative Agent to exercise and enforce
Administrative Agent’s rights and remedies hereunder with respect to any Account
Collateral or to preserve the value of the Account Collateral.

(B) Borrower hereby irrevocably constitutes and appoints Administrative Agent as
Borrower’s true and lawful attorney-in-fact, with full power of substitution, to
do the following upon the occurrence and during the continuance of an Event of
Default: execute, acknowledge and deliver any instruments and to exercise and
enforce every right, power, remedy, option and privilege of Borrower with
respect to the Account Collateral, and do in the name, place and stead of
Borrower, all such acts, things and deeds for and on behalf of and in the name
of Borrower, which Borrower could or might do or which Administrative Agent may
deem necessary or desirable to more fully vest in Administrative Agent the
rights and remedies provided for herein and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest. Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may perform or cause performance of any such agreement, and
any reasonable expenses of Administrative Agent incurred in connection therewith
shall be paid by Borrower as provided in Section 5.1.16.

(C) Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind (except as expressly
required under the Loan Documents) in connection with this Agreement or the
Account Collateral. Borrower acknowledges and agrees that ten (10) Business
Days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice to Borrower within the meaning of the UCC.

 

52



--------------------------------------------------------------------------------

3.1.10 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
otherwise dispose of any of the Account Collateral except as may be expressly
permitted under the Loan Documents, or (ii) create or permit to exist any Lien
upon or with respect to all or any of the Account Collateral, except for the
Lien granted to Administrative Agent under this Agreement.

3.1.11 Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Administrative Agent shall have no duty as to any Account Collateral in
its possession or control as agent therefor or bailee thereof or any income
thereon or the preservation of rights against any person or otherwise with
respect thereto. Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Account Collateral in its
possession if the Account Collateral is accorded treatment substantially equal
to that which Administrative Agent accords its own property, it being understood
that Administrative Agent shall not be liable or responsible for any loss or
damage to any of the Account Collateral, or for any diminution in value thereof,
by reason of the act or omission of Administrative Agent, its Affiliates,
agents, employees or bailees, except to the extent that such loss or damage
results from Administrative Agent’s gross negligence or willful misconduct. In
no event shall Administrative Agent be liable either directly or indirectly for
losses or delays resulting from any event which may be the basis of an Excusable
Delay, computer malfunctions, interruption of communication facilities, labor
difficulties or other causes beyond Administrative Agent’s reasonable control or
for indirect, special or consequential damages except to the extent of
Administrative Agent’s gross negligence or willful misconduct. Notwithstanding
the foregoing, Borrower acknowledges and agrees that (i) Administrative Agent
does not have custody of the Account Collateral, (ii) Cash Management Bank has
custody of the Account Collateral, (iii) the initial Cash Management Bank was
chosen by Borrower and (iv) Administrative Agent has no obligation or duty to
supervise Cash Management Bank or to see to the safe custody of the Account
Collateral.

3.1.12 Administrative Agent’s Liability.

(A) Administrative Agent shall be responsible for the performance only of such
duties with respect to the Account Collateral as are specifically set forth in
this Section 3.1 or elsewhere in the Loan Documents, and no other duty shall be
implied from any provision hereof. Administrative Agent shall not be under any
obligation or duty to perform any act with respect to the Account Collateral
which would cause it to incur any expense or liability or to institute or defend
any suit in respect hereof, or to advance any of its own monies. Borrower shall
indemnify and hold Administrative Agent, its employees and officers harmless
from and against any loss, cost or damage (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Administrative Agent
in connection with the transactions contemplated hereby with respect to the
Account Collateral (excluding losses on Permitted Investments) except as such
may be caused by the gross negligence or willful misconduct of Administrative
Agent, its employees, officers or agents.

(B) Administrative Agent shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by it in good faith to be genuine, and, in
so acting, it may be assumed that any person purporting to give any of the
foregoing in connection with the provisions hereof has been duly authorized to
do so. Administrative Agent may consult with counsel, and the opinion of such
counsel shall be full and complete authorization and protection in

 

53



--------------------------------------------------------------------------------

respect of any action taken or suffered by it hereunder and in good faith in
accordance therewith.

3.1.13 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Indebtedness; provided, however, such
security interest shall automatically terminate with respect to funds which were
duly deposited into Borrower’s Account in accordance with the terms hereof. Upon
payment in full of the Indebtedness, this security interest shall automatically
terminate without further notice from any party and Borrower shall be entitled
to the return, upon its request, of such of the Account Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof and
Administrative Agent shall execute such instruments and documents as may be
reasonably requested by Borrower to evidence such termination and the release of
the Account Collateral.

 

  IV. REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations.

Borrower represents and warrants as of the Closing Date that:

4.1.1 Organization. Each of Borrower, Operating Lessee and Guarantor is a
Delaware limited liability company, and each has been duly organized and is
validly existing and in good standing pursuant to the laws of the State of
Delaware with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each of Borrower and
Operating Lessee has duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Each of Borrower and Operating Lessee
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
use and ownership of the Property. Borrower shall not itself, and shall not
permit Operating Lessee to, change its name, identity, corporate structure or
jurisdiction of organization unless it shall have given Administrative Agent
thirty (30) days prior written notice of any such change and shall have taken
all steps reasonably requested by Administrative Agent to grant, perfect,
protect and/or preserve the security interest granted hereunder to
Administrative Agent.

4.1.2 Proceedings. Each of Borrower, Operating Lessee, and each other
Transaction Party, has full power to and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by, or on behalf of, each of Borrower, Operating Lessee,
and each other Transaction Party, as applicable, and constitute legal, valid and
binding obligations of Borrower, Operating Lessee, and such Transaction Party,
as applicable, enforceable against Borrower, Operating Lessee, and such
Transaction Party, as applicable, in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Operating Lessee, and each Transaction
Party, as applicable, will not conflict with or result in a breach of any of the

 

54



--------------------------------------------------------------------------------

terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower, Operating
Lessee, and such Transaction Party, pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement or other
agreement or instrument to which Borrower, Operating Lessee, and such
Transaction Party, is a party or by which any of Borrower’s, Operating Lessee’s,
and such Transaction Party’s, property or assets is subject (unless consents
from all applicable parties thereto have been obtained), nor will such action
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower,
Operating Lessee, and such Transaction Party, of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

4.1.4 Litigation. There are no lawsuits, administrative proceedings, arbitration
proceedings, or other such legal proceedings that have been filed and served
upon Borrower (or with respect to which Borrower has otherwise received proper
notice) or, to the Best of Borrower’s Knowledge, otherwise pending or threatened
against or affecting Borrower, Operating Lessee, Manager, or the Property whose
outcome, if determined against Borrower, Manager, Operating Lessee, or the
Property, would have a Material Adverse Effect. To the Best of Borrower’s
Knowledge, Schedule I includes each pending action against Borrower, Operating
Lessee, or otherwise affecting the Property that involves a claim or claims for
(a) monetary damages exceeding $250,000, or (b) injunctive relief; or (c) or
other equitable remedy that could have a Material Adverse Effect, excluding:
(i) actions for monetary damages only that have been tendered to, and accepted
without reservation of rights by, the liability insurance carrier for the
Property, (ii) worker’s compensation claims, and (iii) any proceedings by
employees working at the Property where the amount claimed in such proceeding is
less than $250,000; to the Best of Borrower’s Knowledge, the aggregate amount of
such claims described in subclause (iii) of this sentence is less than
$1,000,000.

4.1.5 Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument, or subject to any restriction which is reasonably
likely to have a Material Adverse Effect. Neither Borrower nor Operating Lessee
is in default in any respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower, Operating Lessee, or the
Property is bound, which default is reasonably likely to have a Material Adverse
Effect. Neither Borrower nor Operating Lessee has any material financial
obligation (contingent or otherwise) under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which Borrower or
Operating Lessee is a party or by which Borrower, Operating Lessee, or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property, (b) obligations under the Loan
Documents, and (c) obligations disclosed in the financial statements delivered
to Lender prior to the Closing Date.

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
Land and the Improvements, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. Borrower or Operating
Lessee, as applicable, has good and marketable title to the remainder of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, when properly

 

55



--------------------------------------------------------------------------------

recorded in the appropriate records, and Accommodation Security Documents,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first mortgage
lien on the Land and the Improvements, subject only to Permitted Encumbrances
and (b) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to any applicable Permitted
Encumbrances. Except as may be indicated in and insured over by the Title
Policy, to the Best of Borrower’s Knowledge, there are no claims for payment for
work, labor or materials affecting the Property which are or may become a lien
prior to, or of equal priority with, the Liens created by the Loan Documents.
Borrower represents and warrants that none of the Permitted Encumbrances will
have a Material Adverse Effect. Borrower shall preserve its right, title and
interest in and to the Property for so long as the Note remains outstanding and
will warrant and defend same and the validity and priority of the Lien hereof
from and against any and all claims whatsoever other than the Permitted
Encumbrances.

4.1.7 No Bankruptcy Filing. None of Borrower, Operating Lessee, or any
Transaction Party, is contemplating either the filing of a petition by it under
any state or federal bankruptcy or insolvency laws or the liquidation of all or
a major portion of such entity’s assets or property, and Borrower has no
knowledge of any Person contemplating the filing of any such petition against
Borrower or against Operating Lessee or any Transaction Party.

4.1.8 Full and Accurate Disclosure. To the Best of Borrower’s Knowledge, no
statement of fact made by Borrower in this Agreement and, no statement of fact
made by any other Transaction Party in any of the other Loan Documents contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no fact presently known to Borrower which has not been disclosed which has a
Material Adverse Effect, or to the Best of Borrower’s Knowledge, could
reasonably be expected to have a Material Adverse Effect.

4.1.9 All Property. The Property constitutes all of the real property, personal
property, equipment and fixtures currently (i) owned or leased by Borrower or
Operating Lessee or (ii) used in the operation of the business located on the
Property, other than items owned by Manager or any Tenants (excluding items
owned by Operating Lessee).

4.1.10 ERISA.

(A) Borrower does not maintain or contribute to and is not required to
contribute to, an “employee benefit plan” as defined by Section 3(3) of ERISA,
which is subject to Title IV of ERISA (other than a “multiemployer plan” as
defined by Section 3(37) of ERISA), and Borrower (i) has no knowledge of any
material liability which has been incurred or is expected to be incurred by
Borrower which is reasonably likely to result in a Material Adverse Effect and
is or remains unsatisfied for any taxes or penalties or unfunded contributions
with respect to any “employee benefit plan” or any “plan,” within the meaning of
Section 4975(e)(1) of the Internal Revenue Code or any other benefit plan (other
than a “multiemployer plan”) maintained, contributed to, or required to be
contributed to by Borrower or by any entity that is under common control with
Borrower within the meaning Section 4001(a)(14) of ERISA (each, an ERISA
Affiliate) (each, a Plan) or any plan that would be a Plan but for the fact that
it is a multiemployer plan within the meaning of ERISA Section 3(37); and
(ii) has made and shall continue to make when due all required contributions to
all such Plans (other than Plans relating to ERISA Affiliates), if any, where

 

56



--------------------------------------------------------------------------------

the failure to so contribute is reasonably likely to result in a Material
Adverse Effect. Each such Plan (other than Plans relating to ERISA Affiliates),
if any, has been and will be administered in material compliance with its terms
and the applicable provisions of ERISA, the Internal Revenue Code, and any other
applicable federal or state law; and no action shall be taken or fail to be
taken that would result in the disqualification or loss of tax-exempt status of
any such Plan intended to be qualified and/or tax exempt; and

(B) With respect to any “multiemployer plan,” (i) Borrower has not, since
September 26, 1980, made or suffered a “complete withdrawal” or a “partial
withdrawal,” as such terms are respectively defined in Sections 4203 and 4205 of
ERISA, (ii) Borrower has made and shall continue to make when due all required
contributions to all such “multiemployer plans” and (iii) no ERISA Affiliate
has, since September 26, 1980, made or suffered a “complete withdrawal” or a
“partial withdrawal,” as such terms are respectively defined in Sections 4203
and 4205 of ERISA which withdrawal is reasonably expected to have a Material
Adverse Effect.

(C) Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, whether or not subject to Title I of ERISA, none of the assets of
Borrower constitutes or will constitute plan assets of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101 and transactions by or with
Borrower are not subject to similar laws regulating investment of, and fiduciary
obligations with respect to, plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect (Similar Laws), which
prohibit or otherwise restrict the transactions contemplated by this Agreement.

4.1.11 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes except where the failure to
so comply is not reasonably expected to result in a Material Adverse Effect. To
the Best of Borrower’s Knowledge, neither Borrower nor Operating Lessee is in
default or in violation of any order, writ, injunction, decree or demand of any
Governmental Authority. To the Best of Borrower’s Knowledge, there has not been
committed by Borrower or Operating Lessee any act or omission affording the
federal government or any other Governmental Authority the right of forfeiture
as against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.

4.1.12 Financial Information. To the Best of Borrower’s Knowledge, all financial
data including, without limitation, the statements of cash flow and income and
operating expense, that have been delivered by or on behalf of Borrower to
Administrative Agent in respect of the Property (i) are true, complete and
correct in all material respects, (ii) fairly represent the financial condition
of the Property as of the date of such reports, and (iii) to the extent prepared
or audited by an independent certified public accounting firm, have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Neither Borrower nor Operating Lessee has any material
contingent liabilities, liabilities for delinquent taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and could reasonably be expected to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements and operating statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or Operating Lessee from that set
forth in said financial statements.

 

57



--------------------------------------------------------------------------------

4.1.13 Condemnation. No Condemnation has been commenced or, to the Best of
Borrower’s Knowledge, is contemplated with respect to all or any portion of the
Property.

4.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X. As of the
Closing Date, Borrower does not own any “margin stock.”

4.1.15 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. To the Best of
Borrower’s Knowledge, all utilities necessary to the existing use of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property. All roads necessary for
the use of the Property for its current purposes have been completed and, if
necessary, dedicated to public use.

4.1.16 Not a Foreign Person. Borrower is not a foreign person within the meaning
of § 1445(f)(3) of the Code.

4.1.17 Separate Lots. The Property is comprised of one (1) or more contiguous
parcels which constitute a separate tax lot or lots and does not constitute or
include a portion of any other tax lot not a part of the Property.

4.1.18 Assessments. To the Best of Borrower’s Knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

4.1.19 Enforceability. The Loan Documents are not subject to any existing right
of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)), and Borrower has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

4.1.20 No Prior Assignment. There are no prior sales, transfers or assignments
of the Leases or any portion of the Rents due and payable or to become due and
payable which are presently outstanding following the funding of the Loan, other
than those being terminated or assigned to Administrative Agent concurrently
herewith.

4.1.21 Insurance. Borrower has obtained and has delivered to Administrative
Agent certified copies or certificates of all insurance policies required under
this Agreement, reflecting the insurance coverages, amounts and other
requirements set forth

 

58



--------------------------------------------------------------------------------

in this Agreement. Borrower has not, and to the Best of Borrower’s Knowledge no
Person has, done by act or omission anything which would impair the coverage of
any such policy.

4.1.22 Use of Property. The Property is used exclusively for hotel purposes and
other appurtenant and related uses.

4.1.23 Certificate of Occupancy; Licenses. To the Best of Borrower’s Knowledge,
all material certifications, permits, licenses (including, without limitation, a
license to serve alcohol on the Property) and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for hotel
purposes (collectively, the Licenses), have been obtained and are in full force
and effect. Borrower shall keep and maintain all Licenses necessary for the
operation of the Property for hotel purposes. The use being made of the Property
is in conformity with the certificate of occupancy issued for the Property. With
respect to Improvements for which no certificate of occupancy exists, the
absence of a certificate of occupancy is not in violation of any Legal
Requirements.

4.1.24 Flood Zone. Except as may be shown on the Survey with respect to portions
of the Improvements other than buildings and enclosed structures, none of the
Improvements on the Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards.

4.1.25 Physical Condition. To the Best of Borrower’s Knowledge, except as
expressly disclosed in the Physical Conditions Report, the Property, including,
without limitation, all buildings, Improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to the Best of Borrower’s
Knowledge and except as disclosed in the Physical Conditions Report, there
exists no structural or other material defects or damages in or to the Property,
whether latent or otherwise, and Borrower has not received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.

4.1.26 Boundaries. To the Best of Borrower’s Knowledge, except as disclosed on
the Survey, all of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property, and no improvements on
adjoining properties encroach upon the Real Property, and no easements or other
encumbrances upon the Real Property encroach upon any of the Improvements, so as
to have a material adverse effect on the value or marketability of the Real
Property except those which are insured against by the Title Policy.

4.1.27 Leases. The Property is not subject to any Leases other than the Leases
described in the certified rent roll delivered in connection with the
origination of the Loan. Such certified rent roll is true, complete and correct
in all material respects as of the date set forth therein. No Person has any
possessory interest in the Property or right to occupy the same (other than
typical short-term occupancy rights of hotel guests which are not the subject of
a written agreement) except under and pursuant to the provisions of the Leases.
The current Leases are in full force and effect there are no material defaults
thereunder by

 

59



--------------------------------------------------------------------------------

Borrower or Operating Lessee, and to the Best of Borrower’s Knowledge, there are
no material defaults thereunder by any other either party (other than as
expressly disclosed on the certified rent roll delivered to Administrative
Agent) and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute material defaults thereunder. No Rent has
been paid more than one (1) month in advance of its due date. There has been no
prior sale, transfer or assignment, hypothecation or pledge by Borrower of any
Lease or of the Rents received therein, which will be outstanding following the
funding of the Loan, other than those being assigned to Administrative Agent
concurrently herewith. No Tenant under any Lease has a right or option pursuant
to such Lease or otherwise to purchase all or any part of the property of which
the leased premises are a part.

4.1.28 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid and the granting
and recording of the Accommodation Security Agreements required to be filed in
connection with the Loan. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid, and, under current Legal Requirements, the Security Instrument is
enforceable against Borrower in accordance with its terms by Administrative
Agent (or any subsequent holder thereof) subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and subject
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law.

4.1.29 Single Purpose Entity/Separateness.

(A) Borrower hereby represents, warrants and covenants that each of Operating
Lessee and Borrower is and has been since the date of its respective formation,
a Single Purpose Entity.

(B) All of the assumptions made in the Non-Consolidation Opinion, including, but
not limited to, any exhibits attached thereto and any certificates delivered by
Borrower or any other Transaction Party in connection with the issuance of the
Non-Consolidation Opinion, are true and correct in all material respects and any
assumptions made in any subsequent non-consolidation opinion delivered in
connection with the Loan Documents (an Additional Non-Consolidation Opinion),
including, but not limited to, any exhibits attached thereto, which shall be
certified by Borrower or any other Transaction Party, as applicable, are true
and correct in all material respects. Each Transaction Party has complied with
all of the assumptions made with respect to it in the Non-Consolidation Opinion.
To the Best of Borrower’s Knowledge, each entity other than a Transaction Party
with respect to which an assumption shall be made in any Additional
Non-Consolidation Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Non-Consolidation Opinion.

4.1.30 Management Agreement. As of the Closing Date, the Management Agreement is
in full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice would constitute a default thereunder. The Manager is not an Affiliate of
Borrower.

 

60



--------------------------------------------------------------------------------

4.1.31 Restaurant Management Agreement.

4.1.32 As of the Closing Date, the Restaurant Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder. The Restaurant Manager is not an
Affiliate of Borrower or Operating Lessee.

4.1.33 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.34 Parking Management Agreement. As of the Closing Date, the Parking
Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder. The
Parking Manager is not an Affiliate of Borrower or Operating Lessee.

4.1.35 Tax Filings. Borrower has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower.

4.1.36 Solvency/Fraudulent Conveyance. Borrower (a) has not entered into the
transaction contemplated by this Agreement or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Immediately after giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower).

4.1.37 Investment Company Act. Borrower is not (a) an investment company or a
company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.

4.1.38 Interest Rate Cap Agreement. The Interest Rate Cap Agreement is in full
force and effect and enforceable against Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws generally affecting
the enforcement of creditors’ rights and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

61



--------------------------------------------------------------------------------

4.1.39 Labor. Except as described on Schedule II, no work stoppage, labor
strike, slowdown or lockout is pending or threatened by employees and other
laborers at the Property. Except as described on Schedule II, neither Borrower,
Operating Lessee, nor Manager (i) is involved in or, to the Best of Borrower’s
Knowledge, threatened with any material labor dispute, material grievance or
material litigation relating to labor matters involving any employees and other
laborers at the Property, including, without limitation, violation of any
federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) to the Best of Borrower’s Knowledge, has engaged with respect to the
Property, in any unfair labor practices within the meaning of the National Labor
Relations Act or the Railway Labor Act, or (iii) is a party to, or bound by, any
existing collective bargaining agreement or union contract with respect to
employees and other laborers at the Property.

4.1.40 Brokers. Other than Eastdil, neither Borrower nor, to the Best of
Borrower’s Knowledge, Administrative Agent has dealt with any broker or finder
with respect to the loan transactions contemplated by the Loan Documents and
neither party has done any acts, had any negotiations or conversations, or made
any agreements or promises which will in any way create or give rise to any
obligation or liability for the payment by either party of any brokerage fee,
charge, commission or other compensation to any Person with respect to the
transactions contemplated by the Loan Documents. Borrower covenants and agrees
that it shall pay as and when due any and all brokerage fees, charges,
commissions or other compensation or reimbursement due to any broker of Borrower
with respect to the transactions contemplated by the Loan Documents. Borrower
shall indemnify and hold harmless the Administrative Agent, Lenders, and each
other Indemnified Party from and against any loss, liability, cost or expense,
including any judgments, attorneys’ fees, or costs of appeal, incurred by them
and arising out of or relating to any claim for brokerage commissions or
finder’s fees alleged to be due as a result of the agreements or actions of any
Transaction Party. The provisions of this Section 4.1.40 shall survive the
expiration and termination of this Agreement and the payment of the
Indebtedness.

4.1.41 No Other Debt. Borrower has not borrowed or received debt financing that
has not been heretofore repaid in full, other than the Permitted Debt.

4.1.42 Taxpayer Identification Number. Borrower’s Federal taxpayer
identification number is 36-4200430.

4.1.43 Compliance with Anti-Terrorism, Embargo and Anti- Money Laundering Laws

(a) Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. Lender shall have the right to
audit Borrower’s compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Security Instrument and
the other Loan Documents and shall be immediately due and payable.

 

62



--------------------------------------------------------------------------------

(b) Neither Borrower nor any owner of a direct or indirect interest in Borrower
(i) is listed on any Government Lists, (ii) is a person who has been determined
by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term Patriot Act Offense means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. Patriot Act Offense also includes the
crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term Government Lists means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (OFAC), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in Government Lists, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in Government Lists.

(c) At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (a) none of the funds
or other assets of Borrower or Operating Lessee shall constitute property of, or
shall be beneficially owned, directly or indirectly, by any Person subject to
trade restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or Operating Lessee, as applicable (whether directly or indirectly),
would be prohibited by law (each, an Embargoed Person), or the Loan made by
Lender would be in violation of law, (b) no Embargoed Person shall have any
interest of any nature whatsoever in Borrower or Operating Lessee, as
applicable, with the result that the investment in Borrower or Operating Lessee,
as applicable (whether directly or indirectly), would be prohibited by law or
the Loan would be in violation of law, and (c) none of the funds of Borrower or
Operating Lessee, as applicable, shall be derived from any unlawful activity
with the result that the investment in Borrower or Operating Lessee as
applicable (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law.

4.1.46 Knowledge Qualifications. Borrower represents that Ken Barrett and/or Jon
Stanner are in a position to have meaningful knowledge with respect to the
matters set forth in the Loan Documents which have been qualified to the
knowledge of such Persons.

 

63



--------------------------------------------------------------------------------

4.1.47 Leases. Borrower represents that it has heretofore delivered to
Administrative Agent true and complete copies of all Leases and any and all
amendments or modifications thereof.

4.1.48 FF&E. Manager shall reserve for FF&E on a monthly basis in accordance
with the terms of the Management Agreement not less than an amount equal to
three percent (3%) of gross revenues with respect to the Property; such reserves
are maintained in the Hotel Bank Accounts (as defined in the Management
Agreement) (subject to disbursements therefrom as permitted by the Management
Agreement).

4.1.49 Intellectual Property Title and Lien.

The specified IP Owner owns and has good and marketable title to the
Intellectual Property on the IP Schedule and the IP Owners own and have good and
marketable title to other Intellectual Property that it owns or purports to own
and to their rights under the IP Licenses, free and clear of all Liens
whatsoever except the Permitted Encumbrances. IP Owner’s rights in, to, and
under the IP Collateral constitute general intangibles under the applicable UCC.
The IP Security Agreement, when properly recorded in the appropriate records
and/or with the applicable Governmental Authority, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create a valid, perfected first priority lien on the applicable
Intellectual Property and IP Owners’ rights in, to and under the IP Collateral,
subject only to Permitted Encumbrances. IP Owners have received all consents and
approvals required by the terms of the IP Licenses or as a matter of law to
pledge the IP Collateral to the Lender under the IP Security Agreement. Other
than the security interest granted to the Lender hereunder and under the other
Loan Documents and Permitted Encumbrances, IP Owners have not pledged, assigned,
sold, or granted a security interest in Intellectual Property or IP Licenses to
any party, except as shall have been released or terminated. IP Owners shall
reasonably cooperate with Lender to permit Lender to complete all filings
necessary to protect and evidence the Lenders’ security interest in the IP
Collateral as follows: in the United States, within ten (10) days from the date
hereof, including filing the UCC-l financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office. No effective security agreement, financing statement, equivalent
security, or lien instrument or continuation statement authorized by any IP
Owner and listing such IP Owner as debtor covering all or any part of the IP
Collateral has been filed with any Governmental Authority, or is of record in
any jurisdiction in the United States or in any foreign jurisdiction, except as
may have been filed, recorded, or made by an IP Owner in favor of the Lender in
connection with this Agreement or the Security Instrument to which an IP Owner
is a party, and no IP Owner has authorized any such filing. All IP Owners shall
execute the IP Security Agreement upon Administrative Agent’s request.

4.1.50 Intellectual Property

IP Owners either own, or are licensed to use, all the Intellectual Property used
in, held for use in, or necessary for the use, ownership, management, leasing,
renovation, financing, development, operation and maintenance of the Property by
Borrower, Operating Lessee, or Manager (including the reservations system at the
Property) consistent with past practices, other than the Intellectual Property
set forth on Schedule X. The Intellectual Property set forth on Schedule X is
owned or licensed by Manager. The IP Collateral is the only Intellectual
Property utilized with respect to the Property or Borrower’s,

 

64



--------------------------------------------------------------------------------

Operating Lessee’s or Manager’s use, ownership, management, leasing, renovation,
financing, development, operation and maintenance of the Property consistent
with past practices, other than as set forth on Schedule X and, as of the
Closing Date, no other Person owns any Intellectual Property other than as set
forth on Schedule X that is necessary for or used in the current use, ownership,
management, leasing, renovation, financing, development, operation and
maintenance of the Property consistent with past practices except as may be
licensed to the IP Owners under the IP Licenses. IP Owners are duly qualified
under applicable law in each jurisdiction in which they are required to be
qualified pursuant to applicable Legal Requirements in order to act as a
licensor of the Intellectual Property and sublicensor under the IP License
Agreements. Attached hereto as Schedule X is a complete and accurate list of all
of the registered and pending applications for registration, anywhere in the
world, for all Intellectual Property owned by any IP Owner and all IP Licenses
to which any IP Owner is a party (the IP Schedule). There is no action or
proceeding pending, or to the Best of Borrower’s Knowledge, threatened by or
against Borrower, any Affiliate thereof, or any IP Owner: (x) alleging the
infringement, dilution, misappropriation, or other violation of any Intellectual
Property or (y) seeking to limit, cancel, or question the validity or
enforceability of any IP Collateral (including, without limitation, the right to
proceeds therefrom and the right to bring an action at law or in equity for any
infringement, dilution, or violation of such Intellectual Property and to
collect all damages, settlements, and proceeds relating to such Intellectual
Property), or IP Owner’s rights or interests therein, or use thereof. To the
Best of Borrower’s Knowledge, no Person has interfered with, infringed upon,
diluted, misappropriated, or otherwise come into conflict with any Intellectual
Property of any IP Owner. Neither the Intellectual Property owned by any IP
Owner nor any IP Owner’s use of the Intellectual Property is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge. Each IP
Owner, in its reasonable discretion, has made all filings and recordations in
the United States and in all foreign jurisdictions, as applicable, necessary to
adequately effect, reflect, and protect its ownership in, right to use, or its
license of Intellectual Property used or held for the use, ownership,
management, leasing, renovation, financing, development, operation and
maintenance of the Property by Borrower, Operating Lessee, or Manager. All
Intellectual Property set forth on the IP Schedule, is subsisting, unexpired,
has not been abandoned in any applicable jurisdiction, and is valid and
enforceable and, to Borrower’s knowledge, the use of the IP Collateral in the
manner in which it is currently used or planned to be used does not infringe,
dilute, misappropriate, or otherwise violate the rights of any Person.

4.1.51 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date of the funding of the Loan and survive for so long
as any amount remains owing to Lenders under this Agreement or any of the other
Loan Documents by Borrower or Transaction Party unless a longer survival period
is expressly stated in a Loan Document with respect to a specific representation
or warranty, in which case, for such longer period. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Administrative
Agent and Lenders notwithstanding any investigation heretofore or hereafter made
by Administrative Agent or Lenders or on each of their behalf.

 

  V. BORROWER COVENANTS

Section 5.1 Affirmative Covenants.

 

65



--------------------------------------------------------------------------------

From the Closing Date and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of this Agreement and the other Accommodation Security Agreements in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Administrative Agent to comply with
and to cause Operating Lessee and Manager to comply with (and, with respect to
Section 5.1.25 to cause each IP Owner to comply with), the following covenants,
and in such connection, references in this Article V to Borrower shall
alternatively, jointly and severally, mean Operating Lessee or Manager, as the
context may require:

5.1.1 Performance by Borrower. Borrower shall observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, Borrower, in accordance with the provisions of
each Loan Document, and shall not enter into or otherwise suffer or permit any
Modification of any Loan Document executed and delivered by, or applicable to,
Borrower, as applicable, without the prior written consent of Administrative
Agent.

5.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall comply and
cause the Property to be in compliance with all Legal Requirements applicable to
the Borrower, Manager and the Property and the uses permitted upon the Property.
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises necessary to comply with all Legal Requirements applicable to it and
the Property. There shall never be committed by Borrower, and Borrower shall not
knowingly permit any other Person in occupancy of or involved with the operation
or use of the Property to commit, any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, knowingly permit or suffer to exist any act or omission
affording such right of forfeiture. Borrower shall at all times maintain,
preserve and protect all material franchises and trade names and preserve all
the remainder of its property used in the conduct of its business and shall keep
the Property in good working order and repair, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully set forth in the
Security Instrument. Borrower shall keep the Property insured at all times to
such extent and against such risks, and maintain liability and such other
insurance, as set forth in this Agreement.

5.1.3 Litigation. Borrower shall give prompt written notice to Administrative
Agent of any litigation or governmental proceedings pending or threatened in
writing against Borrower which, if determined adversely to Borrower, would have
a Material Adverse Effect.

5.1.4 Single Purpose Entity.

(A) Borrower and Operating Lessee are and shall each remain a Single Purpose
Entity.

(B) Borrower and Operating Lessee shall continue to maintain its own deposit
account or accounts, separate from those of any Affiliate, with commercial
banking

 

66



--------------------------------------------------------------------------------

institutions. None of the funds of Borrower and Operating Lessee will be
commingled with the funds of any other Affiliate.

(C) To the extent that Borrower or Operating Lessee shares the same officers or
other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees.

(D) To the extent that Borrower or Operating Lessee jointly contracts with any
of their Affiliates to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing shall be allocated fairly
among such entities, and each such entity shall bear its fair share of such
costs. To the extent that Borrower or Operating Lessee contracts or does
business with vendors or service providers where the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing shall be fairly allocated to or among such entities for whose benefit the
goods and services are provided, and each such entity shall bear its fair share
of such costs. All material transactions between (or among) Borrower or
Operating Lessee and any of their Affiliates shall be conducted on substantially
the same terms (or on more favorable terms for Borrower) as would be conducted
with third parties.

(E) To the extent that Borrower, Operating Lessee or any of its Affiliates have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs among them, and each such entity shall bear its fair share of
such expenses.

(F) Each of Borrower and Operating Lessee shall conduct its affairs strictly in
accordance with its organizational documents, and observe all necessary,
appropriate and customary corporate, limited liability company or partnership
formalities, as applicable, including, but not limited to, obtaining any and all
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, without
limitation, payroll and intercompany transaction accounts.

(G) In addition, Borrower and Operating Lessee shall: (i) maintain books and
records separate from those of any other Person; (ii) maintain its assets in
such a manner that it is not more costly or difficult to segregate, identify or
ascertain such assets; (iii) hold regular meetings of its board of directors,
shareholders, partners or members, as the case may be, and observe all other
corporate, partnership or limited liability company, as the case may be,
formalities; (iv) hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity; (v) except to the extent such
entity is treated as a “disregarded entity” for tax purposes and not required to
file tax returns under applicable law, prepare separate tax returns and
financial statements, or if part of a consolidated group, then it will be shown
as a separate member of such group; (vi) transact all business with its
Affiliates on an arm’s-length basis and pursuant to enforceable agreements;
(vii) conduct business in its name and use separate stationery, invoices and
checks; (viii) not commingle its assets or funds with those of any other Person;
and (ix) not assume, guarantee or pay the debts or obligations of any other
Person.

5.1.5 Consents. If Borrower is a limited liability company, (a) if such Person
is managed by a board of managers, the board of managers of such Person may not
take any action requiring the unanimous affirmative vote of 100% of the members
of the board of managers unless all of the managers, including the Independent
Managers, shall

 

67



--------------------------------------------------------------------------------

have participated in such vote if such vote relates to a Bankruptcy (as such
term is defined in the Borrower’s organizational documents) action, (b) if such
Person is not managed by a board of managers, the members of such Person may not
take any action requiring the affirmative vote of 100% of the members of such
Person unless all of the members, including the Independent Members, shall have
participated in such vote if such vote relates to a Bankruptcy (as such term is
defined in the Borrower’s organizational documents) action. An affirmative vote
of 100% of the directors, board of managers or members, as applicable, including
without limitation the Independent Directors, of Borrower shall be required to
(i) file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings or to authorize Borrower to do so or (ii) file an involuntary
bankruptcy petition against any Transaction Party, Manager, or any of their
Affiliates. Furthermore, Borrower’s formation documents shall expressly state
that for so long as the Loan is outstanding, Borrower shall not be permitted to
(i) dissolve, liquidate, consolidate, merge or sell all or substantially all of
Borrower’s assets other than in connection with the repayment of the Loan or
(ii) engage in any other business activity and such restrictions shall not be
modified or violated for so long as the Loan is outstanding.

5.1.6 Access to Property. Borrower shall permit agents, representatives and
employees of Administrative Agent to inspect the Property or any part thereof
during normal business hours on Business Days upon reasonable advance notice,
subject to the rights of tenants and guests at the Property.

5.1.7 Notice of Default. Borrower shall promptly advise Administrative Agent
(a) of any widely and non-publicly known event or condition that has or is
likely to have a Material Adverse Effect and (b) of the occurrence of any
Default or Event of Default of which Borrower has knowledge.

5.1.8 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Administrative Agent with respect to any proceedings before any court, board or
other Governmental Authority which would reasonably be expected to affect in any
material adverse way the rights of Administrative Agent or Lenders hereunder or
under any of the other Loan Documents and, in connection therewith, permit
Administrative Agent, at its election, to participate in any such proceedings
which may have a Material Adverse Effect.

5.1.9 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required, under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.10 Insurance.

(A) Borrower shall cooperate with Administrative Agent in obtaining for Lenders
the benefits of any Proceeds lawfully or equitably payable in connection with
the Property, and Administrative Agent shall be reimbursed for any expenses
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements) out of such Proceeds.

(B) Borrower shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance

 

68



--------------------------------------------------------------------------------

Requirement, or would invalidate insurance coverage required hereunder to be
maintained by Borrower on or with respect to any part of the Property pursuant
to Section 6.1.

5.1.11 Further Assurances; Substitute Notes

(A) Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Administrative Agent all documents, and take all
actions, reasonably required by Administrative Agent from time to time to
confirm the rights created or now or hereafter intended to be created under this
Agreement and the other Loan Documents and any security interest created or
purported to be created thereunder, to protect and further the validity,
priority and enforceability of this Agreement and the other Loan Documents, to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents, or
otherwise carry out the purposes of the Loan Documents and the transactions
contemplated thereunder. Borrower agrees that it shall, upon request, reasonably
cooperate with Administrative Agent in connection with any request by
Administrative Agent to reallocate the LIBOR Margin among one or more Notes or
to sever one or more Notes into two (2) or more separate substitute or component
notes in an aggregate principal amount equal to the Principal Amount and to
reapportion the Loan among such separate substitute notes, including, without
limitation, by executing and delivering to Administrative Agent new substitute
or component notes to replace the subject Notes, amendments to or replacements
of existing Loan Documents to reflect such severance and/or Opinions of Counsel
with respect to such substitute or component notes, amendments and/or
replacements, provided that Borrower shall bear no costs or expenses in
connection therewith (other than administrative costs and expenses of Borrower
and legal fees of counsel to the Borrower and each Transaction Party). Any such
substitute or component notes may have varying principal amounts and economic
terms, provided, however, that (i) the maturity date of any such substitute or
component notes shall be the same as the scheduled Maturity Date of the Note
immediately prior to the issuance of such substitute notes, (ii) the substitute
notes shall provide for amortization of the Principal Amount on a weighted
average basis over a period not less than the amortization period provided under
the Note, if any, immediately prior to the issuance of the substitute notes,
(iii) the weighted average LIBOR Margin for the term of the substitute notes
shall not exceed the LIBOR Margin under the Notes immediately prior to the
issuance of such substitute notes; and (iv) the economics of the Loan, taken as
a whole, shall not change in a manner which is adverse to Borrower. Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent may apply payment of all sums due under such substitute notes in such
order and priority as Administrative Agent shall elect in its sole and absolute
discretion.

(B) In addition, Borrower shall, at Borrower’s sole cost and expense:

(i) furnish to Administrative Agent, to the extent not otherwise already
furnished to Administrative Agent and reasonably acceptable to Administrative
Agent, all instruments, documents, boundary surveys, footing or foundation
surveys, certificates, plans and specifications, appraisals, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents;

(ii) execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may

 

69



--------------------------------------------------------------------------------

be reasonably requested by Administrative Agent to confirm the Lien of the
Security Instrument on any Building Equipment, Operating Asset or any
Intangible;

(iii) execute and deliver to Administrative Agent such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Administrative Agent may reasonably require; and

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the carrying out of the terms and conditions of this
Agreement and the other Loan Documents, as Administrative Agent shall reasonably
require from time to time.

5.1.12 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Administrative Agent or Lenders.

5.1.13 Operation. Borrower shall, and shall cause Manager to, (i) promptly
perform and/or observe all of the covenants and agreements required to be
performed and observed by it under the Management Agreement and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Administrative Agent of any “event of default” under the
Management Agreement of which it is aware; (iii) enforce in a commercially
reasonable manner the performance and observance of all of the covenants and
agreements required to be performed and/or observed by the Manager under the
Management Agreement.

5.1.14 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the use, ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which the Property is located and as and to the extent
required for the ownership, maintenance, management and operation of the
Property.

5.1.15 Title to the Property. Borrower shall warrant and defend (a) its title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the
Liens of the Security Instrument, the Assignment of Leases and this Agreement on
the Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Administrative Agent and Lenders for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court
costs) incurred by Administrative Agent and Lenders if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.

5.1.16 Costs of Enforcement. In the event (a) that this Agreement or the
Security Instrument is foreclosed upon in whole or in part or that this
Agreement or the Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any security
agreement prior to or subsequent to this Agreement in which proceeding

 

70



--------------------------------------------------------------------------------

Administrative Agent and/or Lenders are made a party, or a mortgage prior to or
subsequent to the Security Instrument in which proceeding Administrative Agent
and/or Lenders are made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all out of pocket costs of collection
and defense, including reasonable attorneys’ fees and costs, incurred by
Administrative Agent, Lenders or Borrower in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

5.1.17 Estoppel Statement.

(A) From time to time but not more than four (4) times in any calendar year,
upon thirty (30) days’ prior written request from the Administrative Agent,
execute, acknowledge and deliver to the Administrative Agent, an Officer’s
Certificate, stating that this Agreement and the other Loan Documents are
unmodified and in full force and effect (or, if there have been modifications,
that this Agreement and the other Loan Documents are in full force and effect as
modified and setting forth such modifications), stating the amount of accrued
and unpaid interest and the outstanding principal amount of the Note and
containing such other information, qualified to the Best of Borrower’s
Knowledge, with respect to the Borrower, Operating Lessee, the Property and the
Loan as Lender shall reasonably request. The estoppel certificate shall also
state either that to the Best of Borrower’s Knowledge, no Default exists
hereunder or, if any Default shall exist hereunder, specify such Default and the
steps being taken to cure such Default. Notwithstanding the foregoing to the
contrary, upon the occurrence and during the continuance of an Event of Default,
Borrower shall from time to time upon thirty (30) days’ prior written request
from Lender, execute, acknowledge and deliver to the Lender, the foregoing
Officer’s Certificate.

(B) Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent, within thirty (30) days of Administrative Agent’s request,
tenant estoppel certificates from each Tenant under Material Leases entered into
after the Closing Date in substantially the form and substance of the estoppel
certificate set forth in Exhibit G provided that Borrower shall not be required
to deliver such certificates more frequently than one time in any calendar year;
provided, however, that there shall be no limit on the number of times Borrower
may be required to obtain such certificates if a Default hereunder or under any
of the Loan Documents has occurred and is continuing.

5.1.18 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.1.20 No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition

 

71



--------------------------------------------------------------------------------

of any interest, charges or expenses for the non-payment thereof and (d) any
Liens permitted pursuant to Leases.

5.1.21 Leases. Borrower shall promptly after receipt thereof deliver to
Administrative Agent a copy of any notice received with respect to the Leases
claiming that Borrower is in default in the performance or observance of any of
the material terms, covenants or conditions of any of the Leases, if such
default is reasonably likely to have a Material Adverse Effect.

5.1.22 Intentionally Omitted.

5.1.23 Parking Garage Repairs. Borrower shall do, or cause to be done, all
things necessary to commence and complete those repairs required to be completed
at the parking garage of the Property (the “Parking Garage Repairs”) as
described on Schedule IX attached hereto in accordance with the provisions of
Article 10 hereof and shall complete such Parking Garage Repairs as soon as
practicable and in any event prior to the Initial Maturity Date. In connection
with the Parking Garage Repairs, Borrower shall deposit with or deliver to
Administrative Agent Eligible Collateral for deposit to the Deferred Maintenance
Reserve Account, or Letters of Credit, in an amount equal to $1,600,000 which
Borrower and Administrative have agreed to represent 125% of the estimated cost
of completion of the Parking Lot Repairs (the “Parking Repair Collateral”)
within five (5) days of the Closing Date, failure to deposit or deliver of which
shall constitute an Event of Default without further notice or grace period. The
Parking Repair Collateral may be reduced from time to time, but not more
frequently than quarterly, as the Parking Garage Repairs are completed, such
that it shall at all times equal no less than 125% of the remaining estimated
cost to complete the Parking Garage Repairs, until the same are completed and
lien free as demonstrated by Borrower to the reasonable satisfaction of
Administrative Agent.

5.1.24 FF&E. Borrower shall cause Manager to reserve for FF&E on a monthly basis
in accordance with the Management Agreement not less than an amount equal to
four percent (4%) of gross revenues with respect to the Property, such reserves
to be maintained in the Hotel Bank Accounts (as defined in the Management
Agreement) (subject to disbursements therefrom as permitted by the Management
Agreement), provided however, this Section 5.1.24 shall not affect Borrower’s
obligations hereunder to set aside reserves for FF&E.

5.1.25 IP Owner Activities

(a) Borrower agrees that it will not do any act, or omit to do any act (and will
exercise commercially reasonable efforts to prevent its licensees from doing any
act or omitting to do any act), whereby any IP Collateral may become
invalidated, abandoned or dedicated to the public.

(b) Borrower (either through itself or its licensees or sublicensees) will, as
to each Trademark included in the IP Collateral, reasonably maintain the quality
of the products and services offered under such Trademark.

(c) If Borrower shall, at any time after the date hereof, obtain any additional
Intellectual Property or IP Licenses, then the provisions of this Agreement
shall automatically apply thereto and any such Intellectual Property and/or IP
Licenses shall

 

72



--------------------------------------------------------------------------------

automatically constitute IP Collateral and shall be subject to the lien and
security interest created by this Agreement the IP Security Agreement, or any
other Loan Document without further action by any party.

(d) Borrower shall promptly notify Lender if it knows or has reason to know that
any IP Collateral that is material to the use, ownership, management, leasing,
renovation, financing, development, operation and maintenance of the Property
may become abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office, or any court or similar office of any other
country) regarding IP Owner’s ownership of such IP Collateral or, its right to
register or maintain the same.

(e) If Borrower knows that any IP Collateral, has been or is being
misappropriated, diluted, infringed, or otherwise violated by a third party,
then Borrower shall promptly notify Lender and shall use commercially reasonable
efforts to protect its rights in such IP Collateral including, and, if
consistent with its reasonable business judgment, to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation or dilution.

(f) Upon the occurrence and during the continuance of any Event of Default,
Borrower shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each IP License to effect the
assignment of the relevant IP Owner’s right, title, and interest thereunder to
Lender.

(g) There shall be no Liens with respect to, or upon, or no restrictions on the
transferability of the IP Collateral, other than the Permitted Encumbrances and
as set forth in the IP Licenses.

Section 5.2 Negative Covenants.

From the Closing Date until payment and performance in full of all Obligations
of Borrower under the Loan Documents or the earlier release of the Lien of this
Agreement or the Accommodation Security Agreements in accordance with the terms
of this Agreement and the other Loan Documents, Borrower hereby covenants and
agrees with Administrative Agent that it will not do (and will not permit
Operating Lessee or Manager to do), or permit to be done, directly or
indirectly, any of the following (and in such connection, references in this
Article V to Borrower shall alternatively, jointly and severally, mean Operating
Lessee or Manager, as the context may require):

5.2.1 Incur Debt. Incur, create or assume (or permit Operating Lessee to incur,
create or assume) any Debt other than Permitted Debt or Transfer all or any part
of the Property or any interest therein, except as permitted in the Loan
Documents.

5.2.2 Encumbrances. Incur, create or assume or permit the incurrence, creation
or assumption of any Debt secured by an interest in Borrower, Operating Lessee
or Manager and shall not Transfer or permit the Transfer of any interest in such
Persons except as permitted pursuant to Article VIII.

5.2.3 Engage in Different Business. Engage, or permit Operating Lessee to
engage, directly or indirectly, in any business other than that of entering into
this

 

73



--------------------------------------------------------------------------------

Agreement and the other Loan Documents to which Borrower is a party and the use,
ownership, management, leasing, renovation, financing, development, operation
and maintenance of the Property and activities related thereto.

5.2.4 Make Advances. Make or permit Operating Lessee to make advances or make
loans to any Person, or hold any investments, except as expressly permitted
pursuant to the terms of this Agreement or any other Loan Document.

5.2.5 Partition. Partition or permit the partition of the Property, except as
permitted hereunder.

5.2.6 Commingle. Commingle its assets or permit Operating Lessee to commingle
its assets with the assets of any of Borrower’s and/or Operating Lessee’s
Affiliates.

5.2.7 Guarantee Obligations. Guarantee or permit Operating Lessee to guarantee
any obligations of any Person.

5.2.8 Transfer Assets. Transfer or permit Operating Lessee to transfer any asset
other than in the Ordinary Course of Business or Transfer any interest in the
Property except as may be permitted hereby or in the other Loan Documents.

5.2.9 Amend Organizational Documents. Modify any of its or Operating Lessee’s
organizational documents without Administrative Agent’s consent, other than in
connection with any Transfer permitted pursuant to Article VIII or to reflect
any change in capital accounts, contributions, distributions, allocations or
other provisions that do not and could not reasonably be expected to have a
Material Adverse Effect and provided that each such Person remain a Single
Purpose Entity.

5.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except following or simultaneously with a
repayment of the Loan in full or as expressly permitted pursuant to this
Agreement.

5.2.11 Bankruptcy. (i) File (or permit Operating Lessee to file) a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings,
(ii) dissolve, liquidate, consolidate, merge or sell all or substantially all of
Borrower’s assets other than in connection with the repayment of the Loan,
(iii) engage (or permit Operating Lessee to engage) in any other business
activity or (iv) file or solicit the filing (or permit Operating Lessee to file
or solicit the filing) of an involuntary bankruptcy petition against Borrower,
Operating Lessee, Manager, any Transaction Party or any Affiliate of any such
Person without obtaining the prior consent of all of the directors of Borrower
and/or Operating Lessee, as applicable, including, without limitation, the
Independent Directors.

5.2.12 ERISA. Engage in any activity that would subject it to regulation under
ERISA or qualify it as an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) to which ERISA applies and Borrower’s assets do not and
will not constitute plan assets within the meaning of 29 C.F.R.
Section 2510.3-101.

5.2.13 Distributions. From and after the occurrence and during the continuance
of an Event of Default, make (or permit Operating Lessee to make) any
distributions to or for the benefit of any of Borrower’s or Operating Lessee’s
shareholders,

 

74



--------------------------------------------------------------------------------

partners or members, as the case may be, or its or their Affiliates (provided,
without limiting any of the terms of the Assignment of Management Agreement,
Administrative Agent hereby agrees that neither payment of any Management Fees
or Manager Reimbursable Expenses nor reimbursement to an Affiliate of Borrower
for payment of actual operating or capital expenses at the Property which
expenses are otherwise permitted by this Agreement shall not be deemed a
“distribution”).

5.2.14 Manager.

(A) Borrower represents, warrants and covenants on behalf of itself and
Operating Lessee that the Property shall at all times be managed by an
Acceptable Manager pursuant to an Acceptable Management Agreement.

(A) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, except in connection with a release made in accordance
with Section 2.3.6, Borrower shall not Modify or waive any right under the
Management Agreement (or permit any such action) without the prior written
consent of Administrative Agent in its sole discretion, except as provided in
the next sentence. Administrative Agent shall not unreasonably withhold, delay
or condition its consent to non-material Modifications to the Management
Agreement (and its review shall be solely limited to determine whether such
Modification is material) provided that such Modification shall not affect the
cash management procedures set forth in the Management Agreement, decrease the
cash flow of the Property, adversely affect the marketability of the Property,
change the definitions of “default” or “event of default,” change the
definitions of “operating expense” or words of similar meaning, change the
definitions of “owner’s distribution” or “owner’s equity” or “debt service
amount” or words of similar meaning so as to reduce the payments due Borrower or
Operating Lessee thereunder, change the timing of remittances to Borrower or
Operating Lessee thereunder, increase or decrease reserve requirements, change
the term of the Management Agreement or increase any management fees payable
under the Management Agreement.

(B) Borrower may enter into a new Management Agreement with an Acceptable
Manager upon delivery of an acceptable Non-Consolidation Opinion covering such
replacement manager if such Person (i) is not covered by the Non-Consolidation
Opinion or an Additional Non-Consolidation Opinion, and (ii) is an Affiliate of
Borrower.

(C) Borrower hereby agrees that, subject to the terms of the Management
Agreement and any non-disturbance provisions of the Assignment of Management
Agreement, during the occurrence and continuance of an Event of Default under
the Loan Documents, Administrative Agent shall have the right to terminate the
Manager subsequent to an Event of Default on the part of Manager under the
Management Agreement to the extent termination is permitted thereunder.

5.2.15 Franchise Fee and Management Fee. Borrower shall not, without the prior
written consent of Administrative Agent (which may be withheld in its sole and
absolute discretion) take or permit to be taken any action that would increase
the percentage amount of the Management Fee, or add a new type of fee payable to
Manager relating to the Property, including, without limitation, the Third Party
Franchise Fee and Management Fee.

 

75



--------------------------------------------------------------------------------

5.2.16 Operating Lease. Without the prior written consent of Administrative
Agent, Borrower shall not surrender, terminate or Modify the Operating Lease,
provided, however, notwithstanding the foregoing, so long as the Operating Lease
remains fully subordinate to the Lien of the Security Instrument, Borrower and
Operating Lessee shall be permitted to amend the Operating Lease to (i) extend
the term of the Operating Lease, (ii) increase the rent payable thereunder or
(iii) reduce the rent payable thereunder, provided that any such amendment could
not reasonably be expected to have a Material Adverse Affect. So long as the
Loan is outstanding, Borrower and Operating Lessee shall extend the Operating
Lease on or before the then applicable expiration date.

5.2.17 Modify Account Agreement. Without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned, Borrower shall not execute any modification to the Account
Agreement.

5.2.18 Zoning Reclassification. Without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld, delayed or
conditioned, (a) initiate or consent to any zoning reclassification of any
portion of the Property, (b) seek any variance under any existing zoning
ordinance that would result in the use of the Property becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, or (c) allow any portion of the Property to be used in any manner
that could result in the use of the Property becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation;

5.2.19 Reserved.

5.2.20 Debt Cancellation. Cancel or otherwise forgive or release any material
claim or debt owed to it by any Person, except for adequate consideration or in
the ordinary course of its business and except for termination of a Lease as
permitted by Section 8.7;

5.2.21 Misapplication of Funds. Distribute any revenue from the Property or any
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Collection Accounts or Holding Account, as applicable, as required by
Section 3.1, misappropriate any security deposit or portion thereof or apply the
proceeds of the Loan in violation of Section 2.1.4; or

5.2.22 Single-Purpose Entity. Fail to be (or permit Operating Lessee) to fail to
be a Single-Purpose Entity or take or suffer any action or inaction the result
of which would be to cause such Person to cease to be a Single-Purpose Entity.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 6.1 Insurance Coverage Requirements. Borrower shall, at its sole cost
and expense, keep in full force and effect insurance coverage of the types and
minimum limits as follows during the term of this Agreement for the mutual
benefit of Borrower and Administrative Agent:

6.1.1 Property Insurance. Insurance insuring against loss or damage by standard
perils included within the classification “All Risks of Physical Loss”. Except
as otherwise provided in Section 6.1.11, such insurance (i) shall be Replacement
Cost Coverage

 

76



--------------------------------------------------------------------------------

in an amount equal to the full replacement cost of the Property or such lesser
amounts approved by Administrative Agent in its sole discretion, and (ii) shall
have deductibles no greater than $250,000 for insurance required hereunder (or,
with respect to named seismic insurance and named storm insurance, deductibles
no greater than the 5% of the Total Insurable Value). The policies of insurance
carried in accordance with this paragraph shall be paid annually in advance and
shall contain a “Replacement Cost Endorsement” with a waiver of depreciation and
with an “Agreed Amount Endorsement”;

6.1.2 Liability Insurance. Commercial general liability insurance, including
broad form property damage, blanket contractual and personal injuries (including
death resulting therefrom) coverages and containing minimum limits per
occurrence of $1,000,000 with a $2,000,000 general aggregate for any policy year
and including liquor liability coverage. In addition, at least $100,000,000
excess and/or umbrella liability insurance shall be obtained and maintained for
claims, including legal liability imposed upon Borrower and all related court
costs and attorneys’ fees and disbursements;

6.1.3 Workers’ Compensation Insurance. Worker’s compensation insurance with
respect to all employees of Borrower as and to the extent required by any
Governmental Authority or Legal Requirement and employer’s liability coverage of
at least $1,000,000 which is scheduled to the excess and/or umbrella liability
insurance as referenced in Section 6.1.2 above;

6.1.4 Business Interruption Insurance. Business interruption insurance in an
amount sufficient to avoid any co-insurance penalty and equal to the greater of
(A) the estimated gross revenues (minus estimated variable costs which will no
longer be incurred due to the business interruption) from the operation of the
Property (including (x) the total payable under the Leases and all Rents and
(y) the total of all other amounts to be received by Borrower or third parties
that are the legal obligation of the Tenants), net of non-recurring expenses,
for a period of up to the next succeeding eighteen (18) months (subject to
adjustment for each such 18 month period) plus a twelve (12) month extended
period of indemnity, or (B) the projected Operating Expenses (including Debt
Service) for the maintenance and operation of the Property for a period of up to
the next succeeding eighteen (18) months plus a twelve (12) month extended
period of indemnity as the same may be reduced or increased from time to time
due to changes in such Operating Expenses. The amount of such insurance shall be
(a) increased from time to time as and when the Rents increase or the estimates
of (or the actual) gross revenue (minus estimated (or actual) variable costs
which will no longer be incurred due to the business interruption) increases or
(b) decreased from time to time to the extent Rents or the estimates of such
gross revenue or variable costs decreases;

6.1.5 Builder’s All-Risk Insurance. During any period of repair or restoration,
builder’s “all risk” insurance in amounts equal to not less than the full
insurable value of the applicable Improvements and insuring against such risks
(including fire and extended coverage and collapse of the Improvements to agreed
limits) as Administrative Agent may request, in form and substance acceptable to
Administrative Agent;

6.1.6 Boiler and Machinery Insurance. Insurance against loss or damage from
explosion of steam boilers, air conditioning equipment, high pressure piping,
machinery and equipment, pressure vessels or similar apparatus now or hereafter
installed in any of the Improvements and insurance against loss of occupancy or
use arising from any

 

77



--------------------------------------------------------------------------------

breakdown, in such amounts as are generally available at reasonable premiums and
are generally required by institutional lenders for properties comparable to the
Property;

6.1.7 Flood Insurance. Flood insurance if any part of any structure or
improvement comprising the Property is located in an area identified by the
Federal Emergency Management Agency as an area federally designated a “100 year
flood plain” and (a) flood insurance is generally available at reasonable
premiums and in such amount as generally required by institutional lenders for
similar properties or (b) if not so available from a private carrier, from the
federal government at commercially reasonable premiums to the extent available;

6.1.8 Terrorism Insurance. Provided that insurance coverage (Terrorism
Insurance) relating to the acts of terrorism is either (i) commercially
available, or (ii) commonly obtained by owners of commercial properties in the
same geographic area as the Property and which are similar to the Property,
Borrower shall be required to carry Terrorism Insurance throughout the term of
the Loan (including any extension terms) on an aggregated basis in an amount
equal to the Total Insurable Value (the Required Terrorism Amount), with a
maximum deductible of two percent (2%) of the Required Terrorism Amount, unless
a greater deductible is approved by Administrative Agent in writing in its
reasonable discretion); provided, however; if Borrower maintains a Terrorism
Insurance deductible of less than two percent (2%) of the Required Terrorism
Amount, the Required Terrorism Amount may be reduced by the difference between
(i) two percent (2%) of the Required Terrorism Amount and (ii) the actual amount
of the Terrorism Insurance deductible. Notwithstanding the foregoing, Borrower
shall at all times maintain Terrorism Insurance in an amount not less than that
which can be purchased for a sum equal to $500,000, provided that Borrower shall
not be obligated to purchase more than the Required Terrorism Amount.
Administrative Agent agrees that Terrorism Insurance coverage may be provided
under a blanket policy that is acceptable to Administrative Agent and that such
coverage may cover foreign acts of terrorism and domestic acts of terrorism for
the Required Terrorism Amount.

6.1.9 Demolition and Increased Construction Costs. Coverage to compensate for
the undamaged portion of the full replacement cost of the Property plus coverage
to compensate for the cost of demolition and increased cost of construction in
an amount no less than $50,000,000;

6.1.10 Law and Ordinance Insurance. Law and ordinance insurance coverage in an
amount no less than $50,000,000; and

6.1.11 Other Insurance. Upon sixty (60) days’ notice, such other reasonable
types of insurance not covered in Sections 6.1.1 through 6.1.10 and in such
reasonable amounts as Administrative Agent from time to time may reasonably
require against such other insurable hazards (but not earthquake) which at the
time are commonly insured against for property similar to the Property located
in or around the region in which the Property is located and as may be
reasonably required to protect Administrative Agent’s interests. Provided that
seismic insurance coverage (Seismic Insurance) is (i) commercially available,
and (ii) commonly obtained by owners of commercial properties in the same
geographic area as the Property and which are similar to the Property, Borrower
shall be required to carry Seismic Insurance throughout the term of the Loan
(including any extension terms) in an amount equal to the Probable Maximum Loss
(the “Seismic Required Coverage Amount”), with a maximum deductible of either,
at Borrower’s election (i) five percent (5%) of the Total Insurable Value or
(ii) five percent (5%) of the total insurable value of each

 

78



--------------------------------------------------------------------------------

unit at the Property, as approved by Administrative Agent in its reasonable
discretion, unless a greater deductible is approved by Administrative Agent in
writing in its reasonable discretion); provided, however; if Borrower maintains
a Seismic Insurance deductible of less than five percent (5%), the Seismic
Required Coverage Amount may be reduced by the difference between (i) five
percent (5%) of the Seismic Required Coverage Amount and (ii) the actual amount
of the Seismic Insurance deductible. Administrative Agent agrees that Seismic
Insurance coverage may be provided under a blanket policy that is acceptable to
Administrative Agent. If the Property is in an area prone to hurricanes and
windstorms, as reasonably determined by Administrative Agent, Borrower shall
provide windstorm insurance (including coverage for wind driven water),
including business interruption coverage for at least eighteen (18) months.
Borrower or Operating Lessee shall cause Manager to procure a Fidelity Bond or
employee dishonesty coverage in an amount equal to not less than $5,000,000 with
a maximum deductible of $250,000.

6.1.12 Ratings of Insurers. Borrower shall maintain insurance coverage with one
or more domestic primary insurers reasonably acceptable to Administrative Agent,
having claims-paying-ability and financial strength ratings by S&P of not less
than “A-” (and its equivalent by the other Rating Agencies); provided, however,
such rating requirements will deemed to be satisfied if (A) the required
insurance is provided by a syndicate of five (5) or more insurers with (i) at
least sixty percent (60%) of the total coverage under such policies provided by
carriers having claims-paying-ability and financial strength ratings by S&P of
not less than “A-” (and its equivalent by the other Rating Agencies), (ii) at
least thirty percent (30%) of the total coverage under such policies provided by
carriers having claims-paying-ability and financial strength ratings by S&P of
not less than “BBB+” (and its equivalent by the other Rating Agencies) (without
duplication with the carriers having ratings by S&P of not less than “A-” (and
its equivalent by the other Rating Agencies)), and (iii) the remaining ten
percent (10%) of the total coverage under policies provided by carriers having
an AM Best Rating of at least “A-VIII” (without duplication with the carriers
having ratings by S&P of not less than “A-” or “BBB+” (and their equivalents by
the other Rating Agencies)); or (B) the required insurance is provided by a
syndicate of four (4) or fewer insurers with (i) at least seventy-five percent
(75%) of the total coverage under such policies provided by carriers having
claims-paying-ability and financial strength ratings by S&P of not less than
“A-” (and its equivalent by the other Rating Agencies), (ii) at least fifteen
percent (15%) of the total coverage under such policies provided by carriers
having claims-paying-ability and financial strength ratings by S&P of not less
than “BBB+” (and its equivalent by the other Rating Agencies) (without
duplication with the carriers having ratings by S&P of not less than “A-” (and
its equivalent by the other Rating Agencies)), and (iii) the remaining ten
percent (10%)of the total coverage under policies under such policies provided
by carriers having an AM Best Rating of at least “A-VIII (without duplication
with the carriers having ratings by S&P of not less than “A-” or “BBB+” (and
their equivalents by the other Rating Agencies)). Seismic Insurance required
pursuant to Section 6.1.11 shall not be required to satisfy the foregoing rating
requirements, provided that such Seismic Insurance shall be required to be
provided by insurers having an AM Best Rating of A-VIII, if available. All
insurers providing insurance required by this Agreement shall be authorized to
issue insurance in the applicable State.

6.1.13 Form of Insurance Policies; Endorsements. The Policies (i) shall name
Administrative Agent and its successors and/or assigns as their interest may
appear as an additional insured or as a loss payee (except that in the case of
general liability insurance, Administrative Agent shall be named an additional
insured and not a loss payee);

 

79



--------------------------------------------------------------------------------

(ii) shall contain a Non-Contributory Standard Lender Clause and, except with
respect to general liability insurance and workers’ compensation insurance, a
Lender’s Loss Payable Endorsement, or their equivalents; (iii) shall include
effective waivers by the insurer of all claims for insurance premiums against
all loss payees, additional insureds and named insureds (other than
Borrower) and all rights of subrogation against any loss payee, additional
insured or named insured; (iv) shall be assigned to Administrative Agent;
(v) except as otherwise provided above, shall be subject to a deductible, if
any, not greater in any material respect than the deductible for such coverage
on the date hereof; (vi) shall contain such provisions as Administrative Agent
deems reasonably necessary or desirable to protect its interest, including
endorsements providing that neither Borrower, Administrative Agent nor any other
party shall be a Contributor-insurer (except deductibles) under said Policies
and that no material modification, reduction, cancellation or termination in
amount of, or material change (other than an increase) in, coverage of any of
the Policies shall be effective until at least thirty (30) days after receipt by
each named insured, additional insured and loss payee of written notice thereof
or ten (10) days after receipt of such notice with respect to nonpayment of
premium; (vii) shall permit Administrative Agent to pay the premiums and
continue any insurance upon failure of Borrower to pay premiums when due, upon
the insolvency of Borrower or through foreclosure or other transfer of title to
the Property (it being understood that Borrower’s rights to coverage under such
policies may not be assignable without the consent of the insurer); and
(viii) shall provide that any proceeds shall be payable to Administrative Agent
and that the insurance shall not be impaired or invalidated by virtue of (A) any
act, failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by the Borrower, Administrative Agent or any
other named insured, additional insured or loss payee, except for the willful
misconduct of Administrative Agent knowingly in violation of the conditions of
such policy, (B) the occupation, use, operation or maintenance of the Property
for purposes more hazardous than permitted by the terms of the Policy, (C) any
foreclosure or other proceeding or notice of sale relating to the Property, or
(D) any change in the possession of the Property without a change in the
identity of the holder of actual title to the Property (provided that with
respect to items (C) and (D), any notice requirements of the applicable Policies
are satisfied). Notwithstanding the foregoing, for purposes hereof,
Administrative Agent hereby approves the existing insurance policies as of the
Closing Date and any renewals thereof with the same insurance ratings and terms.

6.1.14 Premiums; Certificates; Renewals.

(A) Borrower shall pay or cause to be paid the premiums for such Policies (the
Insurance Premiums) as the same become due and payable and shall furnish to
Administrative Agent the receipts for the payment of the Insurance Premiums or
other evidence of such payment reasonably satisfactory to Administrative Agent
(provided, however, that Borrower is not required to furnish such evidence of
payment to Administrative Agent if such Insurance Premiums are to be paid by
Administrative Agent pursuant to the terms of this Agreement). Within thirty
(30) days after request by Administrative Agent, Borrower shall obtain such
increases in the amounts of coverage required hereunder as may be reasonably
requested in writing by Administrative Agent (except with respect to the
Terrorism Insurance and seismic insurance required hereunder), taking into
consideration changes in liability laws, changes in prudent customs and
practices, and the like. In the event Borrower satisfies the requirements under
this Section 6.1.14 through the use of a Policy covering properties in addition
to the Property, then (unless such policy is provided in substantially the same
manner as it is as of the date hereof), Borrower shall provide evidence
satisfactory to Administrative Agent that the Insurance Premiums for the
Property are

 

80



--------------------------------------------------------------------------------

separately allocated under such Policy to the Property and that payment of such
allocated amount (A) shall maintain the effectiveness of such Policy as to the
Property and (B) shall otherwise provide the same protection as would a separate
policy that complies with the terms of this Agreement as to the Property,
notwithstanding the failure of payment of any other portion of the insurance
premiums. If no such allocation is available, Administrative Agent shall have
the right to increase the amount required to be deposited into the Insurance
Reserve Account in an amount sufficient to purchase a nonblanket Policy covering
the Property from insurance companies which qualify under this Agreement.

(B) Borrower shall deliver to Administrative Agent on or prior to the Closing
Date certificates setting forth in reasonable detail the material terms
(including any applicable notice requirements) of all Policies from the
respective insurance companies (or their authorized agents) that issued the
Policies, including that such Policies may not be canceled or modified in any
material respect without thirty (30) days’ prior notice to Administrative Agent,
or ten (10) days’ notice with respect to nonpayment of premium. Borrower shall
deliver to Administrative Agent, concurrently with each change in any Policy, a
certificate with respect to such changed Policy certified by the insurance
company issuing that Policy, in substantially the same form and containing
substantially the same information as the certificates required to be delivered
by Borrower pursuant to the first sentence of this clause (i) and stating that
all premiums then due thereon have been paid to the applicable insurers and that
the same are in full force and effect (or if such certificate and/or other
information described in this clause (ii) shall not be obtainable by Borrower,
Borrower may deliver an Officer’s Certificate to such effect in lieu thereof).

(C) Within three (3) Business Days prior to the expiration, termination or
cancellation of any Policy, Borrower shall renew such policy or obtain a
replacement policy or policies (or a binding commitment for such replacement
policy or policies), which shall be effective no later than the date of the
expiration, termination or cancellation of the previous policy, and shall
deliver to Administrative Agent a certificate in respect of such policy or
policies (A) containing the same information as the certificates required to be
delivered by Borrower pursuant to clause (b) above, or a copy of the binding
commitment for such policy or policies and (B) confirming that such policy
complies with all requirements hereof.

(D) If Borrower does not furnish to Administrative Agent the certificates as
required under clause (c) above, upon three (3) Business Days prior notice to
Borrower, Administrative Agent may procure, but shall not be obligated to
procure, such replacement policy or policies and pay the Insurance Premiums
therefor, and Borrower agree to reimburse Administrative Agent for the cost of
such Insurance Premiums promptly on demand.

6.1.15 Separate Insurance. Borrower shall not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1.

6.1.16 Blanket Policies. The insurance coverage required under this Section 6.1
may be effected under a blanket policy or policies covering the Property and
other properties and assets not constituting a part of the Property; provided
that any such blanket policy shall specify, except in the case of public
liability insurance, the portion of the total coverage of such policy that is
allocated to the Property, and any sublimits in such blanket policy applicable
to the Property, which amounts shall not be less than the amounts required
pursuant to this Section 6.1 and which shall in any case comply in all other
respects with the requirements of this Section 6.1. Upon Administrative Agent’s
request, Borrower

 

81



--------------------------------------------------------------------------------

shall deliver to Administrative Agent an Officer’s Certificate setting forth
(i) the number of properties covered by such policy, (ii) the location by city
(if available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage), (iv) a brief
description of the typical construction type included in the blanket policy and
(v) such other information as Administrative Agent may reasonably request.

Section 6.2 Condemnation and Insurance Proceeds.

6.2.1 Right to Adjust.

(A) If the Property is damaged or destroyed, in whole or in part, by a Casualty,
Borrower shall give prompt written notice thereof to Administrative Agent,
generally describing the nature and extent of such Casualty. Following the
occurrence of a Casualty, Borrower, regardless of whether proceeds are
available, shall in a reasonably prompt manner proceed to restore, repair,
replace or rebuild the Property to the extent practicable to be of at least
equal value and of substantially the same character as prior to the Casualty,
all in accordance with the terms hereof applicable to Alterations.

(B) Subject to clause (E) below, in the event of a Casualty where the loss does
not exceed the Threshold Amount, Borrower may settle and adjust such claim;
provided that such adjustment is carried out in a competent and timely manner.
In such case, Borrower is hereby authorized to collect and receive for Lender
any Proceeds.

(C) Subject to clause (E) below, in the event of a Casualty where the loss
exceeds the Threshold Amount, Borrower may settle and adjust such claim only
with the consent of Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and Administrative Agent shall
have the opportunity to participate, at Borrower’s cost, in any such
adjustments.

(D) Except as provided in clause (B) and (E) hereof, the proceeds of any Policy
shall be due and payable solely to Administrative Agent and held and applied in
accordance with the terms hereof (or, if mistakenly paid to the Borrower, shall
be held in trust by the Borrower for the benefit of Administrative Agent and
shall be paid over to Administrative Agent by the Borrower within two
(2) Business Days of receipt).

(E) Notwithstanding any other provisions in this Section 6.2.1 or otherwise in
this Agreement or the Loan Documents, Administrative Agent shall have the sole
authority to adjust any claim with respect to a Casualty and to collect all
Proceeds if an Event of Default shall have occurred and is continuing.

6.2.2 Right of the Borrower to Apply to Restoration. In the event of (a) a
Casualty that does not constitute a Material Casualty, or (b) a Condemnation
that does not constitute a Material Condemnation, then, subject to the
Management Agreement and Assignment of Management Agreement, Administrative
Agent shall permit the application of the Proceeds (after reimbursement of any
expenses incurred by Administrative Agent) to reimburse or pay Borrower for the
cost of restoring, repairing, replacing or rebuilding or otherwise curing title
defects at the Property (the Restoration), in the manner required hereby,
provided and on the condition that (1) no Event of Default shall have occurred
and be then continuing and (2) in the good faith judgment of Administrative
Agent:

 

82



--------------------------------------------------------------------------------

(i) the Property can be restored to an economic unit at least as valuable
(taking into account the effect of the termination of any Leases and the
proceeds of any rental loss or business interruption insurance which the
Borrower receives or is entitled to receive, in each case, due to such Casualty
or Condemnation) and of substantially the same character and usability
(including size and quality of improvements) as the Property was prior to the
Casualty or Condemnation,

(ii) the Property, after such Restoration and stabilization, will adequately
secure the outstanding balance of the Loan,

(iii) the Restoration can be completed by the earliest to occur of:

(A) the date on which the business interruption insurance carried by Borrower
with respect to the Property shall expire;

(B) the 120th day prior to the Maturity Date, and

(C) with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and

(iv) after receiving evidence satisfactory to Administrative Agent in its good
faith judgment to such effect, during the period of the Restoration, the sum of
(A) income derived from the Property, plus (B) proceeds of rental loss insurance
or business interruption insurance, if any, payable together with such other
monies as Borrower may irrevocably make available for the Restoration, will
equal or exceed 105% of the sum of (x) Operating Expenses and (y) the Debt
Service.

Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 6.2.2 is not satisfied then, unless
Administrative Agent shall otherwise elect, at its sole option, the Proceeds
shall be applied in the following order of priority: (A) first, to prepay the
principal of the Loan; (B) second, to pay the amount of (1) all accrued and
unpaid interest in respect of the Principal Amount of the Indebtedness so
prepaid through the date which is the final day of the Interest Period in which
such prepayment is made (including, if an Event of Default has occurred and is
then continuing, interest owed at the Default Rate), and (2) all other sums
(excluding any Prepayment Fee) then due and owing under the Loan Documents and
(C) third, to reimburse Administrative Agent and Lenders for any fees and
expenses of the Administrative Agent and Lenders incurred in connection
therewith (it being agreed that, upon satisfaction in full of the entitlements
under clauses (A), (B) and (C) of this sentence, Borrower shall be entitled to
receive a release of the Lien of the Mortgage and the other Loan Documents with
respect to the Property in accordance with and subject to the terms of
Section 2.3.3 hereof and any surplus Proceeds shall be paid over to Borrower.
Notwithstanding the foregoing, or anything else to the contrary contained
herein, all Proceeds with respect to the insurance determined pursuant to
Section 6.1.4 shall be deposited directly into the Collection Account and shall
be disbursed in accordance with Article III.

6.2.3 Material Casualty or Condemnation and Administrative Agent’s Right to
Apply Proceeds. In the event of a Material Casualty or a Material Condemnation,
then, subject to the Management Agreement and Assignment of Management
Agreement, the Administrative Agent shall have the option to (i) apply the
Proceeds hereof in

 

83



--------------------------------------------------------------------------------

the following order of priority: (A) first, to prepay the principal of the Loan;
(B) second, to pay the amount of (1) all accrued and unpaid interest in respect
of the Principal Amount of the Indebtedness so prepaid through the date which is
the final day of the Interest Period in which such prepayment is made
(including, if an Event of Default has occurred and is then continuing, interest
owed at the Default Rate), and (2) all other sums (excluding any Prepayment Fee)
then due and owing under the Loan Documents; and (C) third, to reimburse Lender
for any fees and expenses of Lender incurred in connection therewith (it being
agreed that, upon satisfaction in full of the entitlements under clauses (A),
(B), and (C) of this sentence, Borrower shall be entitled to receive the balance
of the Proceeds, if any and a release of the Lien of the Mortgage and the other
Loan Documents with respect to the Property in accordance with and subject to
the terms of Section 2.3.3 hereof), or (ii) make such Proceeds available to
reimburse Borrower for the cost of any Restoration in the manner set forth below
in Section 6.2.4 hereof. Notwithstanding anything to the contrary contained
herein, in the event of a Material Casualty or a Material Condemnation, where
Borrower cannot restore, repair, replace or rebuild the Property to be of at
least substantially equal value and of substantially the same character as prior
to the Material Casualty or Material Condemnation or title defect because the
Property is a legally non-conforming use or as a result of any other Legal
Requirement, Borrower hereby agrees that the Administrative Agent may apply the
Proceeds payable in connection therewith in accordance with clauses (A), (B) and
(C).

6.2.4 Manner of Restoration and Reimbursement. If Borrower is entitled pursuant
to Sections 6.2.2 or 6.2.3 above to reimbursement out of Proceeds (and the
conditions specified therein shall have been satisfied), such Proceeds shall be
disbursed on a monthly basis upon Administrative Agent being furnished with
(i) such architect’s certificates, waivers of lien, contractor’s sworn
statements, title insurance endorsements, bonds, plats of survey and such other
evidences of cost, payment and performance as Administrative Agent may
reasonably require and approve, and (ii) all plans and specifications for such
Restoration, such plans and specifications to be approved by Administrative
Agent prior to commencement of any work (such approval not to be unreasonably
withheld, delayed or conditioned). In addition, no payment made prior to the
Final Completion of the Restoration (excluding punch-list items) shall exceed
ninety percent (90%) of the aggregate value of the work performed from time to
time; funds other than Proceeds shall be disbursed prior to disbursement of such
Proceeds; and at all times, the undisbursed balance of such Proceeds remaining
in the hands of Administrative Agent, together with funds deposited for that
purpose or irrevocably committed to the satisfaction of Administrative Agent by
or on behalf of Borrower for that purpose, shall be at least sufficient in the
reasonable judgment of Administrative Agent to pay for the cost of completion of
the Restoration, free and clear of all Liens or claims for Lien. Prior to any
disbursement, Administrative Agent shall have received evidence satisfactory to
Administrative Agent in its good faith judgment of the estimated cost of
completion of the Restoration (such estimate to be made by Borrower’s architect
or contractor and approved by Administrative Agent in its good faith
discretion), and Borrower shall have deposited with Lender Eligible Collateral
in an amount equal to the excess (if any) of such estimated cost of completion
over the net Proceeds.

6.2.5 Condemnation.

(A) Borrower shall promptly give Administrative Agent written notice of the
actual commencement or written threat of commencement of any Condemnation and
shall

 

84



--------------------------------------------------------------------------------

deliver to Administrative Agent copies of any and all papers served in
connection with such Condemnation. Following the occurrence of a Condemnation,
Borrower, regardless of whether Proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the same to the extent practicable to be
of at least equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with the terms hereof applicable
to Alterations.

(B) Administrative Agent is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any Proceeds in respect of a Condemnation and to make any
compromise or settlement in connection with such Condemnation, subject to the
provisions of this Section. Provided no Event of Default has occurred and is
continuing, (x) in the event of a Condemnation where the loss does not exceed
the Threshold Amount, Borrower may settle and compromise such Proceeds; provided
that the same is effected in a competent and timely manner, and (y) in the event
of a Condemnation, where the loss exceeds the Threshold Amount, Borrower may
settle and compromise the Proceeds only with the consent of Administrative Agent
(which consent shall not be unreasonably withheld, delayed or conditioned) and
Lender shall have the opportunity to participate, at Borrower’s sole cost and
expense, in any litigation and settlement discussions in respect thereof.
Notwithstanding any Condemnation by any public or quasi-public authority
(including any transfer made in lieu of or in anticipation of such a
Condemnation), Borrower shall continue to pay the Indebtedness at the time and
in the manner provided for in the Note, this Agreement and the other Loan
Documents, and the Indebtedness shall not be reduced unless and until any
Proceeds shall have been actually received and applied by Administrative Agent
to discharge the Indebtedness, pay required interest and pay any other required
amounts, in each case, pursuant to the terms of Sections 6.2.2 or 6.2.3 above.
Administrative Agent shall not be limited to the interest paid on the Proceeds
by the condemning authority but shall be entitled to receive out of the Proceeds
interest at the rate or rates provided in the Note and this Agreement. Borrower
shall cause any Proceeds that are payable to Borrower to be paid directly to
Administrative Agent to be held and applied in accordance with the terms hereof.

 

  VII. IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

Section 7.1 Impositions and Other Charges. To the extent Manager does not
reserve for or otherwise set aside and pay Impositions and Other Charges
directly, and subject to the third sentence of this Section 7.1, Borrower shall
pay, or shall cause Operating Lessee to pay all Impositions now or hereafter
levied or assessed or imposed against the Property or any part thereof prior to
the imposition of any interest, charges or expenses for the non-payment thereof
and shall pay all Other Charges on or before the date they are due. Subject to
Borrower’s right of contest set forth in Section 7.3, as set forth in the next
two sentences and provided that there are sufficient funds available in the Tax
Reserve Account, Administrative Agent, on behalf of Borrower, shall pay all
Impositions and Other Charges which are attributable to or affect the Property
or Borrower, prior to the date such Impositions or Other Charges shall become
delinquent or late charges may be imposed thereon, directly to the applicable
taxing authority with respect thereto. Administrative Agent shall, or
Administrative Agent shall direct the Cash Management Bank to, pay to the taxing
authority such amounts to the extent funds in the Tax Reserve Account are
sufficient to pay such Impositions. Nothing contained in this Agreement or the
Security Instrument shall be construed to require Borrower to pay any tax,
assessment, levy or charge imposed on

 

85



--------------------------------------------------------------------------------

Administrative Agent in the nature of a franchise, capital levy, estate,
inheritance, succession, income or net revenue tax.

Section 7.2 No Liens. Subject to its right of contest set forth in Section 7.3,
Borrower shall at all times keep, or cause to be kept, the Property free from
all Liens (other than Permitted Encumbrances) and shall pay when due and payable
(or bond over) all claims and demands of mechanics, materialmen, laborers and
others which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Administrative Agent, the lien holder or any other
Person) thereof. Borrower shall do or cause to be done, at the sole cost of
Borrower, everything reasonably necessary to fully preserve the first priority
of the Lien of the Security Instrument against the Property, subject to the
Permitted Encumbrances. Upon the occurrence and during the continuance of an
Event of Default with respect to its Obligations as set forth in this Article
VII, Administrative Agent may (but shall not be obligated to) make such payment
or discharge such Lien, and Borrower shall reimburse Administrative Agent within
three (3) Business Days following demand for all such advances pursuant to
Section 19.14 (together with interest thereon at the Default Rate).

Section 7.3 Contest. Nothing contained herein shall be deemed to require
Borrower to pay, or cause to be paid, any Imposition or to satisfy any Lien, or
to comply with any Legal Requirement or Insurance Requirement, so long as
Borrower is in good faith, and by proper legal proceedings, where appropriate,
diligently contesting the validity, amount or application thereof, provided that
in each case, at the time of the commencement of any such action or proceeding,
and during the pendency of such action or proceeding (i) no Event of Default
shall exist and be continuing hereunder, (ii) Borrower shall keep Administrative
Agent informed of the status of such contest at reasonable intervals, (iii) if
neither Borrower nor Operating Lessee is providing security as provided in
clause (vi) below, adequate reserves with respect thereto are maintained on
Borrower’s books in accordance with GAAP or in the Tax Reserve Account or
Insurance Reserve Account, as applicable, (iv) either such contest operates to
suspend collection or enforcement as the case may be, of the contested
Imposition, Lien or Legal Requirement and such contest is maintained and
prosecuted continuously and with diligence or the Imposition or Lien is fully
bonded to the reasonable satisfaction of Administrative Agent, (v) in the case
of any Insurance Requirement, the failure of Borrower to comply therewith shall
not impair the validity of any insurance required to be maintained by Borrower
under Section 6.1 or the right to full payment of any claims thereunder, and
(vi) in the case of Impositions and Liens which are not bonded in excess of
$500,000 individually, or in the aggregate, during such contest, Borrower, shall
deposit with or deliver to Administrative Agent, Cash and Cash Equivalents or a
letter or Letters of Credit in an amount equal to 125% of (A) the amount of
Borrower’s obligations being contested plus (B) any additional interest, charge,
or penalty arising from such contest, or, if the obligations being contested are
less than $500,000, shall deliver a guaranty of the payment of such amounts from
the Gurantor in a form reasonably satisfactory to Lender. Notwithstanding the
foregoing, the creation of any such reserves or the furnishing of any bond or
other security, Borrower promptly shall comply with any contested Legal
Requirement or Insurance Requirement or shall pay any contested Imposition or
Lien, and compliance therewith or payment thereof shall not be deferred, if, at
any time the Property or any portion thereof shall be, in Administrative Agent’s
reasonable judgment, in imminent danger of being forfeited or lost or
Administrative Agent is likely to be subject to civil or

 

86



--------------------------------------------------------------------------------

criminal damages as a result thereof. If such action or proceeding is terminated
or discontinued adversely to Borrower, Borrower shall deliver to Administrative
Agent reasonable evidence of Borrower’s compliance with such contested
Imposition, Lien, Legal Requirements or Insurance Requirements, as the case may
be.

 

  VIII. TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

Section 8.1 Restrictions on Transfers and Indebtedness.

(A) Unless such action is permitted by the subsequent provisions of this Article
VIII, Borrower shall not (and shall cause its Affiliates not to), without
Administrative Agent’s prior written consent, in its absolute and sole
discretion, with respect to the transfer or other matter in question,
(A) Transfer legal, Beneficial or direct or indirect equitable interests in all
or any part of the Property, the Borrower, the Guarantor, or Operating Lessee,
(B) permit or suffer any owner, directly or indirectly, of a legal, Beneficial
or equitable interest in the Property, the Borrower, the Guarantor, or Operating
Lessee, to Transfer such interest, whether by transfer of stock or other legal,
Beneficial or equitable interest in any entity or otherwise, (C) mortgage,
hypothecate or otherwise encumber or grant a security interest in all or any
part of the legal, Beneficial or equitable interests in all or any part of the
Property, the Borrower, the Guarantor, or the Operating Lessee, or (D) file of
record a declaration of condominium with respect to the Property.
Notwithstanding any provision herein to the contrary, nothing contained herein
shall be deemed to restrict or otherwise interfere with the ability of the
holders of direct or indirect legal, Beneficial or equitable interests in the
Guarantor to Transfer such interests, whether in connection with an initial
public offering of shares in Guarantors or the Persons owning direct or indirect
equity interests therein, Transfers by direct or indirect investors in the
Guarantors or otherwise.

(B) Notwithstanding any provision of this Section or any other Loan Document to
the contrary, nothing contained in this Article VIII shall be deemed to restrict
a Permitted Revolver Loan Transfer.

(C) Borrower shall not incur, create or assume any Debt or incur any liabilities
without the consent of Administrative Agent; provided, however, Borrower may,
without the consent of Administrative Agent, incur, create or assume Permitted
Debt.

Section 8.2 Sale of Building Equipment. Borrower may Transfer or dispose of
Building Equipment, in the Ordinary Course of Business, which is being replaced
or which is no longer necessary in connection with the operation of the Property
free from the Lien of the Security Instrument provided that such Transfer or
disposal is in the Ordinary Course of Business, will not have a Material Adverse
Effect on the value of the Property taken as a whole, will not materially impair
the utility of the Property, and will not result in a reduction or abatement of,
or right of offset against, the Rents payable under any Lease, in either case as
a result thereof, and provided further that any new Building Equipment acquired
by Borrower or Operating Lessee(and not so disposed of) shall be subject to the
Lien of the Security Instrument. Administrative Agent shall, from time to time,
upon receipt of an Officer’s Certificate requesting the same and confirming
satisfaction of the conditions set forth above, execute a written instrument in
form reasonably satisfactory to Administrative Agent to confirm that such
Building Equipment which is to be, or has been, sold or disposed of is free from
the Lien of the Security Instrument.

 

87



--------------------------------------------------------------------------------

Section 8.3 Immaterial Transfers and Easements, etc. Borrower and Operating
Lessee may, without the consent of Administrative Agent, (i) make immaterial
Transfers of portions of the Property to Governmental Authorities for dedication
or public use (subject to the provisions of Section 6.2) or, portions of the
Property to third parties for the purpose of erecting and operating additional
structures whose use is integrated with the use of the Property, and (ii) grant
easements, restrictions, covenants, reservations and rights of way in the
Ordinary Course of Business for access, water and sewer lines, telephone and
telegraph lines, electric lines or other utilities or for other similar
purposes, provided that no such Transfer, conveyance or encumbrance set forth in
the foregoing clauses (i) and (ii) shall materially impair the utility and
operation of the Property or have a Material Adverse Effect on the value of the
Property or otherwise result in a Material Adverse Effect. In connection with
any Transfer permitted pursuant to this Section 8.3, Administrative Agent shall
execute and deliver any instrument reasonably necessary or appropriate, in the
case of the Transfers referred to in clause (i) above, to release the portion of
the Property affected by such Condemnation or such Transfer from the Lien of the
Security Instrument or, in the case of clause (ii) above, to subordinate the
Lien of the Security Instrument to such easements, restrictions, covenants,
reservations and rights of way or other similar grants upon receipt by
Administrative Agent of:

(A) thirty (30) days prior written notice thereof;

(B) a copy of the instrument or instruments of Transfer;

(C) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and

(D) reimbursement of all of Administrative Agent’s reasonable costs and expenses
incurred in connection with such Transfer.

Section 8.4 Transfers of Interests in Borrower. Each holder of any direct or
indirect interest in Borrower shall have the right to transfer (but not pledge,
hypothecate or encumber) its equity interest in the Borrower to any Person who
is not a Disqualified Transferee without Administrative Agent’s consent if
Section 8.6 is complied with and, after giving effect to such transfer:

(a) the Property will be directly owned by a Single Purpose Entity in compliance
with the representations, warranties and covenants in Section 4.1.29 hereof (as
if the Borrower shall have remade all of such representations, warranties and
covenants as of, and after giving effect to, the transfer), and which shall have
executed and delivered to Administrative Agent an assumption agreement in form
and substance acceptable to Administrative Agent, evidencing the continuing
agreement of the Borrower to abide and be bound by all the terms, covenants and
conditions set forth in this Agreement, the Note, the Security Instrument and
the other Loan Documents and all other outstanding obligations under the Loan,
together with such legal opinions and title insurance endorsements as may be
reasonably requested by Administrative Agent;

(b) an Acceptable Manager shall continue to act as Manager for the Property
pursuant to the existing Management Agreement or an Acceptable Management
Agreement;

 

88



--------------------------------------------------------------------------------

(c) Guarantor shall continue to own directly or indirectly at least fifty-one
percent (51%) of the equity interests in the Borrower and the Person that is the
proposed transferee is not a Disqualified Transferee; provided that, after
giving effect to any such transfer, in no event shall any Person other than the
Guarantor or a Close Affiliate of a Guarantor which is Controlled by Guarantor
exercise Management Control over the Borrower. In the event that Management
Control shall be exercisable jointly by any Guarantor or a Close Affiliate of
the Guarantor with any other Person or Persons, then the Guarantor or such Close
Affiliate shall be deemed to have Management Control only if the Guarantor or
such Close Affiliate retains the ultimate right as between the Guarantor or such
Close Affiliate and the transferee to unilaterally make all material decisions
with respect to the operation, management, financing and disposition of the
Property; and

(d) if there has been a Transfer of forty-nine percent (49%) or more of the
indirect or direct membership interests, stock or other direct equity ownership
interests in Borrower (other than a Transfer set forth in the last sentence of
Section 8.1(a)), Borrower shall have first delivered to Administrative Agent an
Officer’s Certificate and legal opinion of the types described in Section 8.6
below.

Section 8.5 Loan Assumption. Borrower and Operating Lessee shall not have the
right to sell, assign, convey or otherwise transfer (i) legal or equitable title
to any part of the Property and (ii) their respective interests in, to and under
the Loan and the Loan Documents.

Section 8.6 Notice Required; Legal Opinions. Not less than five (5) Business
Days prior to the closing of any transaction permitted under the provisions of
Sections 8.2 through 8.5, Borrower shall deliver or cause to be delivered to
Administrative Agent (A) an Officer’s Certificate describing the proposed
transaction and stating that such transaction is permitted hereunder and under
the other Loan Documents, together with any documents upon which such Officer’s
Certificate is based, and (B) legal opinion(s) of counsel to Borrower or the
transferee selected by either of them (to the extent approved by Administrative
Agent), in form and substance reasonably acceptable to the Administrative Agent,
confirming, among other things, that the assets of the Borrower, and of its
managing general partner or managing member, as applicable, will not be
substantively consolidated with the assets of such owners or Controlling Persons
of the Borrower as Administrative Agent may specify, in the event of a
bankruptcy or similar proceeding involving such owners or Controlling Persons.

Section 8.7 Leases.

8.7.1 New Leases and Lease Modifications. Except as otherwise provided in this
Section 8.7, Borrower shall not and shall not permit Operating Lessee to
(i) enter into any Lease on terms other than “market” and rental rates (in
Borrower’s or Operating Lessee’s good faith judgment), or (ii) enter into any
Material Lease (a New Lease), or (iii) consent to the assignment of any Material
Lease (unless required to do so by the terms of such Material Lease) that
releases the original Tenant from its obligations under the Material Lease, or
(iv) Modify or terminate any Material Lease (including, without limitation,
accept a surrender of any portion of the Property subject to a Material Lease
(unless otherwise permitted or required by law), allow a reduction in the term
of any Material Lease or a reduction in the Rent payable under any Material
Lease, change any renewal provisions of any Material Lease, materially increase
the obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Material Lease) (any such action

 

89



--------------------------------------------------------------------------------

referred to in clauses (iii) and (iv) being referred to herein as a Lease
Modification) without the prior written consent of Administrative Agent which
consent, so long as no Event of Default is then continuing, shall not be
unreasonably withheld, delayed or conditioned. Any New Lease or Lease
Modification that requires Administrative Agent’s consent shall be delivered to
Administrative Agent for approval not less than ten (10) Business Days prior to
the effective date of such New Lease or Lease Modification.

8.7.2 Leasing Conditions. Subject to terms of this Section 8.7, provided no
Event of Default shall have occurred and be continuing, Borrower may or may
cause Operating Lessee to enter into a New Lease or Lease Modification, without
Administrative Agent’s prior written consent, that satisfies each of the
following conditions (as evidenced by an Officer’s Certificate delivered to
Administrative Agent prior to entry into such New Lease or Lease Modification):

(A) with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 5,000 net rentable square feet of the Property;

(B) the term of such New Lease or Lease Modification, as applicable, does not
exceed 60 months, plus up to two (2) 30-month option terms (or equivalent
combination of renewals);

(C) the New Lease or Lease Modification provides for “market” rental rates other
terms and does not contain any terms which would adversely affect Administrative
Agent’s rights under the Loan Documents or that would have a Material Adverse
Effect;

(D) the New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;

(E) the Tenant under such New Lease or Lease Modification, as applicable, is not
an Affiliate of Borrower;

(F) the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Administrative Agent in accordance
with the terms hereof and does not entitle any Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Condemnation of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish; and

(G) the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.7.7 and Section 8.7.8.

8.7.3 Delivery of New Lease or Lease Modification. Upon the execution of any New
Lease or Lease Modification, as applicable, Borrower shall deliver to
Administrative Agent an executed copy of the Lease.

8.7.4 Lease Amendments. Borrower agrees that neither it nor Operating Lessee
shall have the right or power, as against Administrative Agent without its

 

90



--------------------------------------------------------------------------------

consent, to cancel, abridge, or otherwise Modify any Lease unless such
modification complies with this Section 8.7.

8.7.5 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated as trust funds and shall, if required by law or the
applicable Lease not be commingled with any other funds of Borrower, and such
deposits shall be deposited, upon receipt of the same by Borrower in a separate
trust account maintained by Borrower expressly for such purpose. Within ten
(10) Business Days after written request by Administrative Agent, Borrower shall
furnish to Administrative Agent reasonably satisfactory evidence of compliance
with this Section 8.7.5, together with a statement of all lease securities
deposited with Borrower by the Tenants and the location and account number of
the account in which such security deposits are held.

8.7.6 No Default Under Leases. Borrower shall and shall cause Operating Lessee
to (i) promptly perform and observe all of the material terms, covenants and
conditions required to be performed and observed by Borrower under the Leases,
if the failure to perform or observe the same would have a Material Adverse
Effect; (ii) exercise, within ten (10) Business Days after a written request by
Administrative Agent, any right to request from the Tenant under any Lease a
certificate with respect to the status thereof and (iii) not collect any of the
Rents, more than one (1) month in advance (except that Borrower may collect such
security deposits and last month’s Rents as are permitted by Legal Requirements
and are commercially reasonable in the prevailing market and collect other
charges in accordance with the terms of each Lease).

8.7.7 Subordination. All Lease Modifications and New Leases entered into by
Borrower or Operating Lessee after the date hereof shall by their express terms
be subject and subordinate to this Agreement and the Security Instrument
(through a subordination provision contained in such Lease or otherwise) and
shall provide that the Person holding any rights thereunder shall attorn to
Administrative Agent or any other Person succeeding to the interests of
Administrative Agent upon the exercise of its remedies hereunder or any transfer
in lieu thereof on the terms set forth in this Section 8.7.

8.7.8 Attornment. Each Lease Modification and New Lease entered into from and
after the date hereof shall provide that in the event of the enforcement by
Administrative Agent of any remedy under this Agreement or the Security
Instrument, the Tenant under such Lease shall, at the option of Administrative
Agent or of any other Person succeeding to the interest of Administrative Agent
as a result of such enforcement, attorn to Administrative Agent or to such
Person and shall recognize Administrative Agent or such successor in the
interest as lessor under such Lease without change in the provisions thereof;
provided, however, Administrative Agent or such successor in interest shall not
be liable for or bound by (i) any payment of an installment of rent or
additional rent made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by Borrower under any such
Lease (but the Administrative Agent, or such successor, shall be subject to the
continuing obligations of the landlord to the extent arising from and after such
succession to the extent of Administrative Agent’s, or such successor’s,
interest in the Property), (iii) any credits, claims, setoffs or defenses which
any Tenant may have against Borrower, (iv) any obligation on Borrower’s part,
pursuant to such Lease, to perform any tenant improvement work or (v) any
obligation on Borrower’s part, pursuant to such Lease, to pay any sum of money
to any Tenant. Each such New Lease shall also provide that, upon the reasonable
request by Administrative Agent or such successor in interest, the Tenant shall
execute and deliver an instrument or instruments confirming such attornment.

 

91



--------------------------------------------------------------------------------

8.7.9 Non-Disturbance Agreements. Administrative Agent shall enter into, and, if
required by applicable law to provide constructive notice or requested by a
Tenant, record in the county where the subject Property is located, a
subordination, attornment and non-disturbance agreement, substantially in form
and substance substantially similar to the form attached hereto as Exhibit K (a
Non-Disturbance Agreement), with any Tenant (other than an Affiliate of
Borrower) entering into a New Lease permitted hereunder or otherwise consented
to by Administrative Agent within ten (10) Business Days after written request
therefor by Borrower, provided that, such request is accompanied by an Officer’s
Certificate stating that such Lease complies in all material respects with this
Section 8.7. All reasonable third party costs and expenses incurred by
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of any Non- Disturbance Agreement, including, without limitation,
reasonable attorneys’ fees and disbursements, shall be paid by Borrower (in
advance, if requested by Administrative Agent).

 

  IX. INTEREST RATE CAP AGREEMENT.

Section 9.1 Interest Rate Cap Agreement. Borrower shall maintain the Interest
Rate Cap Agreement with an Acceptable Counterparty in effect and having a term
extending through the last day of the accrual period in which the applicable
Maturity Date occurs, and an initial notional amount equal to the Principal
Amount. The Interest Rate Cap Agreement shall have a strike rate equal to the
LIBOR Cap Strike Rate. The notional amount of the Interest Rate Cap Agreement
may be reduced from time to time in amounts equal to any prepayment of the
principal of the Loan made in accordance with the Loan Documents, provided that
the strike rate shall be equal to the LIBOR Cap Strike Rate.

Section 9.2 Pledge and Collateral Assignment. Borrower hereby pledges, assigns,
transfers, delivers and grants a continuing first priority lien to
Administrative Agent, as security for payment of all sums due in respect of the
Loan and the performance of all other terms, conditions and covenants of this
Agreement and any other Loan Document on Borrower’s part to be paid and
performed, in, to and under all of Borrower’s right, title and interest whether
now owned or hereafter acquired and whether now existing or hereafter arising
(collectively, the Rate Cap Collateral): (i) in the Interest Rate Cap Agreement
(as soon as such agreement is effective or when and if any replacement agreement
becomes effective, any Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement); (ii) to receive any and all payments under the
Interest Rate Cap Agreement (or, when and if any such agreement becomes
effective, any Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement), whether as contractual obligations, damages or otherwise;
and (iii) to all claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under or arising out of the
Interest Rate Cap Agreement (as soon as such agreement is effective or when and
if any such agreement becomes effective, any Replacement Interest Rate Cap
Agreement or Extension Interest Rate Cap Agreement), in each case including all
accessions and additions to, substitutions for and replacements, products and
proceeds of any of the foregoing. Borrower shall deliver to Administrative Agent
an executed counterpart of such Interest Rate Cap Agreement, Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement (which
shall, by its terms, authorize the assignment to Administrative Agent and
require that payments be made directly to Administrative Agent) and notify the
Counterparty of such assignment (either in such Interest Rate Cap Agreement,
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement
or by separate instrument). Borrower shall not, without obtaining the prior
written consent of Administrative Agent, further pledge,

 

92



--------------------------------------------------------------------------------

transfer, deliver, assign or grant any security interest in the Interest Rate
Cap Agreement (or, when and if any such agreement becomes effective, any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement), or permit any Lien or encumbrance to attach thereto, or any levy to
be made thereon, or any UCC-1 Financing Statements or any other notice or
instrument as may be required under the UCC, as appropriate, except those naming
Administrative Agent as the secured party, to be filed with respect thereto.

Section 9.3 Covenants.

(A) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Administrative
Agent shall be deposited immediately into the Holding Account pursuant to
Section 3.1. Borrower shall take all actions reasonably requested by
Administrative Agent to enforce Borrower’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty thereunder and shall not
waive or Modify any of its rights thereunder.

(B) Borrower shall defend Administrative Agent’s right, title and interest in
and to the Rate Cap Collateral pledged by Borrower pursuant hereto or in which
it has granted a security interest pursuant hereto against the claims and
demands of all other Persons.

(C) In the event of (x) any downgrade, withdrawal or qualification (each, a
Downgrade) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in Exhibit I upon such
occurrence, the Borrower shall either (i) replace the Interest Rate Cap
Agreement with a Replacement Interest Cap Agreement, (x) having a term extending
through the end of the then current Interest Period in which the Maturity Date
occurs, (y) in a notional amount at least equal to the Principal Amount of the
Loan then outstanding, and (z) having a strike rate equal to the LIBOR Cap
Strike Rate, or (ii) cause the Counterparty to deliver collateral or other
credit enhancement to secure Borrower’s exposure under the Interest Rate Cap
Agreement in such amount and pursuant to such terms as are acceptable to the
Administrative Agent, in its sole discretion; provided that Borrower
acknowledges that a Downgrade of the Counterparty to A- or lower (or its
equivalent by Moody’s and, if the counterparty is rated by Fitch, by Fitch),
shall not be susceptible to a cure by the posting of collateral or other credit
enhancement.

(D) In the event that Borrower fails to purchase and deliver to Administrative
Agent the Interest Rate Cap Agreement as and when required hereunder,
Administrative Agent may purchase the Interest Rate Cap Agreement and the cost
incurred by Administrative Agent in purchasing the Interest Rate Cap Agreement
shall be paid by Borrower to Administrative Agent with interest thereon at the
Default Rate from the date such cost was incurred by Administrative Agent until
such cost is paid by Borrower to Administrative Agent.

(E) Borrower shall not (i) without the prior written consent of Administrative
Agent, Modify the terms of the Interest Rate Cap Agreement, (ii) without the
prior written consent of Administrative Agent, except in accordance with the
terms of the Interest Rate Cap Agreement, cause the termination of the Interest
Rate Cap Agreement prior to its stated maturity date, (iii) without the prior
written consent of Administrative Agent,

 

93



--------------------------------------------------------------------------------

except as aforesaid, waive or release any obligation of the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) under the
Interest Rate Cap Agreement, (iv) without the prior written consent of
Administrative Agent, consent or agree to any act or omission to act on the part
of the Counterparty (or any successor or substitute party to the Interest Rate
Cap Agreement) which, without such consent or agreement, would constitute a
default under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Administrative Agent of any notice of
default given by or to Borrower under or with respect to the Interest Rate Cap
Agreement, together with a complete copy of such notice.

In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Administrative Agent an Opinion of Counsel from counsel (which
counsel may be in-house counsel for the Counterparty) for the Counterparty upon
which Administrative Agent and its successors and assigns may rely (the
Counterparty Opinion), under New York law and, if the Counterparty is a non-U.S.
entity, the applicable foreign law, substantially in compliance with the
requirements set forth in Exhibit F or in such other form approved by the
Administrative Agent.

Section 9.4 Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Administrative Agent as follows:

(A) The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(B) The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

(C) The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.

(D) Giving effect to the aforesaid grant and assignment to Administrative Agent,
Administrative Agent has, as of the date of this Agreement, and as to Rate Cap
Collateral acquired from time to time after such date, shall have, a valid, and
upon proper filing, perfected and continuing first priority lien upon and
security interest in the Rate Cap Collateral; provided that no representation or
warranty is made with respect to the perfected status of the security interest
of Administrative Agent in the proceeds of Rate Cap Collateral consisting of
“cash proceeds” or “non-cash proceeds” as defined in the UCC except if, and to
the extent, the provisions of Section 9-306 of the UCC shall be complied with.

 

94



--------------------------------------------------------------------------------

(E) Except for financing statements filed or to be filed in favor of
Administrative Agent as secured party, there are no financing statements under
the UCC covering any or all of the Rate Cap Collateral and Borrower shall not,
without the prior written consent of Administrative Agent, until payment in full
of all of the Obligations, execute and file in any public office, any
enforceable financing statement or statements covering any or all of the Rate
Cap Collateral, except financing statements filed or to be filed in favor of
Administrative Agent as secured party.

Section 9.5 Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, such amounts shall,
immediately upon becoming payable to Borrower, be deposited by Counterparty into
the Holding Account.

Section 9.6 Remedies. Subject to the provisions of the Interest Rate Cap
Agreement, if an Event of Default shall occur and then be continuing:

(A) Administrative Agent, without obligation to resort to any other security,
right or remedy granted under any other agreement or instrument, shall have the
right to, in addition to all rights, powers and remedies of a secured party
pursuant to the UCC, at any time and from time to time, sell, resell, assign and
deliver, in its sole discretion, any or all of the Rate Cap Collateral (in one
or more parcels and at the same or different times) and all right, title and
interest, claim and demand therein and right of redemption thereof, at public or
private sale, for cash, upon credit or for future delivery, and in connection
therewith Administrative Agent may grant options and may impose reasonable
conditions such as requiring any purchaser to represent that any “securities”
constituting any part of the Rate Cap Collateral are being purchased for
investment only, Borrower hereby waiving and releasing any and all equity or
right of redemption to the fullest extent permitted by the UCC or applicable
law. If all or any of the Rate Cap Collateral is sold by Administrative Agent
upon credit or for future delivery, Administrative Agent shall not be liable for
the failure of the purchaser to purchase or pay for the same and, in the event
of any such failure, Administrative Agent may resell such Rate Cap Collateral.
It is expressly agreed that Administrative Agent may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Administrative Agent’s right to exercise its rights with respect to all or any
other portion of the Rate Cap Collateral at a later time or times.

(B) Administrative Agent may exercise, either by itself or by its nominee or
designee, in the name of Borrower, all of Administrative Agent’s rights, powers
and remedies in respect of the Rate Cap Collateral, hereunder and under law.

(C) Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Administrative Agent and assigns and transfers unto
Administrative Agent, and constitutes and appoints Administrative Agent its true
and lawful attorney-in-fact, and as its agent, irrevocably, with full power of
substitution for Borrower and in the name of Borrower, upon the occurrence and
during the continuance of an Event of Default, (i) to exercise and enforce every
right, power, remedy, authority, option and privilege of Borrower under the
Interest Rate Cap Agreement, including any power to subordinate or Modify the
Interest Rate Cap Agreement (but not, unless an Event of Default exists and is
continuing, the right to terminate or cancel the Interest Rate Cap Agreement),
or to give any notices, or to take any action resulting in such subordination,
termination, cancellation or modification and

 

95



--------------------------------------------------------------------------------

(ii) in order to more fully vest in Administrative Agent the rights and remedies
provided for herein, to exercise all of the rights, remedies and powers granted
to Administrative Agent in this Agreement, and Borrower further authorizes and
empowers Administrative Agent, as Borrower’s attorney-in-fact, and as its agent,
irrevocably, with full power of substitution for Borrower and in the name of
Borrower, upon the occurrence and during the continuance of an Event of Default,
to give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Administrative Agent may be
necessary or appropriate to be given, furnished, made, exercised or taken under
the Interest Rate Cap Agreement, in order to comply therewith, to perform the
conditions thereof or to prevent or remedy any default by Borrower thereunder or
to enforce any of the rights of Borrower thereunder. These powers-of-attorney
are irrevocable and coupled with an interest, and any similar or dissimilar
powers heretofore given by Borrower in respect of the Rate Cap Collateral to any
other Person are hereby revoked.

(D) Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, without notice to, or assent by, Borrower or any other
Person (to the extent permitted by law), but without affecting any of the
Obligations, in the name of Borrower or in the name of Administrative Agent,
notify the Counterparty, or if applicable, any other counterparty to the
Interest Rate Cap Agreement, to make payment and performance directly to
Administrative Agent; extend the time of payment and performance of, compromise
or settle for cash, credit or otherwise, and upon any terms and conditions, any
obligations owing to Borrower, or claims of Borrower, under the Interest Rate
Cap Agreement; file any claims, commence, maintain or discontinue any actions,
suits or other proceedings deemed by Administrative Agent necessary or advisable
for the purpose of collecting upon or enforcing the Interest Rate Cap Agreement;
and execute any instrument and do all other things deemed necessary and proper
by Administrative Agent to protect and preserve and realize upon the Rate Cap
Collateral and the other rights contemplated hereby.

(E) Pursuant to the powers-of-attorney provided for above, Administrative Agent
may take any action and exercise and execute any instrument which it may deem
necessary or advisable to accomplish the purposes hereof; provided, however,
that Administrative Agent shall not be permitted to take any action pursuant to
said power-of-attorney that would conflict with any limitation on Administrative
Agent’s rights with respect to the Rate Cap Collateral. Without limiting the
generality of the foregoing, Administrative Agent, after the occurrence of an
Event of Default, shall have the right and power to receive, endorse and collect
all checks and other orders for the payment of money made payable to Borrower
representing: (i) any payment of obligations owed pursuant to the Interest Rate
Cap Agreement, (ii) interest accruing on any of the Rate Cap Collateral or
(iii) any other payment or distribution payable in respect of the Rate Cap
Collateral or any part thereof, and for and in the name, place and stead of
Borrower, to execute endorsements, assignments or other instruments of
conveyance or transfer in respect of any property which is or may become a part
of the Rate Cap Collateral hereunder.

(F) Administrative Agent may exercise all of the rights and remedies of a
secured party under the UCC.

(G) Without limiting any other provision of this Agreement or any of Borrower’s
rights hereunder, and without waiving or releasing Borrower from any obligation
or default hereunder, Administrative Agent shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem

 

96



--------------------------------------------------------------------------------

necessary to protect the security of this Agreement, to cure such Event of
Default or to cause any term, covenant, condition or obligation required under
this Agreement or the Interest Rate Cap Agreement to be performed or observed by
Borrower to be promptly performed or observed on behalf of Borrower. All amounts
advanced by, or on behalf of, Administrative Agent in exercising its rights
under this Section 9.6(G) (including, but not limited to, reasonable legal
expenses and disbursements incurred in connection therewith), together with
interest thereon at the Default Rate from the date of each such advance, shall
be payable by Borrower to Administrative Agent upon demand and shall be secured
by this Agreement.

Section 9.7 Sales of Rate Cap Collateral. No demand, advertisement or notice,
all of which are, to the fullest extent permitted by law, hereby expressly
waived by Borrower, shall be required in connection with any sale or other
disposition of all or any part of the Rate Cap Collateral, except that
Administrative Agent shall give Borrower at least thirty (30) Business Days’
prior written notice of the time and place of any public sale or of the time
when and the place where any private sale or other disposition is to be made,
which notice Borrower hereby agrees is reasonable, all other demands,
advertisements and notices being hereby waived. To the extent permitted by law,
Administrative Agent shall not be obligated to make any sale of the Rate Cap
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given, and Administrative Agent may without notice
or publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Administrative
Agent (or its nominee or designee) may purchase any or all of the Rate Cap
Collateral being sold, free and discharged from any trusts, claims, equity or
right of redemption of Borrower, all of which are hereby waived and released to
the extent permitted by law, and may make payment therefor by credit against any
of the Obligations in lieu of cash or any other obligations. In the case of all
sales of the Rate Cap Collateral, public or private, Borrower shall pay all
reasonable costs and expenses of every kind for sale or delivery, including
brokers’ and attorneys’ fees and disbursements and any tax imposed thereon.
However, the proceeds of sale of Rate Cap Collateral shall be available to cover
such costs and expenses, and, after deducting such costs and expenses from the
proceeds of sale, Administrative Agent shall apply any residue to the payment of
the Obligations in the order of priority as set forth in Section 11 of the
Security Instrument.

Section 9.8 Public Sales Not Possible. Borrower acknowledges that the terms of
the Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.

Section 9.9 Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral
by Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt by
Administrative Agent or the officer making the sale or the proceeds of such sale
shall be a sufficient discharge to the purchaser or purchasers of the Rate Cap
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to
Administrative Agent or such officer or be answerable in any way for the
misapplication or non- application thereof.

 

97



--------------------------------------------------------------------------------

Section 9.10 Extension Interest Rate Cap Agreement. If Borrower exercises any of
its options to extend the Maturity Date pursuant to Section 2.1.6 herein, then,
on or prior to the Maturity Date being extended, the Borrower shall obtain or
have in place an Extension Interest Rate Cap Agreement (i) having a term through
the end of the Interest Period in which the extended Maturity Date occurs,
(ii) in a notional amount at least equal to the Principal Amount of the Loan as
of the Maturity Date being extended, and (iii) having a strike rate equal to an
amount such that the maximum interest rate paid by the Borrower after giving
effect to payments made under such Extension Interest Rate Cap Agreement shall
equal no more than the LIBOR Cap Strike Rate.

Section 9.11 Filing of Financing Statements Authorized. Borrower and Operating
Lessee hereby authorize the filing of a form UCC-1 financing statement naming
the Borrower and the Operating Lessee as debtors and the Administrative Agent as
secured party in any office (including the office of the Secretary of State of
the State of Delaware) covering all property of the Borrower and the Operating
Lessee (including, but not limited to, the Account Collateral and the Rate Cap
Collateral, but excluding Excess Cash Flow).

 

  X. MAINTENANCE OF PROPERTY; ALTERATIONS

Section 10.1 Maintenance of Property. Borrower shall keep and maintain, or cause
to be kept and maintained, the Property and every part thereof in good condition
and repair, subject to ordinary wear and tear, Excusable Delays, and the
provisions of this Agreement with respect to damage or destruction caused by a
Casualty or Condemnation, shall not permit or commit any waste, impairment, or
deterioration of any portion of the Property in any material respect. Borrower
further covenants to do all other acts which from the character or use of the
Property may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general. Borrower shall not
demolish any Improvement on the Property except as the same may be necessary in
connection with an Alteration or a restoration in connection with a Condemnation
or Casualty, or as otherwise permitted herein, in each case in accordance with
the terms and conditions hereof.

Section 10.2 Alterations and Expansions. Borrower shall not perform or undertake
or consent to or permit Operating Lessee or any other Person to perform or
undertake any Alteration or Expansion, except in accordance with the following
terms and conditions:

(A) The Alteration or Expansion shall be undertaken in accordance with the
applicable provisions of this Agreement, the other Loan Documents, the Leases
and all Legal Requirements.

(B) No Event of Default shall have occurred and be continuing or shall occur as
a result of such action.

(C) A Material Alteration, to the extent architects are customarily used for
alterations or expansions of those types, but including any structural change to
any of the Property or the Improvements, shall be conducted under the
supervision of an Independent Architect and shall not be undertaken until ten
(10) Business Days after there shall have been filed with Administrative Agent,
for information purposes only and not for approval by Administrative Agent,
detailed plans and specifications and cost estimates therefor, prepared

 

98



--------------------------------------------------------------------------------

and approved in writing by such Independent Architect. Such plans and
specifications may be revised at any time and from time to time, provided that
revisions of such plans and specifications shall be filed with Administrative
Agent, for information purposes only.

(D) The Alteration or Expansion may not in and of itself, either during the
Alteration or Expansion or upon completion, be reasonably expected to have a
Material Adverse Effect with respect to the Property or, if a Cash Sweep Period
then exists, adversely affect the annual Net Operating Income by more than
$500,000, taking into account the required escrows (or completion bond) provided
under clause (h)(i) below; provided that if, as reasonably determined by the
Administrative Agent, such Alteration or Expansion would reduce annual Net
Operating Income by $500,000 or more and a Cash Sweep Period then exists, then
in order to proceed with the Alteration or Expansion the Borrower shall deliver
to Lender Eligible Collateral in the amount that the projected reduction in Net
Operating Income resulting from the Alteration or Expansion exceeds $500,000 as
additional security for the Indebtedness, which Eligible Collateral shall be
returned to Borrower after evidence of completion of the applicable Alteration
or Expansion and no Event of Default has occurred and is continuing.

(E) All work done in connection with any Alteration or Expansion shall be
performed with due diligence to Final Completion in a good and workmanlike
manner, all materials used in connection with any Alteration or Expansion shall
be not less than the standard of quality of the materials generally used at the
Property as of the date hereof (or, if greater, the then-current customary
quality in the sub-market in which the Property is located) and all work shall
be performed and all materials used in accordance with all applicable Legal
Requirements and Insurance Requirements.

(F) The cost of any Alteration or Expansion shall be promptly and fully paid for
by Borrower, subject to the next succeeding sentence. No payment made prior to
the Final Completion (excluding punch-list items) of an Alteration or Expansion
or Restoration to any contractor, subcontractor, materialman, supplier,
engineer, architect, project manager or other Person who renders services or
furnishes materials in connection with such Alteration shall exceed ninety
percent (90%) of the aggregate value of the work performed by such Person from
time to time and materials furnished and incorporated into the Improvements.

(G) All work performed in connection with the (i) cure of the Deferred
Maintenance Conditions and (ii) remediation of the Environmental Conditions
shall be performed in accordance with the terms and conditions set forth in
clauses (A), (C), (E) And (F) of this Section 10.2. Subject to
Section 10.2(F) above, from time to time as the cure or remediation of any
particular Deferred Maintenance Condition or Environmental Condition progresses,
Administrative Agent shall, subject to and upon the satisfaction of the terms
and conditions set forth in Section 16.4, disburse to Borrower from the Deferred
Maintenance and Environmental Conditions Reserve Account, amounts incurred in
connection with the cure or remediation of the Deferred Maintenance Condition or
Environmental Condition in question.

(H) With respect to any Material Alteration:

(i) Borrower shall have delivered to Lender Eligible Collateral in an amount
equal to at least the total estimated remaining unpaid costs of such Material
Alteration which is in excess of the Threshold Amount, which Eligible Collateral
shall be held by Administrative Agent as security for the Indebtedness and
released to Borrower as

 

99



--------------------------------------------------------------------------------

such work progresses in accordance with Section 10.2(h)(iii); provided, however,
in the event that any Material Alteration shall be made in conjunction with any
Restoration with respect to which Borrower shall be entitled to withdraw
Proceeds pursuant to Section 6.2 hereof (including any Proceeds remaining after
completion of such Restoration), the amount of the Eligible Collateral to be
furnished pursuant hereto need not exceed the aggregate cost of such Restoration
and such Material Alteration (in either case, as estimated by the Independent
Architect) less the sum of the amount of any Proceeds which the Borrower is
entitled to withdraw pursuant to Section 6.2 hereof and the Threshold Amount;

(ii) Prior to commencement of construction of such Material Alteration, Borrower
shall deliver to Administrative Agent a schedule (with the concurrence of the
Independent Architect) setting forth the projected stages of completion of such
Alteration or Expansion and the corresponding amounts expected to be due and
payable by or on behalf of Borrower in connection with such completion, such
schedule to be updated quarterly by Borrower (and with the concurrence of the
Independent Architect) during the performance of such Alteration or Expansion.

(iii) Any Eligible Collateral that a Borrower delivers to Administrative Agent
pursuant hereto (and the proceeds of any such Eligible Collateral) shall be
invested (to the extent such Eligible Collateral can be invested) by
Administrative Agent in Permitted Investments for a period of time consistent
with the date on which the Borrower notifies Administrative Agent that the
Borrower expects to request a release of such Eligible Collateral in accordance
with the next succeeding sentence. From time to time as the Material Alteration
progresses, the amount of any Eligible Collateral so furnished may, upon the
written request of Borrower to Administrative Agent, be withdrawn by Borrower
and paid or otherwise applied by or returned to Borrower in an amount equal to
the amount Borrower would be entitled to so withdraw if Section 6.2.4 were
applicable, subject to the satisfaction of the conditions precedent to
withdrawal of funds set forth in Section 6.2.4 hereof. In connection with the
above-described quarterly update of the projected stages of completion of the
Material Alteration (as concurred with by an Independent Architect), Borrower
shall increase (or be permitted to decrease, as applicable) the Eligible
Collateral then deposited with Administrative Agent as necessary to comply with
Section 10.2(h)(i) hereof.

(iv) At any time after Final Completion of such Material Alterations, the whole
balance of any Cash deposited with Administrative Agent pursuant to
Section 10.2(h) hereof then remaining on deposit may be withdrawn by Borrower
and shall be paid by Administrative Agent to Borrower, and any Eligible
Collateral so deposited shall, to the extent it has not been called upon,
reduced or theretofore released, be released by Administrative Agent to
Borrower, within ten (10) days after receipt by Administrative Agent of an
application for such withdrawal and/or release and satisfaction of each of the
following conditions, as certified by an Officer’s Certificate that such
statements are true, and as to the following clauses (A) and (B) of this clause
also a certificate of the Independent Architect:

(A) such Material Alteration(s) shall have been completed in all material
respects in accordance with any plans and specifications therefor previously
filed with Administrative Agent under Section 10.2(C) hereof;

(B) that to the Best of Borrower’s Knowledge and the knowledge of the certifying
person (x) such Material Alteration(s) has been completed in compliance with all
Legal Requirements, and (y) to the extent required for the legal use or
occupancy of the portion of the Property affected by such Alteration(s) or
Expansion(s), the

 

100



--------------------------------------------------------------------------------

applicable Borrower has obtained a temporary or permanent certificate of
occupancy (or similar certificate) or, if no such certificate is required, a
statement to that effect;

(C) that to the Best of Borrower’s Knowledge and the knowledge of the certifying
person, all amounts that a Borrower is or may become liable to pay in respect of
such Material Alteration(s) through the date of the certification have been paid
in full or adequately provided for and, to the extent that such are customary
and reasonably obtainable by prudent property owners in the area where the
applicable Property is located, that Lien waivers have been obtained from the
general contractor and subcontractors performing such Alteration(s) or
Expansion(s) or at its sole cost and expense, Borrower shall cause a nationally
recognized title insurance company to deliver to Administrative Agent an
endorsement to the Title Policy, updating such policy and insuring over such
Liens without further exceptions to such policy other than Permitted
Encumbrances, or shall, at its sole cost and expense, cause a reputable title
insurance company to deliver a lender’s title insurance policy, in such form, in
such amounts and with such endorsements as the Title Policy, which policy shall
be dated the date of completion of the Material Alteration and shall contain no
exceptions other than Permitted Encumbrances; provided, however, that if, for
any reason, Borrower are unable to deliver the certification required by this
clause (C) with respect to any costs or expenses relating to the
Alteration(s) or Expansion(s), then, assuming Borrower are able to satisfy each
of the other requirements set forth in clauses (A) and (B) above, Borrower shall
be entitled to the release of the difference between the whole balance of such
Eligible Collateral and the total of all costs and expenses to which Borrower
are unable to certify; and

(D) that to the Best of Borrower’s Knowledge and the knowledge of the certifying
person, no Event of Default has occurred and is continuing.

 

  XI. BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

Section 11.1 Books and Records. Borrower shall keep and maintain on a fiscal
year basis proper books and records separate from any other Person, in which
accurate and complete entries shall be made of all dealings or transactions of
or in relation to the Note, the Property and the business and affairs of
Borrower relating to the Property which shall reflect all items of income and
expense in connection with the operation on an individual basis of the Property
and in connection with any services, equipment or furnishings provided in
connection with the operation of the Property, in accordance with GAAP.
Administrative Agent and its authorized representatives shall have the right at
reasonable times and upon reasonable notice to examine the books and records of
Borrower relating to the operation of the Property and to make such copies or
extracts thereof as Administrative Agent may reasonably require.

Section 11.2 Financial Statements.

11.21.1 Monthly Reports. During a Cash Sweep Period, Borrower shall furnish to
Administrative Agent, within thirty (30) days after the end of each calendar
month, unaudited operating statements, aged accounts receivable reports, rent
rolls, STAR Reports and PACE Reports; occupancy and ADR reports for the
Property, in each case accompanied by an Officer’s Certificate certifying
(i) with respect to the operating statements, that to the Best of Borrower’s
Knowledge and the best of such officer’s knowledge such statements are true,
correct, accurate and complete and fairly present the results of the operations
of

 

101



--------------------------------------------------------------------------------

Borrower and the Property, and (ii) with respect to the aged accounts receivable
reports, rent rolls, occupancy and ADR reports, that such items are to the Best
of Borrower’s Knowledge and the best of such officer’s knowledge true, correct
and accurate and fairly present the results of the operations of Borrower and
the Property. Borrower will also provide Administrative Agent copies of all
flash reports as to monthly revenues upon request;

11.2.2 Quarterly Reports. Borrower will furnish, or cause to be furnished, to
Administrative Agent on or before the forty-fifth (45th) day after the end of
each Fiscal Quarter, the following items, accompanied by an Officer’s
Certificate, certifying that to the Best of Borrower’s Knowledge and the best of
such officer’s knowledge such items are true, correct, accurate and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property in a manner consistent with GAAP (subject to normal year end
adjustments) to the extent applicable:

(A) quarterly and year to date financial statements prepared for such fiscal
quarter with respect to the Borrower, including a balance sheet and operating
statement for such quarter for the Borrower for such quarter;

(B) during a DSCR Period, a comparison of the budgeted income and expenses and
the actual income and expenses for such quarter for the Property, together with
a detailed explanation of any variances of five percent (5%) or more between
budgeted and actual amounts in the aggregate and on a line-item basis for such
period and year to date; provided, however, that Borrower shall not be obligated
to provide such detailed explanation for line items the actual amounts for such
quarter of which are less than $100,000;

(C) occupancy levels at the Property for such period, including average daily
room rates and the average revenue per available room;

(D) concurrently with the provision of such reports, Borrower shall also furnish
a report of Operating Income and Operating Expenses (as well as a calculation of
Net Operating Income based thereon) with respect to the Borrower and the
Property for the most recently completed quarter;

(E) a STAR Report and to the extent provided by Manager a PACE Report for the
most recently completed quarter;

(F) a calculation of DSCR for the trailing four (4) Fiscal Quarters; and

(G) to the extent prepared by or on behalf of Borrower or provided by Manager, a
report of aged accounts receivable relating to the Property as of the most
recently completed quarter and a list of Security Deposits and the aggregate
amount of all Security Deposits.

11.2.3 Annual Reports. Borrower shall furnish to Administrative Agent within
ninety (90) days following the end of each Fiscal Year a complete copy of the
annual financial statements of the Borrower, audited by a “Big Four” accounting
firm or another independent certified public accounting firm acceptable to
Administrative Agent in accordance with GAAP for such Fiscal Year and containing
a balance sheet, a statement of operations and a statement of cash flows. The
annual financial statements of the Borrower shall be accompanied by (i) an
Officer’s Certificate certifying that each such annual financial statement
presents fairly, in all material respects, the financial condition and results
of

 

102



--------------------------------------------------------------------------------

operation of the Property and has been prepared in accordance with GAAP and
(ii) a management report, in form and substance reasonably satisfactory to
Administrative Agent, discussing the reconciliation between the financial
statements for such Fiscal Year and the most recent Budget. Together with the
Borrower’s annual financial statements, the Borrower shall furnish to
Administrative Agent (A) an Officer’s Certificate certifying as of the date
thereof whether, to the Best of Borrower’s Knowledge, there exists a Default or
Event of Default, and if such Default or Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same; and (B) an annual report, for the most recently completed
fiscal year, containing:

 

  (1) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of the Property, including separate
line items with respect to any project costing in excess of $250,000;

 

  (2) occupancy levels for the Property for such period; and

 

  (3) average daily room rates at the Property for such period.

11.2.4 Leasing Reports. Not later than forty-five (45) days after the end of
each fiscal quarter of Borrower’s operations, Borrower shall deliver to
Administrative Agent a true and complete rent roll for the Property, dated as of
the last month of such fiscal quarter, showing the percentage of gross leasable
area of the Property, if any, leased as of the last day of the preceding
calendar quarter, the current annual rent for the Property, the expiration date
of each Lease, whether to Borrower’s knowledge any portion of the Property has
been sublet, and if it has, the name of the subtenant, and such rent roll shall
be accompanied by an Officer’s Certificate certifying that such rent roll is
true, correct and complete in all material respects as of its date and stating
whether Borrower, within the past three (3) months, has issued a notice of
default with respect to any Lease which has not been cured and the nature of
such default.

11.2.5 Manager Reports. Borrower shall deliver to Administrative Agent, within
ten (10) Business Days of the receipt thereof by Borrower, a copy of reports
prepared by or on behalf of Manager listed on Schedule VIII. In addition, upon
Lender’s request, Borrower shall deliver to Lender, within ten (10) Business
Days of Lender’s request all other reports prepared by or on behalf of Manager.
Notwithstanding anything to the contrary herein, during a Cash Sweep Period,
Borrower shall deliver a copy of the Proposed Annual Plan to Administrative
Agent within 3 Business Days of receipt of the same from Manager or on behalf of
Manager.

11.2.6 Budget.

(A) Not later than March 1st of each Fiscal Year hereafter, Borrower shall
prepare or cause to be prepared and deliver to Administrative Agent, for
informational purposes only, a Budget in respect of the Property for the Fiscal
Year in which such delivery date falls, or if no such approved Budget then
exists, the most up to date draft Budget; provided, that during a Cash Sweep
Period, Borrower shall endeavor to deliver an approved Budget to Administrative
Agent by December 15th of such Fiscal Year. In all events, Borrower shall
deliver to Administrative Agent, for informational purposes only, a Budget that
has been approved under the Management Agreement in respect of the Property for
the Fiscal Year by March 1st of such Fiscal Year.

 

103



--------------------------------------------------------------------------------

(B) If Borrower subsequently amends the Budget, Borrower shall promptly deliver
the amended Budget to Administrative Agent.

(C) Notwithstanding the foregoing clause any Budgets submitted during a Cash
Sweep Period, and in each case any material amendment therefrom, to the extent
Borrower or an Affiliate of Borrower has the right to approve any Budget (or
budget like items) or amendment to any Budget (or budget like items) under the
Management Agreement or to the extent Borrower has the right to approve or
consent to any variance from the Budget (or budget like items) under the
Management Agreement, shall be subject to Administrative Agent’s prior written
approval, which approval shall not be unreasonably withheld, delayed or
conditioned so long as no Event of Default is continuing. To the extent
Administrative Agent has the right to consent or approve matters relating to the
Budget (or budget like items) in accordance with this Section 11.2.6(C),
Administrative Agent shall exercise such consent or approval rights in a manner
consistent with the provisions of the Management Agreement governing such
consent or approval.

(D) Subject to Administrative Agent’s rights in the preceding paragraph, within
thirty (30) days after its receipt of notice of the commencement of any Cash
Sweep Period, Borrower shall consult with Administrative Agent and shall afford
Administrative Agent a reasonable opportunity to meet and confer with Borrower
and Manager to discuss in reasonable detail the Budget (or the Annual Plan),
general hotel operations, possible amendments and revisions to the Budget or the
Annual Plan, as applicable, and Borrower and its Affiliates shall use
commercially reasonable efforts to obtain Manager’s approval of Budget or Annual
Plan revisions as requested by Administrative Agent in its reasonable
discretion.

11.2.7 IP Collateral. Borrower shall provide to Administrative Agent written
notice of any Intellectual Property acquired for the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property after the date hereof, which is the subject of a registration or
application (including IP Collateral which was theretofore unregistered and
becomes the subject of a registration or application) or any material or
exclusive IP Licenses, and deliver to the Lender an IP Security Agreement or an
amendment to the IP Security Agreement and/or such other instrument in form and
substance reasonably acceptable to Lender. Borrower shall provide such notice to
Lender promptly upon the acquisition of such Intellectual Property or IP
License. Borrower shall execute and deliver to Administrative Agent all filings
necessary to protect and evidence the Lenders’ security interest in such
Intellectual Property and IP Licenses. Further, the Borrower authorizes
Administrative Agent to modify this Agreement by amending the IP Schedule to
include any applications or registration for IP Collateral (but the failure to
do so modify such IP Schedule shall not be deemed to affect Lender’s security
interest in or lien upon such IP Collateral).

11.2.8 Other Information. Borrower shall, promptly after written request by
Administrative Agent, furnish or cause to be furnished to Administrative Agent,
in such manner and in such detail as may be reasonably requested by
Administrative Agent, such reasonable additional information as may be
reasonably requested with respect to the Property. The information required to
be furnished by Borrower to Administrative Agent under this Section 11.2 shall
be provided in both hard copy format and electronic format; provided that
Borrower shall only be required to provide the information required under this

 

104



--------------------------------------------------------------------------------

Section 11.2.8 in electronic format if such information is so available in the
ordinary course of the operations of the Borrower and Manager and without
significant expense.

 

  XII. ENVIRONMENTAL MATTERS.

Section 12.1 Representations. Borrower hereby represents and warrants that
except as set forth in the environmental reports and studies delivered to
Administrative Agent (the Environmental Reports), (i) Borrower and Operating
Lessee have not engaged in or knowingly permitted any operations or activities
upon, or any use or occupancy of the Property, or any portion thereof, for the
purpose of or in any way involving the handling, manufacture, treatment,
storage, use, generation, release, discharge, refining, dumping or disposal of
any Hazardous Materials on, under, in or about the Property, or transported any
Hazardous Materials to, from or across the Property, except in all cases in
material compliance with Environmental Laws and only in the Ordinary Course of
Business at the Property; (ii) to the Best of Borrower’s Knowledge, no tenant,
occupant or user of the Property, or any other Person, has engaged in or
permitted any operations or activities upon, or any use or occupancy of the
Property, or any portion thereof, for the purpose of or in any material way
involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
in or about the Property, or transported any Hazardous Materials to, from or
across the Property, except in all cases in material compliance with
Environmental Laws and only in the course of the Ordinary Course of Business at
the Property; (iii) to the Best of Borrower’s Knowledge, no Hazardous Materials
are presently constructed, deposited, stored, or otherwise located on, under, in
or about the Property except in material compliance with Environmental Laws;
(iv) to the Best of Borrower’s Knowledge, no Hazardous Materials have migrated
from the Property upon or beneath other properties which would reasonably be
expected to result in material liability for Borrower, Operating Lessee, or the
Property; and (v) to the Best of Borrower’s Knowledge, no Hazardous Materials
have migrated or threaten to migrate from other properties upon, about or
beneath the Property which would reasonably be expected to result in material
liability for Borrower, Operating Lessee, or the Property.

Section 12.2 Covenants.

12.2.1 Compliance with Environmental Laws. Subject to Borrower’s right to
contest under Section 7.3, Borrower covenants and agrees with Administrative
Agent that it shall comply with all Environmental Laws. If at any time during
the continuance of the Lien of the Security Instrument, a Governmental Authority
having jurisdiction over the Property requires remedial action to correct the
presence of Hazardous Materials in, around, or under the Property (an
Environmental Event), Borrower shall deliver prompt notice of the occurrence of
such Environmental Event to Administrative Agent. Within thirty (30) days after
Borrower has knowledge of the occurrence of an Environmental Event, Borrower
shall deliver to Administrative Agent an Officer’s Certificate (an Environmental
Certificate) explaining the Environmental Event in reasonable detail and setting
forth the proposed remedial action. Borrower shall promptly provide
Administrative Agent with copies of all notices from any Governmental Authority
which allege or identify any actual or potential violation or noncompliance
received by or prepared by or for Borrower in connection with any Environmental
Law. For purposes of this paragraph, the term “notice” shall mean any summons,
citation, directive, order, claim, pleading, letter, application, filing,
report, findings, declarations or other materials provided by any Governmental
Entity pertinent to compliance of the Property and Borrower with such
Environmental Laws.

 

105



--------------------------------------------------------------------------------

Section 12.3 Environmental Reports. Upon the occurrence and during the
continuance of an Environmental Event with respect to the Property or an Event
of Default, Administrative Agent shall have the right to direct Borrower to
obtain consultants reasonably approved by Administrative Agent to perform a
comprehensive environmental audit of the Property. Such audit shall be conducted
by an environmental consultant chosen by Administrative Agent and may include a
visual survey, a record review, an area reconnaissance assessing the presence of
hazardous or toxic waste or substances, PCBs or storage tanks at the Property,
an asbestos survey of the Property, which may include random sampling of the
Improvements and air quality testing, and such further site assessments as
Administrative Agent may reasonably require due to the results obtained from the
foregoing. Borrower grants Administrative Agent, its agents, consultants and
contractors the right to enter the Property as reasonable or appropriate for the
circumstances for the purposes of performing such studies and the reasonable
cost of such studies shall be due and payable by Borrower to Administrative
Agent upon demand and shall be secured by the Lien of the Security Instrument.
Administrative Agent shall not unreasonably interfere with, and Administrative
Agent shall direct the environmental consultant to use its commercially
reasonable efforts not to hinder, Borrower’s or any Tenant’s, other occupant’s
or Manager’s operations upon the Property when conducting such audit, sampling
or inspections. By undertaking any of the measures identified in and pursuant to
this Section 12.3, Administrative Agent shall not be deemed to be exercising any
control over the operations of Borrower or the handling of any environmental
matter or hazardous wastes or substances of Borrower for purposes of incurring
or being subject to liability therefor.

Section 12.4 Environmental Indemnification

(A) Borrower shall protect, indemnify, save, defend, and hold harmless the
Indemnified Parties from and against any and all Liabilities which any
Indemnified Party may suffer, as a result of or with respect to: (a) any
Environmental Claim relating to or arising from the Property; (b) the violation
of any Environmental Law in connection with the Property; (c) any release,
spill, or the presence of any Hazardous Materials affecting the Property; and
(d) the presence at, in, on or under, or the release, escape, seepage, leakage,
discharge or migration at or from, the Property of any Hazardous Materials,
whether or not such condition was known or unknown to Borrower.

(B) Notwithstanding Section 12.4(A) above, Borrower shall not be liable for any
Hazardous Materials first placed on or under the Property (or any portion
thereof) after ownership and control of the Property has been transferred to a
third party following foreclosure or conveyance in lieu of foreclosure
(“Transfer of Ownership”); provided, however, that (i) the existence of any
Hazardous Materials placed in, under, over, from or affecting the Property (or
such portion thereof), which materials were present prior to Transfer of
Ownership, shall remain subject to Borrower’s indemnification obligations; and
(ii) Borrower shall have the burden of proving that such environmental condition
occurred subsequent to Transfer of Ownership.

(C) If any such action or other proceeding shall be brought against
Administrative Agent, upon written notice from Borrower to Administrative Agent
(given reasonably promptly following Administrative Agent’s notice to Borrower
of such action or proceeding), Borrower shall be entitled to assume the defense
thereof, at Borrower’s expense, with counsel reasonably acceptable to
Administrative Agent; provided, however, Administrative Agent may, at its own
expense, retain separate counsel to participate in such defense, but such
participation shall not be deemed to give Administrative Agent a right to

 

106



--------------------------------------------------------------------------------

control such defense, which right Borrower expressly retains. Notwithstanding
the foregoing, each Indemnified Party shall have the right to employ separate
counsel at Borrower’s expense if, in the reasonable opinion of legal counsel, a
conflict or potential conflict exists between the Indemnified Party and Borrower
that would make such separate representation advisable. Borrower shall have no
obligation to indemnify an Indemnified Party for damage or loss resulting from
such Indemnified Party’s gross negligence or willful misconduct.

Section 12.5 Recourse Nature of Certain Indemnifications.

Notwithstanding anything to the contrary provided in this Agreement or in any
other Loan Document, the indemnification provided in Section 12.4 shall be fully
recourse to Borrower (but not its constituent members, except as provided in the
Environmental Indemnity) and shall be independent of, and shall survive, the
discharge of the Indebtedness, the release of the Lien created by the Security
Instrument, and/or the conveyance of title to the Property to Administrative
Agent or any purchaser or designee in connection with a foreclosure of the
Security Instrument or conveyance in lieu of foreclosure.

 

  XIII. RESERVED

 

  XIV. THE ADMINISTRATIVE AGENT

Section 14.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under the Loan Documents
and each such Lender hereby irrevocably authorizes the Administrative Agent, as
the agent for such Lender, to take such action on its behalf under the
provisions of the Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
the Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in the Loan
Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent.

Section 14.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under the Loan Documents by or through agents (“Agents”) or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 14.3 Exculpatory Provisions. None of the Administrative Agent, the other
Agents, nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (1) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
the Loan Documents (except for its or such Person’s own gross negligence or
willful misconduct), or (2) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Transaction
Parties or any officer thereof contained in the Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with the Loan
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Loan Documents or for any failure of the Transaction
Parties to perform their obligations hereunder or thereunder. The Administrative
Agent and the other Agents shall not be under any obligation to any

 

107



--------------------------------------------------------------------------------

Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, the Loan Documents or to inspect
the properties, books or records of the Transaction Parties.

Section 14.4 Reliance by the Agents. Each of the Agents shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by such
Agent. As to the Lenders: (1) the Administrative Agent shall be fully justified
in failing or refusing to take any action under the Loan Documents unless it
shall first receive such advice or concurrence of one hundred percent (100%) of
the Lenders (or, if a provision of this Agreement expressly provides that a
lesser number of the Lenders may direct the action of the Administrative Agent,
such lesser number of Lenders) or it shall first be indemnified to its
satisfaction by the Lenders ratably in accordance with their respective
Percentage Shares against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any action (except for
liabilities and expenses resulting from the Administrative Agent’s gross
negligence or willful misconduct), and (2) the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance with a request of one hundred percent (100%) of the
Lenders (or, if a provision of this Agreement expressly provides that the
Administrative Agent shall be required to act or refrain from acting at the
request of a lesser number of the Lenders, such lesser number of Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.

Section 14.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to the Loan Documents, describing such Default or Event
of Default and stating that such notice is a “notice of default.” In the event
that the Administrative Agent receives such a notice and a Default has occurred,
the Administrative Agent shall promptly give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Lenders (except to the extent that this Agreement or the Recourse Guaranty
expressly requires that such action be taken or not taken by the Administrative
Agent with the consent or upon the authorization of the Required Lenders or such
other group of Lenders, in which case such action will be taken or not taken as
directed by the Required Lenders or such other group of Lenders or Lenders).

Section 14.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent, the other Agents nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or the other Agents hereinafter taken, including any
review of the affairs of the Transaction Parties, shall be deemed to constitute
any representation or warranty by the Administrative Agent or

 

108



--------------------------------------------------------------------------------

the other Agents to any Lender. Each Lender represents to the Administrative
Agent and the other Agents that it has, independently and without reliance upon
the Administrative Agent, the other Agents or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Transaction Parties
and made its own decision to make its loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, the other Agents or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Transaction Parties.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent and the other Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Transaction Parties which may come into the possession
of the Administrative Agent or any other Agent or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates.

Section 14.7 Indemnification; Reimbursement of Protective Advances.

14.7.1 Indemnification. The Lenders agree to indemnify the Administrative Agent
and the other Agents in their respective capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to the respective amounts of their Percentage
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or the other Agents in any way relating to or
arising out of the Loan Documents or any documents contemplated by or referred
to herein or the transactions contemplated hereby or any action taken or omitted
by the Administrative Agent or the other Agents under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or any other Agent’s gross negligence or willful
misconduct, respectively. The provisions of this Section 14.7 shall survive the
payment of the Obligations and the termination of this Agreement.

14.7.2 Reimbursement of Protective Advances. If Administrative Agent incurs any
reasonable costs or expenses (including, without limitation, those for legal
services) after the date of this Agreement and with respect to any actual or
proposed Modification or waiver of any term of the Loan Documents or
restructuring or refinancing thereof or with any effort to enforce or protect
Lenders’ rights or interests with respect thereto (including any protective
advances made in accordance with Section 8 of the Security Instrument), or
otherwise with respect to the performance of its role as administrative agent
under this Agreement, each in accordance with the terms of this Agreement, then,
if such costs are not reimbursed by or on behalf of Borrower, Lenders shall
reimburse Administrative Agent for their Percentage Share of such costs promptly
after request therefor. If Administrative Agent recovers any amounts for which
Administrative Agent has previously been reimbursed

 

109



--------------------------------------------------------------------------------

by Lenders hereunder, Administrative Agent shall promptly distribute to Lenders
their Percentage Share thereof.

14.7.3 In the event a Lender fails to reimburse Administrative Agent for its
Percentage Share of costs pursuant to this Section 14.7 and such failure
continues for a period of three (3) Business Days after notice from
Administrative Agent, such Lender shall cease to be entitled to any voting,
consent or approval rights hereunder or under any other Loan Document, until
such time such Lender reimburses Administrative Agent for its Percentage Share
of such costs.

Section 14.8 Agents in Their Individual Capacity. The Administrative Agent, the
other Agents and their affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any of the Transaction Parties or
any of their respective Subsidiaries and Affiliates as though the Administrative
Agent and the other Agents were not, respectively, the Administrative Agent, or
an Agent hereunder. With respect to such loans made or renewed by them and any
Note issued to them, the Administrative Agent and the other Agents shall have
the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent or an Agent,
respectively, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and each other Agent in its individual capacity.

Section 14.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent under the Loan Documents upon thirty (30) days’ notice
to the Lenders. If the Administrative Agent shall resign, then the Lenders
(other than the Lender resigning as Administrative Agent) shall appoint a
successor agent or, if the Lenders are unable to agree on the appointment of a
successor agent, the Administrative Agent shall appoint a successor agent for
the Lenders whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any of
the Loan Documents or successors thereto. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of the
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under the Loan Documents.

Section 14.10 Limitations on Agents Liability. No Agent other than
Administrative Agent shall, each in its capacity as an Agent, have any right,
power, obligation, liability, responsibility or duty under this Agreement or the
other Loan Documents.

Section 14.11 Approvals of Lenders. All communications from Administrative Agent
to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
and (b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved.
Unless a Lender shall give written notice to Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may

 

110



--------------------------------------------------------------------------------

be specifically required under the express terms of the Loan Documents) of
receipt of such communication, such Lender shall be deemed to have conclusively
approved of or consented to such recommendation or determination.

 

  XV. ASSIGNMENTS AND PARTICIPATIONS.

Section 15.1 Assignments, Delegations and Pledges. With the prior written
consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed, any Lender may at any time assign, delegate and pledge to
one or more Eligible Assignees (provided that no written consent of the
Administrative Agent shall be required in connection with any assignment,
delegation and pledge by a Lender to an Affiliate of such Lender or to another
Lender or its Affiliate) (each such assignee, an Assignee, and each such
pledgee, a Pledgee) all or any part of such Lender’s Percentage Share of the
Loan and the other Obligations held by such Lender hereunder, in a minimum
amount of $1,000,000, which minimum amount may be an aggregated amount in the
event of simultaneous assignments to or by two or more funds under common
management (or if such Lender’s Percentage Share of the Loan is less than
$1,000,000, one hundred percent (100%) thereof); provided, however, that the
Transaction Parties, the Borrower and the Administrative Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Administrative Agent by
such Lender and the Assignee; (ii) such Lender and its Assignee shall have
delivered to the Borrower and the Administrative Agent an Assignment and
Acceptance Agreement, (iii) the assignment shall have been recorded in the
Register, and (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment Agreement via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500.

Section 15.2 Register; Effect of Assignment and Acceptance. Administrative Agent
shall, on behalf of the Borrower, maintain a copy of each Assignment and
Acceptance Agreement delivered to it and a register (the Register) for the
recordation of the names and addresses of the Lenders and the principal amount
of the Loan owing to each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
Lender and the Administrative Agent shall treat each person whose name is
recorded in the Register as the owner of the Loans for all purposes of this
Agreement. From and after the date that the Administrative Agent notifies the
assignor Lender and the Borrower that it has received an executed Assignment and
Acceptance Agreement and payment of the above-referenced processing fee, and the
assignment has been recorded in the Register: (i) the Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned to it pursuant to such
Assignment and Acceptance Agreement, shall have the rights and obligations of a
Lender under the Loan Documents, (ii) the assignor Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance Agreement,
relinquish its rights and be released from its obligations under the Loan
Documents (but shall be entitled to indemnification as otherwise provided in
this Agreement with respect to any events occurring prior to the assignment) and
(iii) this Agreement shall be deemed to be amended to the extent,

 

111



--------------------------------------------------------------------------------

but only to the extent, necessary to reflect the addition of the Assignee and
the resulting adjustment of the Percentage Shares resulting therefrom.

Section 15.3 Substitute Notes. Within five Business Days after its receipt of
notice by the Administrative Agent that it has received an executed Assignment
and Acceptance Agreement and payment of the processing fee (which notice shall
also be sent by the Administrative Agent to each Lender), the Borrower shall, if
requested by the Assignee, execute and deliver to the Administrative Agent, a
new Note evidencing such Assignee’s Percentage Share of the Loan, and the
existing Note which such new Note replaces shall be returned to Borrower.

Section 15.4 Participations. Any Lender may at any time sell to one or more
commercial banks, insurance companies or other Persons not Affiliates of the
Borrower (a Participant) participating interests in the Loan and the other
interests of that Lender (the originating Lender) hereunder and under the other
Loan Documents; provided, however, that (i) the originating Lender’s obligations
under this Agreement shall remain unchanged, (ii) the originating Lender shall
remain solely responsible for the performance of such obligations, and (iii) the
Borrower and the Administrative Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender’s rights
and obligations under this Agreement and the other Loan Documents. In the case
of any such participation, the Participant shall be entitled to the benefit of
Sections 2.2.5, 2.2.6, 2.2.8 and 2.2.9 (and subject to the burdens of Sections
2.2.7, 2.2.9(v) and this Article XV) as though it were also a Lender thereunder,
and if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, and Section 19.19 of this
Agreement shall apply to such Participant as if it were a Lender party hereto.

Section 15.5 Security Interest in Favor of Federal Reserve Bank. Notwithstanding
any other provision contained in this Agreement or any other Loan Document to
the contrary, any Lender may assign all or any portion of its Percentage Share
of the Loan held by it to any Federal Reserve Lender or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Lender, provided that any payment in respect of such
assigned Percentage Share of the Loan made by the Borrower to or for the account
of the assigning and/or pledging Lender in accordance with the terms of this
Agreement shall satisfy the Borrower’s obligations hereunder in respect to such
assigned Percentage Share of the Loan to the extent of such payment. No such
assignment shall release the assigning Lender from its obligations hereunder.

Section 15.6 Redirection Notice. Upon Administrative Agent’s receipt of written
notice (a “Redirection Notice”) by a Pledgee that the pledging Lender is in
default, beyond applicable cure periods, under pledging Lender’s obligations to
Pledgee pursuant to the applicable credit agreement between pledging Lender and
Pledgee (which notice need not be joined in or confirmed by pledging Lender),
and until such Redirection Notice is withdrawn or rescinded by Pledgee,
Administrative Agent shall remit to Pledgee and not to pledging Lender, any
payments that Administrative Agent would otherwise be obligated to pay to
pledging Lender from time to time pursuant to this Agreement or any Loan
Document. Each pledging Lender hereby unconditionally and absolutely releases
Administrative Agent

 

112



--------------------------------------------------------------------------------

from any liability to pledging Lender on account of Administrative Agent’s
compliance with any Redirection Notice believed by Administrative Agent to have
been delivered by Pledgee.

Section 15.7 Intentionally Omitted.

Section 15.8 Pfandbrief Appraisal. In connection with any assignment, pledge or
transfer of a Lender’s interest in the Loan to a Pfandbrief, such Lender, at its
own expense, may order an Appraisal, and Administrative Agent will reasonably
cooperate, at such Lender’s expense, in coordinating the same with Borrower to
the extent necessary to obtain such Appraisal.

 

  XVI. RESERVE ACCOUNTS

Section 16.1 Tax Reserve Account. In accordance with the time periods set forth
in Section 3.1, and during any period when the Manager is not reserving for
Impositions and Other Charges, Borrower shall deposit into the Tax Reserve
Account an amount equal to (a) one-twelfth of the annual Impositions that
Administrative Agent reasonably estimates, based on the most recent tax bill for
the Property, will be payable during the next ensuing twelve (12) months in
order to accumulate with Administrative Agent sufficient funds to pay all such
Impositions at least twenty (20) days prior to the imposition of any interest,
charges or expenses for the non-payment thereof and (b) one-twelfth of the
annual Other Charges that Administrative Agent reasonably estimates will be
payable during the next ensuing twelve (12) months (said monthly amounts in
(a) and (b) above hereinafter called the Monthly Tax Reserve Amount, and the
aggregate amount of funds held in the Tax Reserve Account being the Tax Reserve
Amount). As of the Closing Date, the Monthly Tax Reserve Amount is $0.00, but
such amount is subject to adjustment by Administrative Agent in accordance with
the provisions of this Section 16.1. The Monthly Tax Reserve Amount shall be
paid by Borrower to Administrative Agent on each Payment Date. Administrative
Agent will apply the Monthly Tax Reserve Amount to payments of Impositions and
Other Charges required to be made by Borrower pursuant to Article V and Article
VII and under the Security Instrument, subject to Borrower’s right to contest
Impositions in accordance with Section 7.3. In making any payment relating to
the Tax Reserve Account, Administrative Agent may do so according to any bill,
statement or estimate procured from the appropriate public office, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If the amount of funds in the Tax Reserve Account shall exceed the
amounts due for Impositions and Other Charges pursuant to Article V and
Article VII, Administrative Agent shall credit such excess against future
payments to be made to the Tax Reserve Account. If at any time Administrative
Agent reasonably determines that the Tax Reserve Amount is not or will not be
sufficient to pay Impositions and Other Charges by the dates set forth above,
Administrative Agent shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Administrative Agent by the amount that
Administrative Agent reasonably estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the imposition of any interest,
charges or expenses for the non-payment of the Impositions and Other Charges.
Upon payment of the Impositions and Other Charges, Administrative Agent shall
reassess the amount necessary to be deposited in the Tax Reserve Account for the
succeeding period, which calculation shall take into account any excess amounts
remaining in the Tax Reserve Account.

Section 16.2 Insurance Reserve Account. At any time when the insurance required
to be maintained pursuant to this Agreement is provided under a blanket policy
in

 

113



--------------------------------------------------------------------------------

accordance with Article VI hereof and the premiums in respect of such blanket
policy are not paid or caused to be paid at least 3 months before such premiums
become due and payable or at any time that Manager does not reserve for or
otherwise set aside and pay, in no more than four (4) installments per year,
premiums with respect to the Insurance Requirements or following an Insurance
Reserve Trigger, Borrower will immediately pay to Administrative Agent for
transfer by Administrative Agent to the Holding Account (or if Borrower fails to
so pay Administrative Agent, Administrative Agent will transfer from the Holding
Account) an amount (the Insurance Reserve Amount) equal to payments of insurance
premiums required to be made by Borrower to pay (or to reimburse Borrower or
Operating Lessee for) the insurance required pursuant to Article VI and under
the Security Instrument. In addition, at any time when the insurance required to
be maintained pursuant to this Agreement is provided under a blanket policy in
accordance with Article VI hereof and the premiums in respect of such blanket
policy are not paid or caused to be paid at least 3 months before such premiums
become due and payable or at any time that Manager does not reserve for or
otherwise set aside and pay, in no more than four (4) installments per year,
premiums with respect to the Insurance Requirements, and otherwise following an
Insurance Reserve Trigger, in accordance with the time periods set forth in
Section 3.1, Borrower shall deposit into the Insurance Reserve Account an amount
equal to one-twelfth of the insurance premiums that Administrative Agent
reasonably estimates based on the most recent bill, will be payable for the
renewal of the coverage afforded by the insurance policies upon the expiration
thereof in order to accumulate with Administrative Agent sufficient funds to pay
all such insurance premiums at least twenty (20) days prior to the expiration of
the policies required to be maintained by Borrower pursuant to the terms hereof
(said monthly amounts hereinafter called the Monthly Insurance Reserve Amount);
provided, however, that immediately following an Insurance Reserve Trigger,
Borrower will pay to Administrative Agent for transfer by Administrative Agent
to the Insurance Reserve Account (or if Borrower fails to so pay Administrative
Agent, Administrative Agent will transfer from the Holding Account) an amount
equal to payments of insurance premiums required to be made by Borrower to pay
(or to reimburse Borrower or Operating Lessee) for the insurance required
pursuant to Article VI and under the Security Instrument. As of the Closing
Date, the Monthly Insurance Reserve Amount is $0.00. The Monthly Insurance
Reserve Amount, if same is payable pursuant to this Section 16.2, shall be paid
by Borrower to Administrative Agent on each Payment Date. Administrative Agent
will apply the Monthly Insurance Reserve Amount to payments of insurance
premiums required to be made by Borrower to pay for the insurance required
pursuant to Article VI and under the Security Instrument. In making any payment
relating to the Insurance Reserve Account, Administrative Agent may do so
according to any bill, statement or estimate procured from the insurer or agent,
without inquiry into the accuracy of such bill, statement or estimate or into
the validity thereof. If at any time Administrative Agent reasonably determines
that the Insurance Reserve Amount is not or will not be sufficient to pay
insurance premiums (up to a maximum amount equal to the aggregate annual
insurance premium required hereunder), Administrative Agent shall notify
Borrower of such determination and Borrower shall increase the Insurance Reserve
Amount by the amount that Administrative Agent reasonably estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the applicable insurance policies. Upon payment of such insurance
premiums, Administrative Agent shall reassess the amount necessary to be
deposited in the Insurance Reserve Account for the succeeding period, which
calculation shall take into account any excess amounts remaining in the
Insurance Reserve Account.

 

114



--------------------------------------------------------------------------------

Section 16.3 DSCR Reserve Account. In addition to monitoring whether or not a
Cash Sweep Period exists due to an Event of Default, following each Fiscal
Quarter, Administrative Agent will perform a DSCR Test to determine whether any
DSCR Period has occurred and is continuing (it being hereby agreed that all
determinations as to whether a DSCR Period has occurred and is continuing shall
be made by Administrative Agent and may be based, among other things, on the
financial information delivered by Borrower pursuant to Section 11.2 hereof).
During any Cash Sweep Period, certain monies shall be transferred in accordance
with Section 3.1.1 hereof from the Holding Account into the DSCR Reserve Account
and retained by Administrative Agent as additional security for the Indebtedness
and shall be applied or disbursed as provided in Section 3.1.5 and below. From
and after the occurrence and continuation of an Event of Default, Administrative
Agent shall have the right to apply any amounts then remaining in the DSCR
Reserve Accounts to repay the Indebtedness or any other amounts due hereunder or
under the other Loan Documents in such order, manner and amount as
Administrative Agent shall determine in its sole discretion. Provided no Default
or Event of Default shall have occurred and be continuing, Administrative Agent
shall instruct the Cash Management Bank to transfer to Borrower’s Account or to
the account of an Affiliate of Borrower as Borrower may direct in writing, free
and clear of any Lien or continuing security interest, any amounts remaining in
the DSCR Reserve Account within ten (10) Business Days after Borrower provides
Administrative Agent with evidence satisfactory to Administrative Agent
indicating that the Property has achieved the DSCR requirement set forth in
subclause (ii) of the definition of DSCR Period in Section 1.1 hereof.

Section 16.4 Deferred Maintenance Reserve Account.

In accordance with Section 3.1, upon the request of Borrower, Administrative
Agent will, within fifteen (15) Business Days (or such shorter time as may be
appropriate in Administrative Agent’s reasonable discretion during emergency
situations identified to Administrative Agent by Borrower in writing) after the
receipt of such request and the satisfaction of the other conditions set forth
in this Section, cause disbursements to Operating Lessee from the Deferred
Maintenance Account to pay or to reimburse Operating Lessee or Manager for
actual costs incurred in connection with actual expenditures relating to
Deferred Maintenance Conditions at the Property (to the extent such expenditures
are permitted hereunder), provided that (A) Administrative Agent has received
invoices evidencing that the costs for which such disbursements are requested
are due and payable and are in respect of capital expenditures relating to
Deferred Maintenance Conditions, (B) Operating Lessee has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and received any Lien waivers or
other releases which would customarily be obtained with respect to the work in
question and (C) Administrative Agent has received an Officer’s Certificate
confirming that the conditions in the foregoing clauses (A) and (B) have been
satisfied and that the copies of invoices and evidence of Lien waivers (to the
extent required above) attached to such Officer’s Certificate are true, complete
and correct. In no event shall Administrative Agent be obligated to disburse
funds from the Deferred Maintenance Account if a monetary Default or an Event of
Default exists.

Section 16.5 FF&E Reserve Account. In accordance with Section 3.1, and during
any period when Manager is not reserving for FF&E or FF&E is not otherwise
reserved pursuant to the terms of the Management Agreement, upon the request of
Borrower, Administrative Agent will, within fifteen (15) Business Days (or such
shorter time as may be

 

115



--------------------------------------------------------------------------------

appropriate in Administrative Agent’s reasonable discretion during emergency
situations identified to Administrative Agent by Borrower in writing) after the
receipt of such request and the satisfaction of the other conditions set forth
in this Section, cause disbursements to Operating Lessee from the FF&E Reserve
Account to pay or to reimburse Operating Lessee or Manager for actual costs
incurred in connection with capital expenditures relating to FF&E at the
Property of the type customarily utilized in hotel properties in Washington,
D.C. similar to the Property (to the extent such expenditures are permitted
hereunder), provided that (A) Administrative Agent has received invoices
evidencing that the costs for which such disbursements are requested are due and
payable and are in respect of capital expenditures relating to FF&E at the
property, (B) Operating Lessee has applied any amounts previously received by it
in accordance with this Section for the expenses to which specific draws made
hereunder relate and received any Lien waivers or other releases which would
customarily be obtained with respect to the work in question and
(C) Administrative Agent has received an Officer’s Certificate confirming that
the conditions in the foregoing clauses (A) and (B) have been satisfied and that
the copies of invoices and evidence of Lien waivers (to the extent required
above) attached to such Officer’s Certificate are true, complete and correct.
Subject to the terms of the Assignment of Management Agreement, in no event
shall Administrative Agent be obligated to disburse funds from the FF&E Reserve
Account if a monetary Default or an Event of Default exists.

Section 16.6 Franchise Fee Reserve Accounts. Upon the request of Borrower,
Administrative Agent will, within ten (10) Business Days after the receipt of
such request and the satisfaction of the other conditions set forth in this
Section, cause disbursements to Operating Lessee from the Franchise Fee Reserve
Account, as applicable, to pay or to reimburse Borrower for actual costs
incurred in connection with the Third-Party Franchise Fee (to the extent any
such fee or expense is required to be paid under the related franchise
agreement), provided that (A) Administrative Agent has received evidence of
payment of the Third-Party Franchise Fee, or received invoices evidencing that
the fees for which such disbursements are requested are due and payable, are in
respect of the Third-Party Franchise Fee for the Property, and have not been
previously paid; (B) any amounts previously disbursed pursuant to this paragraph
have been properly applied; and (C) Administrative Agent has received an
Officer’s Certificate confirming that the conditions in the foregoing clauses
(A) and (B) have been satisfied and that the copies of invoices (to the extent
required above) attached to such Officer’s Certificate are true, complete and
correct. Subject to the terms of the Assignment of Management Agreement, in no
event shall Administrative Agent be obligated to disburse funds from the
Franchise Fee Reserve Account if an Event of Default exists.

 

  XVII. DEFAULTS

Section 17.1 Event of Default.

Each of the following events shall constitute an event of default hereunder (an
Event of Default):

(i) if (A) the Indebtedness is not paid in full on the Maturity Date (subject to
the last sentence of Section 3.1.5(B)), (B) any Debt Service is not paid in full
on the applicable Payment Date (subject to the last sentence of
Section 3.1.5(B)), (C) any prepayment of principal due under this Agreement or
the Note is not paid when due, (D) the Prepayment Fee is not paid when due,
(E) any deposit to the Deposit Account or any of the other Collateral Accounts
is not made on the required deposit date therefor; or (F) except as

 

116



--------------------------------------------------------------------------------

to any amount included in (A), (B), (C), (D), and/or (E) of this clause (i), any
other amount payable pursuant to this Agreement, the Note or any other Loan
Document is not paid in full when due and payable in accordance with the
provisions of the applicable Loan Document, with such failure as described in
subclauses (C), (D), (E) and (F) continuing for five (5) Business Days after
Administrative Agent delivers written notice thereof to Borrower;

(ii) subject to Borrower’s right to contest as set forth in Section 7.3, if any
of the Impositions or Other Charges are not paid prior to the imposition of any
interest, penalty, charge or expense for the non-payment thereof;

(iii) if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates of any of such insurance policies are not
delivered to Administrative Agent within ten (10) Business Days following
Administrative Agent’s request therefor;

(iv) if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Property, (b) any Transfer of any direct or indirect interest in
Borrower, any Transaction Party or other Person restricted by the terms of
Article VIII, (c) any Lien or encumbrance on all or any portion of the Property,
(d) any pledge, hypothecation, creation of a security interest in or other
encumbrance of any direct or indirect interests in Borrower, any Transaction
Party, or other Person restricted by the terms of Article VIII or (e) the filing
of a declaration of condominium with respect to the Property other than as
allowed hereunder;

(v) if any representation or warranty made by Borrower herein by Borrower, any
Transaction Party, or any Affiliate of Borrower in any other Loan Document, or
in any report, certificate (including, but not limited to, any certificate by
Borrower delivered in connection with the issuance of the Non-Consolidation
Opinion), financial statement or other instrument, agreement or document
furnished to Administrative Agent shall have been false or misleading in any
material respect as of the date the representation or warranty was made;
provided, however, that if such representation or warranty which was false or
misleading in any material respect is, by its nature, curable and is not
reasonably likely to have a Material Adverse Effect, and such representation or
warranty was not, to the Best of Borrower’s Knowledge, false or misleading in
any material respect which made, then same shall not constitute an Event of
Default unless Borrower has not cured same within five (5) Business Days after
receipt by Borrower of notice from Administrative Agent in writing of such
breach;

(vi) if Borrower, or any Transaction Party shall make an assignment for the
benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Guarantor or any Transaction Party or if Borrower, Guarantor or any Transaction
Party shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Guarantor or any Transaction Party, or if any
proceeding for the dissolution or liquidation of Borrower, Guarantor or any
Transaction Party shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Guarantor or any Transaction Party upon the same not being discharged,
stayed or dismissed within ninety (90) days;

 

117



--------------------------------------------------------------------------------

(viii) if Borrower, Guarantor or any Transaction Party, as applicable, Transfers
its rights under this Agreement or any of the other Loan Documents or any
interest herein or therein in contravention of the Loan Documents;

(ix) with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.1) which specifically contains a
notice requirement or grace period, if Borrower, Guarantor or any Transaction
Party shall be in default under such term, covenant or condition after the
giving of such notice or the expiration of such grace period;

(x) if Borrower, having notified Administrative Agent of its election to extend
the Maturity Date as set forth in Section 2.1.6, fails to deliver the Extension
Interest Rate Cap Agreement to Administrative Agent prior to the first day of
the extended term of the Loan and Borrower has not prepaid the Loan pursuant to
the terms of the Note prior to such first day of the extended term;

(xi) if Borrower or Operating Lessee shall fail to comply with any covenants set
forth in Articles V or XI with such failure continuing for ten (10) Business
Days after Administrative Agent delivers written notice thereof to Borrower;

(xii) if Borrower shall fail to comply with any covenants set forth in Section 4
or Section 3(d) or Section 8 of the Security Instrument with such failure
continuing for ten (10) Business Days after Administrative Agent delivers
written notice thereof to Borrower;

(xiii) Borrower, Operating Lessee or any Affiliate of any such Person shall fail
to deposit any sums required to be deposited in the Holding Account or any
Sub-Accounts thereof are not made pursuant to the requirements herein when due;

(xiv) if this Agreement or any other Loan Document or any Lien granted hereunder
or thereunder, in whole or in part, shall terminate or shall cease to be
effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or any Transaction Party, or any Lien securing the
Indebtedness shall, in whole or in part, cease to be a perfected first priority
Lien, subject to the Permitted Encumbrances (except in any of the foregoing
cases in accordance with the terms hereof or under any other Loan Document or by
reason of any affirmative act of Administrative Agent);

(xv) if the Management Agreement is terminated and an Acceptable Manager is not
appointed as a replacement manager pursuant to the provisions of Section 5.2.14
within sixty (60) days after such termination;

(xvi) if Borrower shall default beyond the expiration of any applicable cure
period under any existing easement, covenant or restriction which affects the
Property, the default of which shall have a Material Adverse Effect;

(xvii) There exists any fact or circumstance that reasonably could be expected
to result in the (a) imposition of a Lien or security interest under
Section 412(n) of the Code or under ERISA or (b) the complete or partial
withdrawal by Borrower or any ERISA Affiliate from any “multiemployer plan” that
is reasonably expected to result in any material liability to Borrower;
provided, however that the existence of such fact or circumstance under clause
(xvii)(b) shall not constitute an Event of Default if such material

 

118



--------------------------------------------------------------------------------

withdrawal liability (x) in the case of a withdrawal by an ERISA Affiliate that
is reasonably expected to cause a Material Adverse Effect or any withdrawal by
Borrower, is paid within thirty (30) days after the date incurred or is
contested in accordance with Section 7.3 hereof or (y) in the case of a
withdrawal by an ERISA Affiliate that is not reasonably expected to cause a
Material Adverse Effect, is paid within the period required under applicable
ERISA statutes or is contested in accordance with Section 7.3 hereof;

(xviii) If on any DSCR Test date, DSCR for the property is determined to be less
than 1.00x;

(xix) if Borrower fails to apply any funds received by Borrower pursuant to
Section 3.1.6 for the purpose such funds were transferred to Borrower; and

(xx) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement or of any Loan Document not specified
in subsections (i) to (xix) above, for thirty (30) days after written notice
from Administrative Agent; provided, however, that if such Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.

Section 17.2 Remedies.

(A) Unless waived in writing by Administrative Agent (with the consent of the
Required Lenders or Lenders as otherwise provided in this Agreement), upon the
occurrence and during the continuance of an Event of Default (other than an
Event of Default described in Section 17.1(vi), (vii) or
(viii) above) Administrative Agent may (and at the request of the Required
Lenders shall), from time to time without notice or demand, exercise, on behalf
of the Lenders, all rights and remedies available to it under this Agreement and
the other Loan Documents or at law or in equity, take such action that
Administrative Agent deems advisable to protect and enforce its and Lenders
rights against Borrower and the Property, including, without limitation,
(i) declaring immediately due and payable the entire Principal Amount together
with interest thereon and all other sums due by Borrower under the Loan
Documents, (ii) collecting interest on the Principal Amount at the Default Rate
whether or not the Loan has been accelerated, and (iii) enforcing or availing
itself of any or all rights or remedies set forth in the Loan Documents against
Borrower and the Property, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
Section 17.1(vi) or 17.1(vii) above, the Indebtedness and all other obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding. The foregoing
provisions shall not be construed as a waiver by Administrative Agent of its
right to pursue any other remedies available to it under this Agreement, the
Security Instrument or any other Loan Document. Any payment hereunder may be
enforced and recovered in whole or in part at such time by one or more of the
remedies provided to Administrative Agent in the Loan Documents.

 

119



--------------------------------------------------------------------------------

(B) Unless waived in writing by Administrative Agent, upon the occurrence and
during the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Administrative Agent
and Lenders against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Administrative Agent and Lenders at any time and from
time to time, whether or not all or any of the Indebtedness shall be declared
due and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to the Property. Any enforcement or
remedial actions taken by Administrative Agent shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Administrative Agent may determine
in its sole discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Administrative
Agent permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing (i) Administrative Agent shall
not be subject to any one action or election of remedies law or rule and
(ii) all liens and other rights, remedies or privileges provided to
Administrative Agent shall remain in full force and effect until Administrative
Agent has exhausted all of its remedies against the Property and the Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Indebtedness or the Indebtedness has been paid in full.

(C) Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, the Administrative Agent may:

(i) subject to the terms of the Assignment of Management Agreement, without
notice to Borrower, except as required by law, and at any time or from time to
time, charge, set-off and otherwise apply all or any part of the Account
Collateral against the Obligations, Operating Expenses and/or Capital
Expenditures for the Property or any part thereof;

(ii) in Administrative Agent’s sole discretion, at any time and from time to
time, exercise any and all rights and remedies available to it under this
Agreement, and/or as a secured party under the UCC;

(iii) subject to the terms of the Assignment of Management Agreement, demand,
collect, take possession of or receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon the Account Collateral (or any portion thereof) as
Administrative Agent may determine in its sole discretion; and

(iv) take all other actions provided in, or contemplated by, this Agreement.

(D) With respect to Borrower, the Account Collateral, the Rate Cap Collateral
and the Property, nothing contained herein or in any other Loan Document shall
be construed as requiring Administrative Agent to resort to the Property for the
satisfaction of any of the Indebtedness, and Administrative Agent may seek
satisfaction out of the Property or any part thereof, in its absolute discretion
in respect of the Indebtedness. In addition, Administrative Agent shall have the
right from time to time to partially foreclose this Agreement and the Security
Instrument in any manner and for any amounts secured by this Agreement or the
Security Instrument then due and payable as determined by Administrative

 

120



--------------------------------------------------------------------------------

Agent in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal or
interest, Administrative Agent may foreclose this Agreement and the Security
Instrument to recover such delinquent payments, or (ii) in the event
Administrative Agent elects to accelerate less than the entire outstanding
principal balance of the Loan, Administrative Agent may foreclose this Agreement
and the Security Instrument to recover so much of the principal balance of the
Loan as Administrative Agent may accelerate and such other sums secured by this
Agreement or the Security Instrument as Administrative Agent may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to this Agreement and the Security Instrument to secure payment of sums
secured by this Agreement and the Security Instrument and not previously
recovered.

Section 17.3 Remedies Cumulative; Waivers.

The rights, powers and remedies of Administrative Agent under this Agreement and
the Security Instrument shall be cumulative and not exclusive of any other
right, power or remedy which Administrative Agent may have against Borrower
pursuant to this Agreement or the other Loan Documents, or existing at law or in
equity or otherwise. Administrative Agent’s rights, powers and remedies may be
pursued singly, concurrently or otherwise, at such time and in such order as
Administrative Agent may determine in Administrative Agent’s sole discretion. No
delay or omission to exercise any remedy, right or power accruing upon an Event
of Default shall impair any such remedy, right or power or shall be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower, Guarantor or any Transaction Party
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower, Guarantor or any Transaction Party or to impair any remedy,
right or power consequent thereon.

Section 17.4 Costs of Collection. In the event that after an Event of Default:
(i) the Note or any of the Loan Documents is placed in the hands of an attorney
for collection or enforcement or is collected or enforced through any legal
proceeding; (ii) an attorney is retained to represent Administrative Agent in
any bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under the Note or any of the Loan
Documents; or (iii) an attorney is retained to protect or enforce the lien or
any of the terms of this Agreement, the Security Instrument or any of the Loan
Documents; then Borrower shall pay to Administrative Agent all reasonable
attorney’s fees, costs and expenses actually incurred in connection therewith,
including costs of appeal, together with interest on any judgment obtained by
Administrative Agent at the Default Rate.

 

  XVIII.  SPECIAL PROVISIONS

Section 18.1 Exculpation.

18.1.1 Exculpated Parties. The Loan (as it may be severed, resized, bifurcated
or otherwise modified) and the Obligations shall be fully recourse to the
Borrower and the Operating Lessee. Except as set forth in this Section 18.1, the
Recourse Guaranty, and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Administrative Agent or any of the Lenders or
enforceable against (i) any Affiliate of Borrower, (ii) any Person owning,
directly or indirectly, any legal or beneficial interest in

 

121



--------------------------------------------------------------------------------

Borrower or any Affiliate of Borrower, or (iii) any current or former direct or
indirect partner, including, without limitation, member (including Guarantor),
principal, officer, Controlling Person, beneficiary, trustee, advisor,
shareholder, employee, agent, manager, Affiliate or director of any Persons
described in clauses (i) through (ii) above (collectively, the Exculpated
Parties) and none of the Exculpated Parties shall have any personal liability
(whether by suit deficiency judgment or otherwise) in respect of the
Obligations, this Agreement, the Security Instrument, the Notes, the Property or
any other Loan Document, or the making, issuance or transfer thereof, all such
liability, if any, being expressly waived by Administrative Agent and the
Lenders. The foregoing limitation shall not in any way limit or affect
Administrative Agent’s and Lenders’ right to any of the following and neither
Administrative Agent nor any Lender shall be deemed to have waived any of the
following:

(A) foreclosure of the lien of this Agreement and the Security Instrument and
the other Loan Documents in accordance with the terms and provisions set forth
herein and in the other Loan Documents;

(B) action against any other security at any time given to secure the payment of
the Notes and the other Obligations;

(C) exercise of any other remedy set forth in this Agreement or in any other
Loan Document which is not inconsistent with the terms of this Section 18.1;

(D) any right which Administrative Agent may have under Sections 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Indebtedness secured by this Agreement, the Security
Instrument and the other Loan Documents or to require that all collateral shall
continue to secure all of the Indebtedness owing to Lenders in accordance with
the Loan Documents; or

(E) the liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).

18.1.2 Carveouts From Non-Recourse Limitations. Notwithstanding the foregoing or
anything in this Agreement or any of the Loan Documents to the contrary, there
shall at no time be any limitation on any Guarantor’s liability for, and
Guarantor and the Borrower shall be jointly and severally liable for, the
payment, in accordance with the terms of this Agreement, the Notes, the Security
Instrument and the other Loan Documents, to Administrative Agent and the Lenders
of the following (Recourse Liabilities):

(A) any actual loss, damage, cost or expense actually incurred by or on behalf
of Administrative Agent or any of the Lenders by reason of (i) the fraudulent
acts of or intentional misrepresentations by Borrower or any Affiliate of
Borrower or (ii) the failure of Borrower or Operating Lessee (as applicable) to
have a valid and subsisting certificate of occupancy(s) for all or any portion
of the Property if and to the extent such certificate of occupancy(s) is
required to comply with all Legal Requirements;

(B) Proceeds which Borrower or any Affiliate of Borrower has actually received
and to which Administrative Agent is entitled pursuant to the terms of this
Agreement or any of the Loan Documents to the extent the same have not been
applied

 

122



--------------------------------------------------------------------------------

toward payment of the Indebtedness, or used for the repair or replacement of the
Property in accordance with the provisions of this Agreement;

(C) any security deposits and advance deposits which are not delivered to
Administrative Agent upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such deposits were applied or refunded in
accordance with the terms and conditions of any of the Leases, as applicable,
prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

(D) any actual loss, damage, cost or expense actually incurred by or on behalf
of Administrative Agent or any of the Lenders by reason of all or any part of
the Property, the Account Collateral, the IP Collateral or the Rate Cap
Collateral being encumbered by a Lien (other than pursuant to this Agreement and
the Security Instrument) in violation of the Loan Documents;

(E) after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income collected by Borrower, Operating Lessee or
any Affiliate of Borrower or Operating Lessee (other than Rents and credit card
receivables sent to the applicable Deposit Account or paid directly to
Administrative Agent pursuant to any notice of direction delivered to tenants of
the Property or credit card companies) which are not applied to payment of the
Obligations or used to pay normal and verifiable Operating Expenses of the
Property or otherwise applied in a manner permitted under the Loan Documents, in
each case, as a result of the acts of Borrower, Operating Lessee or any
Affiliate of Borrower or Operating Lessee;

(F) any actual loss, damage, cost or expense actually incurred by or on behalf
of Administrative Agent or any of the Lenders by reason of physical damage to
the Property from intentional waste or willful destruction (other than in
connection with a permitted alteration) committed by Borrower or any Affiliate
of Borrower;

(G) any actual loss, damage, cost or expense actually incurred by Administrative
Agent or Lenders as a result of the removal or disposal of any collateral for
the Loan during the continuation of an Event of Default other than in the
Ordinary Course of Business;

(H) any actual loss, damage, cost or expense actually incurred by Administrative
Agent or Lenders as a result of a violation of the provisions of Section 5.2.1
or Section 8.1(b) hereof, other than de minimis violations of such provisions as
a result of incurrence of trade payables or purchase money indebtedness in
excess of the limitations thereon set forth in clauses (c) and (d) of the
definition of Permitted Debt;

(I) any actual loss, damage, cost or expense actually incurred by Lender as a
result of any distribution in violation of the provisions of Section 5.2.13
hereof;

(J) any actual loss, damage, cost or expense actually incurred by or on behalf
of Administrative Agent or any of the Lenders by reason of the breach of any
representation, warranty, covenant or indemnification provision in the
Environmental Indemnity or in the Security Instrument concerning environmental
laws, hazardous substances and asbestos and any indemnification of
Administrative Agent or any of the Lenders with respect thereto in either
document;

 

123



--------------------------------------------------------------------------------

(K) any actual loss, damage, cost or expense incurred by or on behalf of Lender
by reason of the failure of Borrower to comply with any of the provisions of
Article XV;

(L) any actual loss, damage, cost or expense incurred by or on behalf of
Administrative Agent or any of the Lenders by reason of Borrower’s failure to
obtain Administrative Agent’s prior written consent to any Transfer, as required
by the Loan Agreement or the Security Instrument or any other violation of
section 8.1(a);

(M) all of the Indebtedness and the Obligations in the event of: (i) any of
Borrower, Guarantor or any other Transaction Party filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (ii) any of Borrower, Guarantor or any other Transaction Party filing an
answer consenting to or joining in any involuntary petition filed against it, by
any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or soliciting or causing to be solicited, or
colluding with (or any of such Borrower’s, Guarantor’s or any other Transaction
Party’s Affiliates colluding with) petitioning creditors to file any such
involuntary petition from any Person; (iii) any Borrower, Guarantor or any other
Transaction Party consenting to or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for any of Borrower, Guarantor or
any other Transaction Party or any portion of the Mortgaged Property; (iv) any
of Borrower, Guarantor or any other Transaction Party making an assignment for
the benefit of creditors; and (v) Borrower, Operating Lessee or a Person
Controlling them seeking substantive consolidation in connection with an action
under the Bankruptcy Code involving Borrower or Operating Lessee;

(N) any actual loss, damage or expense which may at any time be imposed upon,
incurred by or awarded against Administrative Agent or any of the Lenders in the
event (and arising out of such circumstances) that any Borrower Party should
raise any defense, counterclaim or allegation in any foreclosure action by
Administrative Agent relative to the Property, the Account Collateral, the IP
Collateral or the Rate Cap Collateral or any part thereof which is found by a
court to have been raised by such Borrower Party in bad faith or to be without
basis in fact or law;

(O) any actual loss, damage or expense incurred by or on behalf of
Administrative Agent or any of the Lenders by reason of Borrower, Operating
Lessee, or their respective general partners failing to be and have been since
the date of its respective formation, a Single Purpose Entity;

(P) full amount of the Obligations by reason of the failure of Borrower to
maintain policies in accordance with Section 6.1.16 in the event the insurance
coverage required under Section 6.1 is effected under a blanket policy or
policies in accordance with Section 6.1.16 and proceeds therefrom are either not
available or not sufficient for Borrower to satisfy its obligations hereunder as
if it had otherwise maintained insurance under separate policies under
Section 6.1;

(Q) during the continuance of a Cash Sweep Period, in the event Borrower fails
to apply any funds received by Borrower pursuant to Section 3.1.6(iii) for the
purpose such funds were transferred to Borrower; and

 

124



--------------------------------------------------------------------------------

(R) reasonable attorney’s fees and expenses incurred by Administrative Agent or
any of the Lenders in connection with any successful suit filed on account of
any of the foregoing clauses (A) through (Q).

 

  XIX. MISCELLANEOUS

Section 19.1 Survival. This Agreement and all covenants, indemnifications,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Administrative Agent of
the Loan and the execution and delivery to Administrative Agent of the Note, and
shall continue in full force and effect so long as all or any of the
Indebtedness is outstanding and unpaid unless a longer period is expressly set
forth herein or in the other Loan Documents. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
successors and assigns of Administrative Agent. If Borrower consists of more
than one person, the obligations and liabilities of each such person hereunder
and under the other Loan Documents shall be joint and several.

Section 19.2 Administrative Agent’s Discretion. Whenever pursuant to this
Agreement, Administrative Agent exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Administrative
Agent, the decision of Administrative Agent to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Administrative Agent and shall be final and conclusive.

Section 19.3 Governing Law.

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(B) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST

 

125



--------------------------------------------------------------------------------

ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY
OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT OR ANY LOAN DOCUMENT, EACH TRANSACTION PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY
SECURITY AGREEMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK
OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE TRANSACTION PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH THIS AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
TRANSACTION PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
ADMINISTRATIVE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY TRANSACTION PARTY IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY ACCOMMODATION SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

(C) BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, NEW
YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR

 

126



--------------------------------------------------------------------------------

SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

Section 19.4 No Assignment by Borrower. Except as otherwise expressly provided
in Article VIII of this Agreement, none of the Transaction Parties may assign
its rights or obligations under this Agreement or the other Loan Documents
without the prior written consent of the Administrative Agent and the Required
Lenders. Subject to the foregoing, all provisions contained in this Agreement
and the other Loan Documents and in any document or agreement referred to herein
or therein or relating hereto or thereto shall inure to the benefit of the
Administrative Agent and each Lender, their respective successors and assigns,
and shall be binding upon each of the Transaction Parties and such Person’s
successors and assigns.

Section 19.5 Modification. Neither this Agreement nor any other Loan Document
may be Modified or waived unless such Modification or waiver is in writing and
signed by the Administrative Agent, the applicable Transaction Parties, the
Borrower and, except for the Modifications and waivers requiring consent of one
hundred percent (100%) of the Lenders, in each case as provided below, the
Required Lenders. No such Modification or waiver shall, without the prior
written consent of one hundred percent (100%) of the Lenders: (1) reduce the
principal of, or rate of interest on, the Loan or fees payable hereunder,
(2) except as expressly contemplated by Article XV, modify the Percentage Share
of any Lender, (3) Modify the definition of “Required Lenders”, (4) extend or
waive any scheduled payment date for any principal, interest or fees,
(5) release Guarantor from its obligations under the Recourse Guaranty, release
Borrower from its obligation to repay the Loan, or release the Property from the
lien of the Security Instrument (in each case except for such releases as may be
specifically authorized by or otherwise approved in accordance with this
Agreement), (6) Modify this Section 19.5, or (7) Modify any provision of the
Loan Documents which by its terms requires the consent or approval of one
hundred percent (100%) of the Lenders. It is expressly agreed and understood
that the election by the Required Lenders to accelerate amounts outstanding
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement or any other Loan Document. No Modification of any provision
of the Loan Documents relating to the Administrative Agent shall be effective
without the written consent of the Administrative Agent.

Section 19.6 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

Section 19.7 Delay Not a Waiver. Neither any failure nor any delay on the part
of Administrative Agent in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under the Note or under any other Loan Document, or any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise

 

127



--------------------------------------------------------------------------------

thereof preclude any other future exercise, or the exercise of any other right,
power, remedy or privilege. In particular, and not by way of limitation, by
accepting payment after the due date of any amount payable under this Agreement,
the Note or any other Loan Document, Administrative Agent shall not be deemed to
have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 19.8 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Administrative Agent:   

Deutsche Bank Trust Company Americas

60 Wall Street, 10th Floor

New York New York 10005

Attention: George Reynolds

Telecopy No.: 212-797-4496

Confirmation No.: 212-250-2362

With a copy to:   

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Audrey L. Sokoloff

Telecopy No.: (917) 777-2170

Confirmation No.: (212) 735-2170

If to Borrower:   

SHC Washington, L.L.C.

Strategic Hotel Funding, L.L.C

200 W. Madison

Suite 1700

Chicago, Illinois, 60606

Attention: Chief Financial Officer and General Counsel

Telefax No.: (312) 658-5799

With a copy to:   

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603-5559

Attention: Bruce A. Bonjour, Esq.

Telefax No.: (312) 324-9650

 

128



--------------------------------------------------------------------------------

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, or (iii) on the day sent if sent by facsimile with confirmation on or
before 5:00 p.m. New York time on any Business Day or on the next Business Day
if so delivered after 5:00 p.m. New York time or on any day other than a
Business Day. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, election, request, or demand sent.

Section 19.9 TRIAL BY JURY. EACH OF BORROWER, ADMINISTRATIVE AGENT, EACH LENDER
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER ANY OF THEM, HEREBY EXPRESSLY,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER
MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT
IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE
LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.

Section 19.10 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 19.11 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 19.12 Preferences. To the extent Borrower makes a payment or payments to
Administrative Agent, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law,

 

129



--------------------------------------------------------------------------------

common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Administrative Agent.

Section 19.13 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Administrative Agent except with respect to matters
for which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Administrative Agent to Borrower and except
with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Administrative Agent with respect to
any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Administrative
Agent to Borrower.

Section 19.14 Expenses; Indemnity; No Consequential Damages.

(A) Except as may be otherwise expressly set forth in the Loan Documents,
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Administrative Agent and each Lender upon receipt of written notice from
Administrative Agent for all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Administrative Agent and the
Lenders in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender pursuant to this Agreement); (ii) Administrative Agent’s and
Lenders’ ongoing performance of and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its or
their part to be performed or complied with after the Closing Date; (iii) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters as required herein or
under the other Loan Documents; (iv) securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (v) the filing and
recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Administrative Agent
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Lien in favor of Administrative Agent for the benefit of Lenders
pursuant to this Agreement and the other Loan Documents; (vi) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Property, or any other security given for the Loan; (vii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a work-out or of any insolvency
or bankruptcy proceedings and (viii) procuring insurance policies pursuant to
Section 6.1.11; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of
Administrative Agent. Any cost and expenses due and payable to Administrative
Agent or any Lender may be paid from any

 

130



--------------------------------------------------------------------------------

amounts in the Collection Account or the Holding Account if same are not paid by
Borrower within ten (10) Business Days after receipt of written notice from
Administrative Agent.

(B) Borrower shall defend (subject to Administrative Agent’s, and in the case of
any conflict of interest, the applicable Indemnified Party’s selection of
counsel) indemnify and save harmless Administrative Agent, the Lenders, and all
of their respective officers, directors, stockholders, members, partners,
employees, agents, successors and assigns thereof (collectively, the
“Indemnified Parties”) from and against all Liabilities imposed upon or incurred
by or asserted against the Indemnified Parties or the Property or any part of
its interest therein, by reason of the occurrence or existence of any of the
following (to the extent Proceeds payable on account of the following shall be
inadequate; it being understood that in no event will the Indemnified Parties be
required to actually pay or incur any costs or expenses as a condition to the
effectiveness of the foregoing indemnity): (1) ownership of Borrower’s and/or
Operating Lessee’s interest in the Property, or any interest therein, or receipt
of any Rents or other sum therefrom, (2) any accident, injury to or death of any
persons or loss of or damage to property occurring on or about the Property or
any Appurtenances (as defined in the Security Instrument) thereto, (3) any
design, construction, operation, repair, maintenance, use, non-use or condition
of the Property or any Appurtenances (as defined in the Security Instrument)
thereto, including claims or penalties arising from violation of any Legal
Requirement or Insurance Requirement, as well as any claim based on any patent
or latent defect, whether or not discoverable by Administrative Agent, any claim
the insurance as to which is inadequate, and any Environmental Claim, (4) any
Default under this Agreement or any of the other Loan Documents or any failure
on the part of Borrower or Operating Lessee to perform or comply with any of the
terms of any Lease within the applicable notice or grace periods, (5) any
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, (6) any negligence or
tortious act or omission on the part of Borrower, Operating Lessee or any of
their respective agents, contractors, servants, employees, sublessees, licensees
or invitees, (7) any contest referred to in Section 7.3 hereof, (8) any
obligation or undertaking relating to the performance or discharge of any of the
terms, covenants and conditions of the landlord contained in the Leases, or
(9) except as may be expressly limited herein, the presence at, in or under the
Property or the Improvements of any Hazardous Materials in violation of any
Environmental Law. Any amounts the Indemnified Parties are legally entitled to
receive under this Section which are not paid within fifteen (15) Business Days
after written demand therefor by the Indemnified Parties or Administrative
Agent, setting forth in reasonable detail the amount of such demand and the
basis therefore, shall bear interest from the date of demand at the Default
Rate, and shall, together with such interest, be part of the Indebtedness and
secured by the Security Instrument. In case any action, suit or proceeding is
brought against the Indemnified Parties by reason of any such occurrence,
Borrower shall, at Borrower’s expense resist and defend such action, suit or
proceeding or will cause the same to be resisted and defended by counsel at
Borrower’s reasonable expense for the insurer of the liability or by counsel
designated by Borrower (unless reasonably disapproved by Administrative Agent
promptly after Administrative Agent has been notified of such counsel);
provided, however, that nothing herein shall compromise the right of
Administrative Agent (or any Indemnified Party) to appoint its own counsel at
Borrower’s expense for its defense with respect to any action which in its
reasonable opinion presents a conflict or potential conflict between
Administrative Agent (or any Indemnified Party) and Borrower that would make
such separate representation advisable; provided further that if Administrative
Agent (or any Indemnified Party) shall have appointed separate counsel pursuant
to the foregoing, Borrower shall not be responsible for

 

131



--------------------------------------------------------------------------------

the expense of additional separate counsel of any Indemnified Party unless in
the reasonable opinion of Administrative Agent (or such Indemnified Party) a
conflict or potential conflict exists between such Indemnified Party and
Administrative Agent. So long as Borrower is resisting and defending such
action, suit or proceeding as provided above in a prudent and commercially
reasonable manner, Lender and the Indemnified Parties shall not be entitled to
settle such action, suit or proceeding without Borrower’s consent which shall
not be unreasonably withheld, delayed or conditioned, and claim the benefit of
this Section with respect to such action, suit or proceeding and Administrative
Agent agrees that it will not settle any such action, suit or proceeding without
the consent of Borrower; provided, however, that if Borrower is not diligently
defending such action, suit or proceeding in a prudent and commercially
reasonable manner as provided above, and Administrative Agent (or applicable
Indemnified Party) has provided Borrower with thirty (30) days’ prior written
notice, or shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Administrative Agent (or applicable
Indemnified Party) may settle such action, suit or proceeding and claim the
benefit of this Section 19.14 with respect to settlement of such action, suit or
proceeding. Any Indemnified Party will give Borrower prompt notice after such
Indemnified Party obtains actual knowledge of any potential claim by such
Indemnified Party for indemnification hereunder. The Indemnified Parties shall
not settle or compromise any action, proceeding or claim as to which it is
indemnified hereunder without notice to Borrower.

(C) To the extent permitted by applicable law, no Transaction Party shall
assert, and Borrower hereby waives, any claim against Administrative Agent, each
Lender, each Agent, and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon and
shall cause each Transaction Party to waive, release and agree not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 19.15 Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 19.16 Offsets, Counterclaims and Defenses. Any assignee of a Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim (other than a
counterclaim which can only be asserted in the suit, action or proceeding
brought by such assignee on this Agreement, the Note, the Security Instrument or
any Loan Document and cannot be maintained in a separate action) or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower.

 

132



--------------------------------------------------------------------------------

Section 19.17 Liability of Assignees of Lenders. No assignee of a Lender shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any other Loan Document or any amendment or amendments hereto
made at any time or times, heretofore or hereafter, any different than the
liability of Lenders hereunder. In addition, no assignee shall have at any time
or times hereafter any personal liability, directly or indirectly, under or in
connection with or secured by any agreement, lease, instrument, encumbrance,
claim or right affecting or relating to the Property or to which the Property is
now or hereafter subject any different than the liability of Lenders hereunder.
The limitation of liability provided in this Section 19.17 is (i) in addition
to, and not in limitation of, any limitation of liability applicable to the
assignee provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee’s gross negligence or willful misconduct.

Section 19.18 Sharing of Payments. If any Lender shall receive and retain any
payment, whether by setoff, application of deposit balance or security, or
otherwise, in respect of the Obligations in excess of such Lender’s Percentage
Share thereof, then such Lender shall purchase from the other Lenders for cash
and at face value and without recourse, such participation in the Obligations
held by them as shall be necessary to cause such excess payment to be shared
ratably as aforesaid with each of them; provided, that if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Each Lender is hereby authorized by the Borrower to exercise
any and all rights of setoff, counterclaim or bankers’ lien against the full
amount of the Obligations, whether or not held by such Lender. Each Lender
hereby agrees to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Borrower to such Lender.

Section 19.19 Set-off. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists, each Lender is authorized at any
time and from time to time, without prior notice to the Borrower, any such
notice being waived by the Borrower to the fullest extent permitted by law, to
set off and apply in favor of the Lenders any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Lender to or for the credit or the
account of the Borrower against any and all Obligations owing to the Lenders,
now or hereafter existing, irrespective of whether or not the Administrative
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to (i) notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application and (ii) pay such amounts that are set-off to the
Administrative Agent for the ratable benefit of the Lenders.

Section 19.20 No Joint Venture or Partnership; No Third Party Beneficiaries.

(A) Borrower and Administrative Agent intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lenders. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lenders or Administrative Agent nor to grant Administrative Agent any
interest in the Property other than that of mortgagee or beneficiary on behalf
of the Lenders.

 

133



--------------------------------------------------------------------------------

(B) This Agreement and the other Loan Documents are solely for the benefit of
Administrative Agent, Lenders and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Administrative Agent, Lenders and Borrower any right to insist upon
or to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lenders to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lenders and no
other Person (other than Administrative Agent on behalf of the Lenders) shall
have standing to require satisfaction of such conditions in accordance with
their terms or be entitled to assume that Lenders will refuse to make the Loan
in the absence of strict compliance with any or all thereof and no other Person
(other than Administrative Agent on behalf of the Lenders) shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Administrative Agent if, in
Administrative Agent’s sole discretion, Administrative Agent deems it advisable
or desirable to do so.

Section 19.21 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Administrative, Lenders, or any of their respective Affiliates shall be
subject to the prior written approval of Administrative Agent.

Section 19.22 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s shareholders and others
with interests in Borrower and of the Property, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Administrative Agent under the Loan Documents to a sale of the Property
for the collection of the Indebtedness without any prior or different resort for
collection or of the right of Administrative Agent to the payment of the
Indebtedness out of the net proceeds of the Property in preference to every
other claimant whatsoever.

Section 19.23 Waiver of Counterclaim and other Actions. Borrower hereby
expressly and unconditionally waives, in connection with any suit, action or
proceeding brought by Administrative Agent on this Agreement, the Note, the
Security Instrument or any Loan Document, any and every right it may have to
(i) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Administrative Agent on
this Agreement, the Note, the Security Instrument or any Loan Document and
cannot be maintained in a separate action) and (ii) have any such suit, action
or proceeding consolidated with any other or separate suit, action or
proceeding.

Section 19.24 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Administrative Agent or Lenders or any
parent, subsidiary or Affiliate of Administrative Agent or Lenders.
Administrative Agent shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent,

 

134



--------------------------------------------------------------------------------

subsidiary or Affiliate of Administrative Agent or any Lender of any equity
interest any of them may acquire in Borrower, and Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Administrative Agent’s exercise of any such rights or
remedies. Borrower acknowledges that Lenders engage in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 19.25 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.

Section 19.26 Reinstatement. This Agreement and the security interests created
herein shall continue to be effective or be reinstated, as the case may be, if
at any time payment and performance of the Obligations hereunder, or any part
thereof, is, pursuant to bankruptcy, insolvency or other applicable laws,
rescinded or reduced in amount, or must otherwise be restored or returned by
Administrative Agent or any Lender. In the event that any payment or any part
thereof is so rescinded, reduced, restored or returned, such Obligations and the
security interests created herein shall continue to be effective or be
reinstated (except to the extent the related collateral has been sold to a bona
fide purchaser for value) and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

Section 19.27 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

135



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

SHC WASHINGTON, L.L.C.,

a Delaware limited liability company

By:  

/s/ Robert T. McAllister

Name: Robert T. McAllister Title: Senior Vice President, Tax

[Signature Page – Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

By signing below, Operating Lessee agrees that in consideration of the
substantial benefit that it will receive from Lenders making the Loan to
Borrower, to comply with all of the terms, conditions, obligations and
restrictions affecting Operating Lessee set forth herein:

 

OPERATING LESSEE:

DTRS WASHINGTON, L.L.C.,

a Delaware limited liability company

By:  

/s/ Robert T. McAllister

Name: Robert T. McAllister Title: Senior Vice President, Tax

[Administrative Agent and Lenders’ signatures appears on following page]

[Signature Page – Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ George R. Reynolds

Name:   GEORGE R. REYNOLDS Title:   DIRECTOR By:  

/s/ James Rolison

Name:   JAMES ROLISON Title:   MANAGING DIRECTOR

[Signature Page – Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

LENDERS: DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ George R. Reynolds

Name:   GEORGE R. REYNOLDS Title:   DIRECTOR By:  

/s/ James Rolison

Name:   JAMES ROLISON Title:   MANAGING DIRECTOR

[Signature Page – Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

   EXHIBITS AND SCHEDULES EXHIBIT A    TITLE INSURANCE REQUIREMENTS EXHIBIT B   
SURVEY REQUIREMENTS EXHIBIT C    SINGLE PURPOSE ENTITY PROVISIONS EXHIBIT D   
ENFORCEABILITY OPINION REQUIREMENTS EXHIBIT E    NON-CONSOLIDATION OPINION
REQUIREMENTS EXHIBIT F    COUNTERPARTY OPINION REQUIREMENTS EXHIBIT G    FORM OF
TENANT ESTOPPEL LETTER EXHIBIT H    INTENTIONALLY OMITTED EXHIBIT I    INTEREST
RATE CAP AGREEMENT REQUIREMENTS EXHIBIT J    FORM OF ASSIGNMENT AND ACCEPTANCE
AGREEMENT EXHIBIT K    FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT EXHIBIT L    FORM OF NOTE EXHIBIT M    COUNTERPARTY ACKNOWLEDGMENT
EXHIBIT N    INTENTIONALLY DELETED EXHIBIT O    FORM OF INDEPENDENT DIRECTOR
CERTIFICATE EXHIBIT P    INTENTIONALLY OMITTED EXHIBIT Q    FORM OF IP SECURITY
AGREEMENT EXHIBIT R    INTENTIONALLY OMITTED SCHEDULE I    LITIGATION SCHEDULE
SCHEDULE II    LABOR MATTERS SCHEDULE SCHEDULE III    INTENTIONALLY OMITTED
SCHEDULE IV    PRE-APPROVED MANAGERS SCHEDULE V    INTENTIONALLY OMITTED
SCHEDULE VI    INTENTIONALLY OMITTED SCHEDULE VII    PERCENTAGE SHARE SCHEDULE
VIII    MANAGER REPORTS SCHEDULE IX    DEFERRED MAINTENANCE CONDITIONS SCHEDULE
X    IP SCHEDULE



--------------------------------------------------------------------------------

EXHIBIT A

TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS

AND AFFIRMATIVE COVERAGES

1. General. Borrower and/or its counsel is responsible for ordering or updating
any title insurance work. Lender requires a lender’s title insurance policy
insuring “Deutsche Bank Trust Company Americas, as Administrative Agent on
behalf of the Lenders (party to that certain Amended and Restated Loan and
Security Agreement, dated as of             , 2011, as may be amended or
otherwise modified from time to time) and its successors and assigns”. The
approved title underwriters, type and amount of insurance and required
endorsements are described below. The list of endorsements is subject to review
by Lender’s counsel, local counsel and additional specific coverages may be
required after review of the related title commitment.

2. Title Insurer. The Title Company or Title Companies must be approved by
Lender and licensed to do business in the jurisdiction in which the Property is
located.                      has been pre-approved by Lender as a Title
Company.

3. Title Agent. Unless Lender otherwise agrees, all title work shall be ordered
and coordinated, and the closing of the Loan shall be conducted through
                                 contact                     
Tel:                    

4. Primary Title Insurance Requirements.

(a) Amount of Coverage: Not less than the Principal Amount of the Loan on the
Closing Date.

(b) Effective Date: The later of the date of recording of the Security
Instrument or the date of funding of the Loan. Borrower shall be required to
provide a customary “gap” indemnity in order to enable the Title Company to
provide “gap” coverage.

(c) Insured: “Deutsche Bank Trust Company Americas, as Administrative Agent on
behalf of the Lenders (party to that certain Amended and Restated Loan and
Security Agreement, dated as of             , 2011, as may be amended or
otherwise modified from time to time) and its successors and assigns”.

(d) Legal Description: Metes and bounds description to be provided which must
conform to that shown on the Survey, the Security Instrument and any other Loan
Documents that require a legal description of the Property. A lot and block
description shall be acceptable in place of a metes and bounds description in
exceptional cases.

(e) Policy Form: An ALTA (or equivalent) lender’s policy of title insurance in
form and substance acceptable to Lender. Without limiting Lender’s right to
require specific coverages, endorsements or other title work, the Title Policy
shall (i) be in the

 

A-1



--------------------------------------------------------------------------------

1970 ALTA (as amended 84) form or, if not available, ALTA 1992 form (deleting
arbitration and creditor rights exclusions) or, if not available, the form
commonly used in the state where the Property is located, (ii) to the extent
available, include the “extended coverage” provisions described in paragraph 5
below, (iii) include all applicable endorsements described in paragraph 6 below,
and (iv) include Schedule B exceptions in a form and to the extent acceptable to
Lender’s counsel.

5. Extended Coverage Requirements. The Title Policy shall:

(a) not contain any exception for filed or unfilled mechanic, materialmen or
similar liens;

(b) limit any general exception for real estate taxes and other charges to real
estate or other similar taxes or assessments that are not yet due and payable or
delinquent and are not a current lien on the Property;

(c) limit any general exception for the rights of persons in possession to the
rights of specified tenants, as tenants only with no right or option to
purchase, set forth on the rent roll for the Property and attached to the Title
Policy; and

(d) not contain any general exception as to matters that an accurate Survey of
the Property would disclose, but may contain specific exceptions to matters
disclosed on the Survey to be delivered on the Closing Date, subject to review
by Lender’s counsel.

6. Required Endorsements. The following endorsements are required, to the extent
available in the jurisdiction in which the Property is located:

 

  •  

Restrictions, Encroachments, Minerals Endorsement ALTA Form 9 or equivalent.

 

  •  

(If not available, the Title Policy must insure by way of affirmative coverage
statements that there are no encroachments by any of the improvements onto
easements, rights of way or other exceptions to streets or adjacent property, or
insure against loss or damage resulting therefrom.)

 

  •  

Deletion of Creditors Rights Exclusion Endorsement.

 

  •  

Environmental Protection Lien Endorsement.

 

  •  

(The Title Policy may make an exception only for specific state statutes that
provide for potential subsequent liens that could take priority over the lien
securing the Loan.)

 

  •  

Direct Access to Public Road Endorsement;

 

  •  

Usury Endorsement.

 

  •  

Land Same As Survey/Legal Description Endorsement.

 

A-2



--------------------------------------------------------------------------------

  •  

Zoning Endorsement - ALTA 3.1 with coverage for number/type of parking spaces.

In lieu of an ALTA 3.1 zoning endorsement, Lender may accept an unambiguous,
clean letter from the appropriate zoning authority which satisfies the
following:

Zoning District. Confirms the applicable zoning district for the Property under
the laws or ordinances of the applicable jurisdiction and that such zoning is
the proper zoning for the improvements located on the Property.

Use Restrictions. Confirms that the current use of the Property is permitted
under the zoning ordinance and that the Property is not a non-conforming use.

Dimensional Requirements. Confirms that the Property is in compliance with all
dimensional requirements of the zoning code, including minimum lot area, maximum
building height, maximum floor area ratio and setback or buffer requirements.

Parking Requirements. Confirms that the Property is in compliance with all
parking and loading requirements, including the number of spaces and dimensional
requirements for the parking spaces.

Rebuildability. If Property involves legal non-conforming use, confirms that, in
the event of casualty, the Property may be rebuilt substantially in its current
form (i.e., no loss of square footage, same building footprint) upon
satisfaction of stated conditions and/or limitations.

 

  •  

Subdivision Endorsement.

 

  •  

Doing Business Endorsement.

 

  •  

Deletion of Arbitration Endorsement.

 

  •  

Separate Tax Lot Endorsement.

 

  •  

Street Address Endorsement

 

  •  

Contiguity Endorsement.

 

  •  

Variable Rate Endorsement.

 

  •  

Mortgage Recording Tax Endorsement.

 

  •  

Any of the following endorsements customary in the state in which the Property
is located or as required by the nature of the transaction:

 

A-3



--------------------------------------------------------------------------------

Tie-In Endorsement for Multiple Policies

Mortgage Assignment Endorsement

First Loss / Last Dollar Endorsement

Non-Imputation Endorsement

Blanket Un-located Easements Endorsement

Closure Endorsement

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE

AGENT FOR THE LENDERS

SURVEY REQUIREMENTS

The survey shall contain the following:

 

  •  

The legal description of the Property;

 

  •  

The courses and measured distances of the exterior boundary lines of the
Property and the identification of owners of abutting parcels;

 

  •  

The total acreage of the Property to the nearest tenth of an acre;

 

  •  

The location of any existing improvements, the dimensions thereof at the ground
surface level and their relationship to the facing exterior property lines,
streets and set-back lines of the Property;

 

  •  

The location, lines and widths of adjoining publicly dedicated and accepted
streets showing the number and location of existing curb cuts, driveways, and
fences;

 

  •  

The location and dimensions of encroachments, if any, upon the Property;

 

  •  

The location of all set-back lines, restrictions of record, other restrictions
established by zoning or building code ordinance, utilities, easements,
rights-of-way and other matters affecting title to the Property which are to be
shown in Schedule B-2 of the Title Policy identifying each by reference to its
recording data, where applicable;

 

  •  

Evidence that adequate means of ingress and egress to and from the Property
exist and that the Property does not serve any adjoining property for ingress,
egress or any other purpose;

 

  •  

If the Property is described as being on a recorded map or plat, a legend
relating the survey to such map or plat;

 

  •  

The street address of the Property;

 

  •  

Parking areas at the Property and, if striped, the striping and type (e.g.,
handicapped, motorcycle, regular, etc.) and number of parking spaces at the
Property;

 

  •  

A statement as to whether the Property is located in a special flood or mudslide
hazard area as determined by a review of a stated and identified Flood

 

B-1



--------------------------------------------------------------------------------

 

Hazard Boundary Map published by the Federal Insurance Administration of the
U.S. Department of Housing and Urban Development;

 

  •  

A vicinity map showing the property in reference to nearby highways or major
street intersections.

 

  •  

The exterior dimensions of all buildings at ground level and the square footage
of the exterior footprint of all buildings, or gross floor area of all
buildings, at ground level.

 

  •  

The location of utilities serving or existing on the property as evidenced by
on-site observation or as determined by records provided by client, utility
companies and other appropriate sources (with reference as to the source of
information) (for example)

 

  •  

railroad tracks and sidings;

 

  •  

manholes, catch basins, valve vaults or other surface indications of
subterranean uses;

 

  •  

wire and cables (including their function) crossing the surveyed premises, all
poles on or within ten feet of the surveyed premises, and the dimensions of all
crosswires or overhangs affecting the surveyed premises; and

 

  •  

utility company installations on the surveyed premises.

 

  •  

A certificate in substantially the following form:

The undersigned being a registered surveyor of the State of [State] hereby
certifies to DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent on
behalf of the Lenders (party to that certain Amended and Restated Loan and
Security Agreement, dated as of             , 2011, as may be amended or
otherwise modified from time to time), [NAME OF BORROWING ENTITY] and [INSERT
NAME OF TITLE COMPANY], and each of their respective successors and assigns, as
of the date below, as follows:

This print of survey actually was made on the ground on [INSERT DATE SURVEY WAS
MADE] in accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys,” jointly established and adopted by American Land Title
Association (“ALTA”) and American Congress on Surveying & Mapping (“ACSM”) and
National Society of Professional Surveyors (“NSPS”) in 1999, contains Items 1,
2, 3, 4, 6, 7(a), 7(b)(1), 8, 9, 10, 11, 13, 14 and 16 of Table A thereto, and
correctly shows: (i) a fixed and determinable position and location of the land
described herein (together with the buildings and improvements thereon, the
“Mortgaged Property”), including the

 

B-2



--------------------------------------------------------------------------------

position of the point of beginning; (ii) the location of all buildings,
structures and other improvements situated on the land; (iii) all driveways or
other curb cuts along any street or alley upon which the land abuts; (iv) the
location and name of all public and private streets or alleys located thereon or
adjacent thereto, all of which are public unless otherwise noted; (v) the
location, dimension and recording data of all easements, rights-of-way and other
matters of record thereon or with respect to which the undersigned has
knowledge; (vi) the location and dimension of all unrecorded easements, paths,
rights-of-way and party walls to the extent visible thereon or with respect to
which the undersigned has knowledge; (vii) the location of applicable building
restriction and setback lines required by local ordinances and regulations; and
(viii) the location of all encroachments or overhangs onto or from the Mortgaged
Property. Except as shown on this survey, there are no visible discrepancies,
conflicts, shortages in area or boundary line conflicts. Except as shown on the
survey, the Mortgaged Property does not serve any adjoining property for
drainage, utilities or ingress or egress. The Mortgaged Property has access to
and from a duly dedicated and accepted public roadway. This survey reflects
boundary lines of the land, which “close” by engineering calculations. All
utility services to the Mortgaged Property either enter the Mortgaged Property
through adjoining public streets, or this survey shows the point of entry and
location of any utilities which pass through or are located on adjoining private
land to the extent visible or known to the undersigned. The Mortgaged Property
does not lie within an area designated as a flood hazard area by any map or
publication of the U.S. Department of Housing and Urban Development or the
Federal Emergency Management Agency. The Mortgaged Property and only the
Mortgaged Property constitutes one tax lot. All zoning use and density
classifications are properly shown hereon. The undersigned has received and
examined a copy of the Commitment for Title Insurance No.                     ,
dated                     , issued by                     , with respect to the
Mortgaged Property, as well as a copy of each instrument listed therein. The
location of each exception set forth in such Commitment, to the extent it can be
located, has (with recording reference and reference to the exception number of
the Commitment) been shown hereon. The undersigned further certifies that this
survey meets the Accuracy Standards (as adopted by ALTA, ACSM and NSPS and in
effect on the date of this certification) and [SELECT ONE OF THE FOLLOWING TWO
PHRASES]:

 

B-3



--------------------------------------------------------------------------------

[the Positional Uncertainties resulting from the survey measurements made on the
survey do not exceed the allowable Positional Tolerance.]

[the survey measurements were made in accordance with the “Minimum Angel,
Distance and Closure Requirements for Survey Measurements Which Control Land
Boundaries for ALTA/ACSM Land Title Surveys.”]

 

    

 

     , Licensed Surveyor Date:                         [seal]]     

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL PURPOSE ENTITY PROVISIONS

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:

(a) Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Property, entering into this Agreement
with the Lender or other loan documents in connection with previous financing
transactions, refinancing the Property in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing, and (ii) has not owned, does not own,
and will not own any asset or property other than (A) the Property, and
(B) incidental personal property necessary for the ownership or operation of the
Property.

(b) Borrower has not engaged and will not engage in any business other than the
ownership, management and operation of the Property and Borrower will conduct
and operate its business as presently conducted and operated.

(c) Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower, except upon terms and conditions that are intrinsically
fair, commercially reasonable, and no less favorable to it than would be
available on an arms-length basis with third parties other than any such party.

(d) Borrower has not incurred and will not incur any Indebtedness other than
Permitted Indebtedness.

(e) Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.

(f) Borrower has been, is, and intends to remain solvent and Borrower has paid
and will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

(g) Borrower has done or caused to be done, and will do, all things necessary to
observe organizational formalities and preserve its existence, and Borrower has
not, will not (i) terminate or fail to comply with the provisions of its
organizational documents, or (ii) unless (A) Lender has consented and
(B) following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation,

 

C-1



--------------------------------------------------------------------------------

amend, modify or otherwise change its operating agreement or other
organizational documents, except as provided under this Agreement or under its
organizational documents.

(h) Except to the extent that Borrower is (i) required to file consolidated tax
returns by law; or (ii) treated as a “disregarded entity” for tax purposes and
is not required to file tax returns under applicable law, (1) Borrower has
maintained and will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any other Person;
(2) Borrower’s assets will not be listed as assets on the financial statement of
any other Person; it being understood that Borrower’s assets may be included in
a consolidated financial statement of its Affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such Affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (ii) such assets
shall be listed on Borrower’s own separate balance sheet; and (3) Borrower will
file its own tax returns (to the extent Borrower is required to file any tax
returns) and will not file a consolidated federal income tax return with any
other Person. Borrower has maintained and shall maintain its books, records,
resolutions and agreements in accordance with this Agreement.

(i) Borrower has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower
(recognizing that Borrower may be treated as a “disregarded entity” for tax
purposes and is not required to file tax returns for tax purposes under
applicable law)), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall, to the extent reasonably necessary for the operation of its business,
maintain and utilize separate stationery, invoices and checks bearing its own
name.

(j) Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.

(k) Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.

(l) Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

 

C-2



--------------------------------------------------------------------------------

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

(n) Borrower has not and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person, except in connection with previous financing transactions.

(o) The organizational documents of Borrower shall provide that the business and
affairs of Borrower shall be (A) managed by or under the direction of a board of
one or more directors designated by Borrower’s sole member (the “Sole Member”)
or (B) a committee of managers designated by Sole Member (a “Committee”) or
(C) by Sole Member, and at all times there shall be at least two (2) duly
appointed Independent Directors or Independent Managers.

(p) The organizational documents of Borrower shall also provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

(q) The organizational documents of Borrower shall provide that the board of
directors, the Committee or Sole Member (as applicable) of Borrower shall not
take any action which, under the terms of any certificate of formation, limited
liability company operating agreement or any voting trust agreement, requires an
unanimous vote of the board of directors (or the Committee as applicable) of
Borrower unless at the time of such action there shall be (A) at least two
(2) members of the board of directors (or the Committee as applicable) who are
Independent Directors or Independent Managers, as applicable (and such
Independent Directors or Independent Managers, as applicable, have participated
in such vote) or (B) if there is no board of directors or Committee, then such
Independent Managers shall have participated in such vote. The organizational
documents of the Borrower shall provide that Borrower will not and Borrower
agrees that it will not, without the unanimous written consent of its board of
directors, its Committee or its Sole Member (as applicable), including, or
together with, the Independent Directors or Independent Managers (as applicable)
(i) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, (ii) seek or consent to the appointment
of a receiver, liquidator or any similar official of Borrower or a substantial
part of its business, (iii) take any action that might cause such entity to
become insolvent, (iv) make an assignment for the benefit of creditors,
(v) admit in writing its inability to pay debts generally as they become due, or
(vi) take any action in furtherance of the foregoing. Borrower shall not take
any of the foregoing actions without the unanimous written consent of its board
of directors, its Committee or its Sole Member, as applicable, including (or
together with) all Independent Directors or Independent Managers, as applicable.
In addition, the organizational documents of Borrower shall provide that, when
voting with respect to any matters set forth in the immediately preceding
sentence of this clause (q), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of Borrower, including its
creditors. Without limiting the

 

C-3



--------------------------------------------------------------------------------

generality of the foregoing, such documents shall expressly provide that, to the
greatest extent permitted by law, except for duties to the Borrower (including
duties to the members of Borrower solely to the extent of their respective
economic interest in the Borrower and to the Borrower’s creditors as set forth
in the immediately preceding sentence), such Independent Directors or
Independent Managers (as applicable) shall not owe any fiduciary duties to, and
shall not consider, in acting or otherwise voting on any matter for which their
approval is required, the interests of (i) the members of Borrower, (ii) other
Affiliates of Borrower, or (iii) any group of Affiliates of which the Borrower
is a part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.

(r) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, upon the occurrence of any event
that causes Sole Member to cease to be a member of Borrower (other than (i) upon
an assignment by Sole Member of all of its limited liability company interest in
Borrower and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents, or (ii) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), each of the persons acting as an Independent Director or
Independent Manager (as applicable) of Borrower shall, without any action of any
Person and simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as members of Borrower (in each case, individually, a
“Special Member” and collectively, the “Special Members”) and shall preserve and
continue the existence of Borrower without dissolution. The organizational
documents of Borrower shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to Borrower as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).

(s) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, except as expressly permitted
pursuant to the terms of this Agreement the Sole Member may not resign, except
as provided under the Basic Documents.

(t) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding: (i) Borrower shall be dissolved,
and its affairs shall be wound up, only upon the first to occur of the
following: (A) subject to last subject sentence of this Section (t), the
termination of the legal existence of the last remaining member of Borrower or
the occurrence of any other event which terminates the continued membership of
the last remaining member of Borrower in Borrower unless the business of
Borrower is continued in a manner permitted by its operating agreement or the
Delaware Limited Liability Company Act (the “Act”), or (B) the entry of a decree
of judicial dissolution under Section 18-802 of the Act; (ii) the bankruptcy of
Sole Member or a Special Member shall not cause such Sole Member or Special
Member, respectively, to cease to be a member of Borrower and upon the

 

C-4



--------------------------------------------------------------------------------

occurrence of such an event, the business of Borrower shall continue without
dissolution; (iii) in the event of the dissolution of Borrower, Borrower shall
conduct only such activities as are necessary to wind up its affairs (including
the sale of the assets of Borrower in an orderly manner), and the assets of
Borrower shall be applied in the manner, and in the order of priority, set forth
in Section 18-804 of the Act; and (iv) to the fullest extent permitted by law,
each of Sole Member and the Special Members shall irrevocably waive any right or
power that they might have to cause Borrower or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets of Borrower, to compel any sale of all or any portion of the assets
of Borrower pursuant to any applicable law or to file a complaint or to
institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of Borrower. Upon the occurrence of any
event that causes the last remaining member of Borrower to cease to be a member
of Borrower or that causes Sole Member to cease to be a member of Borrower
(other than (A) upon an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower and the Loan
Documents, or (B) the resignation of Sole Member and the admission of an
additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such last remaining member shall be
authorized to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued membership of such member in Borrower, agree
in writing (I) to continue the existence of Borrower, and (II) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute member of Borrower, effective as of the occurrence of the event
that terminated the continued membership of such member in Borrower

(u) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants on
this Schedule V, and (iii) all of the organizational documents of Borrower.

(v) Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.

(w) Borrower has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require direct or indirect any member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

(x) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that the foregoing shall not
require

 

C-5



--------------------------------------------------------------------------------

any direct or indirect member, partner or shareholder of Borrower to make any
additional capital contributions to Borrower.

(y) Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

(z) Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets for the benefit of any other Person.

(aa) Borrower has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.

(bb) Borrower has not, does not, and will not have any of its obligations
guaranteed by an any Affiliate (other than from the Guarantor with respect to
the Loan).

As used herein:

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of the
Borrower’s [or SPE Party’s] organizational documents, (iv) there is a material
increase in the fees charged by such Independent Director or Independent
Manager, as applicable, or a material change to such Independent Director’s or
Independent Manager’s, as applicable, terms of service, (v) such Independent
Director or Independent Manager, as applicable, is unable to perform his or her
duties as Independent Director or Independent Manager, as applicable, due to
death, disability or incapacity, or (vi) such Independent Director or
Independent Manager, as applicable, no longer meets the definition of
Independent Director or Independent Manager, as applicable.

All statements and requirements herein shall apply to the Operating Lessee, as
if the Operating Lessee were the Borrower.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

ENFORCEABILITY OPINION REQUIREMENTS

1. The Opinion shall be delivered on the Closing Date and shall satisfy all
applicable requirements of the Rating Agencies in relation thereto.

2. The Opinion shall be given by a professional law firm selected by Borrower
and reasonably acceptable to Lender.

3. The Opinion shall be in form and substance acceptable to Lender and shall be
given in relation to Borrower, Guarantor, Manager and any other relevant party
to the Loan (each a “Loan Party”). Depending on the nature of the transaction,
the Opinion shall address the applicable law of the State of New York, the State
where the Property is located and each State where any Loan Party is organized
(collectively, the “Relevant States”). To the extent that the Property is
located in a jurisdiction outside of the State of New York and/or any Loan Party
is organized under a jurisdiction outside the States of New York or Delaware,
the appropriate opinions below should be given by local counsel. The Opinion
shall be given on the basis of an examination of an executed original of each
completed Loan Document in addition to such other documents or instruments
counsel deems relevant.

4. The Opinion shall contain the following opinions:

Opinions with respect to the law of the State of Formation or Organization of
the Loan Parties

 

  (a) Each Loan Party is a [Describe Legal Form] duly organized, validly
existing and in good standing under the laws of the State of [State of
Organization] and is authorized to do business and in good standing in the State
of [State of Organization].

 

  (b) Each Loan Party has the requisite power to own its properties and to carry
on its business as now being conducted and to enter into the transactions
covered by the Loan Documents.

 

  (c) The execution and delivery by each Loan Party of each Loan Document to
which it is a party has been duly authorized by all necessary partnership,
company and/or corporate action, as applicable. To the extent a party thereto,
the Loan Documents have been duly executed and delivered by each Loan Party.

 

  (d) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party does not:

 

  (i)

conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, the partnership agreement,
partnership certificate, articles of incorporation, by-

 

D-1



--------------------------------------------------------------------------------

  laws, trust agreement or trust certificate, as applicable, of such Loan Party;

 

  (ii) contravene any law, statute or regulation of the United States of America
or the [State of Organization] or any agency or political subdivision of either
thereof;

 

  (iii) violate any order, writ, injunction, or decree of which, after due
inquiry, counsel has actual knowledge, issued by any court or governmental
authority of the United States of America or the [State of Organization] or any
agency or political subdivision of either thereof to which such Loan Party is
subject; or

 

  (iv) conflict with or result in any breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien other than the lien of the Loan
Documents upon any of the assets or properties of such Loan Party pursuant to
the terms of any material indenture, mortgage, deed of trust, agreement,
contract or instrument to which such Loan Party is a party or by which it or any
of its assets or properties is bound.

 

  (e) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of [Relevant State] or any agency or
political subdivision of either thereof is required in connection with the
execution and delivery of any of the Loan Documents, the validity, binding
effect or enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

  (f) There are no actions, suits or proceedings by or before any court,
governmental or regulatory authority or agency of which, after due inquiry, we
have actual knowledge pending or threatened against or affecting any Loan Party
or Borrower’s rights with respect to the Property wherein an adverse ruling or
decision, individually or collectively with other such actions, suits or
proceedings, is reasonably likely (i) to affect materially and adversely the
ability of any Loan Party to consummate the transactions contemplated by the
Loan Documents or to perform its obligations under any of the Loan Documents, or
(ii) to result in a challenge to the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

  (g) To the extent the State of [State of Organization] UCC is applicable to
the authorization of the Financing Statement, pursuant to the provisions of the
Loan Agreement and the Security Instrument, Borrower has authorized the filing
of the Financing Statement for purposes of Section 9-509 of the State of [State
of Organization] UCC.

 

D-2



--------------------------------------------------------------------------------

  (h) To the extent the State of [State of Organization] UCC is applicable, the
financing Statement includes not only all of the types of information required
by Section 9-502(a) of the State of [State of Organization] UCC but also the
types of information without which the Filing Office may refuse to accept the
Financing Statement pursuant to Section 9-516 of the State of [State of
Organization] UCC.

 

  (i) To the extent the State of [State of Organization] UCC is applicable, the
security interest of the Secured Party will be perfected in Borrower’s rights in
all UCC Collateral upon the later of the attachment of the security interest and
the filing of the Financing Statement in the Filing Office; provided, however,
we express no opinion with respect to (i) money, (ii) deposit accounts,
(iii) letter of credit rights, (iv) goods covered by a certificate of title
statute, (v) as-extracted collateral, timber to be cut, or (vi) any property
subject to a statute, regulation or treaty of the United States whose
requirements for a security interest’s obtaining priority over the rights of a
lien creditor with respect to the property preempt Section 9-310(a) of the State
of [State of Organization]. “UCC Collateral” means the portion of the Property
(as defined in the Security Instrument), the Rate Cap Collateral, the Account
Collateral (as defined in the Loan Agreement) and the Collateral Accounts (as
defined in the Account Agreement) to the extent the UCC governs a security
interest in such collateral.

 

  (j) You have asked whether Borrower is a “registered organization” as such
term is defined in Section 9-102(a)(70) of the State of [State of Organization]
UCC. Pursuant to Section 9-102(a)(70) of the State of [State of Organization]
UCC, a “registered organization” must be (i) organized solely under the laws of
a single State (or the United States) and (ii) the State (or the United States)
must maintain a public record showing the organization to have been organized.

Opinions with respect to New York Law

 

  (a) To the extent governed by New York law and to the extent a party thereto,
the Loan Documents are the legal, valid and binding obligations of each Loan
Party, enforceable against such Loan Party in accordance with their terms.

 

  (b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party does not:

 

  (i) contravene any law, statute or regulation of the United States of America
or the State of New York or any agency or political subdivision of either
thereof;

 

D-3



--------------------------------------------------------------------------------

  (ii) violate any order, writ, injunction, or decree of which, after due
inquiry, counsel has actual knowledge, issued by any court or governmental
authority of the United States of America or the State of New York or any agency
or political subdivision of either thereof to which such Loan Party is subject;
or

 

  (iii) conflict with or result in any breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien other than the lien of the Loan
Documents upon any of the assets or properties of such Loan Party pursuant to
the terms of any material indenture, mortgage, deed of trust, agreement,
contract or instrument to which such Loan Party is a party or by which it or any
of its assets or properties is bound.

 

  (c) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of New York or any agency or political
subdivision of either thereof is required in connection with the execution and
delivery of any of the Loan Documents, the validity, binding effect or
enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

  (d) There are no actions, suits or proceedings by or before any court,
governmental or regulatory authority or agency of which, after due inquiry, we
have actual knowledge pending or threatened against or affecting any Loan Party
or Borrower’s rights with respect to the Property wherein an adverse ruling or
decision, individually or collectively with other such actions, suits or
proceedings, is reasonably likely (i) to affect materially and adversely the
ability of any Loan Party to consummate the transactions contemplated by the
Loan Documents or to perform its obligations under any of the Loan Documents, or
(ii) to result in a challenge to the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

  (e) The payment by Borrower and receipt by Lender of all principal and
interest will not violate the usury laws of the State of New York or otherwise
constitute unlawful interest.

 

  (f) The provisions of the Loan Agreement and the Security Instrument are
effective to create, in favor of Lender to secure the obligations purported to
be secured thereby, a valid security interest in Borrower’s rights in the UCC
Collateral.

 

  (g) Under New York UCC, the provisions of the Account Agreement are effective
to perfect the security interest of Lender in Borrower’s rights in the
Collateral Accounts (as defined in the Account Agreement).

 

D-4



--------------------------------------------------------------------------------

Opinions with respect to the law of States in which the Property is located

 

  (a) Each Loan Party is authorized to do business and in good standing in the
State of [Relevant State].

 

  (b) To the extent governed by the laws of the State of [Relevant States], the
Security Instrument and the Assignment of Leases are the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms.

 

  (c) The Security Instrument is in proper form so as to comply with recording
requirements of the State of [Relevant State]. The Security Instrument creates
in favor of Lender valid liens on the portion of the Property that are located
in the State of [Relevant States], securing payment of the Obligations (as
defined in the Security Instrument), and no further action will be required for
the valid creation of such liens. Upon recordation in the office of the
[Recording Office] the Security Instrument will provide constructive notice of
the terms thereof and the liens created thereby to third parties acquiring
interests in the portion of the Property that are located in the State of
[Relevant States] subsequent to such recordation.

 

  (d) The Assignment of Leases is in proper form so as to comply with the
recording requirements of the State of [Relevant States]. At the time the
Assignment of Leases is delivered to the Recording Office for recording, it will
take effect as to all creditors and subsequent purchasers for a valuable
consideration without notice, and it shall be entitled to priority over any
other similar instrument delivered to said Recording Office for recording after
that time, in the absence of actual notice.

 

  (e) Pursuant to the provisions of the Security Instrument Borrower has
authorized the filing of the Fixture Financing Statement identifying the Fixture
Collateral for purposes of Section 9-509 of the [Relevant States] UCC. “Fixture
Collateral” means that portion of the UCC Collateral which consists of
“fixtures” (as defined in Article 9 of the UCC) to the extent the UCC governs a
security interest in such collateral.

 

  (f) The Fixture Financing Statement includes not only all the types of
information required by Section 9-502(a) and 9-502(b) of the [Relevant States]
UCC but also the types of information without which the Fixture Filing Office
may refuse to accept the Fixture Financing Statement pursuant to Section 9-516
of the State of [Relevant States] UCC.

 

  (g)

Under the [Relevant States] UCC, the security interest of the Secured Party will
be perfected in Borrower’s rights in any Fixture Collateral located on the real
property described on Schedule 1 to the Fixture Financing Statement upon the
later of the attachment of the security

 

D-5



--------------------------------------------------------------------------------

  interest and the filing of the Fixture Financing Statement in the Fixture
Filing Office.

 

  (h) Borrower has paid all recording tax due in connection with the recording
of the Security Instrument and the Assignment of Leases. No additional deed of
trust recording, intangibles tax, documentary stamp tax or similar taxes or
charges, other than nominal recordation or filing fees, are required to be paid
as a condition of the legality of enforceability of the Security Instrument or
the Assignment of Leases.

 

  (i) The State of [Relevant States] has no law pursuant to which a lien against
any assets or properties of Borrower (whether real, personal, mixed, tangible or
intangible) superior to the lien created by the Security Instrument could arise
as a result of a violation of environmental laws or regulations of such State.
No environmental law or regulation of the State of [Relevant States] would
require any remedial or removal action or certification of nonapplicability as a
condition to the granting of the Security Instrument, the foreclosure or other
enforcement of the Loan Documents or the sale of any assets or properties of
Borrower (whether real, personal, mixed, tangible or intangible) located in the
State of [Relevant States].

 

  (j) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of [Relevant States] or any agency or
political subdivision of either thereof is required in connection with the
execution and delivery of any of the Loan Documents, the validity, binding
effect or enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

  (k) There are no actions, suits or proceedings by or before any court,
governmental or regulatory authority or agency of which, after due inquiry, we
have actual knowledge pending or threatened against or affecting any Loan Party
or Borrower’s rights with respect to the Property wherein an adverse ruling or
decision, individually or collectively with other such actions, suits or
proceedings, is reasonably likely (i) to affect materially and adversely the
ability of any Loan Party to consummate the transactions contemplated by the
Loan Documents or to perform its obligations under any of the Loan Documents, or
(ii) to result in a challenge to the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

  (l) If the Obligations (as defined in the Security Instrument) were to be
governed by the laws of the State of [Relevant States], the payment by Borrower
and receipt by Lender of all principal and interest will not violate the usury
laws of the State of [Relevant States] or otherwise constitute unlawful
interest.

 

D-6



--------------------------------------------------------------------------------

  (m) A federal court sitting in the State of [Relevant States] and applying the
conflict of law rules of the State of [Relevant States], and the state courts in
the State of [Relevant States], would give effect to the choice of law
provisions contained in the Loan Documents. If counsel is not able to give this
opinion as an unqualified opinion, an opinion that the Loan Agreement and Note
would be enforceable under the law of the State of [Relevant States] if such law
were held to apply will be required.

 

  (n) The operation of any term of the Loan Documents, including, without
limitation, the terms regarding late charges, default interest or prepayment
premiums, or the lawful exercise of any right thereunder, shall not render the
Loan Documents unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense.

5. The Opinion shall be addressed to Lender and its successors and assigns and
shall state that it may be relied upon by (i) any assignee of Lender’s interest
in the Loan, (ii) any servicer of the Loan, (iii) any purchaser of the Loan or
any portion thereof in any Securitization, (iv) any Rating Agency involved in a
Securitization of the Loan, (v) the issuer of securities in a Securitization of
the Loan, and (vi) any trustee or servicer appointed in connection with a
Securitization of the Loan.

 

D-7



--------------------------------------------------------------------------------

EXHIBIT E

NON-CONSOLIDATION OPINION REQUIREMENTS

1. The Nonconsolidation Opinion shall be delivered on the Closing Date and shall
satisfy all applicable requirements of the Rating Agencies in relation thereto.

2. The Nonconsolidation Opinion shall be given by a professional law firm
selected by Borrower and reasonably acceptable to Lender.

3. The Nonconsolidation Opinion shall be in form and substance acceptable to
Lender and shall be given in relation to both Borrower and any other SPE Entity
relevant to the Loan. The Nonconsolidation Opinion shall identify each entity (a
“Relevant Entity”) which owns more than a 49% direct or indirect interest in
either Borrower and/or such SPE Entity. Depending on the circumstances and
nature of the transaction structure, a non-affiliated entity, such as a third
party property manager, shall be included as a Relevant Entity if required by
the Rating Agencies.

4. The Nonconsolidation Opinion shall state that, in the event that any Relevant
Entity were to be a debtor in a case under the Bankruptcy Code, it is counsel’s
opinion that, under present reported decisional authority and statutes
applicable to federal bankruptcy cases, in a properly presented and argued case,
a court would not, in the proper exercise of its equitable discretion, disregard
the separate existence of Borrower or any SPE Entity so as to order substantive
consolidation under the Bankruptcy Code of the assets and liabilities of such
Relevant Entity with the assets and liabilities of either Borrower or any SPE
Entity and treat such assets and liabilities as though either Borrower and such
Relevant Entity or any SPE Entity and such Relevant Entity were one entity.

5. The Nonconsolidation Opinion shall be addressed to Lender and its successors
and assigns and shall state that it may be relied upon by (i) any assignee of
Lender’s interest in the Loan, (ii) any participant of Lender’s interest in the
Loan, (iii) any servicer of the Loan, (iv) any purchaser of the Loan or any
portion thereof in any Securitization, (v) any Rating Agency involved in a
Securitization of the Loan, (vi) the issuer of securities in a Securitization of
the Loan, and (vii) any trustee or servicer appointed in connection with a
Securitization of the Loan.

DELAWARE BANKRUPTCY OPINIONS

As a general rule, the following opinions are required with respect to any
single-member Delaware limited liability companies (having independent
members/managers) in the organizational structure:

 

  1. An opinion of Delaware counsel that federal bankruptcy court would hold
that Delaware law, and not federal law, governs the determination of what
persons or entities have authority to file a voluntary bankruptcy petition on
behalf of the limited liability company.

 

E-1



--------------------------------------------------------------------------------

  2. Opinions of Delaware counsel as follows:

 

  a. The limited liability company agreement constitutes a legal, valid and
binding agreement of its member, and is enforceable against such member, in
accordance with its terms.

 

  b. In order for a voluntary bankruptcy petition to be filed on behalf of the
Company, the unanimous consent of all of the independent managers/members is
required and the provision requiring such unanimous consent in the limited
liability company agreement constitutes a legal, valid and binding agreement of
the member, enforceable against the member, in accordance with its terms.

 

  c. The bankruptcy or dissolution of the limited liability company’s sole
member will not, by itself, cause the limited liability company to be dissolved
or its affairs to be wound up.

 

  d. A judgment creditor of the member may not satisfy its claims against the
member by asserting a claim against the assets of the limited liability company.

 

  e. The limited liability company is a separate legal entity, and shall
continue as such until the cancellation of the limited liability company
certificate.

Contact information for a Delaware firm frequently retained by borrowers to
obtain such opinions is set forth below:

RICHARDS, LAYTON & FINGER

One Rodney Square

P.O. Box 551

Wilmington, Delaware 19899

Telephone: 302-651-7620

Facsimile: 302-498-7620

Attn: James Leyden

leyden@rlf.com

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

COUNTERPARTY OPINION REQUIREMENTS

1. The Counterparty Opinion shall be delivered on the Closing Date and shall
satisfy all applicable requirements of the Rating Agencies in relation thereto.

2. The Counterparty Opinion may be given by a professional law firm selected by
Counterparty and reasonably acceptable to Lender or by in-house counsel for
Counterparty.

3. The Counterparty Opinion shall be in form and substance acceptable to Lender
and shall contain the following opinions:

 

  (a) Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations under
the Interest Rate Cap Agreement and the Acknowledgment.

 

  (b) The execution and delivery of the Interest Rate Cap Agreement and the
Acknowledgment by Counterparty, and any other agreement which Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property.

 

  (c) All consents, authorizations and approvals required for the execution and
delivery by Counterparty of the Interest Rate Cap Agreement, the Acknowledgment
and any other agreement which the Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance.

 

  (d)

The Interest Rate Cap Agreement, the Acknowledgment and any other agreement
which Counterparty has executed and delivered pursuant thereto, has been duly
executed and delivered by Counterparty and constitutes the legal, valid and
binding obligation of Counterparty, enforceable against Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to

 

F-1



--------------------------------------------------------------------------------

  enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4. If a Interest Rate Cap Guaranty is delivered in connection with the Interest
Rate Cap Agreement, the Counterparty Opinion shall contain the following
additional opinions:

 

  (a) Interest Rate Cap Guarantor is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Guaranty.

 

  (b) The execution and delivery of the Interest Rate Cap Guaranty by Interest
Rate Cap Guarantor, and any other agreement which Interest Rate Cap Guarantor
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property.

 

  (c) All consents, authorizations and approvals required for the execution and
delivery by Interest Rate Cap Guarantor of the Interest Rate Cap Guaranty, and
any other agreement which Interest Rate Cap Guarantor has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance.

 

  (d) The Interest Rate Cap Guaranty, and any other agreement which Interest
Rate Cap Guarantor has executed and delivered pursuant thereto, has been duly
executed and delivered by Interest Rate Cap Guarantor and constitutes the legal,
valid and binding obligation of Interest Rate Cap Guarantor, enforceable against
Interest Rate Cap Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

5. Depending on the nature of the transaction, the Counterparty Opinion shall
contain such additional opinions on such other matters relating to the Interest
Rate Cap Agreement, the Interest Rate Cap Guaranty and/or the Acknowledgment as
Lender shall

 

F-2



--------------------------------------------------------------------------------

reasonably require, including, without limitation, the following additional
opinions if the Counterparty or Interest Rate Cap Guarantor is a foreign entity:

 

  (a) Jurisdiction where Counterparty and/or Interest Rate Cap Guarantor, as
applicable, is located will respect and give effect to the choice of law
provisions of the Interest Rate Cap Agreement and the Acknowledgment.

 

  (b) A judgment obtained in the courts of the State of New York is enforceable
in the jurisdiction where Counterparty and/or Interest Rate Cap Guarantor, as
applicable, is located.

6. The Counterparty Opinion shall be addressed to Lender and its successors and
assigns and shall state that it may be relied upon by (i) any assignee of
Lender’s interest in the Loan, (ii) any participant of Lender’s interest in the
Loan, (iii) any servicer of the Loan, (iv) any purchaser of the Loan or any
portion thereof in any Securitization, (v) any Rating Agency involved in a
Securitization of the Loan, (vi) the issuer of securities in a Securitization of
the Loan, and (vii) any trustee or servicer appointed in connection with a
Securitization of the Loan.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TENANT ESTOPPEL LETTER

            , 200  

Deutsche Bank Trust Company Americas, as Administrative Agent on behalf of the
Lenders

[                    ]

[                    ]

Re:

Ladies and Gentlemen:

It is our understanding that you are about to make a loan to
[                    ], a [                    ], the landlord, or
successor-in-interest to the landlord under our lease, as evidenced by a loan
agreement and secured by a mortgage on the captioned premises and, as a
condition precedent thereof, you have required this certification by the
undersigned.

The undersigned, as tenant under that certain lease made with
                    , as landlord, dated                      [, which lease has
been modified or amended as follows (list all modifications or amendments or, if
none, so indicate)                     ] (the “Lease”), hereby ratifies the
Lease and certifies that:

1. the undersigned entered into occupancy of the premises described in the Lease
on or about                     ;

2. the lease commencement date was                     ;

3. the square footage of the premises described in the Lease is
                    ;

4. the fixed rental in the monthly amount of $         was payable from
                    ;

5. the percentage rental payable monthly is $        ;

6. there are no rent abatements or free rent periods now or in the future [other
than                     ];

 

G-1



--------------------------------------------------------------------------------

7. the amount of the current monthly expense reimbursements due under the Lease
is equal to $         ;

8. the Lease is in full force and effect and, except as indicated above, has not
been assigned, modified, supplemented or amended in any way and the undersigned
has no notice of any assignment, pledge or hypothecation by the landlord of the
Lease or of the rentals thereunder;

9. a true and complete copy of the Lease (including all amendments,
modifications, supplements, side letters, surrender, space reduction or rent
abatement agreements applicable to such Lease) is attached hereto as Exhibit A;

10. the Lease represents the entire agreement between the parties with respect
to the above space in the above-mentioned building;

11. the term of the Lease [, as currently extended by means of the exercise of
certain options contained therein,] expires on                     ;

12. all construction and other obligations of a material nature to be performed
by the landlord under the Lease have been satisfied, except as follows: (if
none, so indicate);

13. any payments by the landlord to the undersigned for tenant improvements
which are required under the Lease have been made;

14. on this date there are no existing defenses or offsets which the undersigned
has against the enforcement of the Lease by the Landlord and the undersigned has
no knowledge of any event which with the giving of notice, the passage of time
or both would constitute a default under said Lease;

15. the undersigned is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, except as follows: (if none, so indicate);

16. no rental (including expense reimbursements), other than for the current
month, has been paid in advance;

17. the amount of the security deposit presently held under the Lease is
$         (if none, so indicate);

18. the rentals (including expense reimbursements) under the Lease have been
paid through the month of                     .

This estoppel certificate is binding upon the undersigned and its successors and
assigns and may be relied upon by you and your successors and assigns and, if
the mortgage loan becomes the subject of a securitization, may also be relied
upon by the credit rating agency, if any, rating the securities collateralized
by the mortgage loan as

 

G-2



--------------------------------------------------------------------------------

well as any issuer of such securities, and any servicer and/or trustee acting in
respect of such securitization.

 

Very truly yours,

 

[INSERT NAME OF TENANT] By:  

 

  Title:

 

G-3



--------------------------------------------------------------------------------

EXHIBIT A

LEASE

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

INTENTIONALLY OMITTED

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

INTEREST RATE CAP AGREEMENT REQUIREMENTS

 

  •  

The form of cap agreement should be the 1992 ISDA Agreement (Multicurrency Cross
Border or Local Currency Single Jurisdiction) subject to the 2000 Definitions.

 

  •  

Once the cap premium is paid by Borrower, it cannot default. (Paragraph 4 of the
May 1989 ISDA Addendum to Schedule to Interest Rate and Currency Exchange
Agreement or similar language must be incorporated by reference).

 

  •  

“Cross Default” provision of Section 5(a)(vi) of the ISDA Master Agreement will
not apply.

 

  •  

Grace and cure periods in Section 5 of the ISDA Master Agreement will either
(i) not apply or (ii) if applicable, any grace or cure periods must expire in
time to ensure the availability of cap payments by cap provider on a timely
basis for distribution to the holders of the rated securities.

 

  •  

“Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA Master
Agreement will not apply.

 

  •  

“Automatic Early Termination” provision in Section 6(a) of the ISDA Master
Agreement will not apply.

 

  •  

Termination Events under Sections 5(b)(ii) and 5(b)(iii) of the ISDA Master
Agreement either (i) will only constitute termination events exercisable by
Borrower against cap provider or (ii) if exercisable by both parties, at the
time of any event triggering a termination event under Sections 5(b)(ii) and/or
5(b)(iii), cap provider must either (a) transfer the cap to a replacement cap
provider acceptable to each Rating Agency at cap provider’s sole cost and
expense, or (b) continue to perform its obligations under the cap agreement
including, without limitation, the obligation to unconditionally “gross up” in
the event that a withholding tax is imposed on payments being made by the cap
provider.

 

  •  

Borrower shall be precluded from payment of any out of pocket expenses required
under Section 11 of the ISDA Master Agreement and incurred by cap provider
related to the enforcement and protection of cap provider’s rights under the cap
agreement.

 

  •  

Market Quotation and Second Method will be used for the purpose of computing
amounts payable on early termination with a provision for loss if Market
Quotation is not available.

 

  •  

The parties shall be deemed to have no Affiliates for purposes of the ISDA
Master Agreement.

 

  •  

“Specified Entities” will not apply for purposes of Sections 5(a)(v), 5(a)(vi),
5(a)(vii) and 5(b)(iv) of the ISDA Master Agreement.

 

  •  

Transaction will be governed by New York law.

 

  •  

For the purposes of Section 6(e) of the ISDA Master Agreement, set off and
counterclaim will not apply and all payments by cap provider shall be made
without set off or counterclaim.

 

I-1



--------------------------------------------------------------------------------

  •  

If this transaction will be guaranteed by a parent to provide a required rating,
the guarantee must be unconditional, irrevocable, continuing and a guarantee of
payment, not collection, and otherwise satisfy Rating Agency requirements. Any
act or omission of such guarantor that would constitute an event of default by
the cap provider (other than a cross default) under Section 5 of the ISDA Master
Agreement will constitute an event of default under the ISDA Master Agreement.

 

  •  

The definition of LIBOR will be USD LIBOR BBA and must match the definition of
LIBOR in the loan agreement.

 

  •  

The definition of Business Day must match the definition of Business Day in the
loan agreement.

 

  •  

LIBOR must be determined on the LIBOR Determination Date.

 

  •  

Payments must be made by the cap provider on or prior to the applicable Payment
Date in respect of a period corresponding to the applicable Interest Period.

 

  •  

The Termination Date of the cap must be no earlier than the last day of the
Interest Period in which the Maturity Date under the loan agreement occurs.

 

  •  

The Day Count Fraction in the cap must match that contained in the loan
agreement.

 

  •  

The Notional Amount in the cap must match the principal amount of the loan as of
the date of the loan agreement.

 

  •  

US Dollars are selected as the Termination Currency under the cap.

 

  •  

Section 2(c)(ii) of the ISDA Master Agreement will apply to the Transaction.

 

  •  

Cap provider and Borrower will represent that it is not a multi branch party.

 

  •  

Cap provider will covenant that it will not petition Borrower into bankruptcy
(or join in any such petition) for 365 days after all outstanding rated
securities have been paid in full.

 

  •  

If the ISDA Master Agreement (Multicurrency Cross Border)(“Cross Border
Agreement”) is utilized, additional scheduled items and provisions to address
“indemnifiable taxes” and other related issues present in cross border
transactions must be incorporated:

 

  •  

Section 2(d)(i)(4) of the Cross Border Agreement must be amended to require the
cap provider to unconditionally “gross up” in the event that a withholding tax
is imposed on payments being made by the cap provider.

 

  •  

The definition of “indemnifiable tax” must cover any and all withholding tax.

 

  •  

Section 2(d)(i)(4) of the Cross Border Agreement will be deleted such that cap
provider is not excused from having to “gross up” due to Borrower’s breach of a
tax representation or failure to notify cap provider of a breach of a tax
representation and (ii) Borrower makes no tax representations in the cap
agreement or schedule.

 

I-2



--------------------------------------------------------------------------------

  •  

Section 2(d)(ii) of the Cross Border Agreement must be amended to provide that
there is no obligation by Borrower to make payments to the cap provider for any
payments made by the cap provider without deduction for taxes (for which there
is no obligation to gross up).

 

  •  

Section 4(e) of the Cross Border Agreement must be amended to provide that there
are no payment obligations by Borrower to cap provider for any indemnification
resulting from stamp registration or other documentary tax levied by Borrower’s
taxing authority on the cap provider.

 

  •  

Cap provider and any guarantor must provide a New York opinion of counsel
satisfactory to the Rating Agencies regarding the cap. If cap provider or its
guarantor is a non U.S. entity, a foreign opinion must be provided as well. The
opinion(s) must include customary legal opinions including, without limitation,
an opinion delivered by outside counsel opining that the cap agreement
(including the confirmation, ISDA Master Agreement, schedule and collateral
assignment agreement) is legal/valid/binding and enforceable against the cap
provider and any guarantor.]

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

Form of Assignment and Acceptance Agreement1

This Assignment and Acceptance Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and [the] [each] Assignee identified
in item [2] [3] below ([the] [each an] “Assignee”). [It is understood and agreed
that the rights and obligations of such Assignee hereunder are several and not
joint]. Capitalized terms used herein but not defined herein shall have the
meanings given to them in the Loan Agreement, receipt of a copy of which is
hereby acknowledged by [the] [each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Loan Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under Loan Agreement (including with respect to any
outstanding amounts) (the “Assigned Interest”). [Such] [Each] sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment, without representation or warranty by the Assignor.

 

1.    Assignor:                                      [2.    Assignee:   
                                 ]1 [2.][3.]    Loan Agreement:    Loan and
Security Agreement, dated as of              20     (as amended, supplemented or
otherwise modified from time to time, the Loan Agreement) between SHC
Washington, L.L.C. (Borrower), the various financial institutions as are or may
become parties thereto, and Deutsche Bank Trust Company Americas, as
Administrative Agent. Terms defined in the Loan

 

1 

This form of Lender Assignment Agreement should be used by Lenders for an
assignment to a single Assignee or to funds managed by the same or related
investment managers.

2 

Item 2 should list the Assignee if the Form is used for a single Assignee. In
the case of an assignment to funds managed by the same or related investment
managers, the Assignees should be listed in the table under bracketed item 3.

 

J - 1



--------------------------------------------------------------------------------

   Agreement and not otherwise defined herein are used herein with the same
meaning. 3.    Assigned Interest:       Percentage interest assigned:   
            %    Aggregate outstanding principal amount of the Loan assigned:   
$                Principal amount of Note payable to Assignee:    $            
   Principal amount of Note payable to Assignor:    $                Effective
Date (if other than date of acceptance by Lender):                        ,
           

 

J - 2



--------------------------------------------------------------------------------

Effective Date:                   ,         , 200    .    Payment Instructions:
     

 

        

 

        

 

         Attention:                           
                                                             
Reference:                                                                     
                    Address for Notices:         

 

        

 

        

 

         Relationship Contact:                         
                                    

 

J - 3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR     ASSIGNEE3 [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

  Name:       Name:   Title:       Title: [Consented to and]4 Accepted:      

DEUTSCHE BANK TRUST COMPANY AMERICAS,

      as Administrative Agent

By:  

 

        Name:         Title:       By:  

 

        Name:         Title:       [Consented to:       SHC WASHINGTON, L.L.C.  
    By:  

 

        Name:         Title:]5      

 

3 

Add additional signature blocks, as needed, if this Form is being used by funds
managed by the same or related investment managers.

4 

Insert only if assignment is being made to an Eligible Assignee that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund.

5 

Insert only if assignment is being made to an Eligible Assignee that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund and so
long as no Specified Default or Event of Default exists.

 

J - 4



--------------------------------------------------------------------------------

SHC WASHINGTON, L.L.C.

LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS

FOR

LENDER ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement, any other Loan Document or any other instrument or
document delivered pursuant thereto, other than this Assignment, or any
collateral thereunder, (iii) the financial condition of the Borrower or any of
its Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower or any of its Affiliates or
any other Person of any of their respective obligations under any Loan
Documents.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Loan Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Loan Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Loan Agreement, together with
copies of the most recent financial statements delivered pursuant to [Section
11] [TBD what to be shared] hereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision and (v) attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the] [each]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

 

J-1



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payment in respect to the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

* * * *

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

                                ,

Tenant

AND

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent

Lender

 

 

County:

   [                                 ]  

Section:

   [                                 ]  

Block:

   [                                 ]  

Lot:

   [                                 ]   Premises:

Dated: as of             ,         

Record and return by mail to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Audrey Sokoloff, Esq.

 

K-1



--------------------------------------------------------------------------------

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this          day of             , 200    , between
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent on behalf of the
Lenders, a New York banking corporation, having an address at 31 West 52nd
Street, New York, New York 10019 (hereinafter called “Lender”), and
                    , a                     , having an address at
                     (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, by a lease (the “Original Lease”) dated             , 200     between
                     (hereinafter called “Landlord”), as landlord, and Tenant,
as tenant, as amended by lease amendment[s] dated             , 200    ,
[            , 200     and             , 200    ] (the Original Lease, as so
amended, is hereinafter the “Lease”), a memorandum of which Lease was dated
                     and was recorded in                      in Reel
            , Page         , [add recording data for memoranda of amendments, if
applicable], Landlord leased to Tenant certain premises located in
                                 (the “Premises”) on the property described in
Schedule “A” annexed hereto and made a part hereof (the “Property”); and

WHEREAS, Lender is about to make a loan to Landlord, which loan shall be secured
by, among other things, a mortgage or deed of trust (which mortgage or deed of
trust, and all amendments, renewals, increases, modifications, replacements,
substitutions, extensions, spreaders and consolidations thereof and all
re-advances thereunder and addictions thereto, is referred to as the “Security
Instrument”) encumbering the Property; and

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be and shall at all times remain and
continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional

 

K-2



--------------------------------------------------------------------------------

rent or in the performance or observance of any of the other terms, covenants,
provisions or conditions of the Lease on Tenant’s part to be performed or
observed, (ii) Tenant is not in default under this Agreement and (iii) the Lease
is in full force and effect: (a) Tenant’s possession of the Premises and
Tenant’s rights and privileges under the Lease, or any extensions or renewals
thereof which may be effected in accordance with any option therefor which is
contained in the Lease, shall not be diminished or interfered with by Lender,
and Tenant’s occupancy of the Premises shall not be disturbed by Lender for any
reason whatsoever during the term of the Lease or any such extensions or
renewals thereof and (b) Lender will not join Tenant as a party defendant in any
action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instrument which would cut-off,
destroy, terminate or extinguish the Lease or Tenant’s interest and estate under
the Lease (except to the extent required so that Tenant’s right to receive or
set-off any monies or obligations owed or to be performed by any of Lender’s
predecessors-in-interest shall not be enforceable thereafter against Lender or
any of Lender’s successors-in-interest). Notwithstanding the foregoing
provisions of this paragraph, if it would be procedurally disadvantageous for
Lender not to name or join Tenant as a party in a foreclosure proceeding with
respect to the Security Instrument, Lender may so name or join Tenant without in
any way diminishing or otherwise affecting the rights and privileges granted to,
or inuring to the benefit of, Tenant under this Agreement.

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises. Such payments
shall be made regardless of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise.

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed or otherwise, or another person purchases the Property or the
portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”),
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease with Successor-Landlord
which direct lease shall be on substantially the same terms and conditions as
the Lease (subject, however, to the provisions of clauses (i)-(v) of this

 

K-3



--------------------------------------------------------------------------------

paragraph 3(B)) and shall be effective as of the day the Lease shall have
terminated as aforesaid. Notwithstanding the continuation of the Lease, the
attornment of Tenant thereunder or the execution of a direct lease between
Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall not:

(i) be liable for any previous act or omission of Landlord under the Lease;

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;

(iii) be bound by any modification of the Lease or by any previous prepayment of
rent or additional rent made more than one (1) month prior to the date same was
due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.

4. Tenant agrees that without the prior written consent of Lender, it shall not
(a) amend, modify, terminate or cancel the Lease or any extensions or renewals
thereof, (b) tender a surrender of the Lease, (c) make a prepayment of any rent
or additional rent more than one (1) month in advance of the due date thereof,
or (d) subordinate or permit the subordination of the Lease to any lien
subordinate to the Security Instrument. Any such purported action without such
consent shall be void as against the holder of the Security Instrument.

5. (A) Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender and
(ii) unless Lender has failed, within sixty (60) days after Lender receives such
notice, to cure or remedy the default, act or omission or, if such default, act
or omission shall be one which is not reasonably capable of being remedied by
Lender within such sixty (60) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the

 

K-4



--------------------------------------------------------------------------------

period to which Landlord would be entitled under the Lease or otherwise, after
similar notice, to effect such remedy), provided that Lender shall with due
diligence give Tenant written notice of its intention to and shall commence and
continue to, remedy such default, act or omission. If Lender cannot reasonably
remedy a default, act or omission of Landlord until after Lender obtains
possession of the Premises, Tenant may not terminate or cancel the Lease or
claim a partial or total eviction by reason of such default, act or omission
until the expiration of a reasonable period necessary for the remedy after
Lender secures possession of the Premises. To the extent Lender incurs any
expenses or other costs in curing or remedying such default, act or omission,
including, without limitation, attorneys’ fees and disbursements, Lender shall
be subrogated to Tenant’s rights against Landlord.

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease. Tenant agrees that, with respect to any money
judgement which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgement out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including, but
not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated) or any
judicial

 

K-5



--------------------------------------------------------------------------------

or administrative interpretation of any thereof, including any judicial or
administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.

10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article          of the Lease
and that this Agreement supersedes (but only to the extent inconsistent with)
the provisions of such Article and any other provision of the Lease relating to
the priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided such agreement is substantially
similar to this Agreement. Tenant does herewith irrevocably appoint and
constitute Lender as its true and lawful attorney-in-fact in its name, place and
stead to execute such subordination, non-disturbance and attornment agreement,
without any obligation on the part of Lender to do so. This power, being coupled
with an interest, shall be irrevocable as long as the Indebtedness secured by
the Security Instrument remains unpaid. Lender agrees not to exercise its rights
under the preceding two sentences if Tenant promptly enters into the
subordination, non-disturbance and attornment agreement as required pursuant to
the first sentence of this subparagraph (B).

13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right to Tenant dependent upon
notice shall take effect only after notice is so given. Performance by Lender
shall satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
Paragraph 5 hereof.

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows: to Tenant, at the address first set forth above,
Attention:                     ; to Lender, at the address first set forth
above, Attention:                     and General Counsel, with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,

 

K-6



--------------------------------------------------------------------------------

New York 10036, Attention: Audrey Sokoloff, Esq.; or to such other address or
number as such party may hereafter designate by notice delivered in accordance
herewith. All such notices shall be deemed given three (3) business days after
delivery to the United States Post office registry clerk if given by registered
mail, or on the next business day after delivery to an overnight delivery
courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Lease. The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Lease shall mean the Lease as modified by this Agreement and to any
amendments or modifications to the Lease which are consented to in writing by
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved, to the extent of such inconsistency, in favor of this
Agreement.

15. Tenant hereby represents to Lender as follows:

(a) The Lease is in full force and effect and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

(e) There has not been filed by or against nor to the best of the knowledge and
belief of Tenant is there threatened against Tenant, any petition under the
bankruptcy laws of the United States.

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, of all of the matters
set forth in Paragraph 15 above, and any other information the Lender may
reasonably require to confirm the current status of the Lease.

 

K-7



--------------------------------------------------------------------------------

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

 

K-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent on behalf of the
Lenders, a New York banking corporation

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:

[TENANT]

By:

 

 

  Name:   Title:

 

AGREED AND CONSENTED TO:

LANDLORD:

[                                 ]

By:

 

 

  Name:   Title:

 

K-9



--------------------------------------------------------------------------------

STATE OF NEW YORK    )

                                              ) ss.

COUNTY OF NEW YORK)

On the      day of              in the year 200     before me, the undersigned,
a notary public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

  

 

      Notary Public    [Notary Seal]   

My commission expires:

  

STATE OF NEW YORK    )

                                              ) ss.

COUNTY OF NEW YORK)

     day of              in the year 200     before me, the undersigned, a
notary public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

  

 

      Notary Public    [Notary Seal]   

My commission expires:

  

 

K-10



--------------------------------------------------------------------------------

STATE OF NEW YORK    )

                                              ) ss.

COUNTY OF NEW YORK)

On the      day of              in the year 200     before me, the undersigned,
a notary public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

  

 

      Notary Public    [Notary Seal]   

My commission expires:

  

STATE OF NEW YORK    )

                                              ) ss.

COUNTY OF NEW YORK)

On the      day of              in the year 200_ before me, the undersigned, a
notary public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

  

 

      Notary Public    [Notary Seal]   

My commission expires:

  

 

K-11



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of Property

 

K-12



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF NOTE

AMENDED, RESTATED AND CONSOLIDATED NOTE

THIS AMENDED, RESTATED AND CONSOLIDATED NOTE is made, this [    ] day of
[            ], [        ], by and between [                    ], a
[                    ] (the “Borrower”), and [                    ], a
[                    ] (the “Lender”)

NOTE

 

[                    ]    [            ], 20    

FOR VALUE RECEIVED, the undersigned, [                    ], a
[                    ] (the “Borrower”), promises to pay to the order of
[                    ], a [                    ], (the “Lender”) on the Maturity
Date (as defined in the Loan Agreement referred to below) the principal sum of
[                    ] or, if less, the aggregate unpaid principal amount of the
Loan (as defined in the Loan Agreement) made by the Lender pursuant to that
certain Amended and Restated Loan and Security Agreement, dated as of July 19,
2011 among the Borrower, the various financial institutions as are or may become
parties thereto (including the Lender), and [                    ], as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”). Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein shall have the meanings
provided in the Loan Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Loan Agreement.

This Note is one of the Notes referred to in, and evidences Indebtedness
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Note and for a statement of the terms and conditions on
which the Borrower is permitted and required to make prepayments and repayments
of principal of the Indebtedness evidenced by this Note and on which such
Indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

L-1



--------------------------------------------------------------------------------

Amounts due on this Note shall be payable, without any counterclaim, setoff or
deduction whatsoever, at the office of Lender or its agent or designee at the
address set forth on this Note or at such other place as Lender or its agent or
designee may from time to time designate in writing.

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

II. This Amended, Restated and Consolidated Note is executed by the undersigned
as of the date hereof to affirm that the Borrower and the Lender agree to the
terms hereof, which terms, covenants and conditions shall inure to the benefit
of Lender and shall be binding upon Borrower and their respective successors and
assigns.

III. This Amended, Restated and Consolidated Note may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

(Signatures on next page)

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended, Restated and Consolidated Note has been duly
executed and delivered by the Borrower and approved by Lender as of the         
day of             , 20    .

 

BORROWER: [                    ], a [                    ] By:  

 

Name:  

 

Title:  

 

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

COUNTERPARTY ACKNOWLEDGMENT

                     (Counterparty) has entered into a Confirmation and
Agreement (together with the confirmation and schedules relating thereto,
collectively, the Interest Rate Cap Agreement), dated as of             
200    , between the Counterparty Interest Rate Cap transaction with
                                 (Borrower). Attached hereto, is a true, correct
and complete copy of the Interest Rate Cap Agreement. Counterparty acknowledges
that it has been informed that Borrower, pursuant to a Loan and Security
Agreement, dated                      (the Loan Agreement) has pledged and
collaterally assigned its rights under the Interest Rate Cap Agreement to
Deutsche Bank Trust Company Americas, as Administrative Agent on behalf of the
Lenders, a New York banking corporation (together with its successors and
assigns, Lender). Counterparty hereby consents to such pledge and assignment and
agrees that it will make any payments to become payable under or pursuant to the
Interest Rate Cap Agreement directly to an account at
                                , entitled “                                
f/b/o Deutsche Bank Trust Company Americas, s Administrative Agent on behalf of
the Lenders, as secured party, Collection Account” (Account Number
                                ), ABA #             or to such other account
designated in writing by Lender. Counterparty further agrees that all such
payments shall be made without set-off, deduction, defense or counterclaim.
Counterparty acknowledges that in the event it shall fail to make such payments
directly to such account, it shall be deemed to have not made such payment
pursuant to the Interest Rate Cap Agreement. Counterparty also agrees that it
will not modify, amend or terminate the Interest Rate Cap Agreement without
Lender’s consent.

 

[                                             ] By:  

 

  Name:   Title:

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

INTENTIONALLY OMITTED

 

O-1



--------------------------------------------------------------------------------

EXHIBIT O

CERTIFICATE OF INDEPENDENT MANAGER/MEMBER/DIRECTOR

Management Agreement

July     , 2011

For good and valuable consideration, each of the undersigned Persons, who have
been designated as directors of DTRS Washington, L.L.C., a Delaware limited
liability company (the “Company”), in accordance with the Amended and Restated
Limited Liability Company Agreement of the Company, dated as of July     , 2011
as it may be amended or restated from time to time (the “LLC Agreement”), hereby
agree as follows:

1. Each of the undersigned accepts such Person’s rights and authority as a
Director under the LLC Agreement and agrees to perform and discharge such
Person’s duties and obligations as a Director under the LLC Agreement, and
further agrees that such rights, authorities, duties and obligations under the
LLC Agreement shall continue until such Person’s successor as a Director is
designated or until such Person’s resignation or removal as a Director in
accordance with the LLC Agreement. Each of the undersigned agrees and
acknowledges that it has been designated as a “manager” of the Company within
the meaning of the Delaware Limited Liability Company Act.

2. So long as any Obligation is outstanding, each of the undersigned agrees,
solely in its capacity as a creditor of the Company on account of any
indemnification or other payment owing to the undersigned by the Company, not to
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against the Company under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Company or any
substantial part of the property of the Company, or ordering the winding up or
liquidation of the affairs of the Company.

3. THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

Capitalized terms used and not otherwise defined herein have the meanings set
forth in the LLC Agreement.

This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------

INDEPENDENT DIRECTORS:

 

 

 

 

 

1



--------------------------------------------------------------------------------

EXHIBIT P

INTENTIONALLY OMITTED

 

P-1



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF IP SECURITY AGREEMENT

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this Agreement), dated as of
[                    ], is entered into by [                    ] (Hotel Owner),
a [                    ], having an office at [                    ], and
[                    ] (Operating Lessee and together with Hotel Owner
Assignors) [                    ], having an office at[                    ] to
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, having an
address at 60 Wall Street, 10th Floor, New York, New York 10005 (together with
its successors and assigns, Assignee). Capitalized terms not otherwise defined
herein have the meanings set forth in the Amended and Restated Loan and Security
Agreement, dated July 20, 2011, between Hotel Owner and Assignee (together with
all amendments, replacements and supplements, the Loan Agreement) or the that
certain Modification and Consolidation Agreement and Restatement of Deeds of
Trust, Leasehold Deeds of Trust, Security Agreements, Financing Statements,
Fixture Filings and Assignments of Leases, Rents, Hotel Revenue and Security
Deposits, dated the date hereof, executed and delivered by Hotel Owner and
Operating Lessee to Assignee (together with all amendments, replacements and
supplements, the Deed of Trust), as applicable.

WHEREAS, Hotel Owner is the owner of (i) the real property commonly known as 4
Seasons Hotel and located in Washington, D.C., such ownership interest being
comprised of a fee simple interest in the and (ii) title to the Improvements
(collectively, the Hotel);

WHEREAS, Assignors own Intellectual Property and IP Licenses (each as defined
herein) related to the Hotel;

WHEREAS, pursuant to the Loan Agreement, Assignee has agreed to make a loan (the
Loan) subject to the terms and conditions of the Loan Agreement and as evidenced
by a Note (together with all amendments, replacements and supplements, the
Note), dated the date hereof, made by Hotel Owner, as maker; and

WHEREAS, Assignors will derive substantial benefits from the extension of the
Loan to Hotel Owner and are willing to execute this Agreement in order to induce
Assignee to extend the Loan.

NOW, THEREFORE, in consideration of the Loan to Hotel Owner evidenced by the
Note and for other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignors and the Assignee hereby agree as
follows:

 

Q-1



--------------------------------------------------------------------------------

19. Grant of Security Interest

Assignors hereby grant, sell, transfer, set over, assign and convey a security
interest in and pledge to Assignee, in trust with the power of sale and right of
entry, in trust and possession, for the benefit and use of Assignee and its
successors and assigns forever, all of Assignors’ estate, right, title and
interest now owned or hereafter acquired in, to and under any and all the
property described in the following granting clauses (all of which being
hereinafter referred to as the IP Collateral):

(i) all intellectual property worldwide relating to the ownership or operation
of the Land and/or the Improvements (Intellectual Property), including all:

(a) trademarks, service marks, certification marks, collective marks, business
names (including, without limitation, those set forth on Schedule I), corporate
names, trade names, d/b/a’s, trade dress, designs, logos, slogans, and all other
indicia of origin or quality, and general intangibles of like nature, whether
registered or unregistered, and all goodwill of any business connected with the
use thereof and symbolized thereby, including, without limitation, the
trademarks set forth on Schedule II;

(b) patents issued by the United States or the equivalent thereof in any other
country, industrial designs, and applications for any of the foregoing,
including any continuations, divisionals, continuations in part, renewals,
extensions and reissues, and the inventions disclosed or claimed therein;

(c) copyrights in published and unpublished works of authorship, whether
registered or unregistered in the United States or any other country, whether as
author, assignee, or transferee (including, without limitation, copyrights in
databases and other compilations of information, computer software and systems
(including reservations and other Hotel systems), middleware, user interface,
source code, object code, and the like, and user manuals and other training
documentation related thereto), all derivative works, renewals, extensions,
restorations, and reversions thereof;

(d) Domain Names, including, without limitation, the Domain Names set forth on
Schedule III;

(e) trade secrets, proprietary confidential information and operational systems,
including confidential know-how, processes, schematics, concepts, ideas,
inventions, business methods and processes, marketing plans, research and
development, formulae, drawings, prototypes, models, designs, customer and
supplier information and lists, databases and other compilations of information,
historical guest lists, mailing lists, computer software and systems (including
reservations and other Hotel systems), middleware, user interface, source code,
object code, algorithms, and the like, and user manuals and other training
documentation related thereto, and other nonpublic, confidential, or proprietary
information;

 

Q-2



--------------------------------------------------------------------------------

(f) any registrations, applications for registration or issuance, recordings,
reissues, renewals, divisions, continuations, and extensions relating to any or
all of the foregoing;

(g) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements or other
violations thereof relating to any or all of the foregoing; and

(h) rights to sue for past, present and future infringements and other
violations thereof relating to any of the foregoing.

(ii) all licenses of Intellectual Property and covenants not to sue with respect
to Intellectual Property (including, without limitation those licenses set forth
on Schedule IV), which relate to, are derived from, or are used in connection
with the Property or the use, occupancy, enjoyment, or maintenance thereof or
the conduct of any business or activities thereon, regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development, consulting services or distribution of
products, and regardless of whether Assignors is a licensor or licensee, under
any such agreement, together with any and all (i) amendments, renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
breaches or violations thereof, and (iii) the right to sue for past, present and
future breaches or violations thereof (IP Licenses).

(iii) all of Assignors’ right, title, and interest in all proceeds, both cash
and noncash, of the foregoing.

Notwithstanding anything to the contrary contained in this Section 1, Assignors
do not grant, sell, transfer, set over, assign or convey a security interest in
or pledge to Assignee any of the items set forth on Schedule V attached hereto.

20. Release of IP Collateral

Assignee shall, at the reasonable expense of Assignors, upon payment in full of
the Principal Amount and interest on the Loan and all other amounts due and
payable under the Loan Documents in accordance with the terms and provisions of
the Note and the Loan Agreement, release the Lien of this Agreement upon the IP
Collateral or assign it, in whole or in part, to a new lender. In such event,
Assignors shall submit to Assignee, on a date prior to the date of such release
or assignment sufficient to provide a reasonable period for review thereof, a
release of lien or assignment of lien, as applicable, for such property for
execution by Assignee. Such release or assignment, as applicable, shall be in a
form appropriate in each jurisdiction in which the IP Collateral is located and
satisfactory to Assignee in its reasonable discretion. In addition, Assignors
shall provide all other documentation Assignee reasonably requires to be
delivered by Assignors in connection with such release or assignment, as
applicable.

 

Q-3



--------------------------------------------------------------------------------

21. Remedies

(A) The grant of security set forth herein is issued in conjunction and
concurrently with the grant of security interest set forth in the Deed of Trust.
The remedies set forth in Section 10 of the Deed of Trust are incorporated
herein by reference and apply with respect to the IP Collateral, to the extent
applicable to the Intellectual Property and IP Licenses, as if restated herein
in full.

(B) For the purpose of enabling the Assignee to exercise rights and remedies
hereunder at such time as Assignee hereby shall be lawfully entitled to exercise
such rights and remedies, Assignors hereby grant Assignee an irrevocable,
non-exclusive license (with right to sublicense) and, to the extent permitted
under IP Licenses granting Assignors rights in Intellectual Property, right to
further sublicense (in each case, exercisable without payment of royalties or
other compensation to Assignors) to make, have made, use, sell, copy,
distribute, perform, make derivative works, publish, and exploit in any other
manner for which an authorization from the owner of such Intellectual Property
would be required under applicable law, with right to sublicense, any of the IP
Collateral, wherever the same may be located; provided that: (i) such license
shall be subject to the exclusive rights of any licensee of the IP Collateral
under a license granted prior to such Event of Default, to the extent such
license is a Permitted Encumbrance, (ii) Assignors shall have such rights of
quality control and inspection which are reasonably necessary under applicable
law to maintain the validity and enforceability of any Trademarks included in
the IP Collateral and (iii) any sublicenses duly granted by Assignee under this
license grant shall survive in accordance with their terms, as direct licenses
of Assignors but any revenue thereunder payable to Assignee, notwithstanding the
subsequent cure of any Event of Default that gave rise to the exercise of the
Assignee’s rights and remedies.

22. After-Acquired IP Collateral

Assignors shall provide to Assignee written notice of any Intellectual Property
acquired by Assignors after the date hereof, which is the subject of a
registration or application (including IP Collateral which was theretofore
unregistered and becomes the subject of a registration or application) or of any
material or exclusive IP Licenses, and deliver to Assignee an IP Security
Agreement and/or such other instrument in form and substance reasonably
acceptable to Assignee. Assignors shall provide such notice to Assignee no later
than the end of the calendar quarter in which Assignors’ acquisition of such
Intellectual Property or IP License occurred. Assignors shall execute and
deliver to Assignee all filings necessary to protect and evidence Assignee’s
security interest in such IP Collateral. Further, Assignors authorize Assignee
to modify the Loan Agreement by amending the IP Schedule to include any
additional IP Collateral (but the failure to do so modify such IP Schedule shall
not be deemed to affect Assignee’s security interest in or Lien upon such IP
Collateral).

 

Q-4



--------------------------------------------------------------------------------

23. Governing Law

THIS AGREEMENT AND THE RIGHTS AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, PROVIDED HOWEVER, THAT THAT (A) THE COVENANTS
SET FORTH IN THE RECITALS HEREOF AND (B) THE PROVISIONS FOR THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIENS CREATED HEREUNDER SHALL BE GOVERNED BY
CALIFORNIA LAW TO THE EXTENT NECESSARY FOR THE VALIDITY AND ENFORCEMENT THEREOF.

24. Conflict Resolution

The security interests granted to Assignee herein are granted in furtherance and
addition to, and not in limitation of, the security interests granted to
Assignee pursuant to the Deed of Trust. In the event of an irrevocable conflict
between the terms of this Agreement, the Deed of Trust, or the Loan Agreement,
the following priority of Agreements shall prevail: first, the Loan Agreement;
second, Deed of Trust; and third, this Agreement.

25. Counterparts

This Agreement may be executed in one or more counterparts, each of which, shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.

26. Further Assurances

Assignors hereby authorizes Assignee to file, from time to time, at Assignors’
sole cost and expense, such UCC financing statements, naming the Assignors as
debtor(s) and the Assignee as secured party in all applicable recording offices
of each applicable jurisdiction (including the office of the Secretary of State
of the State of Delaware) as Assignee deems required to perfect and maintain the
first priority security interest of Assignee in the IP Collateral. In addition,
Assignors shall, at Assignors’ sole cost and expense, execute, acknowledge,
record, register, file and/or deliver to Assignee such other instruments,
agreements, certificates and documents as Assignee may from time to time
reasonably request to better assure transfer and confirm into Assignee the
rights now or hereafter intended to be granted to Assignee under this Agreement
or other Loan Documents, and shall fully cooperate with Assignee and perform all
additional acts which are necessary to effect the purposes of the foregoing.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Q-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignors and Assignee have caused this INTELLECTUAL
PROPERTY SECURITY AGREEMENT to be duly executed and delivered by their
respective officers duly authorized as of the date first above written.

 

      ASSIGNORS: [                    ] By:  

 

Name:   Title:     [                    ] By:  

 

Name:   Title:  

 

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

ASSIGNEE:

DEUTSCHE BANK TRUST COMPANY

AMERICAS, a New York banking corporation

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

Q-7



--------------------------------------------------------------------------------

[FOR ASSIGNORS ONLY]

ACKNOWLEDGMENT

 

     }     

STATE OF NEW YORK                    )

     

COUNTY OF NEW YORK                )

     

On the      day of             , in the year 2011, before me, the undersigned, a
Notary Public in and for said state, personally appeared                     ,
the              of SHC WASHINGTON, L.L.C., a Delaware limited liability
company, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument,
and acknowledged to me that she executed the same in her capacity, and that by
her signature on the instrument, the individual, or the entity upon behalf of
which the individual acted, executed the instrument.

 

  Signature:                            Name:

 

[Notary Seal]   My commission expires:  

 

   

 

Q-8



--------------------------------------------------------------------------------

SCHEDULE I TO

IP SECURITY AGREEMENT

FICTITIOUS BUSINESS NAMES

 

Q-9



--------------------------------------------------------------------------------

SCHEDULE II TO

IP SECURITY AGREEMENT

TRADEMARKS

 

Q-10



--------------------------------------------------------------------------------

SCHEDULE III TO

IP SECURITY AGREEMENT

DOMAIN NAMES

 

Q-11



--------------------------------------------------------------------------------

SCHEDULE IV TO

IP SECURITY AGREEMENT

LICENSES

 

Q-12



--------------------------------------------------------------------------------

SCHEDULE V TO

IP SECURITY AGREEMENT

EXCLUDED ITEMS

(SEE ATTACHED)

 

Q-13



--------------------------------------------------------------------------------

EXHIBIT R

INTENTIONALLY OMITTED

 

R-1



--------------------------------------------------------------------------------

SCHEDULE I

LITIGATION SCHEDULE

None.

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

LABOR MATTERS SCHEDULE

None.

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

INTENTIONALLY OMITTED

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

PRE-APPROVED MANAGERS

Fairmont Hotels

Four Seasons Ltd.

Hilton Hotels Corporation

Hyatt Hotel Corporation

InterContinental Hotel Group

Loews Hotel

Mandarin Oriental

Marriott International

The Peninsula Group

Shangri-La

Starwood Hotels & Resorts

Windsor Hospitality

Montage Hotels & Resorts

Elysian Hotels & Resorts

Taj Hotels

Jumeirah Group

KSL Resorts

Raffles

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

INTENTIONALLY OMITTED

 

Schedule V-1



--------------------------------------------------------------------------------

SCHEDULE VI

INTENTIONALLY OMITTED

 

Schedule VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

PERCENTAGE SHARE

100% to DEUTSCHE BANK TRUST COMPANY AMERICAS as initial Lender.

 

Schedule VII-1



--------------------------------------------------------------------------------

SCHEDULE VIII

MANAGER REPORTS

 

  •  

FF&E Recap

 

  •  

P&L

 

  •  

Monthly Commentary

 

  •  

Group Pace

 

  •  

Management and Incentive Fee Calculation

 

  •  

Cash Flow

 

Schedule VIII-1



--------------------------------------------------------------------------------

SCHEDULE IX

DEFERRED MAINTENANCE CONDITIONS

 

DESCRIPTION

   ESTIMATED
PARKING GARAGE
REPAIR COSTS  

Structural Repair Work

   $ 599,950   

Waterproofing Work

   $ 280,800   

Drainage

   $ 18,500   

Guards

   $ 15,800   

Miscellaneous

   $ 326,300   

Total

   $ 1,241,350   

 

Schedule IX-1



--------------------------------------------------------------------------------

SCHEDULE X

IP SCHEDULE

None.

 

Schedule X-1